Name: 2012/14/EU: Commission Implementing Decision of 18Ã November 2011 adopting a fifth updated list of sites of Community importance for the Continental biogeographical region (notified under document C(2011) 8278)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy;  documentation
 Date Published: 2012-01-13

 13.1.2012 EN Official Journal of the European Union L 11/105 COMMISSION IMPLEMENTING DECISION of 18 November 2011 adopting a fifth updated list of sites of Community importance for the Continental biogeographical region (notified under document C(2011) 8278) (2012/14/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Continental biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territory of Luxembourg and parts of the Union territories of Belgium, Bulgaria, the Czech Republic, Denmark, Germany, France, Italy, Austria, Poland, Romania, Slovenia and Sweden as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first four updated lists of sites of Community importance for the Continental biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/798/EC (2), 2008/25/EC (3), 2009/93/EC (4), 2010/44/EU (5) and 2011/64/EU (6). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Continental biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A fifth update of the Continental list is therefore necessary. (5) On the one hand, the fifth update of the list of sites of Community importance for the Continental biogeographical region is necessary in order to include additional sites that have been proposed since 2009 by the Member States as sites of Community importance for the Continental biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the fifth updated list of sites of Community importance for the Continental biogeographical region. (6) On the other hand, the fifth update of the list of sites of Community importance for the Continental biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first four updated Union lists. In that sense, the fifth updated list of sites of Community importance for the Continental biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Continental biogeographical region. It should be stressed that, for any site included in the fifth update of the list of sites of Community importance for the Continental biogeographical region, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most following the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Continental biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between November 2003 and October 2010 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (7). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a fifth updated list of sites selected as sites of Community importance for the Continental biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at EU level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a fifth updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2011/64/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fifth updated list of sites of Community importance for the Continental biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2011/64/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 November 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 382, 28.12.2004, p. 1. (3) OJ L 12, 15.1.2008, p. 383. (4) OJ L 43, 13.2.2009, p. 63. (5) OJ L 30, 2.2.2010, p. 120. (6) OJ L 33, 8.2.2011, p. 146. (7) OJ L 107, 24.4.1997, p. 1. ANNEX FIFTH UPDATED LIST OF SITES OF COMMUNITY IMPORTANCE FOR THE CONTINENTAL BIOGEOGRAPHICAL REGION Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Belgium, Bulgaria, Czech Republic, Denmark, Germany, France, Italy, Luxembourg, Austria, Poland, Romania, Slovenia and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1101112 Haidel bei Nickelsdorf * 12,1 17,05 47,96 AT1102112 Zurndorfer Eichenwald und Hutweide * 153,4 17,00 47,96 AT1103112 Parndorfer Heide * 7,38 16,87 48,00 AT1104212 Frauenwiesen und Johannesbach * 47,88 16,52 47,93 AT1106218 Siegendorfer PuÃ ta und Heide * 27,86 16,58 47,78 AT1108813 Landschaftsschutzgebiet Bernstein - Lockenhaus - Rechnitz * 24 623,44 16,36 47,38 AT1109318 Hangwiesen Rohrbach-Schattendorf-Loipersbach * 105,34 16,46 47,73 AT1110137 Neusiedler See - Seewinkel * 50 980,04 16,77 47,77 AT1114813 SÃ ¼dburgenlÃ ¤ndisches HÃ ¼gel- und Terrassenland * 13 998,49 16,42 47,07 AT1115415 Naturwaldreservat Lange Leitn, Neckenmarkt 28,95 16,53 47,64 AT1122916 Lafnitztal * 590,57 16,11 47,07 AT1124823 NordÃ ¶stliches Leithagebirge * 6 358,88 16,73 47,97 AT1201A00 Waldviertler Teich-, Heide- und Moorlandschaft * 14 090 15,14 48,80 AT1202000 March-Thaya-Auen * 8 975 16,95 48,54 AT1204000 Donau-Auen Ã ¶stlich von Wien * 9 579 16,77 48,13 AT1205A00 Wachau * 18 221 15,41 48,36 AT1206A00 Weinviertler Klippenzone * 3 185 16,39 48,57 AT1207A00 Kamp- und Kremstal * 14 724 15,68 48,53 AT1208A00 Thayatal bei Hardegg * 4 417 15,84 48,84 AT1209A00 Westliches Weinviertel * 2 938 15,83 48,72 AT1210A00 Steinfeld * 3 011 16,30 47,90 AT1213000 Pannonische SanddÃ ¼nen * 2 522 16,75 48,30 AT1214000 Hundsheimer Berge * 2 149 16,98 48,12 AT1215000 Bisamberg * 362 16,38 48,32 AT1216000 Tullnerfelder Donau-Auen * 17 586 15,96 48,35 AT1217A00 Strudengau - Nibelungengau * 4 830 15,04 48,22 AT1218000 Machland SÃ ¼d * 1 636 14,78 48,17 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 370 15,27 48,18 AT1220000 Feuchte Ebene - Leithaauen * 5 260 16,46 48,01 AT1301000 Nationalpark Donau-Auen (Wiener Teil) * 2 258 16,53 48,17 AT1302000 Naturschutzgebiet Lainzer Tiergarten * 2 259 16,23 48,18 AT1303000 Landschaftsschutzgebiet Liesing (Teil A, B und C) * 639 16,24 48,15 AT1304000 Bisamberg (Wiener Teil) * 340 16,40 48,32 AT2208000 Lafnitztal - Neudauer Teiche * 1 162,64 16,09 47,17 AT2211000 Hartberger-Gmoos 61,04 15,98 47,27 AT2213000 Steirische Grenzmur mit Gamlitzbach und Gnasbach * 2 159,02 16,03 46,67 AT2214000 Deutschlandsberger Klause * 22,71 15,20 46,82 AT2218000 Feistritzklamm/Herberstein * 124,89 15,80 47,22 AT2225000 Demmerkogel-SÃ ¼dhÃ ¤nge, Wellinggraben mit Sulm-, Saggau- und LaÃ nitzabschnitten und PÃ ¶Ã nitzbach * 2 095,98 15,45 46,78 AT2229001 Oberlauf der Pinka * 37,25 16,06 47,47 AT2230000 Teile des sÃ ¼doststeirischen HÃ ¼gellandes inklusive HÃ ¶ll und GrabenlandbÃ ¤che * 15 663,26 15,91 46,85 AT2242000 Schwarze und WeiÃ e Sulm * 220,22 15,12 46,79 AT3105000 Unterer Inn * 864 13,25 48,29 AT3106000 Reinthaler Moos * 16 13,53 47,92 AT3107000 Tanner Moor * 120 14,87 48,51 AT3108000 Tal der Kleinen Gusen * 346 14,48 48,40 AT3109000 Unteres Trauntal * 213 14,14 48,18 AT3110000 Ettenau * 574 12,79 48,06 AT3114000 Traun-Donau-Auen * 664 14,35 48,27 AT3115000 Maltsch * 353 14,58 48,62 AT3118000 Salzachauen * 312 12,84 48,02 AT3119000 AuwÃ ¤lder am Unteren Inn * 550 13,24 48,29 AT3120000 Waldaist und Naarn * 4 158 14,67 48,42 AT3121000 BÃ ¶hmerwald und MÃ ¼hltÃ ¤ler * 9 351 13,93 48,67 AT3122000 Oberes Donau- und Aschachtal * 7 119 13,77 48,48 AT3123000 Wiesengebiete und Seen im Alpenvorland * 1 263 13,18 48,03 AT3125000 Rannatal * 226 13,78 48,50 AT3201014 Wallersee-Wengermoor * 298,47 13,18 47,93 AT3223000 Salzachauen, Salzburg * 601,89 12,94 47,94 AT3229000 Nordmoor am Mattsee 2,38 13,15 47,99 BE2200039 Voerstreek * 1 592 5,83 50,73 BE32023B0 VallÃ ©e du Ruisseau dAcoz (ChÃ ¢telet) * 19,269 0,16 4,52 50,38 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,3646 4,20 50,19 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,5285 0,35 4,30 50,18 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,105 4,18 50,14 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,2837 4,26 50,16 BE32033B0 Sources de la Hante (Froidchapelle) * 533,0425 4,36 50,14 BE32034C0 Bois Massart et forÃ ªts de Sivry-Rance (Chimay; Froidchapelle; Sivry-Rance) * 680,9372 4,27 50,13 BE32035B0 La Fagne entre BailiÃ ¨vre et Robechies (Chimay) 14,255 4,26 50,07 BE32036B0 VallÃ ©e de lEau Blanche Ã Virelles (Chimay; Couvin; Froidchapelle) * 950,45 0,06 4,35 50,08 BE32037B0 Massifs forestiers entre Momignies et Chimay (Chimay; Momignies) * 1 866,818 4,22 50,02 BE32038B0 Bois de Bourlers et de Baileux (Chimay; Couvin) * 1 202,8146 4,40 50,02 BE32039B0 VallÃ ©es de lOise et de la Wartoise (Chimay; Momignies) * 757,882 4,24 49,99 BE32040B0 Haute vallÃ ©e de lEau Noire (Chimay; Couvin) * 712,6 4,42 49,97 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,6499 11,86 5,62 50,77 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,477 5,68 50,78 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,1903 5,70 50,77 BE33005B0 VallÃ ©e du Ruisseau de Bolland (BlÃ ©gny; Herve; Soumagne) * 49,0328 5,75 50,66 BE33006B0 VallÃ ©e de la Gueule en aval de Kelmis (PlombiÃ ¨res; Welkenraedt) * 570,0029 5,93 50,70 BE33007B0 VallÃ ©e de la Gueule en amont de Kelmis (Kelmis; Lontzen; Raeren; Welkenraedt) * 464,0796 0,31 6,00 50,70 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,9482 5,12 50,57 BE33009B0 VallÃ ©e de la Mehaigne (Braives; Burdinne; Villers-le-Bouillet; Wanze) * 224,9005 5,20 50,59 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res (Amay; Huy; Wanze) * 491,2364 0,86 5,19 50,51 BE33011C0 VallÃ ©es du Hoyoux et du Triffoy (Clavier; Huy; Marchin; Modave; Ohey) * 1 308,8615 0,24 5,29 50,43 BE33012B0 Affluents de la Meuse entre Huy et FlÃ ©malle (Amay; Engis; FlÃ ©malle; Modave; Nandrin; NeuprÃ ©) * 534,7989 1,16 5,43 50,56 BE33013B0 Bois de la Neuville et de la VecquÃ ©e (FlÃ ©malle; NeuprÃ ©; Seraing) * 388,3017 5,52 50,56 BE33014B0 VallÃ ©e de lOurthe entre Comblain-au-Pont et Angleur (Chaudfontaine; Comblain-au-Pont; Esneux; LiÃ ¨ge; NeuprÃ ©; Sprimont) * 695,1504 1,23 5,59 50,56 BE33015B0 Bois dAnthisnes et dEsneux (Anthisnes; Comblain-au-Pont; Esneux; Nandrin; NeuprÃ ©; Ouffet) * 906,1534 5,53 50,52 BE33016B0 Basse vallÃ ©e de la Vesdre (Chaudfontaine; FlÃ ©ron; Olne; Trooz) * 336,91 2 5,68 50,59 BE33017B0 Basse vallÃ ©e de lAmblÃ ¨ve (Aywaille; Comblain-au-Pont; Sprimont) * 339,0457 2,34 5,65 50,48 BE33018B0 Coteaux calcaires de Theux et le Rocheux (Theux) 68,6933 5,80 50,53 BE33019B0 VallÃ ©e de la Vesdre entre Eupen et Verviers (Baelen; Dison; Limbourg; Verviers) * 528,8851 0,67 6,03 50,61 BE33020B0 Affluents du lac dEupen (Eupen; Raeren) * 498,4647 6,11 50,62 BE33021B0 Osthertogenwald autour de Raeren (Raeren) * 402,9171 6,11 50,65 BE33022B0 La Gileppe (Baelen; Jalhay; Limbourg) * 1 155,7037 6,00 50,58 BE33023C0 VallÃ ©e de la Soor (Baelen; Eupen) * 447,1768 6,06 50,58 BE33024C0 VallÃ ©e de la Helle (Baelen; Eupen; Waimes) * 760,0492 6,12 50,57 BE33025B0 Fagnes du Nord-Est (Eupen; Raeren; Waimes) * 2 355,7305 6,20 50,59 BE33026B0 VallÃ ©e de lOurthe entre Hamoir et Comblain-au-Pont (Anthisnes; Comblain-au-Pont; FerriÃ ¨res; Hamoir; Ouffet) * 589,1676 5,58 50,47 BE33027C0 VallÃ ©e de la LembrÃ ©e et affluents (Aywaille; Durbuy; FerriÃ ¨res; Stoumont) * 749,3012 2 5,65 50,41 BE33028B0 VallÃ ©e de lAmblÃ ¨ve du Pont de Targnon Ã Remouchamps (Aywaille; Stoumont; Theux) * 1 774,2119 5,74 50,44 BE33029C0 Basse vallÃ ©e de la Lienne (Stoumont) * 396,0469 5,74 50,40 BE33030C0 VallÃ ©e de lAmblÃ ¨ve de ChÃ ªneu au Pont de Targnon (Stoumont) * 239,1749 5,80 50,40 BE33031B0 Bois de la GÃ ©ronstÃ ¨re (Spa) 451,3228 5,88 50,47 BE33032B0 Fagnes de Malchamps et de Stoumont (Aywaille; Spa; Stoumont; Theux) * 774,0569 5,84 50,44 BE33033C0 VallÃ ©e du Wayai et affluents (Jalhay) * 87,4299 5,94 50,49 BE33034B0 VallÃ ©e de la HoÃ «gne (Jalhay) * 502,1987 5,96 50,53 BE33035C0 Plateau des Hautes-Fagnes (Baelen; Jalhay; Malmedy; Waimes) * 3 990,2691 6,11 50,53 BE33036B0 Fagnes de la Roer (BÃ ¼tgenbach; Waimes) * 1 295,851 6,17 50,50 BE33037C0 Camp militaire dElsenborn (BÃ ¼llingen; BÃ ¼tgenbach) * 2 559,1941 6,23 50,48 BE33038B0 VallÃ ©e de la Schwalm (BÃ ¼llingen; BÃ ¼tgenbach) * 634,7202 6,28 50,48 BE33039C0 VallÃ ©e de lOlefbach (BÃ ¼llingen) * 714,7518 6,33 50,46 BE33040B0 Fagnes de Stavelot et vallÃ ©e de lEau Rouge (Jalhay; Malmedy; Stavelot) * 1 258,3099 6,02 50,48 BE33041C0 Fagnes de la Polleur et de Malmedy (Malmedy; Waimes) * 1 091,5546 6,05 50,49 BE33042C0 VallÃ ©es de la Warche et du Bayehon en aval du barrage de Robertville (Malmedy; Waimes) * 461,4288 0,24 6,09 50,45 BE33043B0 VallÃ ©e de la Warche entre Butgenbach et Robertville (BÃ ¼tgenbach; Waimes) * 157,4474 6,22 50,44 BE33044B0 Sources de lAmblÃ ¨ve (Amel; BÃ ¼tgenbach; Waimes) 53,538 6,19 50,41 BE33045B0 Sources de la Warchenne (Waimes) * 17,2129 6,15 50,40 BE33046B0 VallÃ ©e de la Warche en amont de Butgenbach (BÃ ¼llingen; BÃ ¼tgenbach) * 296,7745 6,32 50,38 BE33047C0 VallÃ ©e de la Holzwarche (BÃ ¼llingen) * 335,5652 6,34 50,40 BE33048B0 VallÃ ©e de la Lienne et affluents entre Les Trous de Bras et HabiÃ ©mont (Lierneux; Manhay; Stoumont; Trois-Ponts) * 225,485 5,78 50,36 BE33049C0 Mardelles dArbrefontaine et vallons fangeux de Fosse (Lierneux; Trois-Ponts; Vielsalm) * 215,6154 5,85 50,34 BE33050C0 Fagne de la Gotale et affluents du Ruisseau de Chavanne (Lierneux; Manhay) * 177,6714 5,72 50,33 BE33051C0 VallÃ ©e de lAmblÃ ¨ve entre Wanne et Coo (Stavelot; Trois-Ponts) * 223,6255 5,92 50,38 BE33052B0 Ma Campagne au sud de Malmedy (Malmedy) * 47,7365 6,03 50,41 BE33053B0 Noir Ru et vallÃ ©e du Rechterbach (Malmedy; Sankt Vith; Stavelot; Trois-Ponts) * 609,1859 6,01 50,33 BE33054C0 VallÃ ©e de lAmblÃ ¨ve entre Montenau et BaugnÃ © (Amel; Malmedy; Waimes) * 229,5568 6,07 50,39 BE33055C0 VallÃ ©e de lEmmels (Amel) * 309,5062 6,11 50,35 BE33056B0 Haute vallÃ ©e de lAmblÃ ¨ve entre Heppenbach et Montenau (Amel) * 384,7701 6,21 50,34 BE33057B0 VallÃ ©e du Kolvenderbach (Amel; BÃ ¼llingen) * 185,2465 6,27 50,34 BE33058C0 VallÃ ©e du Medemberbach (BÃ ¼llingen) 258,1106 6,31 50,34 BE33059B0 Sources de lOur et de lEnsebach (BÃ ¼llingen) * 258,4716 6,37 50,34 BE33060C0 Haute vallÃ ©e de la Lienne (Lierneux; Manhay) * 383,6248 5,78 50,31 BE33061C0 Affluents de lOur entre Setz et Schoenberg (Amel; Sankt Vith) * 235,9335 6,22 50,31 BE33062C0 VallÃ ©e supÃ ©rieure de lOur et ses affluents (Amel; BÃ ¼llingen; Sankt Vith) * 396,0458 6,25 50,29 BE33063C0 VallÃ ©e et affluents du Braunlauf (Burg-Reuland; Gouvy; Sankt Vith) * 285,7175 6,07 50,25 BE33064C0 VallÃ ©e de lUlf (Burg-Reuland; Gouvy) * 290,555 6,03 50,21 BE33065B0 VallÃ ©e infÃ ©rieure de lOur et ses affluents (Burg-Reuland; Sankt Vith) 637,2948 0,5 6,15 50,18 BE33066B0 Grotte Jaminon (Pepinster) 0,0812 0,33 5,80 50,57 BE33067B0 Bois de Staneux (Spa; Theux) * 492,1118 5,84 50,50 BE34001C0 VallÃ ©e et affluents du NÃ ©blon (Clavier; Durbuy; Ouffet) * 138,4926 5,46 50,42 BE34002B0 VallÃ ©e de lOurthe entre Bomal et Hamoir (Durbuy; FerriÃ ¨res; Hamoir) * 618,3973 0,9 5,53 50,39 BE34003B0 VallÃ ©e de lOurthe entre Hotton et Barvaux-sur-Ourthe (Durbuy; Hotton; Somme-Leuze) * 1 539,166 0,95 5,41 50,32 BE34004B0 Massifs forestiers famenniens entre Hotton et Barvaux-sur-Ourthe (Durbuy; ErezÃ ©e; Hotton) * 1 755,2853 5,46 50,31 BE34005B0 La Calestienne entre Barvaux et Bomal (Durbuy) * 331,6739 5,52 50,36 BE34006B0 La Calestienne entre Oppagne et Barvaux (Durbuy; ErezÃ ©e) * 260,771 5,51 50,33 BE34007B0 Basse vallÃ ©e de lAisne (Durbuy; ErezÃ ©e; FerriÃ ¨res; Manhay) * 1 912,0601 0,57 5,63 50,34 BE34008B0 Camp militaire de Marche-en-Famenne (Hotton; Marche-en-Famenne; Somme-Leuze) * 2 841,6882 5,40 50,27 BE34009B0 La Calestienne entre Marenne et Hotton (Hotton) * 282,8977 5,43 50,25 BE34011B0 La Calestienne entre Hotton et Oppagne (ErezÃ ©e; Hotton) * 109,5375 5,48 50,28 BE34012B0 VallÃ ©e de lOurthe entre La Roche et Hotton (ErezÃ ©e; Hotton; La Roche-en-Ardenne; Rendeux) * 606,2717 5,48 50,26 BE34013B0 Haute vallÃ ©e de lAisne (ErezÃ ©e; La Roche-en-Ardenne; Manhay) * 1 835,987 5,59 50,26 BE34014B0 Fagne de la CrÃ ©pale et prairies de MalemprÃ © (Lierneux; Manhay) * 175,6605 5,74 50,28 BE34015B0 Fanges des sources de lAisne (Manhay) * 603,8988 5,69 50,24 BE34016B0 Fagnes de SamrÃ ©e et de Tailles (Houffalize; La Roche-en-Ardenne; Vielsalm) * 860,386 5,76 50,23 BE34017B0 Fagnes de Bihain (Gouvy; Houffalize; Vielsalm) * 702,8874 5,78 50,24 BE34018C0 Sources de la Lienne (Lierneux; Vielsalm) * 199,0986 5,81 50,26 BE34019B0 Ennal et Grand Fond (Trois-Ponts; Vielsalm) * 176,4531 5,94 50,32 BE34020B0 Bassin supÃ ©rieur de la Salm (Gouvy; Vielsalm) * 759,172 1,5 5,98 50,24 BE34021B0 La Calestienne Ã Marche en Famenne (Marche-en-Famenne) * 37,4751 0,17 5,37 50,23 BE34022B0 Basse vallÃ ©e de la Wamme (Marche-en-Famenne; Nassogne) * 74,7726 5,33 50,18 BE34023B0 VallÃ ©e de lOurthe entre Nisramont et La Roche (Houffalize; La Roche-en-Ardenne; Rendeux) * 1 934,1733 5,63 50,17 BE34024B0 Bassin infÃ ©rieur de lOurthe orientale (Gouvy; Houffalize; La Roche-en-Ardenne) * 2 116,7715 5,82 50,15 BE34025B0 Haute-Wimbe (Beauraing; Daverdisse; Wellin) * 1 238,7177 5,00 50,04 BE34026B0 Massif forestier de Daverdisse (Daverdisse; Libin; Tellin; Wellin) * 3 955,8708 5,10 50,03 BE34027C0 Bassin de la Lomme de Poix-Saint-Hubert Ã Grupont (Libin; Saint-Hubert; Tellin) * 3 632,4243 5,27 50,05 BE34028B0 VallÃ ©e de la Lomme de Grupont Ã Rochefort (Nassogne; Rochefort) * 157,7492 1,61 5,29 50,12 BE34029C0 Haute-Wamme et Masblette (Nassogne; Saint-Hubert; Tellin; Tenneville) * 7 338,123 5,40 50,10 BE34030C0 ForÃ ªt de Freyr (Libramont-Chevigny; Sainte-Ode; Saint-Hubert; Tenneville) * 3 120,5413 5,45 50,06 BE34031B0 Bassin moyen de lOurthe occidentale (Libramont-Chevigny; Sainte-Ode) * 229,0606 5,49 50,02 BE34032C0 Bassin infÃ ©rieur de lOurthe occidentale (Bertogne; Houffalize; La Roche-en-Ardenne; Tenneville) * 817,7925 5,66 50,11 BE34033B0 Etangs de Longchamps et de Noville (Bastogne; Bertogne) * 345,6359 5,68 50,04 BE34034B0 Sources du Ruisseau de Tavigny (Gouvy; Houffalize) * 153,5869 1,13 5,86 50,08 BE34035B0 Bassin supÃ ©rieur de la Wiltz (Bastogne) * 178,0343 5,76 49,98 BE34036B0 Haute-Lesse (Bertrix; Daverdisse; Libin; Paliseul) * 382,2851 5,13 49,98 BE34037B0 Haute-Lomme (Libin; Libramont-Chevigny; Saint-Hubert) * 1 845,1265 5,35 49,97 BE34038B0 Bassin supÃ ©rieur de lOurthe occidentale (Libramont-Chevigny) * 1 402,7301 5,44 49,96 BE34039B0 Haute-SÃ »re (Fauvillers; LÃ ©glise; Libramont-Chevigny; NeufchÃ ¢teau; Vaux-sur-SÃ »re) * 2 799,8756 5,66 49,89 BE34040B0 VallÃ ©e de Villers-la-Bonne-Eau (Bastogne) * 170,57 5,74 49,95 BE34041C0 SÃ »re frontaliÃ ¨re (Fauvillers; Martelange) * 152,6854 5,76 49,86 BE34042B0 Bassin de la Semois de Bouillon Ã Alle (Bouillon; Vresse-sur-Semois) * 1 675,0114 0,35 5,02 49,82 BE34043C0 Bassin de la Semois du Maka Ã Bouillon (Bouillon) * 889,9007 5,15 49,78 BE34044B0 VallÃ ©e du Ruisseau des Aleines (Bertrix; Bouillon; Paliseul) * 484,7259 0,06 5,17 49,84 BE34045C0 ForÃ ªts de Muno (Bouillon; Florenville) * 561,0742 5,19 49,74 BE34046B0 Bassin de la Semois de Florenville Ã Auby (Bertrix; Florenville; Herbeumont) * 4 513,1319 4 5,27 49,76 BE34047B0 Haute-Vierre (Bertrix; Herbeumont; Libramont-Chevigny; NeufchÃ ¢teau) * 464,1486 5,38 49,84 BE34048B0 Bassin de la Semois de Jamoigne Ã Chiny (Chiny; Florenville; Herbeumont) * 2 246,2543 5,34 49,73 BE34049C0 Basse-Vierre (Chiny; Herbeumont; LÃ ©glise; NeufchÃ ¢teau; Tintigny) * 2 910,5993 5,44 49,76 BE34050B0 Bassin de la Semois entre Tintigny et Jamoigne (Chiny; Habay; LÃ ©glise; Tintigny) * 2 435,021 5,47 49,74 BE34051B0 VallÃ ©es du Ruisseau de Mellier et de la Mandebras (Habay; LÃ ©glise; NeufchÃ ¢teau) * 1 202,892 5,54 49,75 BE34052C0 ForÃ ªt dAnlier (Habay; LÃ ©glise; Martelange) * 7 555,3735 0,04 5,65 49,78 BE34053B0 Bassin de lAttert (Attert) * 1 178,5848 5,79 49,78 BE34054B0 Bassin de la Marche (Chiny; Florenville; Meix-devant-Virton) * 2 452,7336 1 5,37 49,67 BE34055B0 VallÃ ©e du Ruisseau de Breuvanne (Chiny; Tintigny) * 621,3383 5,45 49,68 BE34056B0 Bassin de la Semois de Etalle Ã Tintigny (Etalle; Habay; Tintigny) * 2 030,4189 5,58 49,70 BE34057B0 Marais de la Haute-Semois et Bois de Heinsch (Arlon; Attert; Etalle; Habay) * 1 356,4447 5,73 49,69 BE34058C0 Camp militaire de Lagland (Arlon; Etalle; Saint-LÃ ©ger) * 2 536,1028 5,71 49,66 BE34059B0 VallÃ ©es de lEisch et de Clairefontaine (Arlon) * 154,2729 5,87 49,67 BE34060B0 Bassin supÃ ©rieur de la Chevratte (Meix-devant-Virton; Tintigny) * 1 150,093 5,48 49,63 BE34061B0 VallÃ ©es de Laclaireau et du Rabais (Etalle; Saint-LÃ ©ger; Virton) * 2 106,3054 5,61 49,62 BE34062B0 Bassin du Ruisseau du Messancy (Arlon; Messancy) * 322,0819 5,75 49,63 BE34063B0 VallÃ ©es de la Chevratte (Meix-devant-Virton; Rouvroy) * 266,5451 5,48 49,59 BE34064B0 VallÃ ©es de la Vire et du Ton (Rouvroy; Virton) * 288,5141 5,59 49,55 BE34065B0 Bassin supÃ ©rieur de la Vire et du Ton (Aubange; Messancy; Musson; Saint-LÃ ©ger; Virton) * 1 307,1076 5,70 49,60 BE34066B0 VallÃ ©e du Ton et CÃ ´te bajocienne de Montquintin Ã Ruette (Rouvroy; Virton) * 1 896,805 0,1 5,54 49,53 BE34067B0 ForÃ ªts et marais bajociens de Baranzy Ã Athus (Aubange; Musson) * 815,4636 0,06 5,73 49,55 BE34068C0 Bois de Famenne Ã Humain et Aye (Marche-en-Famenne) * 540,967 5,26 50,22 BE34069B0 Mare de Frassem (Arlon) 6,6131 5,83 49,70 BE35002B0 VallÃ ©e de lOrneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,0307 4,68 50,50 BE35003B0 VallÃ ©e de la Sambre en aval de la confluence avec lOrneau (Floreffe; Namur) * 74,7669 1 4,75 50,43 BE35004B0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames (Namur) * 498,8201 4,92 50,46 BE35005B0 Bassin du Samson (Andenne; Assesse; Gesves; Namur; Ohey) * 1 241,9124 5,03 50,41 BE35006B0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne (Andenne; Ohey) * 365,3231 5,13 50,47 BE35008B0 VallÃ ©e du Burnot (AnhÃ ©e; Profondeville) * 149,4159 4,84 50,36 BE35009B0 VallÃ ©e de la Meuse dYvoir Ã Dave (AnhÃ ©e; Assesse; Namur; Profondeville; Yvoir) * 606,6893 4,93 50,39 BE35010B0 VallÃ ©e du Bocq (Assesse; Hamois; Yvoir) * 432,9865 4,89 50,34 BE35011B0 VallÃ ©e de la MolignÃ ©e (AnhÃ ©e; Florennes; Mettet; Onhaye) * 883,9947 4,78 50,30 BE35012B0 VallÃ ©e de la Meuse de Dinant Ã Yvoir (AnhÃ ©e; Dinant; Yvoir) * 724,6635 0,12 4,90 50,28 BE35013C0 Bois calcaires de Nettinne (Somme-Leuze) * 208,8703 5,27 50,29 BE35014C0 Bois de Famenne Ã Waillet (Marche-en-Famenne; Somme-Leuze) 457,7921 5,32 50,25 BE35015B0 VallÃ ©e du Flavion (AnhÃ ©e; Florennes; Onhaye) * 690,9218 0,23 4,79 50,25 BE35016B0 VallÃ ©e de la Chinelle (Florennes; Philippeville) * 917,5926 4,65 50,22 BE35017B0 VallÃ ©e du Ruisseau de FÃ ©ron (Florennes; HastiÃ ¨re; Onhaye) * 209,7441 4,78 50,22 BE35018B0 Bassin de lHermeton en aval de VodelÃ ©e (Doische; Florennes; HastiÃ ¨re; Philippeville) * 989,2994 4,78 50,20 BE35019B0 VallÃ ©e de la Meuse en amont dHastiÃ ¨re (Beauraing; Doische; HastiÃ ¨re; Houyet) * 1 359,5278 4,84 50,18 BE35020B0 VallÃ ©e de la Meuse dHastiÃ ¨re Ã Dinant (Dinant; HastiÃ ¨re; Onhaye) * 862,4424 0,33 4,88 50,21 BE35021B0 VallÃ ©e de la Lesse en aval de Houyet (Dinant; Houyet) * 1 645,2371 1,05 4,96 50,22 BE35022B0 Bassin de lIwÃ ¨ne (Ciney; Houyet; Rochefort) * 909,2267 5,08 50,21 BE35023B0 VallÃ ©e de la Lesse entre Villers-sur-Lesse et Houyet (Houyet; Rochefort) * 441,1214 5,02 50,19 BE35024B0 VallÃ ©es des Ruisseaux de Fenffe et du Vachau (Ciney; Houyet; Rochefort) * 885,7112 5,13 50,20 BE35025B0 La Famenne entre Eprave et Havrenne (Rochefort) * 1 700,2195 5,19 50,18 BE35026B0 Massif forestier de Cerfontaine (Cerfontaine; Chimay; Couvin; Froidchapelle; Philippeville) * 2 938,459 0,48 4,39 50,11 BE35027B0 VallÃ ©e de lEau Blanche entre Aublain et Mariembourg (Chimay; Couvin) * 1 262,1705 4,44 50,07 BE35028B0 Bassin fagnard de lEau Blanche en aval de Mariembourg (Couvin; Doische; Philippeville) * 1 362,6301 4,56 50,12 BE35029B0 Bassin fagnard de lEau Noire (Doische; HastiÃ ¨re; Philippeville) * 3 460,2958 4,64 50,15 BE35030B0 La Calestienne entre Frasnes et Doische (Couvin; Doische; Philippeville; Viroinval) * 2 662,4461 0,52 4,65 50,10 BE35031B0 Bassin ardennais de lEau Noire (Couvin; Viroinval) * 106,7092 4,51 50,03 BE35032B0 Bassin ardennais du Viroin (Viroinval) * 403,1193 4,63 50,05 BE35033B0 VallÃ ©e du Ruisseau dAlisse (Viroinval) * 23,9072 0,7 4,65 49,99 BE35034B0 VallÃ ©es des Ruisseaux de Rempeine et de la Scheloupe (Beauraing) * 539,4659 4,92 50,13 BE35035B0 VallÃ ©e de lIlÃ ¨we (Beauraing; Houyet) * 753,8508 5,00 50,14 BE35036B0 VallÃ ©e du Biran (Beauraing; Houyet) * 374,0077 5,04 50,11 BE35037B0 VallÃ ©e de la Wimbe (Beauraing; Rochefort; Wellin) * 1 047,2686 0,47 5,10 50,11 BE35038B0 Bassin de la Lesse entre Villers-sur-Lesse et Chanly (Nassogne; Rochefort; Tellin; Wellin) * 2 284,4931 0,31 5,19 50,12 BE35039B0 VallÃ ©e de la Houille en aval de Gedinne (Beauraing; Gedinne) * 1 782,577 4,87 50,04 BE35040B0 VallÃ ©e de la Hulle (Gedinne) * 1 512,7936 4,82 49,97 BE35041B0 Bassin de la Houille en amont de Gedinne (Gedinne) * 1 385,266 4,87 49,96 BE35042B0 VallÃ ©e de lAlmache en amont de Gembes (BiÃ ¨vre; Daverdisse; Gedinne) * 533,9154 5,05 49,96 BE35043C0 VallÃ ©e du Ruisseau de Saint-Jean (Gedinne) * 450,9077 4,88 49,94 BE35044C0 Bassin du Ruisseau du Ru au Moulin (BiÃ ¨vre; Gedinne; Vresse-sur-Semois) * 499,1283 4,92 49,90 BE35045B0 VallÃ ©e de la Semois en aval dAlle (BiÃ ¨vre; Vresse-sur-Semois) * 1 801,0554 4,90 49,86 BE35046B0 VallÃ ©e du Ruisseau de Gros Fays (BiÃ ¨vre) * 92,8254 4,99 49,87 BE35047C0 VallÃ ©e du Ruisseau de Rebais (Vresse-sur-Semois) * 517,3369 0,11 4,95 49,83 BE35048B0 VallÃ ©e du Ruisseau de la Goutelle (Vresse-sur-Semois) * 100,7688 4,88 49,82 BG0000104 Provadiisko - Royaksko plato * 50 158,5877 27,25 43,17 BG0000106 Harsovska reka * 36 756,7004 27,32 43,84 BG0000107 Suha reka * 62 528,73 27,66 43,75 BG0000113 Vitosha * 27 360 23,25 42,55 BG0000117 Kotlenska planina * 69 058,9177 26,43 42,89 BG0000119 Trite bratya * 1 021,99 27,29 42,71 BG0000130 Kraimorska Dobrudzha * 6 520,74 28,33 43,62 BG0000132 Pobitite kamani * 231,35 27,69 43,23 BG0000133 Kamchiiska i Eminska planina * 63 678,468 27,51 42,92 BG0000134 Choklyovo blato * 280,86 22,82 42,39 BG0000136 Reka Gorna Luda Kamchiya * 2 276,93 26,60 42,81 BG0000137 Reka Dolna Luda Kamchiya * 2 460,6974 27,12 42,88 BG0000138 Kamenitza * 1 455,71 26,99 43,40 BG0000139 Luda Kamchiya * 6 111,06 26,60 42,77 BG0000141 Reka Kamchiya * 158,84 27,48 43,04 BG0000149 Rishki prohod * 11 861,5 26,96 42,93 BG0000151 Aitoska planina * 29 379,4 27,44 42,69 BG0000164 Sinite kamani * 12 288,91 26,37 42,72 BG0000165 Lozenska planina * 1 294,42 23,47 42,59 BG0000166 Vrachanski Balkan * 35 981,25 23,46 43,17 BG0000167 Belasitza * 11 587,7677 23,11 41,35 BG0000168 Ludogorie * 59 447,4621 26,78 43,81 BG0000169 Ludogorie - Srebarna * 5 223,8 27,13 44,03 BG0000171 Ludogorie - Boblata * 4 836,45 26,60 43,89 BG0000173 Ostrovche * 6 749,1851 26,47 43,43 BG0000178 Ticha * 2 706,93 26,78 43,14 BG0000180 Boblata * 3 216,87 26,59 44,00 BG0000181 Reka Vit * 5 717,17 24,62 43,53 BG0000182 Orsoya * 2 460,62 23,05 43,78 BG0000190 Vitata stena * 2 630,19 25,25 42,94 BG0000192 Reka Tundzha 1 * 8 169,18 26,01 42,58 BG0000194 Reka Chaya 650,62 24,87 42,09 BG0000195 Reka Tundzha 2 * 5 953,32 26,55 42,28 BG0000196 Reka Mochuritza * 6 910,57 26,74 42,63 BG0000198 Sredetzka reka * 707,78 27,05 42,32 BG0000199 Tzibar * 2 971,73 23,51 43,81 BG0000203 Tulovo 161,71 25,56 42,56 BG0000204 Vardim * 1 104,89 25,48 43,63 BG0000205 Straldzha * 882,02 26,78 42,61 BG0000206 Sadievo * 516,67 4 26,02 42,56 BG0000211 Tvardishka planina * 38 649,5295 26,06 42,84 BG0000212 Sakar * 132 117,761 26,30 41,95 BG0000213 Tarnovski visochini * 4 434,61 25,62 43,10 BG0000214 Dryanovski manastir * 2 987,89 25,45 42,93 BG0000216 Emen * 490,37 25,37 43,15 BG0000217 Zhdreloto na reka Tundzha * 7 856,99 26,54 41,96 BG0000218 Derventski vazvisheniya 1 * 38 696,5012 26,71 42,04 BG0000219 Derventski vazvisheniya 2 * 55 036,13 27,05 42,13 BG0000224 Ograzhden-Maleshevo * 27 373,5031 23,09 41,51 BG0000230 Fakiyska reka * 4 104,72 27,29 42,29 BG0000231 Belenska gora * 5 041,85 25,77 43,38 BG0000232 Batin * 2 691,05 25,71 43,68 BG0000233 Studena reka * 5 301,57 25,46 43,50 BG0000239 Obnova - Karaman dol * 10 750,81 25,07 43,43 BG0000240 Studenetz * 28 050,66 24,50 43,27 BG0000241 Srebarna * 1 448,2 27,08 44,11 BG0000247 Nikopolsko plato * 18 503,18 24,96 43,61 BG0000254 Besaparski vazvisheniya * 6 743,06 24,41 42,10 BG0000255 Gradinska gora 439,9 25,18 42,16 BG0000261 Yazovir Koprinka * 876,33 25,25 42,66 BG0000263 Skalsko * 2 189,47 25,31 42,97 BG0000266 Peshtera Mandrata * 1 24,53 43,06 BG0000269 Peshtera Lyastovitzata 1 24,17 43,03 BG0000275 Yazovir Stamboliyski * 9 355,55 25,11 43,09 BG0000279 Stara reka * 146,17 26,02 43,09 BG0000280 Zlatarishka reka * 67,69 25,90 43,05 BG0000281 Reka Belitza * 117,26 25,62 42,91 BG0000282 Dryanovska reka * 183,16 25,51 42,95 BG0000287 Merichlerska reka 509,9 25,52 42,14 BG0000289 Trilistnik * 616,95 24,87 42,22 BG0000291 Gora Shishmantzi 373,99 25,01 42,25 BG0000294 Karshalevo * 6 307,08 22,59 42,35 BG0000295 Dolni Koriten * 461,69 22,58 42,47 BG0000298 Konyavska planina * 9 671,95 22,88 42,37 BG0000301 Cherni rid * 858,45 23,72 42,41 BG0000304 Golak * 10 930,5064 23,95 42,29 BG0000308 Verila * 6 443,4218 23,29 42,38 BG0000313 Rui * 1 706,6791 22,63 42,86 BG0000314 Rebro * 213,39 22,77 42,75 BG0000322 Dragoman * 21 357,18 23,07 42,92 BG0000334 Ostrov * 3 439,55 24,08 43,69 BG0000335 Karaboaz * 12 200,36 24,60 43,70 BG0000336 Zlatiya * 3 194,78 23,52 43,72 BG0000339 Rabrovo * 910,82 22,62 44,02 BG0000340 Tzar Petrovo * 1 748,11 22,69 43,96 BG0000365 Ovchi halmove * 1 309,66 24,38 42,33 BG0000366 Kresna-Ilindentzi * 48 397,27 23,16 41,76 BG0000372 Tzigansko gradishte * 9 555,7406 24,88 41,40 BG0000374 Bebresh * 6 821,91 23,82 43,00 BG0000377 Kalimok - Brashlen * 7 550,18 26,43 44,03 BG0000382 Shumensko plato * 4 490,62 26,88 43,26 BG0000393 Ecocorridor Kamchiya - Emine * 28 054,7924 27,01 42,95 BG0000396 Persina * 22 404,52 25,10 43,66 BG0000399 Bulgarka * 23 996,75 25,39 42,79 BG0000401 Sveti Iliyski vazvisheniya * 8 464,27 26,20 42,39 BG0000402 Bakadzhitzite * 4 504,87 26,72 42,43 BG0000418 Kermenski vazvisheniya * 1 652,54 26,23 42,50 BG0000420 Grebenetz * 9 884,53 26,55 42,68 BG0000421 Preslavska planina * 14 060,01 26,65 43,15 BG0000424 Reka Vacha_Trakiya 550,32 24,54 42,10 BG0000425 Reka Sazliika 991,77 25,84 42,23 BG0000426 Reka Luda Yana * 474,08 24,34 42,29 BG0000427 Reka Ovcharica 1 163,72 26,04 42,22 BG0000429 Reka Stryama * 4 078,38 86 24,77 42,47 BG0000432 Golyama reka * 7 451,74 26,16 43,21 BG0000434 Banska reka * 77,3 25,53 42,03 BG0000435 Reka Kayakliika 71,4 25,34 42,06 BG0000436 Reka Mechka * 3 310,7 25,09 41,95 BG0000437 Reka Cherkezitza 144,75 25,00 42,08 BG0000438 Reka Chinardere * 1 155,56 25,06 41,97 BG0000440 Reka Sokolitza * 141,54 15 26,02 42,13 BG0000441 Reka Blatnitza * 1 079,1 36 26,07 42,45 BG0000442 Reka Martinka * 722,68 25,61 42,15 BG0000443 Reka Omurovska * 532,31 90 25,23 42,36 BG0000444 Reka Pyasachnik * 1 879,97 24,65 42,32 BG0000487 Bozhite mostove * 33,12 23,55 43,31 BG0000497 Archar * 596,67 22,95 43,80 BG0000498 Vidbol * 1 305,14 22,67 43,80 BG0000500 Voynitza * 2 312,99 22,68 43,92 BG0000501 Golyama Kamchiya * 216,69 245 27,07 43,11 BG0000503 Reka Lom * 1 441,13 23,05 43,70 BG0000507 Deleina * 2 257,54 22,70 44,06 BG0000508 Reka Skat * 408,59 23,84 43,56 BG0000509 Tzibritza * 962,68 23,36 43,63 BG0000513 Voinishki Bakadzhik * 1 138,94 26,84 42,36 BG0000516 Chernata mogila * 13,07 25,29 43,48 BG0000517 Portitovtsi-Vladimirovo * 664,38 23,42 43,51 BG0000518 Vartopski dol * 987,42 22,81 43,80 BG0000519 Mominbrodsko blato 26,61 23,23 43,78 BG0000521 Makresh * 2 061,25 22,67 43,76 BG0000522 Vidinski park * 1 578,79 22,74 43,88 BG0000523 Shishentzi * 572,85 22,56 43,94 BG0000524 Orizishteto * 475,74 22,85 44,01 BG0000525 Timok * 494,97 22,64 44,19 BG0000526 Dolno Linevo * 31,62 23,31 43,84 BG0000527 Kozlodui * 125,38 23,59 43,79 BG0000528 Ostrovska step - Vadin * 301,29 24,19 43,67 BG0000529 Marten - Ryahovo * 1 172,74 26,14 43,97 BG0000530 Pozharevo - Garvan * 5 886,27 26,81 44,08 BG0000532 Ostrov Bliznatzi * 141,9 22,83 43,87 BG0000533 Ostrovi Kozlodui * 605,76 23,74 43,79 BG0000534 Ostrov Chaika * 245,68 27,17 44,13 BG0000539 Gora Topolyane 67,55 25,85 42,31 BG0000552 Ostrov Kutovo * 119,32 22,99 44,01 BG0000553 Gora Topolchane 66,58 26,45 42,65 BG0000554 Gora Zhelio Voivoda 71,99 26,47 42,62 BG0000567 Gora Blatetz 47,85 26,51 42,63 BG0000569 Kardam * 918,92 28,08 43,75 BG0000570 Izvorovo - Kraishte * 1 082,27 27,94 43,84 BG0000572 Rositza - Loznitza * 1 811,98 27,91 43,97 BG0000576 Svishtovska gora * 1 917,2 25,31 43,59 BG0000578 Reka Maritza * 14 693,1 25,23 42,06 BG0000587 Varkan 1 22,68 43,99 BG0000589 Marina dupka 1 26,50 43,20 BG0000591 Sedlarkata 1 24,30 43,29 BG0000593 Bilernitzite * 64,51 23,34 43,28 BG0000594 Bozhiya most - Ponora * 227,9 23,56 43,31 BG0000601 Kalenska peshtera * 377,38 23,78 43,24 BG0000602 Kabiyuk * 286,87 26,96 43,35 BG0000605 Bozhkova dupka * 1 26,35 43,66 BG0000607 Peshtera Mikre * 1 24,53 43,06 BG0000608 Lomovete * 32 488,93 26,14 43,63 BG0000609 Reka Rositza * 1 440,86 25,41 43,20 BG0000610 Reka Yantra * 13 900,41 25,67 43,34 BG0000611 Yazovir Gorni Dubnik * 2 539,29 24,29 43,35 BG0000612 Reka Blyagornica * 1 522,94 16 25,95 42,67 BG0000613 Reka Iskar * 9 458 24,27 43,48 BG0000614 Reka Ogosta * 1 253,24 23,85 43,71 BG0000615 Devetashko plato * 14 997,07 24,93 43,20 BG0000616 Mikre * 15 447,16 24,69 43,02 BG0000617 Reka Palakariya * 3 006,7334 23,36 42,40 BG0000618 Vidima * 1 823,05 24,92 42,95 BG0000622 Varnensko - Beloslavski kompleks 178,1966 27,64 43,18 BG0000623 Taushan tepe 305,2559 27,31 43,29 BG0000624 Lyubash * 1 267,0432 22,74 42,79 BG0001011 Osogovska planina * 34 513,2448 22,66 42,16 BG0001012 Zemen * 17 084,1884 22,71 42,47 BG0001013 Skrino * 11 945,0264 22,93 42,15 BG0001014 Karlukovo * 28 841,93 24,04 43,22 BG0001017 Karvav kamak * 17 680,3729 22,53 42,67 BG0001022 Oranovski prolom - Leshko * 13 245,47 23,00 41,92 BG0001023 Rupite - Strumeshnitza * 10 458,7438 23,25 41,43 BG0001028 Sreden Pirin - Alibotush * 68 408,2573 23,57 41,51 BG0001030 Rodopi - Zapadni * 271 909,215 24,23 41,75 BG0001031 Rodopi - Sredni * 154 845,5264 25,05 41,83 BG0001032 Rodopi - Iztochni * 217 352,95 25,80 41,51 BG0001033 Brestovitza * 2 670,58 24,63 42,06 BG0001034 Ostar kamak * 15 994,31 25,82 41,89 BG0001036 Balgarski izvor * 2 618,99 24,30 43,06 BG0001037 Pastrina * 3 551,58 23,33 43,43 BG0001039 Popintzi * 20 906,7154 24,25 42,45 BG0001040 Zapadna Stara Planina i Predbalkan * 219 715,8424 22,92 43,34 BG0001042 Iskarski prolom - Rzhana * 22 693,26 23,50 43,03 BG0001043 Etropole - Baylovo * 27 448,2536 23,88 42,72 BG0001307 Plana * 2 785,72 23,45 42,52 BG0001375 Ostritza * 4 429,5 23,07 42,54 BG0001386 Yadenitza * 17 016,2128 24,01 42,11 BG0001389 Sredna gora * 105 083,38 24,30 42,59 BG0001493 Tzentralen Balkan - buffer * 129 409,0648 24,68 42,81 CZ0110040 Chuchelske haje * 74,8212 14,39 50,02 CZ0110049 Havranka a Salabka 2,7348 14,42 50,12 CZ0110050 Prokopske udoli * 126,7728 14,37 50,04 CZ0110142 Blatov a Xaverovsky haj 213,885 14,64 50,09 CZ0110154 Kanon Vltavy u Sedlce * 34,7508 14,40 50,13 CZ0113001 Obora Hvezda 1,9125 14,32 50,08 CZ0113002 Milicovsky les 11,4163 14,54 50,03 CZ0113005 Lochkovsky profil * 34,3074 14,34 50,00 CZ0113773 Praha - Petrin 52,5905 14,40 50,08 CZ0113774 Praha - Letnany 75,167 14,53 50,13 CZ0114001 Radotinske udoli * 109,4444 14,31 50,00 CZ0210003 Na pramenech 3,0355 14,94 49,60 CZ0210008 Zamecky park Liblice 33,675 14,58 50,31 CZ0210010 Housina * 211,509 14,04 49,87 CZ0210011 Lounin 18,95 14,01 49,91 CZ0210022 Kosi hura 230,5823 15,31 50,12 CZ0210023 Pusta sec 6,8873 13,91 50,00 CZ0210027 Voderadske buciny 317,4222 14,80 49,96 CZ0210028 Posazavske buciny * 154,4442 14,88 49,90 CZ0210029 Zadni Hradek 12,835 14,76 50,43 CZ0210034 Vsetatska cernava * 10,9578 14,57 50,27 CZ0210043 Hradec a Kuchynka * 150,2433 14,10 49,81 CZ0210044 Na horach u Kresina * 4,7059 13,95 49,80 CZ0210047 Tremsin a Hrebence * 167,9784 13,78 49,58 CZ0210053 Stredni Povltavi u Drbakova * 268,8791 14,41 49,74 CZ0210054 Tok * 156,6008 13,89 49,70 CZ0210056 Trokavecke louky 11,0499 13,70 49,66 CZ0210058 Louky u Budenina * 28,6073 14,68 49,64 CZ0210062 Tesliny * 41,5688 13,75 49,62 CZ0210064 Pisecny presyp u Pist 3,6418 15,00 50,16 CZ0210066 Zerka 17,0048 14,50 50,42 CZ0210100 Bilichovske udoli * 115,2204 13,90 50,25 CZ0210101 Dymokursko * 4 309,2394 15,20 50,29 CZ0210105 Kalivodske buciny * 181,9896 13,83 50,21 CZ0210107 Krnci a Voleska * 73,329 14,09 50,16 CZ0210109 Chlum u Neprevazky 223,3384 14,92 50,39 CZ0210111 Paterovske strane 31,3982 14,84 50,49 CZ0210113 Louky u rybnika Proudnice 27,6541 15,40 50,12 CZ0210114 Radouc 31,3061 14,90 50,43 CZ0210118 V jezirkach 2,9351 15,11 50,08 CZ0210150 Ctvrte * 112,0008 15,06 50,30 CZ0210152 Polabi u Kostelce * 387,8208 14,56 50,24 CZ0210153 Zvolska homole * 49,6128 14,40 49,94 CZ0210172 Hrabanovska cernava * 54,9573 14,83 50,22 CZ0210173 Slana louka u Ujezdce * 1,3434 14,42 50,28 CZ0210175 Zlunice - Skochovice * 1 093,7455 15,37 50,24 CZ0210186 Upor - Cerninovsko * 873,8382 14,50 50,33 CZ0210409 Kuliva hora * 37,7404 14,29 49,97 CZ0210421 Mramor * 127,4599 14,12 49,90 CZ0210704 Certova skala * 3,8899 13,79 50,00 CZ0210708 Stribrny luh * 104,6507 13,89 50,02 CZ0210713 Polabske hury 24,8473 14,84 50,16 CZ0210714 Lzovicke tune * 69,654 15,33 50,03 CZ0210719 Milcice * 3,8604 14,98 50,11 CZ0210720 Loucenske rybnicky 4,688 15,02 50,30 CZ0210721 Penovce u rybnika Lutovnik * 0,9769 15,01 50,29 CZ0210726 Vapnomilny bor u Liskeho 4,0755 13,94 50,26 CZ0210729 Vetrusicke rokle * 36,8495 14,38 50,19 CZ0210730 Piscina u Bysicek 0,5217 14,78 50,19 CZ0210731 Risnice 4,9283 14,90 49,56 CZ0210732 Kaliste * 6,0321 14,69 49,67 CZ0210733 Pahorek u Ledcic 1,3074 14,32 50,35 CZ0212001 Brezinsky rybnik 4,083 13,78 49,53 CZ0212002 Cervene doliky 2,1671 13,95 50,21 CZ0212004 Malikovicka stran 9,6112 13,99 50,21 CZ0212006 Drhleny 17,091 15,08 50,49 CZ0212008 Hadce u Hrncir * 2,8299 14,85 49,59 CZ0212010 Hvozdanske Haje 3,0712 13,80 49,52 CZ0212016 Milska stran 12,2152 13,88 50,24 CZ0212019 Smradovna * 159,4868 13,90 50,27 CZ0212020 Reckov 29,3347 14,90 50,50 CZ0212021 Slatinna louka u Velenky 7,5928 14,90 50,15 CZ0212022 Slepec 8,5125 14,79 50,28 CZ0212023 Piscina u Tisic * 0,5997 14,55 50,27 CZ0213001 Novy rybnik u Kaciny 14,2096 15,35 49,97 CZ0213004 Rybnik Stary u Lichov 3,1127 14,32 49,69 CZ0213005 Sachovec 2,3818 14,83 49,95 CZ0213006 Valcha 2,1997 14,87 50,50 CZ0213008 Bezdekovsky lom 1,1419 13,89 49,57 CZ0213009 Vlasimska Blanice * 404,2066 14,84 49,63 CZ0213013 Breznice - Obloucek 17,0636 13,97 49,54 CZ0213014 Dlouhopolsko 9,636 15,32 50,17 CZ0213015 Dobrissky park * 38,075 14,18 49,78 CZ0213016 Zakolansky potok * 10,1023 14,24 50,15 CZ0213017 Drazska Koupe 8,3782 13,91 49,52 CZ0213023 Hrdlicka - Zdanska hora * 68,0736 14,41 49,79 CZ0213028 Kalivody 13,0829 13,83 50,21 CZ0213029 Kalspot 4,2386 14,03 50,12 CZ0213038 Kysice - Kobyla 20,3731 14,09 50,09 CZ0213039 Labe - Libechov 116,9273 14,45 50,38 CZ0213042 Losinsky potok 0,6669 15,02 49,79 CZ0213043 Trestibok * 29,0339 14,45 49,88 CZ0213047 Minartice 2,7497 14,54 49,66 CZ0213048 Mydlovarsky luh 3,9515 14,92 50,17 CZ0213050 Ohrazenicky potok 1,6229 13,94 49,76 CZ0213051 Oskobrh 94,1636 15,23 50,15 CZ0213055 Podoli 0,2093 14,49 50,35 CZ0213058 Lom na Plachte 0,7687 14,73 50,03 CZ0213059 Trebichovicka olsinka 0,4477 14,08 50,19 CZ0213061 Tynecke mokriny 77,0749 15,39 50,05 CZ0213063 Rakovnik - za koupalistem 9,9976 13,76 50,10 CZ0213064 Rozmital pod Tremsinem 56,8823 13,87 49,58 CZ0213065 Na Babe * 29,2094 13,88 50,03 CZ0213066 Rybnik Vocert a Lazy 22,9898 13,79 49,52 CZ0213067 Sazava 72,7629 15,19 49,72 CZ0213068 Dolni Sazava 398,0326 14,92 49,86 CZ0213069 Sedlecsky potok 2,682 14,81 49,65 CZ0213070 Slansko - Bysensky potok * 26,2641 14,05 50,24 CZ0213071 Slavkov 4,6722 14,61 49,68 CZ0213072 Smecno * 70,1981 14,02 50,19 CZ0213076 Stepanovsky potok 16,545 15,03 49,74 CZ0213077 Suchdolsky rybnik 10,8745 14,64 49,51 CZ0213078 Trhovky 17,7027 14,17 49,58 CZ0213081 Vapenicke jezero 8,3853 14,42 49,62 CZ0213082 Velky Raputovsky rybnik 10,4754 13,84 49,53 CZ0213083 Veltrusy * 297,4323 14,34 50,29 CZ0213084 Vlckovice - Dubsky rybnik 7,8193 14,72 49,63 CZ0213086 Aglaia 520,822 14,19 49,81 CZ0213089 Zehun 0,2374 15,34 50,14 CZ0213090 Zehun - obora 900,2094 15,34 50,16 CZ0213512 Skocova - piskovna 3,1376 13,85 49,98 CZ0213600 Bela pod Bezdezem - zamek 1,226 14,81 50,50 CZ0213601 Jungmannova skola v Beroune 0,2147 14,07 49,96 CZ0213602 Dobrissky zamek 0,4848 14,18 49,78 CZ0213610 Krivoklat - hrad 1,2208 13,87 50,04 CZ0213611 Ledce - hajovna 0,0283 15,08 50,35 CZ0213612 Loucen - hotel Jivak 0,0325 14,99 50,28 CZ0213613 Malesov 0,0398 15,23 49,92 CZ0213615 Stola Jarnice 0,0399 14,34 49,59 CZ0213620 Stola Moric 0,0398 14,82 49,62 CZ0213621 Stoly Velke Ameriky 33,5465 14,20 49,96 CZ0213626 Suchomasty - zamecek 0,0471 14,06 49,89 CZ0213628 Tocnik - hrad 0,4043 13,89 49,89 CZ0213629 Tynecka rotunda 0,0079 14,59 49,83 CZ0213630 Vysoky Ujezd - kostel 0,0526 14,47 49,81 CZ0213631 Svata Dobrotiva 0,44 13,84 49,77 CZ0213776 Bezdecin 81,1779 14,89 50,40 CZ0213777 Bohostice 5,5192 14,13 49,60 CZ0213779 Brezanske udoli * 496,5257 14,42 49,97 CZ0213783 Felbabka 11,3754 13,93 49,81 CZ0213784 Horni a Dolni obdenicky rybnik 31,6206 14,37 49,56 CZ0213785 Horni solopysky rybnik 20,7986 14,39 49,66 CZ0213787 Hrachoviste 62,829 13,90 49,79 CZ0213789 Jablonna - mokrad 12,8579 14,15 49,66 CZ0213790 Jaburek 16,4961 13,90 50,06 CZ0213791 Jezera 4,7252 14,42 49,60 CZ0213792 Kacina * 196,7672 15,34 49,98 CZ0213794 Kerske rybnicky 9,2342 14,93 50,13 CZ0213796 Kolin - letiste 22,3596 15,17 50,00 CZ0213802 V hladomori * 146,6388 14,40 49,91 CZ0213814 Ledny potok 1,6149 13,71 49,72 CZ0213817 Obecnicky potok 1,1052 13,95 49,71 CZ0213818 Octarna 15,0656 13,91 49,72 CZ0213822 V Hlinistatech 1,288 13,77 49,96 CZ0214002 Karlicke udoli * 524,9438 14,25 49,95 CZ0214003 Zlaty kun * 105,7205 14,08 49,91 CZ0214004 Cerny Orel 226,7132 14,75 50,20 CZ0214005 Andelske schody * 186,8343 14,23 49,83 CZ0214006 Milovice - Mlada 1 244,11 14,89 50,27 CZ0214007 Karany - Hrbackovy tune * 348,0814 14,81 50,17 CZ0214008 Lanska obora * 2 999,5048 13,92 50,09 CZ0214009 Libicke luhy * 1 478,7352 15,18 50,10 CZ0214010 Domanovicky les 709,7175 15,34 50,10 CZ0214011 Tyrov - Ouporsky potok * 1 341,2204 13,81 49,97 CZ0214012 Prihrazske skaly 519,309 15,06 50,52 CZ0214013 Kokorinsko * 9 679,7813 14,58 50,44 CZ0214014 Podlesi 8,9029 14,86 49,62 CZ0214015 Vuznice * 397,2324 13,99 50,03 CZ0214016 Zelivka * 1 329,2088 15,24 49,65 CZ0214017 Karlstejn - Koda * 2 658,0247 14,15 49,96 CZ0214025 Udoli Plakanek 90,1267 15,13 50,48 CZ0214037 Kotyz * 28,8913 14,05 49,92 CZ0214039 Stroupinsky potok * 5,9415 13,87 49,90 CZ0214040 Louky u Drahlina 12,6201 13,96 49,73 CZ0214041 Niva Kotelskeho potoka * 186,8443 13,85 49,62 CZ0214042 Padrtsko * 829,9154 13,77 49,67 CZ0214043 Niva Bele u Klokocky 11,198 14,89 50,50 CZ0214044 Kersko 217,1575 14,94 50,15 CZ0214045 Prameny Klicavy * 62,6564 13,83 50,14 CZ0214046 Rybnik Vidlak 5,8583 15,21 49,84 CZ0214047 Brda * 66,2437 13,90 49,75 CZ0214049 Piscina u Tuhane 0,4236 14,52 50,30 CZ0310001 Fabian - Homolka 263,2859 14,99 49,03 CZ0310008 Rybnik Ruze 2,066 15,12 49,07 CZ0310009 Velky Hodonicky rybnik 2,7768 14,56 48,70 CZ0310010 Klokocinske louky 29,7174 14,19 49,22 CZ0310014 Libin * 132,5738 14,01 48,99 CZ0310017 Planicsky rybnik-Bobovec * 407,226 14,18 48,71 CZ0310019 Zelendarky 38,4527 14,26 49,21 CZ0310020 Velky a Maly Kamyk 447,4244 14,30 49,23 CZ0310022 Vyri skaly nad Otavou 6,007 14,19 49,39 CZ0310032 Certova stena-Luc 132,6244 14,27 48,63 CZ0310033 Udoli Luznice a Vlasenickeho potoka * 152,619 14,58 49,40 CZ0310035 Vltava Rozmberk-Vetrni 129,5996 14,34 48,71 CZ0310057 Pohori na Sumave * 156,8749 14,68 48,61 CZ0310063 Pastvina u Prestovic * 1,2754 13,95 49,28 CZ0310067 Rysovy 35,3846 13,89 49,28 CZ0310070 Hadi vrch 12,1119 15,20 48,96 CZ0310073 Kralek 3,7986 14,90 49,18 CZ0310074 Osika 67,3814 15,15 49,03 CZ0310080 Dvoriste 25,5292 14,65 49,07 CZ0310084 Nerestsky lom * 5,3113 14,07 49,51 CZ0310163 Zofinsky prales - Pivonicke skaly 416,8643 14,70 48,66 CZ0310605 Zofinka * 338,0786 14,88 48,83 CZ0310610 Cervene blato * 395,3683 14,81 48,87 CZ0310611 Siroke blato * 95,5419 14,99 48,91 CZ0310615 Pisecny presyp u Vlkova 1,3734 14,71 49,16 CZ0310618 Rybnik Motovidlo 11,5839 14,38 49,00 CZ0312029 Bosice * 0,3234 13,68 49,14 CZ0312030 Cista hora * 0,6985 13,78 49,13 CZ0312032 Haje * 1,6967 13,78 49,11 CZ0312033 Hroby * 0,1437 14,86 49,39 CZ0312034 Jaroskov * 1,5069 13,67 49,11 CZ0312035 Kladrubska hora 12,5259 14,85 49,43 CZ0312036 Kozlovska stran * 1,3186 13,73 49,31 CZ0312038 Lomnicky velky rybnik 41,6304 14,71 49,09 CZ0312040 Maly Horusicky rybnik 4,9892 14,70 49,15 CZ0312045 Polna * 0,6404 14,15 48,79 CZ0312048 Stici rybnik 3,8105 14,78 48,99 CZ0312050 Ubislav * 0,2557 13,66 49,12 CZ0312226 Svaty Kriz * 8,3988 14,20 48,85 CZ0313004 Tercino udoli 5,9199 14,76 48,78 CZ0313092 Bedrichovsky potok 1,1034 14,71 48,75 CZ0313094 Blatna * 43,3607 13,87 49,43 CZ0313096 Cabuze 38,5459 13,71 49,12 CZ0313097 Cepska piskovna a okoli 141,1588 14,83 48,92 CZ0313098 Hlinir - Ponedrazka 164,3175 14,69 49,13 CZ0313099 Hlubocke hraze 67,1265 14,44 49,05 CZ0313101 Krvavy a Kaclezsky rybnik 561,6693 15,11 49,11 CZ0313103 Lom Skalka u Sepekova 2,1662 14,44 49,44 CZ0313106 Luznice a Nezarka * 859,5027 14,71 49,25 CZ0313110 Moravska Dyje 167,5592 15,44 49,01 CZ0313113 Sokoli hnizdo a bazantnice * 47,7426 14,78 48,80 CZ0313114 Onsovice - Mlyny 24,1455 13,76 49,11 CZ0313115 Boukal 4,6143 14,34 49,47 CZ0313116 Radomilicka mokrina 47,4734 14,26 49,13 CZ0313117 Preslickovy rybnik 8,4441 14,80 48,77 CZ0313119 Raseliniste Radlice 3,1604 15,32 49,13 CZ0313120 Rimov * 2,0421 14,50 48,86 CZ0313122 Steken 6,0222 14,02 49,26 CZ0313123 Stropnice 1 268,9972 14,73 48,86 CZ0313125 Tabor - Zahradka 30,0786 14,62 49,42 CZ0313128 Nadejska soustava * 612,2595 14,74 49,12 CZ0313129 Purkrabsky rybnik a Tocnik * 7,8973 14,92 48,95 CZ0313131 Trebon * 98,1216 14,78 48,99 CZ0313132 Tune u Spacku 0,6413 14,49 48,95 CZ0313134 Ujezdec - Planinsky rybnik a Kozor 20,4734 13,82 49,50 CZ0313137 Veversky potok 2,0129 14,80 48,75 CZ0313138 Vrbenske rybniky * 320,2272 14,43 49,00 CZ0313140 Zavisinsky potok 9,3505 13,82 49,54 CZ0313141 Zofina Hut 45,0977 14,91 48,81 CZ0313513 Raseliniste Kaplicky * 116,2537 14,22 48,60 CZ0313635 Kratochvile - zamek 0,0736 14,17 49,06 CZ0313805 Blanice 7,4356 13,93 49,01 CZ0313815 Maly Bukac 5,0877 15,15 49,17 CZ0313820 Prachatice - kostel 0,0776 14,00 49,01 CZ0313822 Kostenicky potok 28,4118 15,02 49,02 CZ0314019 Velky a Maly Tisy * 677,6577 14,73 49,06 CZ0314021 Borkovicka blata * 857,9093 14,64 49,23 CZ0314022 Horni Malse * 1 609,0158 14,58 48,62 CZ0314023 Trebonsko - stred * 4 026,7875 14,90 48,92 CZ0314024 Sumava * 171 866,114 13,64 48,94 CZ0314044 Opolenec * 20,6662 13,80 49,09 CZ0314109 Ruda * 77,7623 14,69 49,15 CZ0314123 Boletice * 20 348,7324 14,10 48,84 CZ0314124 Blansky les * 22 211,9424 14,29 48,91 CZ0314126 Hlubocke obory * 3 257,0505 14,48 49,10 CZ0314634 Chynovska jeskyne 2,9897 14,83 49,43 CZ0314635 Mnissky rybnik 25,7045 15,10 49,01 CZ0314636 Tejmlov - Nad Zavirkou * 22,493 13,66 49,13 CZ0314637 Raseliniste u Suchdola 7,849 15,24 49,13 CZ0314638 Vosecky rybnik 7,0665 15,13 49,14 CZ0314639 Rybniky u Lovetina 10,8951 15,05 49,21 CZ0314640 Rybnik Brand 34,8842 15,19 48,96 CZ0314641 Zlaty potok v Posumavi * 109,87 14,09 48,98 CZ0314642 Pastvina u Zahorcic 1,5751 13,78 49,48 CZ0314648 Kocelovicke pastviny 2,1545 13,82 49,47 CZ0315002 Dolejsi rybnik 6,3927 13,82 49,43 CZ0315005 Rezabinec 2,7884 14,08 49,25 CZ0320005 V Ulickach 135,0806 13,70 49,56 CZ0320013 Prameniste Presinskeho potoka * 43,9245 13,63 49,56 CZ0320022 Svihovske hvozdy * 724,1597 13,23 49,46 CZ0320023 Cepicna * 175,998 13,59 49,27 CZ0320029 Chlumska stran * 117,0269 13,65 49,94 CZ0320030 Haltravsky hreben * 965,3511 12,76 49,45 CZ0320037 Na pozarech * 78,0217 12,48 49,70 CZ0320043 Pavlova Hut * 33,5865 12,46 49,78 CZ0320053 Kohoutov * 1 262,6316 13,76 49,93 CZ0320140 Chejlava * 375,0604 13,55 49,53 CZ0320180 Cerchovsky les * 2 297,2184 12,79 49,38 CZ0320437 Svate Pole 3,5449 13,72 49,30 CZ0322055 Drahotinsky les 16,2404 12,78 49,52 CZ0322057 Manovicky rybnik 6,7339 13,61 49,46 CZ0322058 Pastviste u Finu * 11,4468 13,57 49,21 CZ0322059 Pohorsko * 0,4995 13,63 49,16 CZ0322060 Vlkonice * 1,0699 13,60 49,30 CZ0323142 Berounka 140,3452 13,60 49,93 CZ0323143 Blovice 7,9471 13,53 49,58 CZ0323144 Bonetice 0,4362 12,82 49,68 CZ0323145 Bradava * 25,6249 13,64 49,61 CZ0323147 Darmysl - piskovna 0,4901 12,88 49,64 CZ0323149 Kakejcov 1,581 13,61 49,67 CZ0323150 Kamenec 9,9802 13,60 49,88 CZ0323151 Katerinsky a Nivni potok 979,349 12,67 49,67 CZ0323155 Lopata * 16,752 13,56 49,66 CZ0323156 Mesensky potok * 1,0379 13,66 49,65 CZ0323158 Osek - rybnik Labutinka 14,7062 13,58 49,78 CZ0323159 Plzen - Zabela * 265,5001 13,45 49,78 CZ0323160 Pocinovice 0,8198 12,96 49,59 CZ0323161 Presinsky potok * 1,3296 13,60 49,56 CZ0323162 Prestice - V Hlinkach 9,7548 13,31 49,60 CZ0323163 Pruhonsky rybnik 1,0769 13,56 49,48 CZ0323164 Rabi 2,804 13,63 49,29 CZ0323165 Radbuza 13,035 12,85 49,56 CZ0323166 Radbuza - Novy Dvur - Pila * 11,1974 12,67 49,55 CZ0323167 Rokycany - vojenske cviciste 66,2522 13,58 49,72 CZ0323169 Stribro - vojenske cviciste 106,3958 12,97 49,76 CZ0323170 Zlaty potok * 1,8703 13,40 49,52 CZ0323478 Trebycinka u Bezdekova 0,6908 13,33 49,48 CZ0323636 Dolany - kostel 0,053 13,25 49,44 CZ0323637 Stola Rohatiny I 0,0398 13,50 49,93 CZ0323638 Jeskyne Inku 0,0398 12,79 49,93 CZ0323639 Liblin - lihovar 0,03 13,54 49,92 CZ0323640 Manetin - kostel 0,0465 13,23 49,99 CZ0323641 Predslav - kostel 0,0428 13,36 49,45 CZ0323642 Radnice - kostel 0,0457 13,61 49,86 CZ0323644 Stola Loreta 0,0398 13,28 49,36 CZ0323645 Stola Vera 0,0398 12,78 49,92 CZ0323646 Stribro - stoly Dlouhy tah 0,0398 13,02 49,76 CZ0323647 Vseruby - kostel 0,0474 13,23 49,84 CZ0323648 Zihobce - zamek 0,1113 13,63 49,22 CZ0323812 Klabava 2,3534 13,70 49,73 CZ0323824 Ostruzna 20,2674 13,39 49,26 CZ0323825 Hadovka 3,3035 12,92 49,88 CZ0324025 Kanon Strely * 358,4276 13,45 49,91 CZ0324026 Niva Nemanickeho potoka * 680,8242 12,70 49,46 CZ0324029 Techonicka draha 9,1052 13,56 49,37 CZ0324032 V Moravkach * 2,4175 13,58 49,39 CZ0325001 Hradecka bahna 2,7414 13,66 49,71 CZ0325002 Hurky 6,7854 13,18 49,90 CZ0410001 Tisovec 26,1234 12,51 50,35 CZ0410018 Jezersky vrch 31,4604 13,27 50,12 CZ0410020 Ramena Ohre * 291,1547 12,58 50,13 CZ0410021 Nadlesi * 111,2594 12,76 50,16 CZ0410023 Blazejsky rybnik 50,4943 13,02 50,00 CZ0410038 Mechove udoli 9,9206 12,51 50,01 CZ0410040 Pernink * 99,8497 12,80 50,37 CZ0410046 Sibenicni vrch 5,5878 12,52 50,33 CZ0410047 Stitarsky rybnik 4,2247 12,11 50,24 CZ0410150 Soos * 458,7625 12,41 50,15 CZ0410151 Vladar * 237,2515 13,21 50,08 CZ0410155 Rudne 443,6366 12,68 50,35 CZ0410168 Vysoka Pec * 210,3183 12,70 50,33 CZ0410176 Vysoky kamen 2,4716 12,41 50,30 CZ0410401 Krasenske raseliniste * 151,7351 12,76 50,11 CZ0410404 Becovske lesni rybniky 50,8354 12,87 50,09 CZ0410413 Kanon Ohre * 339,5168 12,80 50,20 CZ0410414 Kladske raseliny * 2 672,8471 12,67 50,04 CZ0412065 Medvedi rozhledy * 1,6242 12,68 50,08 CZ0412069 Pramenske pastviny * 0,4994 12,73 50,06 CZ0412070 Rausenbasska lada * 497,1617 12,74 50,04 CZ0412071 Skalka pod Tisovym vrchem 1,4596 12,84 50,04 CZ0413007 Prachomety 20,6674 12,94 50,01 CZ0413008 Prameny Teple 154,8067 12,76 49,99 CZ0413009 Rankovicky triangl 11,913 12,84 50,01 CZ0413013 Mokrady u Tesetic 14,6864 13,10 50,16 CZ0413014 Hrivinovske pastviny 13,7587 13,11 50,15 CZ0413015 Louky u Dlouhe Lomnice 26,3037 13,00 50,15 CZ0413017 U Jedlove 30,0173 12,60 49,98 CZ0413018 U hajenky 6,2966 12,86 50,07 CZ0413173 Za Udrci 31,7763 13,07 50,14 CZ0413174 Borecke rybniky 4,2023 12,95 50,32 CZ0413177 Bystrina - Luzni potok 1 122,5644 12,14 50,29 CZ0413179 Podhorni louky 41,331 12,80 49,97 CZ0413180 Horni Kramolin - Ovesne 18,1443 12,80 49,96 CZ0413181 Mokrady u Javorne 51,9868 12,95 50,13 CZ0413182 U bunkru 56,5867 12,74 50,09 CZ0413184 Piskovna Erika 21,8527 12,60 50,22 CZ0413185 Matyas 70,8804 12,63 50,20 CZ0413187 Mezi rybniky 10,2148 12,92 50,09 CZ0413188 Olsova vrata 46,1322 12,93 50,22 CZ0413190 Ostrovske rybniky 121,0345 12,92 50,30 CZ0413191 Na Pilske sachte 17,2498 12,93 50,17 CZ0413193 U sedmi rybniku 7,557 12,33 50,16 CZ0413194 Strela 22,863 13,28 50,10 CZ0413195 Tepla s pritoky a Otrocinsky potok 27,5302 12,80 50,05 CZ0413196 Tyniste 5,8321 13,19 50,15 CZ0414026 Upolinova louka - Krizky * 687,183 12,76 50,06 CZ0414027 Lomnicky rybnik * 109,6451 12,96 50,17 CZ0414110 Krusnohorske plato * 11 760,7218 12,72 50,40 CZ0414127 Hradiste * 33 159,0685 13,11 50,25 CZ0420004 Vrbka 16,0724 14,16 50,39 CZ0420007 Holy vrch * 38,2358 14,23 50,53 CZ0420008 Na Cernci 7,1383 14,37 50,55 CZ0420012 Zelinsky meandr * 189,6673 13,32 50,37 CZ0420013 V hlubokem * 23,4725 13,97 50,36 CZ0420014 Hora Rip * 90,0487 14,29 50,38 CZ0420015 Myslivna * 61,9669 14,08 50,40 CZ0420021 Kokrhac - Hasistejn * 168,024 13,25 50,44 CZ0420026 Boren * 67,4043 13,77 50,53 CZ0420035 Na louckach * 1 015,1181 13,19 50,47 CZ0420041 Skalky u Trebuticek * 65,2897 14,25 50,54 CZ0420044 Evanska rokle 16,5649 14,03 50,38 CZ0420053 Raseliniste U jezera - Cinovecke raseliniste * 61,0186 13,74 50,71 CZ0420059 Strane u Velkeho Ujezdu 8,6046 14,23 50,55 CZ0420061 Strane nad Chomutovkou 8,7581 13,59 50,39 CZ0420063 Stroupec 24,3882 13,50 50,36 CZ0420069 Detansky chlum * 48,969 13,31 50,20 CZ0420073 Udoli Podbradeckeho potoka * 94,0635 14,09 50,37 CZ0420074 Grunwaldske vresoviste * 129,9946 13,68 50,69 CZ0420076 Na dlouhe strani 13,598 14,14 50,38 CZ0420082 Studenec * 846,2335 14,47 50,83 CZ0420083 Spravedlnost-Chribska * 61,0896 14,47 50,88 CZ0420085 Mokrad pod Terezinskou pevnosti 3,8458 14,16 50,52 CZ0420144 Novodomske a polske raseliniste * 2 505,375 13,21 50,51 CZ0420160 Podmilesy * 237,5555 13,19 50,42 CZ0420165 Velky vrch - Cernodoly * 87,4069 13,83 50,38 CZ0420166 Velky rybnik * 88,8164 14,53 50,89 CZ0420171 Udoli Hacky * 147,2456 13,36 50,47 CZ0420406 Krizove vrsky, Maly vrch, Sibenik * 18,3414 13,83 50,43 CZ0420416 Milesovka * 490,1785 13,94 50,55 CZ0420449 Sedlo * 54,3701 14,26 50,60 CZ0420451 Bohynska lada, Chmelnik, Lotaruv vrch * 376,8554 14,15 50,75 CZ0420454 Lipska hora * 66,0249 13,91 50,51 CZ0420455 Lhota * 82,9671 13,93 50,53 CZ0420456 Ostry * 93,2383 13,96 50,53 CZ0420459 Kostalov * 485,4839 13,99 50,50 CZ0420460 Trtenske strane 12,5636 13,88 50,43 CZ0420462 Plesivec 5,1961 14,09 50,56 CZ0420500 Libouchecke buciny * 601,5499 14,07 50,77 CZ0420501 Olsovy potok * 357,5893 14,01 50,80 CZ0420507 Udoli Chribske Kamenice * 338,2513 14,54 50,85 CZ0420520 Luzickohorske buciny * 625,7191 14,61 50,85 CZ0420525 Slanisko u Skrle 10,0094 13,53 50,42 CZ0420528 Klinovecke Krusnohori * 1 175,673 13,01 50,40 CZ0422075 Borecsky vrch * 34,1356 13,99 50,51 CZ0422077 Klenec * 5,2667 14,26 50,39 CZ0422079 Kralovomlynsky rybnik 0,6047 14,16 50,83 CZ0422081 Na spalenisti 2,181 13,68 50,26 CZ0422084 Pisciny u Oleska 28,8457 14,20 50,48 CZ0422085 Sobechlebske terasy 2,3978 13,53 50,22 CZ0422087 V kuksu 20,2197 14,36 50,52 CZ0423001 Hunikovsky potok * 4,2579 14,42 50,78 CZ0423006 Nebesky rybnicek u Veseli 1,368 14,44 50,49 CZ0423198 Bezejmenny pritok Trojhorskeho potoka * 0,7727 14,20 50,61 CZ0423201 Blsansky chlum * 18,4263 13,84 50,35 CZ0423202 Brezina 59,7703 13,90 50,55 CZ0423203 Cernovice 13,6937 13,37 50,45 CZ0423206 Dobrna 7,7513 14,29 50,76 CZ0423210 Doubravka * 42,7413 13,86 50,64 CZ0423211 Haj u Oseka 12,9715 13,72 50,64 CZ0423212 Horenec - Cicov * 20,831 13,80 50,46 CZ0423213 Chomutov - zoopark * 44,3752 13,43 50,47 CZ0423215 Katerina - mokrad 9,8511 13,90 50,66 CZ0423216 Kopistska vysypka 327,6803 13,60 50,54 CZ0423217 Krasny Dvur * 103,9764 13,36 50,25 CZ0423219 Lucni potok - Trebusin * 0,6592 14,22 50,60 CZ0423223 Petrohrad * 34,2863 13,44 50,12 CZ0423224 Ploskovice * 9,0081 14,20 50,56 CZ0423225 Radobyl * 29,329 14,09 50,53 CZ0423227 Sinutec - Dlouhy kopec * 31,5786 13,79 50,45 CZ0423228 Stradovsky rybnik 3,7983 13,93 50,69 CZ0423229 Udlicke Doubi 43,8137 13,46 50,46 CZ0423232 Vrch Hazmburk * 31,3901 14,01 50,43 CZ0423233 Vrch Mila 5,49 13,76 50,43 CZ0423236 Vsechlapy - Kamyk * 12,0851 13,84 50,46 CZ0423507 Horni Kamenice 185,6252 14,36 50,81 CZ0423510 Ohre 506,9111 14,16 50,45 CZ0423651 Drzovice - rodinny dum 0,0385 14,33 50,61 CZ0423652 Chribska - kostel 0,0649 14,48 50,86 CZ0423653 Jilove u Decina - skola 0,0873 14,11 50,76 CZ0423654 Lobendava - kostel 0,0941 14,32 51,02 CZ0423656 Ustek - kostel 0,0761 14,34 50,58 CZ0424030 Bezrucovo udoli * 1 195,0762 13,35 50,50 CZ0424031 Ceske Svycarsko * 10 621,0487 14,36 50,88 CZ0424033 Rana - Hradek * 168,942 13,77 50,41 CZ0424034 Babinske louky 74,2738 14,13 50,60 CZ0424036 Besicky chochol * 28,5255 13,37 50,37 CZ0424037 Lovos * 292,9447 14,02 50,53 CZ0424038 Holy vrch u Hlinne * 102,9062 14,11 50,58 CZ0424039 Oblik - Srdov - Brnik * 335,1659 13,82 50,42 CZ0424111 Labske udoli * 1 368,7935 14,21 50,84 CZ0424125 Doupovske hory * 12 584,7146 13,23 50,29 CZ0424127 Vychodni Krusnohori * 14 629,3396 13,66 50,63 CZ0424129 Bile strane u Litomeric * 63,9196 14,13 50,56 CZ0424133 Strane nad Suchym potokem 5,6331 14,26 50,53 CZ0424134 Sovice u Brzanek 1,0679 14,31 50,47 CZ0424135 Bile strane u Steti * 11,3527 14,38 50,47 CZ0424136 Strane u Drahobuzi 7,8494 14,33 50,53 CZ0510028 Ralsko * 143,6954 14,76 50,67 CZ0510164 Kozlov - Tabor * 304,2446 15,35 50,51 CZ0510191 Prulom Jizery u Rakous * 1 062,1517 15,19 50,62 CZ0510400 Jizerskohorske buciny * 3 536,9561 15,17 50,86 CZ0510402 Raseliniste Jizerky * 263,5663 15,32 50,83 CZ0510403 Quarre * 2,3924 15,28 50,86 CZ0510405 Bukovec * 120,2489 15,36 50,81 CZ0510408 Smedava * 41,2445 15,28 50,84 CZ0510412 Jizerske smrciny * 285,6949 15,24 50,84 CZ0510415 Raseliniste Jizery * 390,1904 15,34 50,85 CZ0510441 Binov - Bobri souteska * 455,9207 14,37 50,65 CZ0510508 Klic 322,8296 14,57 50,78 CZ0510509 Jezevci vrch * 95,9994 14,70 50,79 CZ0512100 Roverske skaly 1 688,5811 14,46 50,57 CZ0513237 Ceska Lipa - mokrad v nive Sporky 20,2628 14,53 50,70 CZ0513238 Cihelenske rybniky 9,0536 14,50 50,70 CZ0513240 Janovicke rybniky 1,8591 14,83 50,76 CZ0513244 Manusicke rybniky 16,3831 14,51 50,71 CZ0513247 Pelikovice 2,3095 15,13 50,68 CZ0513249 Prachen - Zicht 2,0807 14,49 50,77 CZ0513251 Rokytka 0,8442 14,96 50,78 CZ0513254 Lucni potok 1,1835 15,07 50,73 CZ0513255 Slatinne vrchy * 138,4586 14,71 50,55 CZ0513256 Smeda 142,4326 15,03 50,97 CZ0513257 Struznicke rybniky 17,5068 14,47 50,70 CZ0513505 Dolni Ploucnice 779,2812 14,33 50,72 CZ0513506 Horni Ploucnice * 837,3537 14,60 50,67 CZ0513508 Zahradky * 14,3914 14,52 50,64 CZ0513509 Svitavka 10,1094 14,67 50,80 CZ0513657 Bila Desna - kanal protrzene prehrady 0,0797 15,29 50,80 CZ0513658 Cesky Dub - zakladni umelecka skola 0,0545 14,99 50,66 CZ0513659 Doksy - zamek 0,5674 14,65 50,57 CZ0513662 Lemberk - zamek 0,2474 14,79 50,78 CZ0513663 Podhaji - chalupa 0,0215 15,23 50,52 CZ0513665 Skalice u Ceske Lipy 0,0399 14,53 50,74 CZ0513666 Jeskyne Sklepy pod Troskami 0,0398 15,24 50,52 CZ0513668 Zdislava - kostel 0,0558 14,88 50,76 CZ0514041 Suchy vrch - Nadeje 187,7514 14,64 50,82 CZ0514042 Jestrebsko - Dokesko * 6 927,2119 14,66 50,61 CZ0514113 Podtrosecka udoli 518,8955 15,22 50,53 CZ0514243 Velky a Maly Bezdez * 70,3366 14,72 50,54 CZ0514667 Zapadni jeskyne 0,0399 14,89 50,79 CZ0514668 Vapenice - Basa * 137,5634 15,00 50,71 CZ0514669 Poselsky a Mariansky rybnik * 79,6177 14,67 50,55 CZ0514670 Ronov - Vlhost * 747,3622 14,45 50,61 CZ0514672 Udoli Jizery a Kamenice * 400,5479 15,30 50,64 CZ0515001 Cerveny rybnik 3,8342 14,55 50,73 CZ0520008 Kamenna 2,9059 15,79 50,57 CZ0520009 Perna 119,8724 15,26 50,29 CZ0520020 Hradecek 119,8998 15,84 50,59 CZ0520022 Miletinska bazantnice 69,3921 15,66 50,40 CZ0520028 Babiccino udoli - Ryzmburk * 65,4582 16,04 50,43 CZ0520030 Nechanice - Lodin * 1 562,4649 15,60 50,22 CZ0520038 Cesovske lesy 739,9014 15,33 50,33 CZ0520178 Brezinka * 161,4307 16,20 50,42 CZ0520184 Veselsky haj 446,3919 15,48 50,32 CZ0520507 Kozinek * 84,0753 16,21 50,51 CZ0520508 Starkovske buciny 129,1608 16,15 50,54 CZ0520511 Zaltman * 91,2073 16,04 50,55 CZ0520518 Broumovske steny 1 354,9081 16,30 50,54 CZ0520519 Adrspassko-teplicke skaly * 1 715,7367 16,13 50,60 CZ0520600 Trckov 431,5577 16,43 50,31 CZ0520603 Pansky vrch * 70,2772 16,33 50,38 CZ0520604 Zdobnice - Ricka * 434,9145 16,40 50,18 CZ0522002 Hustiransky les 1,6436 15,80 50,35 CZ0522127 Vrazba 6,6499 15,82 50,33 CZ0522129 Zadni Machova 15,0387 16,13 50,16 CZ0523002 Hluboky Kovac 7,8532 15,45 50,38 CZ0523003 Rybnik Strasidlo 3,2373 15,45 50,40 CZ0523005 Turi rybnik 115,4628 16,05 50,32 CZ0523006 Pileticky a Libranticky potok 25,3487 15,87 50,25 CZ0523007 Dedina u Dobrusky 8,0335 16,17 50,27 CZ0523009 Zamek v Kostelci nad Orlici 0,0196 16,20 50,12 CZ0523010 Na Plachte 39,1417 15,86 50,19 CZ0523011 Pod Ryzmburkem 0,7602 16,05 50,43 CZ0523014 Vladivostok 22,1282 16,28 50,49 CZ0523264 Bystrice 51,701 15,68 50,28 CZ0523265 Cervena Tremesna - rybnik 7,3056 15,65 50,40 CZ0523266 Slatinna louka u Roudnicky 7,6345 15,83 50,17 CZ0523267 Zaorlicko * 181,1565 16,53 50,19 CZ0523268 Dubno - Ceska Skalice * 66,0716 16,07 50,40 CZ0523272 Chlumec - Karlova Koruna * 19,1883 15,45 50,16 CZ0523273 Javorka a Cidlina - Sber 307,2919 15,48 50,30 CZ0523274 Libosad - obora * 42,8739 15,38 50,45 CZ0523275 Kacerov 2,1101 16,37 50,24 CZ0523276 Kanice - lesni rybnik 0,5467 15,59 50,30 CZ0523277 Labe - Hostinne 11,1501 15,69 50,55 CZ0523279 Lukavecky potok 0,6827 15,58 50,41 CZ0523280 Metuje a Drevic 46,1559 16,17 50,58 CZ0523282 Nadslav 6,746 15,25 50,42 CZ0523283 Olesnice 390,3914 15,42 50,15 CZ0523284 Opocno * 68,3291 16,11 50,26 CZ0523286 Rybnik Smrkovak 6,9516 15,47 50,33 CZ0523287 Rybnik Spaleniste 1,5954 16,24 50,28 CZ0523288 Stara Metuje 23,3818 15,94 50,34 CZ0523290 Tynistske Poorlici * 648,7489 16,04 50,18 CZ0523291 Uhrinov - Benatky 5,2976 16,33 50,22 CZ0523293 Vino 72,399 15,40 50,15 CZ0523669 Bila Tremesna 0,0399 15,77 50,46 CZ0523675 Jicineves - zamek 0,3731 15,34 50,37 CZ0523676 Josefov - pevnost 41,4311 15,93 50,34 CZ0523677 Kost 0,9432 15,14 50,49 CZ0523680 Pevnost Dobrosov 1,9725 16,20 50,41 CZ0523682 Stare Hrady - zamek 1,0308 15,21 50,39 CZ0523683 Stola Portal 0,0398 16,28 50,35 CZ0523823 Lucni potok v Podkrkonosi * 3,5621 15,80 50,59 CZ0524044 Krkonose * 54 972,6689 15,63 50,70 CZ0524045 Zbytka * 79,4338 16,07 50,30 CZ0524046 Orlicke hory - sever * 940,938 16,36 50,34 CZ0524047 Peklo * 474,2281 16,19 50,37 CZ0524048 Bysicky 17,2989 15,61 50,42 CZ0524049 Orlice a Labe * 2 683,18 16,18 50,12 CZ0524050 Halin 163,0527 16,13 50,32 CZ0525001 Baziny 3,6516 16,30 50,30 CZ0525002 Rerisny u Machova 4,2226 16,29 50,50 CZ0530020 Hrebecovsky hrbet * 738,473 16,58 49,76 CZ0530021 Zernov 312,4113 15,94 50,09 CZ0530027 Psi kuchyne * 268,6016 16,45 49,84 CZ0530028 Vadetin - Lansperk 170,814 16,44 49,99 CZ0530033 Bohdalov 956,418 16,78 49,74 CZ0530034 Moravska Sazava * 353,3615 16,66 49,95 CZ0530037 Hemze-Mytkov * 27,8321 16,25 50,00 CZ0530064 Mazurovy chalupy 11,6674 15,93 50,16 CZ0530146 Kralicky Sneznik * 1 725,071 16,84 50,17 CZ0530149 Rychnovsky vrch * 353,3297 16,66 49,83 CZ0530174 Lanskrounske rybniky * 41,5231 16,58 49,93 CZ0530500 Lichnice - Kankovy hory * 451,2401 15,59 49,87 CZ0530501 Brandys * 179,5287 16,29 50,00 CZ0530502 Seminsky presyp 0,5731 15,52 50,06 CZ0530503 Litice 111,0038 16,35 50,08 CZ0532131 U Baninskeho viaduktu 0,9452 16,48 49,67 CZ0532132 Stremosicka stran 46,0594 16,08 49,89 CZ0533002 Mala Straka 3,6022 15,88 49,88 CZ0533005 U Pohranovskeho rybnika 66,2105 15,75 50,07 CZ0533012 Michnovka-Pravy 2,8234 15,61 50,14 CZ0533295 Bestvina * 19,0903 15,58 49,84 CZ0533296 Bousovka 1,1297 15,79 49,88 CZ0533297 Buky u Vysokeho Chvojna * 29,5266 15,99 50,14 CZ0533300 Hermanuv Mestec * 62,5764 15,67 49,94 CZ0533301 Udoli Chrudimky 6,3788 15,98 49,74 CZ0533302 Cholticka obora * 69,5926 15,62 49,98 CZ0533303 Chrudimka 230,0122 15,67 49,81 CZ0533307 Kuneticka hora * 26,941 15,81 50,08 CZ0533308 Bohdanecsky rybnik a rybnik Matka 251,3 15,67 50,09 CZ0533309 Pardubice * 2,2371 15,78 50,04 CZ0533310 Hluboky rybnik * 6,5229 15,83 49,86 CZ0533312 Rybnik More 2,2636 15,58 49,96 CZ0533314 Ticha Orlice 39,1703 16,61 50,05 CZ0533316 Uhersko 81,1644 16,03 49,99 CZ0533501 Slavicka obora * 7,4476 15,79 49,87 CZ0533684 Bestvina - krypta 0,0325 15,60 49,84 CZ0533685 Borova u Policky 0,0378 16,18 49,73 CZ0533686 Bouda u Techonina 0,0399 16,68 50,07 CZ0533687 Jeskyne Betnik 0,0398 16,07 49,94 CZ0533688 Jeskyne u Horniho Ujezda 0,0245 16,23 49,81 CZ0533691 Parizov 0,0398 15,57 49,83 CZ0533693 Podolska a Paterova jeskyne 0,0398 15,66 49,89 CZ0533694 Vranova Lhota 0,0316 16,83 49,71 CZ0534050 Cerny Nadymac 24,3739 15,58 50,07 CZ0534051 Anenske udoli * 39,3975 15,99 49,86 CZ0534052 Dolni Chrudimka 65,5817 15,86 50,00 CZ0534053 Krkanka-Stradovske peklo * 277,4949 15,77 49,85 CZ0534054 Hubsky-Stradovka * 76,2302 15,82 49,81 CZ0534055 Ratajske rybniky 20,4137 15,94 49,77 CZ0610003 Vysoky kamen u Smrcne 242,0996 15,57 49,46 CZ0610005 U Hamru 13,2743 16,34 49,51 CZ0610022 Havranka 22,9689 15,55 49,73 CZ0610025 Habrova sec 91,4963 15,77 48,99 CZ0610029 Horni Mrzatec 6,3446 15,37 49,21 CZ0610030 Doupsky a Bazantka 10,9563 15,43 49,23 CZ0610056 Svarec * 13,4789 16,35 49,52 CZ0610145 Hroznetinska louka * 18,7119 15,36 49,76 CZ0610159 Velky Spicak * 168,8447 15,52 49,31 CZ0610170 Zhejral * 154,1104 15,32 49,22 CZ0610175 Baba 82,298 15,87 49,46 CZ0610179 Jedlovy les a udoli Rokytne 375,0377 15,97 49,06 CZ0610401 Zakova hora 39,0273 15,99 49,65 CZ0610412 Ransko * 263,9209 15,80 49,67 CZ0610512 Luzny rybnik 15,0017 15,55 49,37 CZ0612133 Dedkovo 5,6337 16,38 49,55 CZ0612134 Dolni rybnik u Ujezda 9,2421 15,88 49,51 CZ0612135 Hodiskovsky rybnik 5,0387 16,03 49,51 CZ0612136 Kobylinec 0,6882 15,94 49,25 CZ0612137 Obecnik 4,8872 16,14 49,42 CZ0612139 Pod Kamennym vrchem 12,1247 15,90 49,62 CZ0612140 Podvesnik 20,6182 15,92 49,45 CZ0612141 Ptacovsky kopecek 0,7898 15,93 49,23 CZ0612143 Rybnik u Zadniho Zhorce 7,6508 15,93 49,43 CZ0612145 Rychtarsky rybnik 5,9954 15,82 49,44 CZ0612147 Spilberk 0,632 16,13 49,22 CZ0612149 Suche skaly * 4,8409 15,62 48,94 CZ0613002 Rostynska obora 49,8787 15,43 49,25 CZ0613003 Marsovec a Cepicka 12,39 16,06 49,23 CZ0613004 Brevnicky potok 3,8314 15,61 49,62 CZ0613005 Martinicky potok 27,4396 15,20 49,58 CZ0613009 Niva Frysavky 35,3296 16,12 49,62 CZ0613010 Udoli Svratky u Krasneho 96,533 16,18 49,68 CZ0613012 Na Ostrazne 1,6739 16,29 49,58 CZ0613013 Silhanky 5,6951 15,42 49,25 CZ0613318 Babinsky rybnik 39,1012 15,90 49,54 CZ0613319 Ficku rybnik 1,0325 15,92 49,51 CZ0613321 Jankovsky potok 128,2712 15,35 49,49 CZ0613322 Koupaliste u Bohuslavic 2,9781 15,58 49,15 CZ0613327 Nova Rise 42,7749 15,55 49,16 CZ0613328 Raselinne jezirko Rosicka 0,1708 15,51 49,24 CZ0613332 Slapanka a Zlaty potok 245,3877 15,66 49,54 CZ0613333 Staviste 3,3901 16,00 49,58 CZ0613334 Trnava 225,007 15,19 49,52 CZ0613335 U Borovne 17,3063 15,41 49,17 CZ0613336 V Kopaninach 0,8999 15,44 49,13 CZ0613338 Vatin 45,0469 15,94 49,53 CZ0613695 Biskupice - kostel 0,0295 16,01 49,04 CZ0613696 Biskupice - skola 0,0403 16,01 49,04 CZ0613698 Jerisno-Herman 0,0327 15,64 49,79 CZ0613699 Namest nad Oslavou - zamecek 0,0774 16,17 49,21 CZ0613700 Zdar nad Sazavou - garaze 0,0187 15,94 49,58 CZ0613809 Divka 27,833 15,91 49,58 CZ0613816 Namestska obora * 286,4767 16,18 49,21 CZ0614052 Rybniky u Rudolce 49,4005 15,85 49,47 CZ0614053 Darska raseliniste * 390,4373 15,89 49,65 CZ0614054 Na Oklice * 55,7088 15,40 49,40 CZ0614056 V Lisovech * 27,5277 15,28 49,25 CZ0614057 Znetinske rybniky 52,5832 15,93 49,46 CZ0614058 Rybniky V Poustich 25,797 15,54 49,28 CZ0614059 Stiri dul - Reka * 92,5992 15,86 49,67 CZ0614131 Udoli Oslavy a Chvojnice * 2 339,1052 16,17 49,16 CZ0614132 Kamenicky rybnik 3,7191 15,43 49,53 CZ0614133 Kozenek 19,9169 16,24 49,11 CZ0614134 Udoli Jihlavy * 861,9281 16,18 49,11 CZ0615001 Zajeci skok 2,4765 15,53 49,41 CZ0615014 Louky u Cerneho lesa 19,0841 15,94 49,59 CZ0615018 Simanovske raseliniste 3,9677 15,45 49,45 CZ0620016 Rasovicky zlom - Chobot * 12,9313 16,93 49,13 CZ0620018 Vetrniky * 32,3536 16,98 49,20 CZ0620020 Masovicka strelnice * 77,5301 15,97 48,85 CZ0620037 Sivicky les * 236,5505 16,77 49,22 CZ0620101 Mikulovicky les * 153,5119 16,12 48,97 CZ0620103 Veterovska vrchovina * 496,3278 17,05 49,02 CZ0620120 Zlobice * 61,574 16,51 49,32 CZ0620132 Udoli Chlebskeho potoka * 136,958 16,39 49,48 CZ0620139 Polamanky * 16,2499 16,88 49,09 CZ0620191 Sokoli skala * 305,0977 16,37 49,42 CZ0620194 Cepickuv vrch a udoli Hodoninky * 187,4357 16,37 49,50 CZ0620204 Lapikus 139,4802 16,05 48,94 CZ0620245 Rakovecke udoli * 755,6629 16,82 49,30 CZ0622142 Rojetinsky hadec 1,9627 16,27 49,37 CZ0622150 Biskoupsky kopec 8,2111 16,26 49,11 CZ0622161 Ve Zlebe 2,5454 16,23 49,07 CZ0622162 Kopecky u Unanova 8,425 16,07 48,91 CZ0622166 Milejovske louky 10,9688 17,51 48,95 CZ0622167 Zebetin 1,4463 16,44 49,08 CZ0622170 Na lesni horce 2,5949 16,48 49,30 CZ0622172 Nad Vapenkou 0,5714 17,52 48,86 CZ0622173 Netopyrky 0,9127 16,55 49,23 CZ0622174 Pansky les - Jezdiny 26,0826 16,44 49,60 CZ0622175 Pekarka * 12,8212 16,34 49,09 CZ0622179 Siroky 0,5657 16,24 49,07 CZ0622181 Cervene strane * 6,2238 16,42 49,08 CZ0622184 Visengrunty 8,9388 16,83 49,05 CZ0622217 Stepni strane u Komoran * 11,8753 16,93 49,20 CZ0623324 Loucka 12,1467 16,26 49,40 CZ0623329 Prudka 0,1385 16,37 49,41 CZ0623344 Nad Brnenskou prehradou 567,0596 16,47 49,27 CZ0623345 Citonice - rybnik Skalka 2,2498 15,96 48,88 CZ0623348 Jankovec 15,0626 15,97 48,95 CZ0623349 Javornik - hlinik 1,4314 17,52 48,86 CZ0623351 Nad kaplickou 3,8354 16,52 49,56 CZ0623354 Crhov - Rozsicka * 27,4885 16,46 49,55 CZ0623355 Lovcicky potok a Jordanek * 36,1935 17,08 49,08 CZ0623357 Masovice - lom 10,1388 15,99 48,86 CZ0623358 Mourinov - Druhy rybnik 4,5459 16,97 49,12 CZ0623359 Cekal 3,3304 15,95 48,94 CZ0623360 Podmoli - strouha 5,0959 15,95 48,85 CZ0623365 Raksicke louky 74,9809 16,32 49,02 CZ0623366 Strelicka bazinka 2,9268 16,47 49,15 CZ0623367 U Huberta 3,0694 16,00 48,95 CZ0623368 Kaolinka Unanov 4,9705 16,05 48,89 CZ0623370 Letiste Marchanice 20,8751 17,02 49,30 CZ0623372 Lom u Zerutek 1,7843 15,97 48,91 CZ0623697 Doubravnik - kostel 0,121 16,35 49,43 CZ0623701 Blansko - kostel 0,0704 16,64 49,36 CZ0623702 Borotin - zamek 0,1174 16,67 49,58 CZ0623703 Dedice - kostel 0,06 16,98 49,29 CZ0623704 Dlouha Lhota 0,0373 16,51 49,43 CZ0623707 Stary zamek Jevisovice 0,5575 15,99 48,99 CZ0623708 Novy zamek Jevisovice 0,2839 15,99 48,98 CZ0623709 Kretin - zamek 0,0948 16,50 49,56 CZ0623710 Krtiny - kostel 0,1967 16,74 49,30 CZ0623711 Lipov - kostel 0,0609 17,46 48,91 CZ0623713 Rosice - zamek 0,2343 16,39 49,18 CZ0623717 Tavikovice - zamek 0,1457 16,11 49,03 CZ0623718 Uhercice - zamek 0,9022 15,63 48,91 CZ0623719 Vranov nad Dyji - zakladni skola 0,1046 15,81 48,90 CZ0623807 Hobrtenky 131,1647 16,53 49,20 CZ0623808 Pisarky 70,695 16,55 49,19 CZ0623819 Reka Rokytna 123,6679 16,13 49,04 CZ0624020 Stranska skala * 16,8015 16,68 49,19 CZ0624062 Cernecky a Milonicky hajek * 204,0365 17,04 49,15 CZ0624064 Krumlovsky les * 1 945,5222 16,38 49,04 CZ0624065 Kvetnice * 127,5068 16,42 49,36 CZ0624066 Jasenova 53,2292 17,55 48,94 CZ0624067 Kamenny vrch 13,7752 16,56 49,18 CZ0624069 Strabisov - Oulehla * 596,5873 17,20 49,18 CZ0624072 Certoryje * 4 852,2937 17,39 48,85 CZ0624094 Bosonozsky hajek 48,0958 16,50 49,19 CZ0624095 Udoli Dyje * 1 820,7569 15,73 48,92 CZ0624096 Podyji * 6 267,0734 15,90 48,85 CZ0624097 Sevy * 8,0822 16,97 49,14 CZ0624106 Tvorihrazsky les * 1 468,2272 16,11 48,90 CZ0624128 Krumlovsko-Rokytenske slepence * 99,3176 16,33 49,06 CZ0624129 Lucni udoli 125,9743 16,75 49,31 CZ0624130 Moravsky kras * 6 485,3704 16,72 49,38 CZ0624132 Udoli Svitavy * 1 204,5864 16,65 49,30 CZ0624235 Malhostovicke kopecky * 2,6339 16,50 49,33 CZ0624236 Jizni svahy Hadu * 29,8892 16,67 49,22 CZ0625020 Trenckova rokle 17,9318 16,27 49,41 CZ0710004 Pod Trlinou 51,797 16,94 49,87 CZ0710006 Drevohosticky les 309,9052 17,60 49,45 CZ0710007 Lesy u Bezuchova * 250,1831 17,59 49,48 CZ0710034 Lansky luh 32,1388 17,07 50,32 CZ0710148 Prestavlcky les 210,1068 17,50 49,40 CZ0710161 Kralovstvi 587,7624 17,30 49,51 CZ0710182 Chorynsky mokrad * 217,7489 17,91 49,52 CZ0710183 Rychlebske hory - Raci udoli * 1 191,597 16,97 50,35 CZ0712186 Hrdiboricke rybniky 39,6213 17,22 49,48 CZ0712187 Chrasticky hadec 2,9631 16,95 50,13 CZ0712189 Pod Rudnym vrchem 16,8532 16,98 50,11 CZ0712190 Polachovy strane 6,3796 16,94 50,09 CZ0712191 Stran nad Hutskym potokem * 0,8037 16,81 49,47 CZ0712192 U Bilych hlin 0,6828 17,33 49,53 CZ0712193 U Strejckova lomu 3,4435 17,33 49,52 CZ0712196 Vyri skaly 3,308 16,94 50,08 CZ0712197 Zdar 16,0266 16,87 49,99 CZ0712225 Za hrncirkou 3,1102 16,99 49,49 CZ0713004 Racinka 3,224 17,02 50,05 CZ0713008 Deyluv ostruvek 1,0075 17,24 49,50 CZ0713374 Horni Morava 9,3726 16,92 49,93 CZ0713375 Hustopece - Sterkac 59,8452 17,85 49,52 CZ0713383 Ohrozim - Horka 0,0921 17,01 49,49 CZ0713385 Pisecna - mokrad 7,5429 17,25 50,28 CZ0713388 Protivanov 2,3009 16,84 49,49 CZ0713391 Tyn nad Becvou 2,6674 17,64 49,53 CZ0713394 Dolni a Prostredni Svrcov 2,8078 17,49 49,54 CZ0713395 Vidnava 38,3006 17,20 50,38 CZ0713397 Zlate Hory - Cerne jezero 235,0636 17,38 50,24 CZ0713398 Zlate Hory - Zlate jezero 25,666 17,40 50,28 CZ0713526 Velka Strelna - stoly 0,0398 17,45 49,67 CZ0713720 Bila Lhota 0,0551 16,98 49,71 CZ0713722 Branna - hrad 0,6755 17,01 50,15 CZ0713723 Cechy pod Kosirem 0,3931 17,04 49,55 CZ0713724 Cerna Voda - kostel 0,0395 17,16 50,31 CZ0713725 Cerna Voda - kulturni dum 0,078 17,16 50,31 CZ0713726 Hanusovice - kostel 0,0262 16,95 50,09 CZ0713728 Chudobin 0,0783 17,04 49,69 CZ0713730 Na Spicaku 7,685 17,25 50,29 CZ0713734 Libina - U Cernusku 0,055 17,07 49,89 CZ0713735 Lipova-lazne - materska skolka 0,0389 17,10 50,22 CZ0713736 Otaslavice - kostel 0,0648 17,07 49,39 CZ0713739 Ruda nad Moravou 0,2382 16,88 49,97 CZ0713740 Sobotin - domov duchodcu 0,024 17,07 50,02 CZ0713741 Soudkova stola 0,0673 17,69 49,60 CZ0713742 Stola Marie Pomocna 0,0398 17,40 50,23 CZ0713743 Stola Marka 0,3242 16,90 50,03 CZ0713745 Velke Losiny - lazensky dum Eliska 0,1496 17,04 50,03 CZ0713746 Veselicko 0,1001 17,50 49,53 CZ0713747 Vlkos - statek 0,04 17,42 49,39 CZ0714073 Litovelske Pomoravi * 9 458,5647 16,99 49,78 CZ0714075 Keprnik * 2 542,9958 17,12 50,15 CZ0714076 Kosir - Lomy * 41,8057 17,09 49,54 CZ0714077 Praded * 6 070,7695 17,22 50,06 CZ0714078 Rabstejn * 702,0771 17,16 49,95 CZ0714080 Spranek * 270,546 16,90 49,68 CZ0714081 Rejviz * 591,3971 17,28 50,22 CZ0714082 Becva - Zebracka 288,6729 17,49 49,50 CZ0714083 Maly Kosir * 13,3822 17,09 49,56 CZ0714084 Hadce a buciny u Raskova 816,1028 16,90 50,05 CZ0714085 Morava - Chropynsky luh * 3 205,3331 17,33 49,44 CZ0714086 Rychlebske hory - Sokolsky hrbet * 8 045,2335 17,11 50,25 CZ0714133 Libava * 10 773,8817 17,46 49,64 CZ0714771 Hurka u Hranic 37,354 17,75 49,54 CZ0714772 Udoli Bystrice * 751,1231 17,41 49,67 CZ0715024 Sumarnik 0,8578 17,13 50,19 CZ0715025 Udoli Malinskeho potoka 22,0705 17,07 49,95 CZ0720013 Babi hora * 49,2911 17,56 48,95 CZ0720016 Kovaruv zleb - Obora * 214,1899 17,59 49,03 CZ0720033 Semetin * 1 327,2646 17,92 49,34 CZ0720058 Nad Kasavou 27,4914 17,79 49,29 CZ0720153 Trojak 654,2318 17,30 49,27 CZ0720185 Rusava - Horansko * 73,4279 17,70 49,36 CZ0720190 Ondrejovsko * 298,0803 17,71 49,33 CZ0720192 Velka Vela * 770,6784 17,71 49,31 CZ0720420 Rudicky les * 497,4982 17,77 49,05 CZ0720422 Valy-Bucnik * 1 094,8844 17,77 49,00 CZ0720428 Na Koncoch * 1 734,927 17,89 49,03 CZ0720435 Podkralovec * 961,8892 18,07 49,13 CZ0720437 Valentova * 558,0151 17,95 49,05 CZ0720441 Bile potoky * 164,1579 18,03 49,11 CZ0722198 Hodnovska dolina 7,5629 18,06 49,08 CZ0722199 Hrusova dolina 98,2995 18,10 49,11 CZ0722201 Kobyli hlava 3,7207 17,52 48,96 CZ0723020 Udoli Okluky 17,1855 17,45 48,97 CZ0723401 Breznice u Zlina 1,0044 17,65 49,19 CZ0723403 Uhliska 50,6736 17,68 49,15 CZ0723406 Chvalcov 1,1934 17,71 49,39 CZ0723409 Kurovice - lom 6,651 17,52 49,27 CZ0723410 Mokrad Pumpak 1,9306 17,47 49,32 CZ0723412 Mokrad u Slovackych strojiren 8,6276 17,65 49,00 CZ0723413 Ovcirka 10,2205 17,72 49,04 CZ0723414 Polichno - Pod duby 26,8077 17,70 49,07 CZ0723415 Polichno 67,1242 17,72 49,06 CZ0723416 Popovicke rybniky 98,7478 17,52 49,06 CZ0723417 Pozdechov 0,3557 17,98 49,24 CZ0723421 Remizy u Banova 67,418 17,73 48,97 CZ0723423 Skalky 11,135 17,48 49,30 CZ0723424 Stonac 5,5088 17,43 49,31 CZ0723425 Strane u Popovic 130,8608 17,56 49,05 CZ0723426 Strizovice 29,5549 17,45 49,25 CZ0723430 Udoli Banovskeho potoka 21,6227 17,70 49,01 CZ0723434 Vlara 9,3287 18,03 49,05 CZ0723750 Jankovice - kostel 0,0281 17,39 49,15 CZ0723751 Komna - kostel 0,0792 17,80 49,00 CZ0723752 Lidecko - kostel 0,0307 18,05 49,20 CZ0723753 Luhacovice - zamek 0,1355 17,75 49,10 CZ0723754 Pozdechov - kostel 0,0594 17,95 49,23 CZ0723755 Rusava - kostel 0,024 17,70 49,36 CZ0723756 Slavicin - kostel 0,1042 17,88 49,09 CZ0723757 Slavicin - zamek 0,1046 17,88 49,09 CZ0723758 Slusovice - kostel 0,0662 17,80 49,25 CZ0723759 Stola Sintrova 0,0398 17,90 49,30 CZ0723813 Kotrle 0,4461 18,02 49,38 CZ0724087 Ujezdecky les * 932,274 17,68 49,06 CZ0724089 Beskydy * 120 357,6723 18,37 49,42 CZ0724090 Bile Karpaty * 20 037,8513 17,71 48,91 CZ0724091 Chriby * 19 226,4512 17,30 49,14 CZ0724120 Knezpolsky les * 521,1706 17,50 49,11 CZ0724121 Nad Jasenkou * 738,575 17,98 49,37 CZ0724429 Hostynske vrchy * 2 396,5918 17,76 49,39 CZ0724430 Vlarsky prusmyk * 3 170,2469 18,05 49,06 CZ0810001 Cerveny kamen * 249,5555 18,16 49,58 CZ0810004 Niva Moravky * 367,3621 18,42 49,65 CZ0810014 Pstruzi potok * 39,6586 17,23 49,95 CZ0810018 Sovinec * 2 561,3324 17,25 49,87 CZ0810021 Libotin * 78,4109 18,06 49,58 CZ0810031 Palkovicke hurky 131,5443 18,26 49,64 CZ0810032 Ptaci hora 76,273 17,54 50,03 CZ0810035 Kojetinske vrchy 252,745 17,98 49,55 CZ0810036 Stramberk * 129,3575 18,12 49,59 CZ0810423 Hnevosicky haj 70,1559 17,99 50,00 CZ0813438 Cihelna Kunin 26,883 17,98 49,63 CZ0813439 Dehylovsky potok - Stepan 80,1703 18,18 49,87 CZ0813442 Dolni Marklovice 41,219 18,57 49,90 CZ0813444 Hermanicky rybnik 478,9617 18,34 49,88 CZ0813445 Hermanovice 18,6922 17,37 50,20 CZ0813447 Hukvaldy * 200,2797 18,23 49,62 CZ0813448 Jakartovice 13,7477 17,70 49,91 CZ0813449 Jilesovice - Dehylov 20,7675 18,17 49,88 CZ0813450 Karlova Studanka 24,6851 17,30 50,07 CZ0813451 Karvina - rybniky * 14,6032 18,51 49,88 CZ0813455 Mokrad u Rondelu 14,8038 18,41 49,79 CZ0813456 Moravice 209,5993 17,34 49,96 CZ0813457 Niva Olse - Vernovice * 544,7926 18,44 49,92 CZ0813460 Osoblazsky vybezek 96,1239 17,69 50,30 CZ0813461 Ostrava - Silherovice * 101,4709 18,28 49,92 CZ0813462 Reka Ostravice 155,448 18,37 49,64 CZ0813463 Paskov * 16,8559 18,29 49,73 CZ0813464 Piliky 11,9328 18,28 49,75 CZ0813468 Sokoli potok 49,9616 17,34 50,17 CZ0813469 Stare hliniste 4,6782 17,69 50,11 CZ0813470 Sterbuv rybnik a Maly Bystry potok 11,9648 18,26 49,53 CZ0813471 Stonavka - nadrz Halama 4,5856 18,49 49,74 CZ0813472 Sucha Rudna - zlaty lom 3,3297 17,36 50,07 CZ0813474 Udoli Moravice * 186,8099 17,84 49,85 CZ0813475 Vaclavovice - piskovna 6,86 18,38 49,77 CZ0813516 Olse * 169,0421 18,73 49,61 CZ0813760 Cerny dul 0,0398 17,69 49,80 CZ0813761 Dul Ruda I 0,0399 17,19 49,88 CZ0813763 Javorovy vrch 83,0551 17,30 50,05 CZ0813764 Stare Oldruvky 0,0398 17,66 49,78 CZ0813765 Stola Franz - Franz 0,0398 17,28 49,98 CZ0813766 Stola Jakartovice 0,0399 17,66 49,92 CZ0813767 Zaluzna 0,2041 17,72 49,82 CZ0813770 Cermna - dul Potlachovy 0,0243 17,68 49,77 CZ0813810 Horni Odra 9,492 17,75 49,72 CZ0814092 Poodri * 5 235,0293 18,09 49,71 CZ0814093 Hranicni meandry Odry * 122,8553 18,35 49,94 CZ0815031 Skalske raseliniste 45,5349 17,21 49,92 DE1122391 Niehuuser Tunneltal und Krusau mit angrenzenden FlÃ ¤chen * 137 9,38 54,83 DE1123305 Munkbrarupau- und Schwennautal 102 9,57 54,81 DE1123392 Blixmoor * 29 9,51 54,80 DE1123393 KÃ ¼stenbereiche Flensburger FÃ ¶rde von Flensburg bis Geltinger Birk * 10 958 9,78 54,81 DE1222301 StiftungsflÃ ¤chen SchÃ ¤ferhaus * 107 9,38 54,77 DE1222353 Staatsforst sÃ ¼dÃ ¶stlich Handewitt 17 9,34 54,76 DE1223356 WÃ ¤lder an der Bondenau 126 9,61 54,71 DE1224321 Wald sÃ ¼dlich Holzkoppel 22 9,83 54,73 DE1225355 Fehrenholz 19 9,98 54,73 DE1249301 Westliche RÃ ¶nnebank 8 601 14,00 54,71 DE1251301 Adlergrund 23 397 14,27 54,75 DE1322392 Wald-, Moor- und Heidelandschaft der FrÃ ¶ruper Berge und Umgebung * 940 9,46 54,69 DE1323301 NSG Hechtmoor 34 9,59 54,66 DE1323355 Rehbergholz und Schwennholz 193 9,62 54,67 DE1324391 Wellspanger-Loiter-Oxbek-System und angrenzende WÃ ¤lder * 1 434 9,54 54,57 DE1325356 DrÃ ¼lter Holz 131 9,90 54,69 DE1326301 NSG Schwansener See * 202 10,02 54,61 DE1332301 Fehmarnbelt 27 992 11,07 54,61 DE1339301 Kadetrinne 10 007 12,25 54,49 DE1343301 Plantagenetgrund 14 909 12,86 54,61 DE1345301 Erweiterung Libben, SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow und Arkona 7 580 13,21 54,65 DE1346301 SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow * 1 850 13,26 54,67 DE1423302 Tiergarten * 96 9,53 54,52 DE1423394 Schlei incl. SchleimÃ ¼nde und vorgelagerter FlachgrÃ ¼nde * 8 748 9,86 54,60 DE1424357 Kiuser Gehege 38 9,73 54,59 DE1425301 Karlsburger Holz 186 9,95 54,60 DE1425330 Aassee und Umgebung * 110 9,95 54,50 DE1446302 NordrÃ ¼gensche Boddenlandschaft * 11 142 13,38 54,55 DE1447302 Jasmund * 3 622 13,63 54,56 DE1447303 SaÃ nitz, Eiskeller und Ruinen Dwasieden 0 13,62 54,51 DE1523353 Karlshofer Moor 52 9,66 54,47 DE1523381 Busdorfer Tal * 31 9,54 54,49 DE1524391 GroÃ er Schnaaper See, BÃ ¼ltsee und anschlieÃ ende FlÃ ¤chen * 253 9,77 54,49 DE1525331 Hemmelmarker See * 159 9,89 54,49 DE1526352 Stohl 204 10,13 54,47 DE1526353 Naturwald Stodthagen und angrenzende Hochmoore * 321 10,07 54,42 DE1526391 SÃ ¼dkÃ ¼ste der EckernfÃ ¶rder Bucht und vorgelagerte FlachgrÃ ¼nde * 8 238 10,13 54,49 DE1528391 KÃ ¼stenlandschaft Bottsand - Marzkamp u. vorgelagerte FlachgrÃ ¼nde * 5 483 10,35 54,44 DE1532321 Sundwiesen Fehmarn * 35 11,13 54,41 DE1532391 KÃ ¼stenstreifen West- und Nordfehmarn * 1 459 11,13 54,52 DE1533301 Staberhuk * 1 657 11,32 54,42 DE1540302 DarÃ er Schwelle 38 421 12,42 54,49 DE1541301 DarÃ  * 4 204 12,51 54,45 DE1542302 Recknitz-Ã stuar und Halbinsel Zingst * 27 890 12,49 54,36 DE1544302 WestrÃ ¼gensche Boddenlandschaft mit Hiddensee * 23 278 13,15 54,49 DE1547303 Kleiner Jasmunder Bodden mit Halbinseln und Schmaler Heide * 4 054 13,51 54,45 DE1624391 WÃ ¤lder der HÃ ¼ttener Berge 416 9,66 54,43 DE1624392 Wittensee und FlÃ ¤chen angrenzender Niederungen * 1 220 9,76 54,39 DE1625301 Kluvensieker Holz 261 9,85 54,37 DE1626325 Kiel Wik / Bunkeranlage 0,2 10,13 54,37 DE1626352 Kalkquelle am Nord-Ostsee-Kanal in Kiel * 9 10,10 54,37 DE1627321 Hagener Au und Passader See 525 10,32 54,36 DE1627322 Gorkwiese Kitzeberg 7 10,18 54,36 DE1627391 Kalkreiche Niedermoorwiese am Ostufer des Dobersdorfer Sees 26 10,33 54,31 DE1628302 Selenter See 2 390 10,45 54,31 DE1629320 Hohenfelder MÃ ¼hlenau * 155 10,47 54,33 DE1629391 Strandseen der Hohwachter Bucht * 1 319 10,63 54,33 DE1631304 Seegalendorfer GehÃ ¶lz 13 10,96 54,31 DE1631351 Seegalendorfer und Neuratjensdorfer Moor * 68 10,97 54,34 DE1631391 Putlos * 1 042 10,85 54,33 DE1631392 Meeresgebiet der Ã ¶stlichen Kieler Bucht 61 830 10,87 54,45 DE1631393 KÃ ¼stenlandschaft Nordseite der Wagrischen Halbinsel * 315 11,01 54,38 DE1632392 KÃ ¼stenlandschaft vor GroÃ enbrode und vorgelagerte Meeresbereiche * 1 739,36 11,13 54,37 DE1640301 Ahrenshooper Holz 56 12,44 54,39 DE1640302 Hohes Ufer zwischen Ahrenshoop und Wustrow 34 12,40 54,37 DE1641301 Barther Stadtholz 457 12,61 54,34 DE1643301 KleingewÃ ¤sserlandschaft bei GroÃ  Kordshagen (Nordvorpommern) 501 12,84 54,32 DE1645302 Kreidebruch bei Berglase 35 13,32 54,33 DE1646302 Tilzower Wald * 860 13,45 54,37 DE1647303 Granitz * 1 227 13,65 54,39 DE1648302 KÃ ¼stenlandschaft SÃ ¼dostrÃ ¼gen * 2 426 13,65 54,34 DE1652301 Pommersche Bucht mit Oderbank * 110 115 14,40 54,36 DE1724302 Wehrau und MÃ ¼hlenau 246 9,76 54,26 DE1725304 Vollstedter See * 160 9,85 54,24 DE1725306 Staatsforst Langwedel-SÃ ¶ren 278 9,98 54,21 DE1725352 Quellen am GroÃ en Schierensee * 23 9,96 54,26 DE1725353 Niedermoor bei Manhagen 25 9,92 54,22 DE1725392 Gebiet der Oberen Eider incl. Seen * 2 502 9,96 54,29 DE1726301 Wald nordwestlich Boksee * 25 10,13 54,25 DE1727305 Klosterforst Preetz * 40 10,26 54,26 DE1727322 Untere Schwentine * 451 10,25 54,29 DE1727351 Kolksee bei Schellhorn * 6 10,33 54,21 DE1727354 Moorweiher bei Rastorf * 55 10,30 54,28 DE1727392 Lanker See und KÃ ¼hrener Teich * 679 10,29 54,21 DE1728303 Lehmkuhlener Stauung * 29 10,34 54,21 DE1728304 NSG Rixdorfer Teiche und Umgebung 115 10,41 54,21 DE1728305 NSG VogelfreistÃ ¤tte Lebrader Teich 144 10,44 54,22 DE1728307 Gottesgabe * 686 10,50 54,28 DE1728351 Kalkflachmoor bei Mucheln 11 10,43 54,26 DE1729353 GroÃ er und Kleiner Benzer See * 48 10,62 54,20 DE1729391 Dannauer See und Hohensasel und Umgebung 341 10,53 54,23 DE1729392 Kossautal und angrenzende FlÃ ¤chen * 213 10,62 54,31 DE1730301 Steinbek * 150 10,79 54,24 DE1730326 Tal der KÃ ¼kelÃ ¼hner MÃ ¼hlenau * 173 10,76 54,29 DE1731303 WÃ ¤lder um GÃ ¼ldenstein * 112 10,86 54,22 DE1732321 Guttauer Gehege 583 11,05 54,20 DE1732381 Rosenfelder BrÃ ¶k nÃ ¶rdlich Dahme * 45 11,08 54,25 DE1733301 Sagas-Bank 3 238 11,19 54,28 DE1739303 Ribnitzer GroÃ es Moor und Neuhaus-DierhÃ ¤ger DÃ ¼nen * 316 12,30 54,28 DE1739304 WÃ ¤lder und Moore der Rostocker Heide * 3 591 12,19 54,21 DE1740301 Wald bei Altheide mit KÃ ¶rkwitzer Bach * 1 003 12,33 54,22 DE1743301 Nordvorpommersche Waldlandschaft * 7 377 12,88 54,26 DE1744301 Krummenhagener See, Borgwallsee und PÃ ¼tter See * 1 576 13,00 54,27 DE1744303 FÃ ¶rsterhofer Heide * 84 13,09 54,25 DE1747301 Greifswalder Bodden, Teile des Strelasundes und Nordspitze Usedom * 59 970 13,49 54,22 DE1749301 Greifswalder Oie 218 13,90 54,24 DE1749302 Greifswalder Boddenrandschwelle und Teile der Pommerschen Bucht * 40 401 13,96 54,24 DE1825302 Wennebeker Moor und Langwedel * 230 9,91 54,19 DE1826301 NSG Dosenmoor 546 10,03 54,13 DE1826302 Wald am Bordesholmer See 35 10,01 54,17 DE1828302 Grebiner See, Schluensee und Schmarkau 241 10,47 54,19 DE1828392 Seen des mittleren Schwentinesystems und Umgebung * 6 648 10,42 54,14 DE1829303 Wald nÃ ¶rdlich Malente 66 10,54 54,20 DE1829304 BuchenwÃ ¤lder Dodau 402 10,56 54,14 DE1829391 RÃ ¶beler Holz und Umgebung * 333 10,66 54,13 DE1830301 NSG NeustÃ ¤dter Binnenwasser * 277 10,80 54,12 DE1830302 Lachsau * 159 10,77 54,17 DE1830391 Gebiet der Oberen Schwentine 420 10,65 54,16 DE1831302 BuchenwÃ ¤lder sÃ ¼dlich Cismar 69 10,99 54,19 DE1831321 Kremper Au * 191 10,82 54,18 DE1832322 Walkyriengrund 2 224 11,03 54,13 DE1832329 OstseekÃ ¼ste zwischen GrÃ ¶mitz und Kellenhusen * 220 11,03 54,17 DE1836301 Riedensee * 96 11,68 54,15 DE1836302 KÃ ¼hlung * 521 11,78 54,11 DE1837301 Conventer Niederung * 1 024 11,90 54,14 DE1838301 Stoltera bei Rostock 83 12,03 54,18 DE1840301 DÃ ¤nschenburger Moor und Teufelsmoor bei Gresenhorst * 137 12,45 54,13 DE1840302 BillenhÃ ¤ger Forst * 870 12,38 54,10 DE1842303 Tal der Blinden Trebel * 526 12,82 54,14 DE1845301 KleingewÃ ¤sserlandschaft bei DÃ ¶mitzow * 887 13,24 54,19 DE1846302 Binnensalzstelle Greifswald, An der Bleiche * 10 13,37 54,10 DE1846303 Moore zwischen Greifswald und Miltzow * 245 13,34 54,13 DE1849301 DÃ ¼nengebiet bei Trassenheide * 318 13,86 54,11 DE1926301 BÃ ¶nnebÃ ¼tteler Gehege 59 10,10 54,09 DE1928351 WÃ ¤lder am Stocksee * 109 10,35 54,07 DE1928359 WÃ ¤lder zwischen Schlamersdorf und Garbek 111 10,39 54,02 DE1929320 Barkauer See * 472 10,64 54,08 DE1929351 Heidmoorniederung * 338 10,50 54,03 DE1929391 WÃ ¤lder im AhrensbÃ ¶ker EndmorÃ ¤nengebiet * 624 10,54 54,02 DE1930301 Middelburger Seen * 124 10,68 54,08 DE1930302 WÃ ¤lder im PÃ ¶nitzer Seengebiet 210 10,72 54,03 DE1930330 Strandniederungen sÃ ¼dlich Neustadt * 46 10,80 54,09 DE1930353 PÃ ¶nitzer Seengebiet 162 10,70 54,03 DE1930391 SÃ ¼seler Baum und SÃ ¼seler Moor * 80 10,70 54,08 DE1931301 OstseekÃ ¼ste am Brodtener Ufer * 2 084 10,88 54,00 DE1931391 KÃ ¼stenlandschaft zwischen Pelzerhaken und Rettin * 100 10,88 54,09 DE1934302 Wismarbucht * 23 828 11,33 54,01 DE1934303 Erweiterung Wismarbucht 3 515 11,41 54,07 DE1936301 WestbrÃ ¼gger Holz * 143 11,76 54,05 DE1936302 KleingewÃ ¤sserlandschaft sÃ ¼dlich von KrÃ ¶pelin * 4 027 11,84 54,01 DE1937301 HÃ ¼tter Wohld und KleingewÃ ¤sserlandschaft westlich Hanstorf * 834 11,95 54,07 DE1940301 Teufelsmoor bei Horst * 302 12,42 54,05 DE1941301 Recknitz- und Trebeltal mit ZuflÃ ¼ssen * 17 554 12,55 54,07 DE1946301 WÃ ¤lder um Greifswald 920 13,46 54,07 DE1946302 Greifswald-Eldena, Bierkeller 0 13,46 54,09 DE1950301 Wocknin-See * 52 14,07 54,01 DE2027301 NSG Ihlsee und Ihlwald 42 10,30 53,96 DE2027302 Segeberger KalkberghÃ ¶hlen 3 10,32 53,94 DE2028352 Wald bei SÃ ¶hren * 29 10,42 53,91 DE2028359 Wald nÃ ¶rdlich Steinbek 26 10,42 53,93 DE2029351 Bachschlucht RÃ ¶sing * 28 10,52 53,94 DE2029353 Wulfsfelder Moor 6 10,54 53,95 DE2030303 NSG Aalbeek-Niederung * 310 10,80 53,98 DE2030304 Hobbersdorfer Gehege und BrammersÃ ¶hlen 167 10,69 53,96 DE2030328 Schwartautal und Curauer Moor * 764 10,63 53,97 DE2030351 Waldhusener Moore und Moorsee * 41 10,78 53,92 DE2030392 TravefÃ ¶rde und angrenzende FlÃ ¤chen * 2 514,8999 10,89 53,92 DE2031301 KÃ ¼ste KlÃ ¼tzer Winkel und Ufer von Dassower See und Trave * 3 568 10,91 53,96 DE2031303 NSG Dummersdorfer Ufer * 340 10,85 53,91 DE2032301 Lenorenwald * 546 11,08 53,96 DE2035301 Wismar-MÃ ¼ggenburg, Tischlerei 0 11,51 53,92 DE2035302 GehÃ ¶ft Gagzow 0 11,53 53,93 DE2036301 ZÃ ¼sower Wald * 707 11,68 53,91 DE2036302 KleingewÃ ¤sserlandschaft bei Kirch Mulsow * 1 552 11,71 53,96 DE2037301 Beketal mit ZuflÃ ¼ssen * 2 227 12,02 53,97 DE2038301 KleingewÃ ¤sserlandschaft an den Letschower Tannen (bei Schwaan) * 1 074 12,02 53,93 DE2039301 Hohensprenzer, Dudinghausener und Dolgener See * 1 158 12,22 53,92 DE2040301 KleingewÃ ¤sserlandschaft bei Jahmen 119 12,42 53,90 DE2041301 Griever Holz * 289 12,51 53,94 DE2044302 Drosedower Wald und Woldeforst * 1 184 13,05 53,97 DE2045302 Peenetal mit ZuflÃ ¼ssen, KleingewÃ ¤sserlandschaft am Kummerower See * 11 112 13,47 53,90 DE2048301 KleingewÃ ¤sserlandschaft am Pinnower See bei Anklam 627 13,82 53,92 DE2048302 Ostvorpommersche Waldlandschaft mit Brebowbach * 1 618 13,72 53,98 DE2049302 Peeneunterlauf, Peenestrom, Achterwasser und Kleines Haff * 53 256 13,91 53,94 DE2050303 Ostusedomer HÃ ¼gelland * 2 302 14,18 53,90 DE2051301 DÃ ¼nenwÃ ¤lder Ã ¶stlich von Ahlbeck (Usedom) * 112 14,21 53,93 DE2127333 Leezener Au-Niederung und HangwÃ ¤lder * 311 10,25 53,89 DE2127391 Travetal * 1 280 10,30 53,91 DE2128358 Steinkampholz 54 10,46 53,83 DE2129351 Bachschlucht bei Herweg * 3 10,54 53,84 DE2129353 WÃ ¼stenei 227 10,58 53,88 DE2129357 Friedhofseiche Genin 1 10,65 53,84 DE2130301 Lauerholz 339 10,74 53,89 DE2130302 Herrnburger BinnendÃ ¼ne und Duvennester Moor * 155 10,76 53,84 DE2130303 Moore in der Palinger Heide * 272 10,77 53,86 DE2130322 Herrnburger DÃ ¼nen 88 10,74 53,84 DE2130352 MoorwÃ ¤lder am Wesloer Moor und am Herrnburger Landgraben * 91 10,76 53,87 DE2130391 GrÃ ¶nauer Heide, GrÃ ¶nauer Moor und Blankensee * 345,39 10,72 53,82 DE2132302 Bernstorfer Wald 102 11,11 53,83 DE2132303 Stepenitz-, Radegast- und Maurinetal mit ZuflÃ ¼ssen * 1 448 11,08 53,83 DE2133301 Santower See 254 11,20 53,89 DE2133302 Jameler Wald, Tressower See und Moorsee * 602 11,31 53,87 DE2133303 Wald- und KleingewÃ ¤sserlandschaft Everstorf * 854 11,26 53,88 DE2134301 KleingewÃ ¤sserlandschaft westlich von Dorf Mecklenburg 720 11,40 53,85 DE2136302 Klaas- und Teppnitzbachtal sowie Uferzone Neuklostersee * 406 11,71 53,85 DE2137302 Schlemminer WÃ ¤lder und KleingewÃ ¤sserlandschaft * 3 665 11,84 53,85 DE2138302 Warnowtal mit kleinen ZuflÃ ¼ssen * 6 479 11,99 53,84 DE2139301 Bockhorst * 65 12,24 53,81 DE2141301 KleingewÃ ¤sserlandschaft nÃ ¶rdlich von JÃ ¶rdenstorf 168 12,60 53,90 DE2142301 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Altkalen 703 12,76 53,89 DE2142302 Eichenreihe bei GroÃ  Markow * 2 12,69 53,83 DE2227352 Rehbrook 49 10,33 53,74 DE2227356 SÃ ¼lfelder Tannen 9 10,25 53,79 DE2228352 Rehkoppel * 97 10,42 53,78 DE2230304 WÃ ¤lder westlich des Ratzeburger Sees * 336 10,69 53,73 DE2230305 Braken (bei Utecht) * 196 10,80 53,78 DE2230306 Ostufer GroÃ er Ratzeburger See (MV) und Mechower Grenzgraben * 108 10,76 53,76 DE2230381 TrockenflÃ ¤chen nordwestlich GroÃ  Sarau * 23 10,72 53,78 DE2230391 WÃ ¤lder und Seeufer Ã ¶stlich des Ratzeburger Sees * 756 10,79 53,73 DE2231303 Goldensee, Mechower, Lankower und Culpiner See (MV) 559 10,82 53,72 DE2231304 Wald- und Moorlandschaft um den RÃ ¶ggeliner See * 1 360 10,94 53,73 DE2232301 KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Rehna 427 11,12 53,75 DE2234302 Wald- und KleingewÃ ¤sserlandschaft Dambecker Seen und Buchholz * 1 354 11,38 53,77 DE2234304 Schweriner AuÃ ensee und angrenzende WÃ ¤lder und Moore * 4 418 11,47 53,73 DE2236301 Binnensalzwiese bei SÃ ¼lten * 12 11,75 53,73 DE2236302 Obere Seen und Wendfeld (bei Sternberg) * 304 11,79 53,70 DE2236303 Wariner Seenlandschaft * 1 075 11,74 53,78 DE2238302 Wald- und GewÃ ¤sserlandschaft um GroÃ  Upahl und Boitin * 3 493 11,94 53,76 DE2239301 Nebeltal mit ZuflÃ ¼ssen, verbundenen Seen und angrenzenden WÃ ¤ldern * 6 549 12,25 53,75 DE2239302 Inselsee GÃ ¼strow * 694 12,18 53,77 DE2239303 Bunker in GÃ ¼strow-Priemerburg 62 12,29 53,78 DE2240301 FeldgehÃ ¶lz und Park von Rothspalk * 14 12,44 53,71 DE2241302 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dlich von Teterow * 3 359 12,50 53,71 DE2241303 SchluchtwÃ ¤lder bei Teschow * 6 12,64 53,79 DE2242302 StauchmorÃ ¤ne nÃ ¶rdlich von Remplin * 1 520 12,73 53,78 DE2242304 Beekbusch bei Hohen Mistorf * 37 12,67 53,79 DE2243301 Wald nÃ ¶rdlich von Basepohl * 824 12,93 53,76 DE2243302 Ivenacker Tiergarten, Stavenhagener Stadtholz und Umgebung * 278 12,94 53,71 DE2244301 GÃ ¼tzkower Wald und anschlieÃ ende KleingewÃ ¤sser * 175 13,08 53,72 DE2244302 KleingewÃ ¤sserlandschaft bei GÃ ¼ltz (nÃ ¶rdlich Altentreptow) 671 13,16 53,76 DE2245302 Tollensetal mit ZuflÃ ¼ssen * 6 894 13,28 53,73 DE2246301 Talmoorkomplex des Kleinen Landgrabens bei Werder * 211 13,40 53,71 DE2247301 TrockenhÃ ¤nge und Hangquellmoor bei Rebelow (GroÃ es Landgrabental) 15 13,51 53,75 DE2247302 Wasserburg Spantekow 0 13,53 53,79 DE2247303 KleingewÃ ¤sser westlich Boldekow bei Rubenow (OVP) 18 13,56 53,73 DE2248301 Putzarer See 516 13,68 53,70 DE2251301 Altwarper BinnendÃ ¼nen, Neuwarper See und Riether Werder * 1 428 14,24 53,72 DE2327351 Sieker Moor 15 10,31 53,63 DE2328354 NSG Hahnheide 1 351 10,45 53,62 DE2328355 GroÃ ensee, MÃ ¶nchsteich, Stenzer Teich 177 10,35 53,63 DE2328381 NSG Kranika * 96 10,39 53,66 DE2328391 Trittauer MÃ ¼hlenbach und DrahtmÃ ¼hlengebiet * 120 10,40 53,64 DE2329301 Lankauer See * 105 10,66 53,66 DE2329351 Koberger Moor * 100 10,51 53,65 DE2329352 Pantener Moorweiher und Umgebung * 89 10,63 53,66 DE2329353 Quellwald am Ankerschen See * 65 10,66 53,69 DE2329381 NSG Borstgrasrasen Alt MÃ ¶lln * 12 10,66 53,63 DE2329391 WÃ ¤lder des Hevenbruch und des Koberger Forstes * 924 10,55 53,63 DE2330351 Moorwald im Ankerschen Ziegelbruch * 18 10,70 53,66 DE2330353 NSG Oldenburger See und Umgebung * 123 10,75 53,60 DE2330391 Salemer Moor und angrenzende WÃ ¤lder und Seen * 679 10,84 53,68 DE2331306 Schaalsee (MV) * 2 206 10,94 53,61 DE2331393 Amphibiengebiete westlich Kittlitz 665 10,89 53,66 DE2331394 Schaalsee mit angrenzenden WÃ ¤ldern und Seen * 2 193,1201 10,91 53,62 DE2332301 SchÃ ¶nwolder Moor * 143 11,04 53,64 DE2334302 GÃ ¶rslower Ufer 48 11,50 53,63 DE2334304 NeumÃ ¼hler See * 256 11,34 53,64 DE2334306 KleingewÃ ¤sserlandschaft am Buchholz (nÃ ¶rdlich Schwerin) 182 11,36 53,69 DE2334307 Halbinsel Reppin, Schwerin-MueÃ  * 12 11,49 53,61 DE2335301 Pinnower See * 376 11,53 53,61 DE2336301 SchÃ ¶nlager See, JÃ ¼lchendorfer Holz und Wendorfer Buchen * 547 11,71 53,67 DE2338302 Bolzsee bei Oldenstorf 13 12,11 53,65 DE2338304 Mildenitztal mit ZuflÃ ¼ssen und verbundenen Seen * 5 312 12,02 53,65 DE2339303 Cossensee und Siggen * 194 12,24 53,67 DE2341302 Malchiner See und Umgebung * 3 460 12,60 53,68 DE2341303 BlÃ ¼cherhof sÃ ¼dwestlich Klocksin 0 12,52 53,62 DE2342301 Ostpeene und Benz * 388 12,79 53,69 DE2343301 Baumreihen und Wald bei Kittendorf * 53 12,92 53,61 DE2344301 Kastorfer Rinne 387 13,09 53,64 DE2345303 Altentreptow, Eiskeller 0 13,26 53,69 DE2345304 Wald- und KleingewÃ ¤sserlandschaft zwischen Hohenmin und Podewall 255 13,29 53,63 DE2346301 Neuenkirchener und Neveriner Wald * 382 13,33 53,64 DE2348301 Galenbecker See * 1 856 13,73 53,63 DE2348302 Demnitzer Bruch, Schafhorst und LÃ ¼bkowsee 316 13,75 53,69 DE2349301 Jatznick, Eiskeller 0 13,94 53,61 DE2350301 Waldhof, JÃ ¤gerbrÃ ¼ck und Schwarzer See * 2 446 14,13 53,64 DE2350302 Alteichen bei Christiansberg * 31 14,17 53,69 DE2350303 Uecker von Torgelow bis zur MÃ ¼ndung * 143 14,06 53,70 DE2350304 Wald bei Kuhlmorgen an der Uecker * 19 14,03 53,60 DE2351301 Ahlbecker Seegrund und Eggesiner See * 1 546 14,23 53,65 DE2429304 Kiefholz * 149 10,59 53,57 DE2429353 Kleinstmoore bei Hornbek 20 10,63 53,55 DE2430302 Rosengartener Moor * 16 10,79 53,53 DE2430353 Langenlehstener Heide * 21 10,78 53,50 DE2430391 Seenkette DrÃ ¼sensee bis Gudower See mit angrenzenden WÃ ¤ldern u.a. * 459 10,73 53,58 DE2430392 TalhÃ ¤nge bei GÃ ¶ttin, Grambeker Teiche und Umgebung 341 10,69 53,56 DE2431304 Testorfer Wald und KleingewÃ ¤sserlandschaft * 432 10,88 53,56 DE2431391 Amphibiengebiet Seedorfer Forst 213 10,88 53,60 DE2431392 Hakendorfer WÃ ¤lder 85 10,83 53,58 DE2433301 Grambower Moor 575 11,28 53,60 DE2433302 Wald bei DÃ ¼mmer * 350 11,23 53,56 DE2437301 WÃ ¤lder bei Mestlin und LangenhÃ ¤gener Seewiesen * 2 017 11,95 53,56 DE2439304 Paschen-, Langhagen- und GÃ ¼ltzsee * 589 12,32 53,59 DE2440301 Drewitzer See mit LÃ ¼bowsee und Dreiersee * 1 463 12,36 53,55 DE2441302 Seenlandschaft zwischen Klocksin und Jabel * 2 457 12,52 53,58 DE2441303 KÃ ¶lpinsee und Nordteil Fleesensee * 3 349 12,55 53,50 DE2442301 Wald- und KleingewÃ ¤sserlandschaft nÃ ¶rdlich von Waren * 3 942 12,67 53,58 DE2442302 Waren, Marienkirche und Eiskeller 0 12,70 53,52 DE2443301 Ziegenbusch zwischen Rosenow und MÃ ¶llenhagen 50 12,97 53,59 DE2443302 KleingewÃ ¤sserlandschaft nÃ ¶rdlich MÃ ¶llenhagen 750 12,92 53,55 DE2444301 Kuckssee und Lapitzer See * 127 13,09 53,53 DE2445301 Zirzower MÃ ¼hle 0 13,20 53,58 DE2445302 Neubrandenburg, Eiskeller und Brauereikeller 0 13,29 53,56 DE2445303 Trollenhagen, Bunker 0 13,30 53,59 DE2446301 Wald- und KleingewÃ ¤sserlandschaft bei Burg Stargard * 2 033 13,44 53,51 DE2447301 Eichhorster Wald 246 13,53 53,58 DE2448302 Wald- und KleingewÃ ¤sserlandschaft Brohmer Berge * 5 209 13,85 53,58 DE2448303 Strasburg, Eiskeller 0 13,74 53,51 DE2448374 StraÃ burger MÃ ¼hlenbach - Beeke (Oberlauf und MÃ ¼ndung, MV) * 31 13,77 53,51 DE2450301 Koblentzer See und Zerrenthiner Wiesen * 929 14,12 53,53 DE2450302 EichenwÃ ¤lder bei Viereck * 27 14,05 53,56 DE2451301 Gottesheide mit SchloÃ - und Lenzener See 1 399 14,29 53,58 DE2451302 Latzigsee bei Borken 122 14,20 53,54 DE2528331 Elbeniederung zwischen Schnackenburg und Geesthacht * 22 654,3105 10,94 53,22 DE2529301 NÃ ¼ssauer Heide 88 10,60 53,50 DE2529302 Stecknitz-Delvenau 63 10,63 53,44 DE2529304 Stecknitz-Delvenau * 259 10,62 53,42 DE2530301 Bretziner Heide * 34 10,82 53,42 DE2530372 KleingewÃ ¤sser bei LeisterfÃ ¶rde (LWL) * 153 10,75 53,48 DE2530373 KleingewÃ ¤sserlandschaft zwischen Greven und Granzin (LWL) 409 10,84 53,47 DE2531303 Schaaletal mit ZuflÃ ¼ssen und nahegelegenen WÃ ¤ldern und Mooren * 1 853 11,01 53,48 DE2531304 Wald und Lindenallee bei Banzin * 34 10,91 53,41 DE2533301 Sude mit ZuflÃ ¼ssen * 2 519 11,25 53,43 DE2535302 WÃ ¤lder in der Lewitz 999 11,62 53,48 DE2538302 Alte Elde bei Kuppentin, Fahrenhorst und Bobziner Zuschlag * 616 12,12 53,49 DE2539301 Plauer See und Umgebung * 5 137 12,33 53,47 DE2541301 KleingewÃ ¤sser- und Waldlandschaft Sietower Forst 340 12,53 53,44 DE2542302 MÃ ¼ritz * 10 164 12,68 53,43 DE2543301 Seen, Moore und WÃ ¤lder des MÃ ¼ritz-Gebiets * 14 184 12,94 53,39 DE2545302 Burg Stargard, Hospital und Eiskeller 0 13,31 53,49 DE2545303 Tollensesee mit ZuflÃ ¼ssen und umliegenden WÃ ¤ldern * 6 554 13,17 53,47 DE2546301 Schlavenkensee * 797 13,40 53,43 DE2547301 Damerower Wald - Schlepkower Wald - Jagenbruch * 469,26 13,64 53,41 DE2547302 Wald- und KleingewÃ ¤sserlandschaft Hinrichshagen - Wrechen * 2 564 13,50 53,41 DE2547303 Jagenbruch und KleingewÃ ¤sserlandschaft bei Hildebrandshagen (MV) 73 13,63 53,42 DE2547374 Wald- und KleingewÃ ¤sserlandschaft Helpter Berge * 549 13,62 53,50 DE2548301 Daberkower Heide 338 13,68 53,50 DE2549301 Eiskellerberge - Os bei Malchow * 13,23 13,93 53,42 DE2549302 KÃ ¶hntoptal * 80,54 13,85 53,44 DE2549303 Schanzberge bei Brietzig 13 13,89 53,49 DE2549304 MÃ ¼hlbach Beeke * 171,6 13,87 53,47 DE2549305 Malchower Os (MV) * 6 13,94 53,43 DE2550301 Caselower Heide 895 14,09 53,45 DE2551301 GroÃ er Kutzowsee bei Bismark 48 14,30 53,47 DE2551302 RandowhÃ ¤nge beim Burgwall LÃ ¶cknitz 93 14,24 53,44 DE2551373 Kiesbergwiesen bei Bergholz (sÃ ¼dlich LÃ ¶cknitz) * 54 14,20 53,44 DE2551374 Wald nordÃ ¶stlich von LÃ ¶cknitz * 22 14,23 53,46 DE2628392 Elbe mit Hohem Elbufer von Tesperhude bis Lauenburg mit angr. Fl. * 734 10,51 53,38 DE2630301 Wiebendorfer Moor 21 10,83 53,40 DE2630303 Elbtallandschaft und Sudeniederung bei Boizenburg * 1 648 10,75 53,35 DE2632301 FeldgehÃ ¶lze und WÃ ¤lder im Raum Pritzier * 273 11,07 53,38 DE2632372 Die Rense * 138 11,12 53,35 DE2634301 SchloÃ park Ludwigslust * 186 11,48 53,33 DE2635303 Ludwigsluster-Grabower Heide, WeiÃ es Moor und Griemoor * 253 11,55 53,31 DE2635304 NeustÃ ¤dter See 154 11,57 53,40 DE2635305 Ludwigslust, Eiskeller 0 11,51 53,33 DE2636301 Sonnenberg bei Parchim * 885 11,76 53,39 DE2638301 MarienflieÃ  * 1 186,5601 12,16 53,35 DE2638302 QuaÃ liner Moor * 24,5738 12,14 53,36 DE2638303 Waldsee Mathildenhof * 91,0683 12,08 53,32 DE2638305 FlieÃ gewÃ ¤sser, Seen und Moore des Siggelkower Sanders * 1 227 12,01 53,38 DE2639301 MarienflieÃ  609 12,17 53,35 DE2639302 Fledermausquartier Kirche Meyenburg 0,26 12,24 53,32 DE2642301 Ostufer Sumpfsee bei Vietzen 6 12,72 53,32 DE2644302 SchloÃ berg Weisdin * 27 13,12 53,40 DE2644303 Tiergarten Neustrelitz * 42 13,06 53,36 DE2644304 Kalkhorst * 175 13,07 53,32 DE2644305 Neustrelitz, Eiskeller 0 13,05 53,36 DE2645301 Serrahn * 6 464 13,23 53,33 DE2646304 Schmaler Luzin, Zansen und Carwitzer See * 1 580 13,46 53,32 DE2646305 WÃ ¤lder bei Feldberg mit Breitem Luzin und Dolgener See * 3 945 13,44 53,35 DE2647301 Kieker und Schotterwerk * 593,74 13,60 53,37 DE2647302 Karpfensee bei Boisterfelde * 55,5 13,51 53,32 DE2647304 Fledermausquartier Bunker Zerweliner Heide 20,17 13,61 53,31 DE2647305 Umgebung GroÃ er und Kleiner Karpfensee (MV) 80 13,51 53,32 DE2648301 Fledermauswinterquartier Friedhofsgruft SchÃ ¶nermark 0,04 13,71 53,33 DE2649301 Beesenberg 97,34 13,89 53,39 DE2650301 RandowhÃ ¤nge bei SchmÃ ¶lln * 275,129 14,15 53,31 DE2650322 Kleinseen bei Carmzow 63,5136 14,12 53,69 DE2651301 Storkower Os und Ã ¶stlicher BÃ ¼rgersee bei Penkun * 187 14,26 53,31 DE2652301 Schwarzer Tanger 142,046 14,34 53,31 DE2652302 Hohenholzer Forst und KleingewÃ ¤sserlandschaft bei Kyritz * 1 539 14,33 53,37 DE2727332 Mausohr-Wochenstubengebiet Elbeeinzugsgebiet 0,1 10,89 52,89 DE2732371 RÃ ¶gnitzniederung 581 11,05 53,27 DE2733301 LÃ ¼btheener Heide und Trebser Moor * 1 464 11,17 53,30 DE2735301 Alte Elde zwischen Wanzlitz und Krohn * 181 11,50 53,26 DE2736301 LÃ ¶cknitz-Oberlauf und angrenzende WÃ ¤lder (MV) * 308 11,75 53,26 DE2737301 GÃ ¼litzer Kohlegruben * 116,24 11,93 53,20 DE2737302 Ruhner Berge * 351 11,93 53,29 DE2738301 Hainholz an der Stepenitz * 115,323 12,05 53,27 DE2738302 Stepenitz * 2 046,05 12,03 53,21 DE2740301 Oberheide * 145,837 12,48 53,25 DE2741301 Berlinchener See, Berlinchener Luch * 364,27 12,56 53,22 DE2741302 MÃ ¶nchsee * 286 12,53 53,29 DE2742301 KrÃ ¼mmeler Heide 293 12,69 53,24 DE2742302 Mirower Holm * 467 12,82 53,23 DE2743304 Kleinseenlandschaft zwischen Mirow und Wustrow * 1 500 12,88 53,24 DE2744301 Thymen * 467,49 13,15 53,22 DE2744302 Schwarzer See * 27,96 13,11 53,23 DE2744303 Erweiterung Thymen * 317,22 13,16 53,23 DE2744307 Moore und Seen bei Wesenberg * 133 13,02 53,28 DE2744308 Wangnitzsee * 516 13,06 53,25 DE2744309 Schwarzer See Ã ¶stlich Priepert (MV) * 24 13,11 53,23 DE2745301 Klapperberge * 1 271,9301 13,28 53,26 DE2745302 Hutung SÃ ¤hle * 43,45 13,25 53,21 DE2745303 Kastavenseen-Molkenkammersee * 295,19 13,23 53,22 DE2745371 Sandergebiet sÃ ¼dlich von Serrahn * 2 462 13,23 53,25 DE2746301 Hardenbeck-KÃ ¼strinchen * 6 664,4502 13,44 53,24 DE2746302 KrÃ ¼selinsee und Mechowseen * 575 13,41 53,26 DE2747302 StromgewÃ ¤sser * 2 582,52 13,65 53,27 DE2747303 Kuhzer See/Jakobshagen * 1 406,62 13,65 53,21 DE2747304 Klaushagen 602,97 13,57 53,23 DE2747305 Zerweliner Allee und Carolinenhain * 72,92 13,60 53,29 DE2748301 CharlottenhÃ ¶he * 236,853 13,81 53,27 DE2748302 Fledermausquartier Bunkeranlagen GroÃ e Heide bei Prenzlau 2,6 13,71 53,23 DE2749301 Uckerseewiesen und TrockenhÃ ¤nge * 119,65 13,81 53,24 DE2749322 Seenkette HohengÃ ¼stow-LÃ ¼tzlow 124,15 14,00 53,25 DE2749323 GroÃ er Kuhsee bei Gramzow 33,098 13,98 53,21 DE2750301 Randow-Welse-Bruch * 3 714,05 14,11 53,26 DE2750302 Blumberger Wald * 244 14,11 53,22 DE2750304 Zichower Wald - Weinberg * 116,63 14,06 53,21 DE2750305 Gutspark, Lindenallee und Storcheneiche Radewitz * 10 14,16 53,30 DE2750306 Randowtal bei GrÃ ¼nz und Schwarze Berge * 697 14,11 53,28 DE2751301 Piepergrund 106,7 14,26 53,25 DE2751302 GroÃ e HÃ ¶lle * 18,7938 14,21 53,26 DE2752301 Trockenrasen Geesow * 81,7095 14,39 53,25 DE2752302 Salveytal * 326,76 14,37 53,23 DE2752303 Silberberge * 49,6881 14,36 53,22 DE2752304 Stettiner Berge * 22,2563 14,43 53,25 DE2832331 GewÃ ¤ssersystem der Jeetzel mit QuellwÃ ¤ldern * 583 11,09 53,01 DE2833301 Werder Besandten * 112,9 11,28 53,11 DE2833302 Untere Rhinowwiesen 395,39 11,31 53,11 DE2833306 Elbtallandschaft und LÃ ¶cknitzniederung bei DÃ ¶mitz * 1 363 11,25 53,14 DE2833307 Festung DÃ ¶mitz 0 11,25 53,14 DE2834301 Untere LÃ ¶cknitzniederung * 348,08 11,39 53,11 DE2834303 Karenzer und KaliÃ er Heide 76 11,35 53,17 DE2835301 Rambower Moor * 447,79 11,59 53,14 DE2835302 Nausdorfer Moor * 161,41 11,55 53,12 DE2835303 Meynbach bei Krinitz * 338 11,52 53,19 DE2836301 Mittlere und Obere LÃ ¶cknitz * 388,83 11,67 53,11 DE2836302 Stavenower Wald * 393,55 11,69 53,14 DE2836303 Bootzer Torfloch * 43,2838 11,71 53,19 DE2837301 Schlatbach * 137,607 11,89 53,14 DE2837302 Weinberge - KlÃ ¼ssenberge bei Perleberg * 125,703 11,87 53,10 DE2838301 GroÃ er Horst * 94,57 12,07 53,16 DE2842301 Wummsee und Twernsee * 380,14 12,80 53,19 DE2842302 Buchheide 1 123,86 12,74 53,18 DE2842303 Erweiterung Wumm- und Twernsee * 80,53 12,79 53,18 DE2842304 Uferbereiche GroÃ er Wummsee, Twern- und Giesenschlagsee (MV) 271 12,80 53,19 DE2843302 Forst Buberow * 348,77 12,87 53,11 DE2843303 Himmelreich * 442,97 12,86 53,18 DE2843304 Teufelsbruch (Wolfsbruch) * 53,53 12,93 53,18 DE2843305 Dollgowsee * 238,78 12,85 53,15 DE2843326 GroÃ er PÃ ¤tschsee bei Rheinsberg * 114,69 12,84 53,13 DE2843327 Rochowsee und PlÃ ¶tzensee * 57,28 12,81 53,19 DE2844301 Stechlin * 8 675,7598 13,00 53,14 DE2844302 Polzowtal * 516,24 13,11 53,10 DE2844303 Gramzow-Seen * 619,88 13,15 53,11 DE2844304 Globsower Buchheide 385,72 13,10 53,14 DE2844305 GroÃ er Boberowsee (MV) 71 13,02 53,19 DE2845301 Stolpseewiesen-Siggelhavel * 405,42 13,22 53,17 DE2846301 Kleine Schorfheide - Havel * 8 194,29 13,34 53,11 DE2846302 Templiner Kanalwiesen * 70,26 13,48 53,11 DE2846323 Fledermausquartier Brauerei Templin 0,04 13,49 53,12 DE2847301 GroÃ er Briesensee * 115,49 13,66 53,14 DE2847302 LabÃ ¼skewiesen 164,1 13,62 53,13 DE2847303 KÃ ¶lpinsee * 1 848,95 13,66 53,11 DE2847304 Platkowsee-Netzowsee-Metzelthin * 2 592,1599 13,54 53,16 DE2847325 LÃ ¼bbesee ErgÃ ¤nzung 339,74 13,55 53,11 DE2848301 Arnimswalde * 1 408,02 13,74 53,11 DE2848302 Eulenberge * 1 946 13,80 53,19 DE2848303 Kronhorst-GroÃ  Fredenwalde * 5 304,25 13,73 53,15 DE2848304 Schwemmpfuhl * 510,82 13,77 53,19 DE2848305 Poratzer MorÃ ¤nenlandschaft ErgÃ ¤nzung 85,02 13,83 53,12 DE2849301 Hintenteiche bei Biesenbrow * 104,07 14,00 53,13 DE2849302 Melzower Forst * 2 786,25 13,91 53,16 DE2849303 Suckower Haussee * 138,9 13,85 53,14 DE2849304 SteinhÃ ¶fel-Schmiedeberg-Friedrichsfelde * 1 315,89 13,88 53,11 DE2849325 OberÃ ¼ckersee * 727,09 13,87 53,19 DE2851301 MÃ ¼llerberge * 61,4708 14,27 53,13 DE2851302 Trockenrasen Jamikow * 81,72 14,18 53,16 DE2851303 WelsetalhÃ ¤nge bei Kunow * 19,9788 14,25 53,13 DE2851304 Trockenrasen GroÃ  Pinnow * 6,8095 14,29 53,19 DE2933301 Werder Kietz * 126,98 11,33 53,07 DE2934301 Nemitzer Heide * 1 061 11,35 52,98 DE2934302 Lenzen-Wustrower Elbniederung * 999,67 11,49 53,07 DE2934303 Elbaue Wootz 201,23 11,34 53,07 DE2934304 Werder MÃ ¶dlich * 154,97 11,40 53,08 DE2934305 Werder MÃ ¶dlich ErgÃ ¤nzung 46,8 11,45 53,08 DE2935301 Aland-Elbe-Niederung nÃ ¶rdlich Seehausen * 2 573 11,64 52,97 DE2935303 Gandower Schweineweide * 213,71 11,52 53,07 DE2935304 Elbdeichvorland Jagel 33,46 11,62 53,04 DE2935305 Gadow * 412,97 11,64 53,09 DE2935306 Elbe * 1 322,24 11,96 52,89 DE2936301 Perleberger SchieÃ platz * 356,95 11,83 53,04 DE2936302 Silge * 1 520,85 11,72 53,06 DE2937301 Mendeluch * 23,64 11,88 53,02 DE2937302 MÃ ¶rickeluch * 11,32 11,87 53,03 DE2937303 Untere Stepenitzniederung und Jeetzbach * 950,82 11,84 53,03 DE2937304 WeiÃ er Berg bei Spiegelhagen * 11,22 11,92 53,10 DE2938301 Cederbach * 148,47 12,04 53,03 DE2940301 MÃ ¼hlenteich * 76,47 12,45 53,04 DE2940302 Postluch Ganz * 36,6657 12,47 53,02 DE2940303 KÃ ¶nigsberger See, Kattenstieg See * 367,632 12,44 53,05 DE2941301 Oberes Temnitztal * 54,59 12,65 53,03 DE2941302 Wittstock-Ruppiner Heide * 9 346,3398 12,67 53,10 DE2941303 Dosse 613,13 12,50 53,01 DE2942301 Kunsterspring * 102,29 12,75 53,03 DE2942302 Ruppiner Schweiz 94,8 12,79 53,05 DE2942303 Revier Rottstiel-Tornow * 186,95 12,82 53,03 DE2942304 Ruppiner Schweiz ErgÃ ¤nzung * 254,4 12,80 53,03 DE2942305 Fledermausquartier GroÃ er Bunker Frankendorf 3,34 12,72 53,00 DE2943301 Lindower Rhin und Fristower Plagge * 190,89 12,85 53,02 DE2943302 Rheinsberger Rhin und Hellberge * 859,26 12,91 53,05 DE2944301 Wolfsluch * 285,6 13,10 53,05 DE2944302 Polzowtal ErgÃ ¤nzung * 4,8 13,08 53,09 DE2945301 Zehdenicker - Mildenberger Tonstiche * 1 537,42 13,30 53,03 DE2945302 Seilershofer Buchheide * 970,8 13,19 53,07 DE2945303 Tornow 350,08 13,26 53,08 DE2947301 Buchheide (Templiner Forst) * 566,87 13,50 53,07 DE2947302 Bollwinwiesen/GroÃ er Gollinsee * 905,74 13,59 53,05 DE2947303 Reiersdorf * 248,96 13,63 53,04 DE2947304 LÃ ¼bbesee 934,69 13,61 53,08 DE2947305 Polsensee 578,26 13,51 53,05 DE2947306 Vietmannsdorfer Heide 268,448 13,55 53,04 DE2948302 EndmorÃ ¤nenlandschaft bei Ringenwalde * 572,57 13,69 53,07 DE2948303 Krinertseen * 352,04 13,74 53,09 DE2948304 Poratzer MorÃ ¤nenlandschaft * 3 923,6201 13,79 53,06 DE2948305 Winkel * 142,89 13,68 53,05 DE2948306 Fledermausquartier Eiskeller Glambeck 0,04 13,82 53,03 DE2949301 Fischteiche Blumberger MÃ ¼hle * 320,3 13,94 53,04 DE2949302 Grumsiner Forst/Redernswalde * 6 106,0601 13,84 53,00 DE2949303 Sernitz-Niederung und Trockenrasen * 78,34 14,01 53,10 DE2950301 Breitenteichsche MÃ ¼hle * 149,45 14,02 53,09 DE2950302 Felchowseegebiet * 627,98 14,14 53,06 DE2950303 Pinnow 1 249,8101 14,08 53,06 DE2950304 Ostufer Mudrowsee * 8,0798 14,03 53,01 DE2950305 Trockenrasen Schildberge * 5,6126 14,09 53,02 DE2950306 Felchowseegebiet ErgÃ ¤nzung * 1,72 14,13 53,05 DE2951302 Unteres Odertal * 10 056,3896 14,29 53,04 DE3031301 Landgraben- und Dummeniederung * 4 931 11,00 52,91 DE3034301 Magerweide Aschkabel * 12 11,49 52,93 DE3035301 Der Most bei Harpe 120 11,54 52,93 DE3036301 Elbaue Beuster-Wahrenberg * 2 919 11,83 52,94 DE3036302 Elbdeichhinterland * 1 951,12 11,79 52,98 DE3036303 KrÃ ¤henfuÃ  * 157,36 11,71 52,99 DE3036304 Elbdeichvorland * 1 271,33 11,79 52,97 DE3037301 Jackel * 348,14 11,91 52,99 DE3037302 Karthan * 219,36 11,96 52,99 DE3037303 Karthane * 458,32 11,97 52,97 DE3038301 Plattenburg * 352,15 12,05 52,96 DE3041301 Oberes Temnitztal ErgÃ ¤nzung 237,76 12,61 52,90 DE3042301 Storbeck 334,51 12,78 52,98 DE3042302 Wahlendorfer Luch, Klappgraben, GÃ ¤nsepfuhl * 227,34 12,74 52,96 DE3043301 SchÃ ¶ner Berg * 1,1479 12,97 52,92 DE3043302 Rheinsberger Rhin und Hellberge ErgÃ ¤nzung * 311,22 12,92 52,99 DE3045301 Moncapricesee 113,548 13,17 52,92 DE3045302 Liebenberger Bruch * 239,149 13,29 52,89 DE3046301 Exin * 396,31 13,35 52,92 DE3046302 Schnelle Havel ErgÃ ¤nzung * 7,7181 13,39 52,92 DE3047301 Kienhorst/KÃ ¶llnseen/Eichheide * 5 004,0698 13,67 52,94 DE3047302 Rarangseen * 65,9 13,60 52,99 DE3047303 DÃ ¶llnflieÃ  * 1 988,53 13,54 52,99 DE3048301 Lindhorst 321,06 13,71 52,98 DE3048302 Werbellinkanal * 3 460,6399 13,68 52,91 DE3049302 GroÃ -Ziethen * 891,37 13,86 52,95 DE3049303 Parsteinsee * 1 156,8199 13,97 52,94 DE3050301 Brodowin-Oderberg * 1 608,4301 14,01 52,90 DE3050302 Tiefer See * 28,97 14,01 52,95 DE3050303 Lunower HÃ ¶lzchen * 51,66 14,12 52,94 DE3050304 Koppelberg Altgalow (Westteil) * 2,78 14,16 52,99 DE3050305 Tiefer See ErgÃ ¤nzung * 3,33 14,01 52,96 DE3132301 Landgraben-Dumme-Niederung nÃ ¶rdlich Salzwedel * 2 903 11,10 52,88 DE3134301 Arendsee 503 11,48 52,89 DE3134302 WeideflÃ ¤chen bei Kraatz 79 11,42 52,85 DE3136301 Krumker Holz und WÃ ¤lder Ã ¶stlich DrÃ ¼sedau 428 11,73 52,81 DE3137301 Lennewitzer Eichen 180,74 11,96 52,89 DE3138301 Elbaue Werben und Alte Elbe Kannenberg * 2 212 12,04 52,83 DE3138302 Havel nÃ ¶rdlich Havelberg 213 12,05 52,86 DE3138303 QuitzÃ ¶bler DÃ ¼nengebiet * 142,07 12,00 52,89 DE3139301 Dosseniederung * 810,871 12,29 52,80 DE3140301 BÃ ¤renbusch 30,051 12,43 52,90 DE3142301 Unteres Rhinluch - Dreetzer See ErgÃ ¤nzung * 111,98 12,68 52,80 DE3143301 SÃ ¼dufer Ruppiner See 61,73 12,88 52,86 DE3146301 Schnelle Havel * 2 541,8899 13,35 52,84 DE3146302 Langer TrÃ ¶del 43,26 13,46 52,86 DE3146303 Kreuzbruch 1 354,1 13,37 52,81 DE3147301 Finowtal -PregnitzflieÃ  * 2 109,6299 13,63 52,83 DE3147303 Fledermausquartier Lagerbunker Pechteich 0,85 13,60 52,86 DE3148301 NonnenflieÃ -SchwÃ ¤rzetal * 488,58 13,77 52,80 DE3148302 Buckowseerinne * 531,79 13,74 52,89 DE3148303 Fledermauswochenstube in Eberswalde 0,02 13,79 52,84 DE3149301 Kanonen- und SchloÃ berg, SchÃ ¤fergrund * 88,73 13,94 52,82 DE3149302 Niederoderbruch 859,74 13,99 52,86 DE3149303 Plagefenn * 1 055,9301 13,94 52,88 DE3149304 Finowtal - RagÃ ¶ser FlieÃ  * 456,25 13,85 52,86 DE3150301 Pimpinellenberg * 6,01 14,02 52,87 DE3150302 Tongruben Neuenhagen * 120,83 14,04 52,82 DE3150303 Gabower Hangkante * 75,53 14,08 52,83 DE3150304 TrockenhÃ ¤nge Oderberge-Liepe * 56,11 14,03 52,87 DE3150325 Breitefenn * 28,99 14,05 52,90 DE3151301 Oderwiesen NeurÃ ¼dnitz 1 035,28 14,19 52,82 DE3232301 Rohrberger Moor * 16 11,03 52,71 DE3232302 Jeetze zwischen Beetzendorf und Salzwedel 0 20,2 11,12 52,77 DE3232303 Waldgebiet Ferchau bei Salzwedel 718 11,09 52,79 DE3232304 Moorweide bei Stapen * 53 11,13 52,73 DE3233301 KÃ ¶he westlich Winterfeld * 46 11,17 52,74 DE3233302 Kuhschellenstandort bei Recklingen * 4 11,21 52,74 DE3234301 Kalbescher Werder bei Vienau * 137 11,46 52,70 DE3236301 Uchte unterhalb Goldbeck 0 14 11,83 52,76 DE3237301 Fasanengarten Iden * 61 11,89 52,78 DE3238301 Jederitzer Holz Ã ¶stlich Havelberg * 277 12,13 52,79 DE3238302 Elbaue zwischen Sandau und SchÃ ¶nhausen * 2 433 12,03 52,70 DE3238303 Kamernscher See und TrÃ ¼bengraben 284 12,10 52,75 DE3239301 Untere Havel und Schollener See * 4 536 12,21 52,78 DE3239302 RestwÃ ¤lder bei Rhinow 19,7114 12,28 52,79 DE3240301 Unteres Rhinluch - Dreetzer See * 1 297,04 12,48 52,78 DE3240302 Gollenberg * 58,6033 12,40 52,75 DE3241301 Friesacker Zootzen * 160,855 12,64 52,79 DE3241302 GÃ ¶rner See * 236,583 12,53 52,70 DE3243301 Oberes Rhinluch * 1 640,51 12,91 52,79 DE3243302 Mossberge 139,824 12,84 52,76 DE3243303 Oberes Rhinluch ErgÃ ¤nzung * 316,07 12,81 52,82 DE3243304 Fledermausquartier StallgebÃ ¤ude in Linum 0,6 12,87 52,75 DE3244301 Kremmener Luch * 661,82 13,00 52,79 DE3244302 Kremmener Luch * 540,402 13,00 52,80 DE3244303 BehrensbrÃ ¼ck * 375,68 13,16 52,78 DE3245301 Fledermauswinterquartier Lehnitz 0,76 13,29 52,77 DE3246301 Lubowsee * 75,85 13,39 52,74 DE3246302 Briesetal * 180,92 13,34 52,72 DE3246303 BuchenwÃ ¤lder am Liepnitzsee * 142,43 13,49 52,74 DE3247301 Biesenthaler Becken * 190,41 13,63 52,75 DE3247302 Biesenthaler Becken, Erweiterung * 769,49 13,62 52,75 DE3247303 Oberseemoor * 47,06 13,53 52,76 DE3247304 Rabenluch * 8,59 13,61 52,78 DE3247305 Finowtal - PregnitzflieÃ  ErgÃ ¤nzung 0,29 13,63 52,78 DE3248302 Trampe * 430,59 13,82 52,78 DE3248304 Fledermausquartier Kellerberg GrÃ ¼ntal 0,8 13,73 52,74 DE3249301 CÃ ¶thener FlieÃ tal * 74,7799 13,94 52,80 DE3249302 Oderbruchrand Bad Freienwalde * 136,614 13,99 52,79 DE3249303 Fledermausquartier Haus Bethesda  0,04 14,02 52,78 DE3250301 Biesdorfer Kehlen * 64,777 14,10 52,73 DE3250302 Hutelandschaft Altranft-Sonnenburg * 571,36 14,07 52,75 DE3250303 Sonnenburger Wald und Ahrendskehle * 467,41 14,02 52,75 DE3250304 Trockenrasen Wriezen * 62,0718 14,11 52,72 DE3250306 Fledermauswinterquartier SchieÃ gang 3,16 14,00 52,76 DE3252301 Odervorland Gieshof * 488,79 14,38 52,73 DE3331301 Hartauniederung zwischen LÃ ¼delsen und Ahlum * 50 10,96 52,69 DE3331302 Ohreaue * 603 10,88 52,66 DE3332301 Tangelnscher Bach und BruchwÃ ¤lder * 443 11,01 52,67 DE3332302 Jeetze sÃ ¼dlich Beetzendorf * 278 11,09 52,65 DE3333301 Buchenwald Ã ¶stlich KlÃ ¶tze 522 11,23 52,63 DE3333302 Eiskeller in KlÃ ¶tze 1 11,18 52,62 DE3334301 Secantsgraben, Milde und Biese * 472 11,41 52,64 DE3337301 SchieÃ platz Bindfelde Ã ¶stlich Stendal * 183 11,92 52,61 DE3337302 Stendaler Stadtforst * 128 11,93 52,62 DE3338301 BinnendÃ ¼ne bei Scharlibbe 44 12,09 52,69 DE3338302 Klietzer Heide 1 925 12,13 52,65 DE3339301 Niederung der Unteren Havel/GÃ ¼lper See * 7 349,0801 12,32 52,62 DE3339303 Buckow-Steckelsdorf-GÃ ¶ttlin * 288,721 12,27 52,61 DE3339304 Klietzer Heide * 655,08 12,24 52,64 DE3340302 Rodewaldsches Luch * 139,344 12,40 52,60 DE3340303 Hundewiesen * 316,49 12,39 52,67 DE3341301 MÃ ¼hlenberg Nennhausen * 10,9974 12,51 52,61 DE3341302 Teufelsberg oder Rhinsberg bei Landin * 4,4731 12,52 52,67 DE3342301 Paulinenauer Luch * 212,19 12,71 52,69 DE3342302 Lindholz 112,36 12,73 52,67 DE3342303 Paulinenauer Luch ErgÃ ¤nzung * 157,045 12,77 52,70 DE3343301 Leitsakgraben * 995,894 12,95 52,65 DE3343302 Leitsakgraben ErgÃ ¤nzung * 39,3019 12,89 52,64 DE3345301 Muhrgraben mit Teufelsbruch * 693,62 13,17 52,62 DE3346301 Tegeler FlieÃ tal * 377,36 13,33 52,62 DE3346302 Eichwerder Moorwiesen * 118,69 13,36 52,63 DE3346303 Toter See 81,22 13,36 52,68 DE3346304 Tegeler FlieÃ tal * 462,63 13,40 52,68 DE3347301 BÃ ¶rnicke 570,863 13,63 52,65 DE3347302 SchÃ ¶nower Heide 589,6 13,51 52,69 DE3347303 Schlosspark Buch * 26,11 13,50 52,64 DE3348301 Weesower Luch 57,55 13,71 52,64 DE3349301 Blumenthal 136,751 13,92 52,65 DE3349302 FÃ ¤ngersee und unterer Gamengrund * 248,54 13,84 52,60 DE3349324 Gamengrundseen 166,48 13,86 52,68 DE3350302 Batzlower MÃ ¼hlenflieÃ  - BÃ ¼chnitztal * 289,837 14,15 52,65 DE3352301 Oderaue Kienitz * 1 086,62 14,48 52,65 DE3353301 Oderaue Genschmar 252,808 14,54 52,63 DE3434301 JÃ ¤venitzer Moor * 508 11,49 52,51 DE3434302 Kellerberge nordÃ ¶stlich Gardelegen 116 11,45 52,54 DE3434303 Brauereikeller Gardelegen 1 11,38 52,53 DE3435301 Mooswiese Hottendorf Ã ¶stlich Gardelegen 51 11,53 52,52 DE3435302 Spitzberg sÃ ¼dwestlich Klinke * 1 11,59 52,58 DE3436301 Fenn in Wittenmoor * 6 11,69 52,54 DE3437302 Elbaue zwischen Derben und SchÃ ¶nhausen * 4 371 11,98 52,50 DE3437303 Stendaler Rohrwiesen 180 11,89 52,56 DE3439302 GroÃ es Fenn * 83,7147 12,28 52,56 DE3439303 Niederung der Unteren Havel/GÃ ¼lper See ErgÃ ¤nzung * 8,821 12,30 52,51 DE3440301 Pritzerber Laake * 511,345 12,44 52,54 DE3440304 GrÃ ¤ninger See 137,72 12,48 52,59 DE3440305 Niederung der Unteren Havel/GÃ ¼lper See KorrekturflÃ ¤che * 14,9 12,43 52,48 DE3441301 WeiÃ es Fenn und DÃ ¼nenheide * 180,55 12,53 52,53 DE3442302 Bagower MÃ ¼hlenberg * 6,5226 12,70 52,52 DE3442303 Bagower Bruch 154,371 12,68 52,52 DE3442304 Beetzsee-Rinne und Niederungen * 916,303 12,72 52,54 DE3442305 Fledermausquartier in Klein Behnitz (Wohnhaus) 0,57 12,71 52,57 DE3443301 Heimsche Heide ErgÃ ¤nzung * 45,6253 12,96 52,59 DE3444303 DÃ ¶beritzer Heide * 2 789,53 13,04 52,51 DE3444304 Heimsche Heide 817,34 13,02 52,59 DE3444305 Rhinslake bei Rohrbeck 49,3 13,02 52,54 DE3444306 Falkenseer Kuhlaake * 169,653 13,14 52,58 DE3444307 Bredower Forst 250,97 13,03 52,58 DE3444308 Fort Hahneberg 10 13,14 52,53 DE3445301 Spandauer Forst * 1 347,3199 13,15 52,59 DE3445302 Zitadelle Spandau 0,44 13,20 52,55 DE3445303 Wasserwerk Tegel 0,73 13,28 52,58 DE3445304 Baumberge * 42,53 13,23 52,60 DE3445305 FlieÃ wiese Ruhleben 14,46 13,24 52,53 DE3447301 Falkenberger Rieselfelder * 84,88 13,56 52,62 DE3448301 Langes ElsenflieÃ  und Wegendorfer MÃ ¼hlenflieÃ  * 211,07 13,73 52,58 DE3448302 Fredersdorfer MÃ ¼hlenflieÃ , Breites und Krummes Luch * 800,04 13,75 52,52 DE3448303 Wiesengrund * 82,66 13,72 52,55 DE3449301 Herrensee, Lange-Damm-Wiesen und BarnimhÃ ¤nge * 783,99 13,84 52,52 DE3449302 Lange Dammwiesen und Unteres Annatal * 220,36 13,85 52,52 DE3449303 Zimmersee 55,71 13,92 52,54 DE3450301 Klobichsee * 550,36 14,12 52,55 DE3450302 Ruhlsdorfer Bruch * 170,96 14,00 52,57 DE3450303 Stobbertal * 865,78 14,14 52,58 DE3450304 Gumnitz und GroÃ er Schlagenthinsee * 204,18 14,09 52,52 DE3450305 Rotes Luch Tiergarten * 1 255,66 14,00 52,50 DE3450306 Tornowseen - Pritzhagener Berge * 682,48 14,08 52,59 DE3450307 SchermÃ ¼tzelsee * 363,31 14,05 52,57 DE3450308 Buckow - Waldsieversdorfer Niederungslandschaft * 150,653 14,07 52,55 DE3450309 MÃ ¼ncheberg * 845,22 14,13 52,51 DE3450320 MÃ ¼ncheberg ErgÃ ¤nzung 687,1 14,18 52,53 DE3451301 Gusower Niederheide * 65,7065 14,32 52,57 DE3452302 Wilder Berg bei Seelow * 81,35 14,41 52,53 DE3453301 Oderinsel Kietz * 174,68 14,62 52,58 DE3513332 Gehn * 508,3 7,93 52,43 DE3535301 Colbitz-Letzlinger Heide * 19 348 11,57 52,41 DE3536301 Mahlpfuhler Fenn * 1 210 11,74 52,45 DE3536302 Tanger-Mittel- und Unterlauf * 74 11,85 52,49 DE3536303 Eschengehege nÃ ¶rdlich TangerhÃ ¼tte * 162 11,80 52,45 DE3536304 KleingewÃ ¤sser westlich Werlberge 49 11,67 52,45 DE3537303 SÃ ¼ppling westlich WeiÃ ewarte * 485 11,85 52,47 DE3540301 GroÃ e Freiheit bei Plaue 77,514 12,40 52,41 DE3540302 Pelze 83,7784 12,37 52,43 DE3541301 Mittlere Havel * 800,83 12,60 52,43 DE3542301 Ketziner Havelinseln * 233,26 12,82 52,48 DE3542302 Deetzer HÃ ¼gel * 33,48 12,74 52,43 DE3542303 Deetzer HÃ ¼gel ErgÃ ¤nzung * 54,25 12,83 52,41 DE3542304 SteppenhÃ ¼gel im Havelland * 26,0315 12,79 52,50 DE3542305 Mittlere Havel ErgÃ ¤nzung * 2 524,3701 12,65 52,44 DE3543301 Krielower See 158,67 12,85 52,42 DE3543302 Obere Wublitz * 101,13 12,96 52,46 DE3543304 Wolfsbruch 112,4 12,93 52,41 DE3544301 Pfaueninsel * 88,34 13,12 52,43 DE3544302 Giebelfenn * 12,3479 13,10 52,47 DE3544303 Ferbitzer Bruch * 1 156,37 13,01 52,50 DE3544304 Sacrower See und KÃ ¶nigswald * 801,37 13,09 52,44 DE3544305 Heldbockeichen 23,0128 13,06 52,43 DE3545301 Grunewald * 1 591,67 13,26 52,48 DE3547301 Wasserwerk Friedrichshagen 9,77 13,65 52,46 DE3547302 Teufelsseemoor KÃ ¶penick * 6,45 13,63 52,43 DE3548301 MÃ ¼ggelspree-MÃ ¼ggelsee * 1 679,8199 13,68 52,43 DE3548302 Wilhelmshagen-Woltersdorfer DÃ ¼nenzug * 190,86 13,70 52,44 DE3548305 Fledermausrevier RÃ ¼dersdorf 2,71 13,79 52,48 DE3549301 LÃ ¶cknitztal * 488,37 13,90 52,43 DE3549303 Maxsee * 349,23 13,98 52,47 DE3551301 Matheswall/Schmielensee * 107,21 14,32 52,42 DE3551302 Lietzener MÃ ¼hlental * 139,781 14,32 52,46 DE3551303 Marxdorfer MaserkÃ ¼tten * 21,3937 14,26 52,47 DE3551304 Graning 475,85 14,29 52,42 DE3551325 Matheswall/Schmielensee ErgÃ ¤nzung 74,16 14,30 52,41 DE3552301 Treplin-Alt Zeschdorfer FlieÃ tal * 125,64 14,41 52,41 DE3552303 Lietzen/DÃ ¶bberin * 449,601 14,36 52,46 DE3552304 Langer Grund-Kohlberg * 128,97 14,44 52,50 DE3552305 Erweiterung OderhÃ ¤nge Mallnow * 181,44 14,49 52,47 DE3552306 OderhÃ ¤nge Mallnow * 109,4 14,47 52,47 DE3553301 Oderberge * 12,8166 14,53 52,41 DE3553303 Zeisigberg * 5,1553 14,57 52,48 DE3553305 Priesterschlucht * 6,0036 14,54 52,48 DE3553306 Trockenrasen am Oderbruch * 129,041 14,46 52,48 DE3553307 Lebuser Odertal * 444,96 14,53 52,41 DE3553308 Oder-NeiÃ e ErgÃ ¤nzung * 2 932,74 14,56 52,32 DE3613301 Grasmoor * 24 7,90 52,40 DE3613303 Vogelpohl 260 7,92 52,36 DE3613304 WÃ ¤ldchen nÃ ¶rdlich Westerkappeln 35 7,87 52,37 DE3613331 Achmer Sand 278,17 7,92 52,37 DE3613332 DÃ ¼te (mit NebenbÃ ¤chen) * 117,5 7,97 52,26 DE3614332 Kammmolch-Biotop Palsterkamp 63,36 8,10 52,31 DE3614333 Piesbergstollen 1,12 8,02 52,32 DE3614334 Fledermauslebensraum Wiehengebirge bei OsnabrÃ ¼ck * 1 167,04 8,07 52,37 DE3614335 Mausohr-Jagdgebiet Belm 293,39 8,20 52,32 DE3616301 Obere Hunte * 147 8,43 52,28 DE3618301 GroÃ es Torfmoor, Altes Moor * 606 8,69 52,35 DE3635302 Colbitzer Lindenwald 527 11,55 52,33 DE3636302 Erlen-Eschenwald westlich Mahlwinkel * 208 11,76 52,39 DE3636303 Fledermausquartier Bunker Dornberg 1 11,71 52,33 DE3637301 Elbaue bei Bertingen * 2 748 11,90 52,36 DE3637302 BÃ ¼rgerholz bei Burg * 941 11,93 52,31 DE3638301 GÃ ¼sener Niederwald * 447 12,02 52,35 DE3639301 Fiener Bruch 159 12,22 52,32 DE3640301 GrÃ ¤nert * 465,29 12,45 52,36 DE3640302 Buckau und NebenflieÃ e ErgÃ ¤nzung 136,83 12,45 52,29 DE3641303 Bruchwald Rosdunk 96,5404 12,58 52,37 DE3641304 Krahner Busch * 166,728 12,53 52,31 DE3641305 Stadthavel * 258,555 12,52 52,39 DE3641306 Plane ErgÃ ¤nzung * 325,85 12,59 52,22 DE3642301 Lehniner Mittelheide und Quellgebiet der Emster * 596,83 12,76 52,31 DE3642302 Rietzer See * 1 133,34 12,67 52,38 DE3642303 Kolpinsee und MÃ ¼ckenfenn * 76,3375 12,79 52,33 DE3642304 Michelsdorfer MÃ ¼hlberg * 11,0523 12,71 52,31 DE3643301 Kleiner Plessower See * 101,51 12,87 52,39 DE3643303 Glindower Alpen * 108,81 12,92 52,35 DE3643304 Streuwiesen bei Werder 71,76 12,91 52,39 DE3644301 Saarmunder Berg 76,7093 13,10 52,31 DE3644302 Moosfenn * 3,04 13,06 52,36 DE3644303 Parforceheide 256,45 13,17 52,36 DE3645301 Teltowkanal-Aue * 12,882 13,20 52,40 DE3645302 Genshagener Busch * 282,356 13,31 52,34 DE3646302 Glasowbachniederung * 98,8634 13,43 52,34 DE3646303 Brunnluch 39,9812 13,48 52,33 DE3648302 Triebschsee * 44,8772 13,80 52,35 DE3648303 Wernsdorfer See 119,86 13,71 52,38 DE3649301 Swatzke und Skabyberge * 467,311 13,84 52,34 DE3649302 GroÃ es FÃ ¼rstenwalder Stadtluch * 84,54 13,95 52,35 DE3649303 MÃ ¼ggelspreeniederung * 630,47 13,89 52,38 DE3651301 Kersdorfer See * 198,88 14,25 52,32 DE3651302 Glieningmoor * 150,706 14,21 52,35 DE3651303 Spree * 2 323,8601 14,02 52,11 DE3652301 BooÃ ener Teichgebiet * 98,07 14,48 52,39 DE3652302 Oberes Klingetal * 18,34 14,49 52,35 DE3653301 Eichwald und BuschmÃ ¼hle * 228,08 14,58 52,31 DE3653302 Oderwiesen nÃ ¶rdlich Frankfurt * 212,098 14,54 52,38 DE3653303 Fauler See/Markendorfer Wald * 169,207 14,50 52,31 DE3653304 Fledermausquartier Brauereikeller Frankfurt (Oder) 0,25 14,55 52,34 DE3653305 Oderwiesen am Eichwald * 51,9428 14,56 52,31 DE3653326 Fledermausquartier GÃ ¼ldendorfer Eiskeller 0,11 14,53 52,31 DE3712301 Stollen bei IbbenbÃ ¼ren-Osterledde 0,16 7,81 52,27 DE3712302 Sandsteinzug Teutoburger Wald * 94 7,77 52,22 DE3712303 Kirche in Ledde (Kreis Steinfurt) 0,03 7,81 52,24 DE3713301 Silberberg * 39 7,95 52,21 DE3713302 Habichtswald * 404 7,89 52,24 DE3713304 Stollen westlich Leeden 0,31 7,88 52,22 DE3713305 Permer Stollen 0,31 7,84 52,26 DE3713331 HÃ ¼ggel, Heidhornberg und Roter Berg 249,84 7,97 52,22 DE3714331 Teiche an den Sieben Quellen 48,38 8,04 52,20 DE3715331 Else und obere Hase 55,13 8,49 52,19 DE3717301 Limberg 173 8,51 52,29 DE3718301 Stollen OberlÃ ¼bbe, Elfter Kopf 8 8,75 52,28 DE3718302 Schloss Ulenburg 0,11 8,69 52,23 DE3719301 WÃ ¤lder bei Porta Westfalica 1 475 8,84 52,26 DE3719302 Unternammerholz 79 8,98 52,26 DE3719331 Unternammer Holz (niedersÃ ¤chsischer Teil) * 23,53 8,98 52,26 DE3720301 SÃ ¼ntel, Wesergebirge, Deister * 2 497 9,52 52,24 DE3720331 Teufelsbad * 66,76 9,12 52,24 DE3720332 Mausohr-Quartiere Wesergebirge 0,21 9,04 52,22 DE3723331 Oberer Feldbergstollen im Deister 0,14 9,52 52,25 DE3734301 Olbe- und Bebertal sÃ ¼dlich Haldensleben * 144 11,39 52,23 DE3734302 Haldensleben, Fledermausquartier Bornsche Str. 25 1 11,41 52,30 DE3734303 Bebertal bei Hundisburg * 114 11,41 52,26 DE3735301 Untere Ohre 0 39,4 11,54 52,26 DE3736301 Elbaue sÃ ¼dlich RogÃ ¤tz mit OhremÃ ¼ndung * 1 663 11,75 52,27 DE3737301 Heide sÃ ¼dlich Burg 88 11,86 52,24 DE3737302 Ihle zwischen Friedensau und Grabow 0 4,8 11,96 52,23 DE3738301 Ringelsdorfer-, Gloine- und Dreibachsystem im VorflÃ ¤ming * 319 12,12 52,25 DE3740301 Riembach * 109,87 12,39 52,20 DE3740302 Buckau und NebenflieÃ e * 938,33 12,33 52,22 DE3740303 Verlorenwasserbach * 469,69 12,44 52,24 DE3741301 Bullenberger Bach * 275,95 12,53 52,24 DE3741302 Mittelbruch 50,98 12,55 52,21 DE3742301 Baitzer Bach 20,54 12,67 52,22 DE3742302 Hackenheide 1 208,85 12,78 52,25 DE3743301 Seddiner Heidemoore und DÃ ¼ne * 21,3523 12,99 52,27 DE3744301 Nuthe-Nieplitz-Niederung * 5 584,5698 13,15 52,27 DE3745302 Kalkmagerrasen Trebbin * 11,4654 13,26 52,23 DE3746302 Prierowsee * 210,57 13,47 52,24 DE3746303 Galgenberge * 138,37 13,50 52,21 DE3746304 DÃ ¼nen Dabendorf 19,0172 13,44 52,25 DE3746305 KÃ ¶nigsgraben und Schleuse Mellensee * 42,6696 13,43 52,21 DE3746307 MÃ ¼llergraben 72,7873 13,46 52,21 DE3746308 Umgebung Prierowsee * 347,976 13,46 52,24 DE3746309 ZÃ ¼low-Niederung * 57,1929 13,44 52,27 DE3747301 Sutschketal * 63,1738 13,61 52,25 DE3747302 Tiergarten * 153,26 13,65 52,29 DE3747304 PÃ ¤tzer Hintersee * 460,99 13,63 52,21 DE3747305 GroÃ machnower Weinberg * 12,8912 13,51 52,27 DE3748301 Dolgensee 308,45 13,75 52,25 DE3748304 Radeberge * 269,66 13,69 52,20 DE3748305 Skabyer Torfgraben * 304,94 13,74 52,30 DE3748306 FÃ ¶rstersee * 68,53 13,71 52,20 DE3748307 Dubrow 191,54 13,72 52,21 DE3748308 Skabyer Torfgraben ErgÃ ¤nzung * 5,5225 13,74 52,28 DE3749301 GroÃ  Schauener Seenkette * 1 912,47 13,91 52,21 DE3749302 Luchwiesen * 109,57 13,91 52,26 DE3749303 Kanalwiesen Wendisch- Rietz * 109,36 14,00 52,22 DE3749304 Griesenseen * 112,91 13,96 52,21 DE3749305 Linowsee-Dutzendsee * 60 13,84 52,20 DE3749306 Storkower Kanal * 97,62 13,85 52,27 DE3749307 BinnendÃ ¼ne Waltersberge * 13,9727 13,96 52,27 DE3749308 Kolpiner Seen 39,3464 13,99 52,30 DE3749309 GroÃ  Schauener Seenkette ErgÃ ¤nzung * 281,15 13,88 52,24 DE3751301 Schwarzberge und Spreeniederung * 741,38 14,28 52,24 DE3751302 Drahendorfer Spreeniederung * 618,18 14,27 52,29 DE3752301 Buschschleuse * 1 239,62 14,34 52,29 DE3752302 Unteres Schlaubetal * 363,34 14,43 52,20 DE3752303 Unteres Schlaubetal ErgÃ ¤nzung * 305,99 14,44 52,25 DE3752304 Fledermausquartier Markendorfer Eiskeller 2,13 14,47 52,30 DE3753301 Ziltendorfer DÃ ¼ne * 7,3084 14,62 52,21 DE3753302 WacholderhÃ ¤nge Lossow 3,9914 14,53 52,28 DE3753303 Fledermausquartier Keller der ehem. Marmeladenfabrik Brieskow-F. 0,17 14,56 52,25 DE3754303 Mittlere Oder * 1 385,64 14,69 52,25 DE3813302 NÃ ¶rdliche Teile des Teutoburger Waldes mit Intruper Berg * 783 8,02 52,16 DE3813303 Stollen Lienen-Holperdorp 0,22 7,94 52,17 DE3813331 Teutoburger Wald, Kleiner Berg * 2 294,46 8,13 52,12 DE3814331 Andreasstollen 0,1 8,10 52,18 DE3817301 System Else/Werre 62 8,55 52,19 DE3818301 Salzquellen bei der Loose * 6 8,77 52,12 DE3818302 Wald nÃ ¶rdlich Bad Salzuflen * 212 8,73 52,11 DE3819301 Rotenberg, BÃ ¤renkopf, Habichtsberg und Wihupsberg * 381 8,96 52,13 DE3819302 Auf dem Bockshorn 28 8,97 52,20 DE3820331 Ostenuther Kiesteiche 41,23 9,02 52,18 DE3821331 Rinderweide * 38,22 9,19 52,14 DE3822331 Hamel und NebenbÃ ¤che * 253,2 9,46 52,14 DE3823301 Ith * 3 655 9,58 52,03 DE3823332 HÃ ¶hlengebiet im Kleinen Deister * 106,71 9,57 52,19 DE3825301 Haseder Busch, Giesener Berge, Gallberg, Finkenberg * 742 9,90 52,18 DE3825302 Tongrube Ochtersum 1,42 9,94 52,13 DE3825331 Beuster (mit NSG Am roten Steine ) * 87,71 9,93 52,10 DE3827332 Kammmolch-Biotop Tagebau Haverlahwiese 116,7 10,32 52,11 DE3835301 Stromelbe im Stadtzentrum Magdeburg 64 11,64 52,13 DE3837301 Ehle zwischen MÃ ¶ckern und Elbe 0 29,8 11,88 52,10 DE3838301 BÃ ¼rgerholz bei Rosian * 105 12,13 52,10 DE3839301 Altengrabower Heide 2 847 12,22 52,15 DE3839302 Schweinitz bei Loburg 109 12,20 52,10 DE3840301 Schlamau * 69,59 12,46 52,13 DE3840302 Arensnest 119,83 12,43 52,15 DE3840303 Fledermausquartier Wiesenburg 1,11 12,45 52,12 DE3841301 Belziger Bach * 180,78 12,63 52,18 DE3842301 Plane * 808,71 12,69 52,11 DE3843301 Obere Nieplitz * 591,23 12,94 52,14 DE3844301 Dobbrikower Weinberg * 6,39 13,05 52,17 DE3845301 Seeluch-Priedeltal * 265,317 13,18 52,19 DE3845302 Gadsdorfer Torfstiche und Luderbusch * 91,5 13,33 52,20 DE3845303 Kummersdorfer Heide/Breiter Steinbusch * 946,881 13,33 52,13 DE3845304 Schulzensee * 17,73 13,32 52,16 DE3845305 Rauhes Luch * 111,66 13,17 52,15 DE3845306 Teufelssee * 8,5418 13,33 52,14 DE3845307 Nuthe, HammerflieÃ  und Eiserbach * 815,19 13,20 52,17 DE3846302 Horstfelder und Hechtsee * 248,48 13,41 52,20 DE3846303 Fauler See * 21,1619 13,40 52,14 DE3846305 MÃ ¶nnigsee 39,3628 13,38 52,11 DE3846306 Wehrdamm/Mellensee/Kleiner WÃ ¼nsdorfer See * 697,93 13,44 52,19 DE3846307 Sperenberger GipsbrÃ ¼che * 21,7525 13,38 52,14 DE3846308 Kummersdorfer Heide/Breiter Steinbusch ErgÃ ¤nzung * 97,2401 13,34 52,12 DE3847301 LÃ ¶ptener Fenne-Wustrickwiesen * 218,03 13,66 52,15 DE3847302 MÃ ¼hlenflieÃ -SÃ ¤gebach * 164,85 13,59 52,12 DE3847303 Kleine und Mittelleber * 75,19 13,56 52,13 DE3847304 TÃ ¶pchiner Seen * 374,94 13,59 52,17 DE3847305 GroÃ er und Westufer Kleiner Zeschsee * 107,051 13,52 52,12 DE3847306 GroÃ er und Kleiner MÃ ¶ggelinsee * 334,688 13,52 52,13 DE3847307 JÃ ¤gersberg-Schirknitzberg * 1 596,99 13,51 52,17 DE3847308 Briesensee und Klingeberg * 79,19 13,61 52,11 DE3847309 Heideseen bei GroÃ  KÃ ¶ris * 255,38 13,65 52,19 DE3847310 Leue-Wilder See * 50,5 13,62 52,19 DE3847311 MÃ ¼hlenflieÃ -SÃ ¤gebach ErgÃ ¤nzung 115,85 13,58 52,12 DE3848302 Dahmetal * 797,3 13,74 52,10 DE3848303 Stintgraben * 109,38 13,72 52,16 DE3848304 Katzenberge * 143,41 13,74 52,19 DE3848305 Streganzer Berg * 159,33 13,82 52,19 DE3848306 Streganzsee-Dahme und BÃ ¼rgerheide * 1 657,9399 13,78 52,15 DE3849301 Milaseen * 117,11 13,95 52,15 DE3849302 Josinskyluch 172,1 13,96 52,13 DE3849303 Kienheide * 922,85 13,94 52,17 DE3849304 Laie - Langes Luch 88,11 13,89 52,14 DE3849305 Erweiterung Josinskyluch - Krumme Spree * 68,32 13,95 52,12 DE3850301 Schwenower Forst * 789,11 14,02 52,14 DE3850302 SpreebÃ ¶gen bei Briescht * 110,26 14,14 52,10 DE3850303 Schwenower Forst ErgÃ ¤nzung 29,17 14,04 52,16 DE3851301 Spreewiesen sÃ ¼dlich Beeskow * 483,227 14,22 52,14 DE3852301 Oberes Demnitztal * 87,4236 14,41 52,18 DE3852302 Schlaubetal * 128 14,45 52,15 DE3852303 Oelseniederung mit Torfstichen * 86,06 14,37 52,16 DE3852304 Schlaubetal * 1 322,5601 14,46 52,13 DE3852305 Teufelssee und Urwald FÃ ¼nfeichen 157,074 14,47 52,17 DE3853301 Klautzke-See und Waldmoore mit Kobbelke * 328,751 14,54 52,11 DE3853302 TrockenhÃ ¤nge Lawitz * 28,2608 14,64 52,11 DE3853303 Pohlitzer MÃ ¼hlenflieÃ  * 104,46 14,57 52,17 DE3854301 Fledermausquartier Kraftwerksruine Vogelsang 19,19 14,70 52,17 DE3917301 Sparrenburg 6 8,53 52,02 DE3918301 Hardisser Moor * 29 8,83 52,02 DE3919302 Begatal * 494 9,06 52,01 DE3922301 Emmer * 658,67 9,35 52,02 DE3923331 Kanstein im ThÃ ¼ster Berg * 83,73 9,64 52,06 DE3924301 Sieben Berge, Vorberge * 2 711 9,86 52,03 DE3924331 Duinger Wald mit Doberg und Weenzer Bruch * 439,71 9,70 51,98 DE3925331 Riehe, Alme, Gehbeck und Subeck * 12,17 10,00 52,03 DE3925332 Kammmolch-Biotop RÃ ¶derhofer Teiche 79,31 9,98 52,09 DE3926331 Nette und Sennebach * 292,05 10,13 51,97 DE3926332 Steinberg bei Wesseln * 14,83 10,02 52,08 DE3927301 Hainberg, Bodensteiner Klippen 1 191 10,23 52,04 DE3927302 Innerste-Aue (mit Kahnstein) * 266 10,38 52,00 DE3928301 Salzgitterscher HÃ ¶henzug (SÃ ¼dteil) * 2 013 10,43 52,00 DE3933302 Kloster in Remkersleben 1 11,33 52,09 DE3935301 SÃ ¼lzetal bei SÃ ¼lldorf * 76 11,59 52,04 DE3936301 Elbaue zwischen SaalemÃ ¼ndung und Magdeburg * 6 589 11,72 52,09 DE3936302 BinnendÃ ¼ne Gommern * 5 11,82 52,07 DE3939301 Obere Nuthe-LÃ ¤ufe * 853 12,24 52,02 DE3940301 Golmengliner Forst und Schleesen im FlÃ ¤ming 498 12,36 52,04 DE3940302 LÃ ¶hnsdorfer Revier bei GÃ ¶ritz 91 12,46 52,03 DE3940303 FlÃ ¤mingbuchen 146,95 12,43 52,05 DE3941301 Planetal * 104,32 12,60 52,05 DE3942301 FlÃ ¤mingrummeln und Trockenkuppen * 180,68 12,56 52,08 DE3943302 Zarth * 260,747 12,92 52,09 DE3943303 Heide Malterhausen 247,81 12,97 52,02 DE3944301 Forst Zinna/Keilberg * 7 093 13,09 52,06 DE3944302 GrÃ ¼na 1,0232 13,09 52,04 DE3945303 Heidehof - Golmberg * 8 702,6699 13,33 52,02 DE3945304 StÃ ¤rtchen und Freibusch * 181,604 13,27 52,06 DE3945305 Espenluch und StÃ ¼lper See * 78,7244 13,31 52,04 DE3946301 SchÃ ¶bendorfer Busch * 812,39 13,41 52,07 DE3946302 Park StÃ ¼lpe und SchÃ ¶nefelder Busch 49,7427 13,36 52,08 DE3947301 Massow 441,39 13,63 52,07 DE3947302 Replinchener See * 12,28 13,66 52,09 DE3947303 Kiesgrube Spitzenberge * 3,2382 13,51 52,04 DE3947304 GlashÃ ¼tte/Mochheide * 1 377,42 13,61 52,03 DE3948301 Luchsee 113,13 13,80 52,04 DE3948302 Verlandungszone KÃ ¶thener See * 66,46 13,83 52,08 DE3948303 Heideseen 238,64 13,78 52,07 DE3948304 Erweiterung Heideseen Verlandungszone KÃ ¶thener See - westlicher T * 229,41 13,80 52,07 DE3949301 Unterspreewald * 2 520,51 13,88 52,06 DE3949302 Pretschener Spreeniederung * 798,7 13,94 52,07 DE3949303 Meiereisee und Kriegbuschwiesen * 117,23 13,84 52,01 DE3949304 DÃ ¼rrenhofer Moor * 13,9265 13,94 52,04 DE3950301 Dollgener Grund * 78,3959 14,02 52,01 DE3950303 Teufelsluch * 49,2 14,06 52,06 DE3951301 Stockshof - Behlower Wiesen * 492,88 14,29 52,01 DE3951302 Alte SpreemÃ ¼ndung * 108,06 14,20 52,08 DE3951303 Dammer Moor * 169,96 14,27 52,02 DE3951305 Uferwiesen bei Niewisch * 6,03 14,22 52,08 DE3951306 Fledermauswochenstube in Niewisch 0,12 14,23 52,08 DE3952301 Reicherskreuzer Heide und Schwanensee * 3 076,8301 14,46 52,00 DE3952302 KrÃ ¼ger-, RÃ ¤hden- und MÃ ¶schensee * 218,86 14,46 52,06 DE3953301 Trautzke-Seen und Moore 68,3617 14,54 52,03 DE3953302 Dorchetal * 131,08 14,63 52,07 DE3953303 Fledermausquartier Bahnhof Neuzelle 0,77 14,65 52,10 DE3954301 Oder-NeiÃ e * 602,178 14,71 52,10 DE4017301 Ã stlicher Teutoburger Wald * 5 312 8,30 52,09 DE4018301 Donoperteich-Hiddeser Bent * 108 8,82 51,93 DE4020301 Teiche am Steinheimer Holz * 3 9,12 51,90 DE4021301 Emmertal 352 9,24 51,97 DE4021302 Schildberg 124 9,27 51,96 DE4021303 WÃ ¤lder bei Blomberg * 1 381 9,16 51,95 DE4022301 MÃ ¼hlenberg bei Pegestorf * 11 9,47 51,93 DE4022302 Burgberg, Heinsener Klippen, RÃ ¼hler Schweiz * 2 695,8301 9,50 51,91 DE4022331 Mausohr-Wochenstubengebiet bei Polle 0,05 9,43 51,91 DE4023331 Quellsumpf am Heiligenberg * 5,97 9,51 52,00 DE4023332 Lenne * 48,35 9,64 51,93 DE4024301 Amphibienbiotope an der Hohen Warte * 77 9,74 51,98 DE4024331 Asphaltstollen im Hils 2,6 9,70 51,93 DE4024332 LaubwÃ ¤lder und Klippenbereiche im Selter, Hils und Greener Wald * 1 521,99 9,89 51,90 DE4037302 Elbaue Steckby-LÃ ¶dderitz * 3 319 11,97 51,91 DE4037303 Saaleaue bei GroÃ  Rosenburg 538 11,78 51,92 DE4038301 Keller SchloÃ ruine Zerbst 1 12,08 51,96 DE4039301 Rossel, Buchholz und Streetzer Busch nÃ ¶rdlich RoÃ lau * 220 12,34 51,96 DE4039302 Olbitzbach-Niederung nordÃ ¶stlich RoÃ lau * 133 12,31 51,91 DE4040301 Pfaffenheide-WÃ ¶rpener Bach nÃ ¶rdlich Coswig * 476 12,48 51,91 DE4041301 Grieboer Bach Ã ¶stlich Coswig * 16 12,54 51,91 DE4041302 Feuchtwiese bei Dobien 12 12,63 51,91 DE4042301 Woltersdorfer Heide nÃ ¶rdlich Wittenberg-Lutherstadt 200 12,72 51,91 DE4042302 Klebitz-Rahnsdorfer FeldsÃ ¶lle 327 12,82 51,95 DE4042303 Friedenthaler Grund 167 12,73 51,94 DE4043301 BlÃ ¶nsdorf 543,922 12,88 51,94 DE4047301 ZÃ ¼tzener Busch * 93,58 13,66 51,95 DE4047302 Prierow bei GolÃ en * 56,2897 13,64 51,99 DE4047303 Krossener Busch * 67,01 13,62 51,92 DE4047304 Luckauer Salzstellen * 75,37 13,80 51,85 DE4047305 Wacholderheiden bei Sellendorf 37,2118 13,52 51,94 DE4047306 Dahmetal ErgÃ ¤nzung * 266,76 13,62 51,97 DE4048301 Magerrasen SchÃ ¶nwalde 5,2946 13,78 52,00 DE4048302 Urstromtal bei GolÃ en * 442,63 13,69 51,96 DE4048303 Magerrasen SchÃ ¶nwalde ErgÃ ¤nzung * 40,8 13,77 52,00 DE4049301 Wiesenau * 134,85 13,91 51,97 DE4049303 Niederung BÃ ¶rnichen * 141,22 13,92 51,96 DE4049304 Ellerborn, Riebocka und Ragower Niederungswiesen * 665,13 13,90 51,90 DE4049305 Lehniksberg 13,06 13,90 51,96 DE4050301 NÃ ¶rdliches Spreewaldrandgebiet * 396,62 14,04 51,97 DE4051301 Lieberoser EndmorÃ ¤ne und Staakower LÃ ¤uche * 8 255 14,31 51,94 DE4051302 Dobberburger MÃ ¼hlenflieÃ  * 381,65 14,22 52,01 DE4052301 Pinnower LÃ ¤uche und Tauersche Eichen * 1 587,05 14,50 51,95 DE4053301 Calpenzmoor * 135,455 14,50 51,91 DE4053302 Feuchtwiesen Atterwasch * 200,36 14,62 51,94 DE4053303 Krayner Teiche/Lutzketal * 623,85 14,58 51,98 DE4053304 Pastlingsee * 69,5141 14,55 51,91 DE4053305 Pastlingsee ErgÃ ¤nzung * 38,8167 14,59 51,91 DE4119301 Externsteine * 125 8,92 51,87 DE4119302 Eggeosthang mit Lippischer Velmerstot * 143 8,96 51,85 DE4119303 Silberbachtal mit Ziegenberg * 139 9,00 51,86 DE4119305 HohlsteinhÃ ¶hle 0,03 8,91 51,83 DE4119306 BielsteinhÃ ¶hle mit Lukenloch * 19 8,92 51,82 DE4120301 Emmeroberlauf und Beberbach * 131 9,15 51,82 DE4120303 Beller Holz * 462 9,03 51,89 DE4120304 Nieheimer Tongrube 14 9,12 51,82 DE4120305 Buchenwald bei Bellenberg 95 9,01 51,87 DE4121301 Salkenbruch * 285 9,22 51,87 DE4121302 Schwalenberger Wald * 2 726 9,21 51,90 DE4121303 Kloster MarienmÃ ¼nster (Kreis HÃ ¶xter) 1 9,21 51,83 DE4122301 RÃ ¤uschenberg * 28 9,37 51,81 DE4123301 Holzberg bei Stadtoldendorf, Heukenberg * 781 9,67 51,85 DE4123302 Moore und WÃ ¤lder im Hochsolling, Hellental * 1 430 9,58 51,78 DE4123331 Teiche am Erzbruch und Finkenbruch im Solling 2,57 9,55 51,80 DE4124301 Kleyberg 10 9,72 51,89 DE4124302 Ilme * 705,78 9,78 51,77 DE4125301 Altendorfer Berg * 101 9,91 51,82 DE4125331 Mausohr-Wochenstubengebiet SÃ ¼dliches Leinebergland 0,31 9,87 51,70 DE4127301 Schwermetallrasen bei Lautenthal 12 10,30 51,87 DE4127303 Oberharzer Teichgebiet * 576 10,32 51,79 DE4127304 Bergwiesen und Teiche bei Zellerfeld * 102 10,35 51,83 DE4127331 Bielstein bei Lautenthal 4,69 10,29 51,88 DE4127332 Iberg 70,29 10,25 51,82 DE4128331 Felsen im Okertal 76,25 10,47 51,87 DE4129302 Nationalpark Harz (Niedersachsen) * 15 770 10,48 51,79 DE4130301 Zillierbach sÃ ¼dlich Wernigerode * 0 6 10,81 51,81 DE4133301 Bode und Selke im Harzvorland * 276 11,26 51,85 DE4134301 Hakel sÃ ¼dlich Kroppenstedt 1 323 11,34 51,88 DE4135301 Salzstelle bei Hecklingen * 35 11,56 51,85 DE4135302 Weinberggrund bei Hecklingen * 8 11,51 51,86 DE4136301 Nienburger Auwald-Mosaik 254 11,77 51,85 DE4137304 Diebziger Busch und Wulfener Bruchwiesen * 1 058 11,94 51,86 DE4138301 KÃ ¼hnauer Heide und Elbaue zwischen Aken und Dessau * 3 880 12,15 51,85 DE4140304 Dessau-WÃ ¶rlitzer Elbauen * 7 582 12,39 51,86 DE4141302 Bresker Forst Ã ¶stlich Oranienbaum * 211 12,50 51,80 DE4141303 Forsthaus Mullberg 7 12,52 51,81 DE4142301 Elbaue zwischen Griebo und Prettin * 8 422 12,81 51,78 DE4142302 KÃ ¼chenholzgraben bei Zahna * 42 12,80 51,88 DE4143301 Untere Schwarze Elster * 525 12,86 51,80 DE4143401 GlÃ ¼cksburger Heide 1 803 12,99 51,87 DE4144301 Korgscher und Steinsdorfer Busch * 197 13,10 51,83 DE4144302 Schweinitzer FlieÃ  0 12,2 13,08 51,81 DE4145301 Wiepersdorf * 734,76 13,27 51,87 DE4145302 Schweinitzer FlieÃ  * 433,4 13,26 51,82 DE4145303 Schweinitzer FlieÃ  ErgÃ ¤nzung * 82,8267 13,27 51,83 DE4147301 Schuge- und MÃ ¼hlenflieÃ quellgebiet * 392,03 13,60 51,88 DE4147302 HÃ ¶llenberge * 161,54 13,61 51,83 DE4147303 Vogelsang Wildau-Wentdorf * 6,75 13,55 51,90 DE4147304 Schlagsdorfer HÃ ¼gel * 2,9272 13,52 51,88 DE4147305 Gehren-Waltersdorfer QuellhÃ ¤nge * 71,1 13,63 51,81 DE4148301 Borcheltsbusch und Brandkieten Teil I und II * 117,04 13,74 51,82 DE4148302 StoÃ dorfer See * 165,7 13,83 51,84 DE4148303 Borcheltsbusch und Brandkieten, Erweiterung * 157,53 13,74 51,82 DE4148304 Alteno-Radden * 34,4562 13,83 51,87 DE4149301 Tornower Niederung * 706,64 13,87 51,83 DE4149302 Schlabendorfer Bergbaufolgelandschaft - Lichtenauer See * 466,62 13,89 51,83 DE4149303 Alteno-Radden ErgÃ ¤nzung * 4,2931 13,85 51,87 DE4150301 Innerer Oberspreewald * 5 757,8901 14,04 51,88 DE4150302 Byhleguhrer See * 853,45 14,15 51,90 DE4150303 Vetschauer MÃ ¼hlenflieÃ  - Teiche Stradow * 272,05 14,09 51,82 DE4152302 Peitzer Teiche 2 062,6299 14,41 51,85 DE4152303 Lakomaer Teiche * 306,08 14,40 51,80 DE4219301 Egge * 3 129 8,90 51,75 DE4219302 Kiebitzteich 2 9,00 51,77 DE4219303 WÃ ¤lder zwischen Iburg und AschenhÃ ¼tte * 182 9,00 51,72 DE4219304 Stollen am grossen Viadukt westlich Altenbeken 0,42 8,92 51,76 DE4220301 Satzer Moor * 12 9,07 51,72 DE4220302 Hinnenburger Forst mit Emder Bachtal * 1 387 9,13 51,71 DE4220303 Wenkenberg * 26 9,11 51,80 DE4221301 Stadtwald Brakel 1 572 9,27 51,73 DE4221302 Kalkmagerrasen bei Ottbergen * 78 9,30 51,72 DE4221304 Franzmann-Haus in Brakel-Hembsen 0,02 9,24 51,71 DE4222301 BuchenwÃ ¤lder der WeserhÃ ¤nge * 638 9,43 51,85 DE4222302 Grundlose-Taubenborn * 73 9,37 51,75 DE4222303 Bielenberg mit Stollen * 65 9,36 51,78 DE4222304 Rathaus HÃ ¶xter 0,04 9,38 51,78 DE4222331 WÃ ¤lder im sÃ ¼dlichen Solling * 1 029,89 9,50 51,68 DE4223301 WÃ ¤lder im Ã ¶stlichen Solling * 1 458 9,68 51,72 DE4224301 Weper, Gladeberg, Aschenburg * 842 9,81 51,70 DE4224331 WÃ ¤lder im Solling bei Lauenberg * 322,18 9,74 51,76 DE4225331 Klosterberg * 9,18 10,00 51,75 DE4226301 Gipskarstgebiet bei Osterode * 1 327 10,24 51,69 DE4226331 Kalktuffquellen bei Westerhof * 3,96 10,09 51,76 DE4228331 Sieber, Oder, Rhume * 2 450,51 10,21 51,62 DE4229301 Hochharz * 6 023 10,65 51,80 DE4229303 Bergwiesen bei St. Andreasberg * 215,29 10,54 51,72 DE4229331 BachtÃ ¤ler im Oberharz um Braunlage * 415,73 10,64 51,69 DE4230301 Stollensystem BÃ ¼chenberg bei Elbingerode 160 10,80 51,79 DE4230302 Elendstal im Hochharz * 74 10,68 51,75 DE4230303 Bergwiesen bei KÃ ¶nigshÃ ¼tte * 251 10,77 51,75 DE4231301 Laubwaldgebiet zwischen Wernigerode und Blankenburg * 3 615 10,88 51,79 DE4231302 Devonkalkgebiet bei Elbingerode und RÃ ¼beland * 424 10,87 51,76 DE4231303 Bodetal und LaubwÃ ¤lder des Harzrandes bei Thale * 5 773 10,97 51,71 DE4231304 Bielsteintunnel bei HÃ ¼ttenrode 1 10,92 51,78 DE4231305 HermannshÃ ¶hle RÃ ¼beland 1 10,85 51,76 DE4231306 BielsteinhÃ ¶hlengebiet bei RÃ ¼beland 20 10,84 51,75 DE4231307 Pinge WeiÃ er Stahlberg RÃ ¼beland 1 10,87 51,76 DE4233301 Gegensteine und Schierberge bei Ballenstedt * 107 11,19 51,73 DE4233302 Burgesroth und LaubwÃ ¤lder bei Ballenstedt * 620 11,19 51,71 DE4235301 Wipper unterhalb Wippra * 80 11,49 51,75 DE4235302 TrockenhÃ ¤nge im Wippertal bei Sandersleben * 206 11,53 51,70 DE4236301 AuenwÃ ¤lder bei PlÃ ¶tzkau 417 11,70 51,75 DE4238301 Brambach sÃ ¼dwestlich Dessau * 97 12,16 51,78 DE4239301 Taube-Quellen und Auengebiet bei MÃ ¶st * 150 12,27 51,76 DE4239302 Untere Muldeaue * 2 755 12,29 51,76 DE4240301 Mittlere Oranienbaumer Heide * 2 024 12,35 51,78 DE4241301 Fliethbach-System zwischen DÃ ¼bener Heide und Elbe 72 12,61 51,76 DE4243301 KlÃ ¶dener RiÃ  * 96 12,83 51,73 DE4243302 Kuhlache und Elsteraue bei Jessen * 150 12,99 51,78 DE4244301 Alte Elster und Rohrbornwiesen bei Premsendorf 212 13,14 51,75 DE4244302 GewÃ ¤ssersystem Annaburger Heide sÃ ¼dÃ ¶stlich Jessen * 337 13,05 51,75 DE4245301 Fluten von Arnsnesta * 113,24 13,17 51,74 DE4246301 Freilebener Landgraben und HÃ ¶lle Freileben 87,0645 13,40 51,79 DE4246302 Kremitz und Fichtwaldgebiet * 648,624 13,40 51,70 DE4247301 Rochauer Heide 557,28 13,54 51,79 DE4247302 Lehmannsteich * 136,69 13,54 51,72 DE4247303 Lugkteichgebiet * 337,58 13,60 51,72 DE4247304 Heidegrund GrÃ ¼nswalde * 262,51 13,66 51,78 DE4248301 Bergen-WeiÃ acker Moor * 115,47 13,72 51,76 DE4248302 GÃ ¶rlsdorfer Wald * 207,81 13,77 51,80 DE4248303 Wanninchen 693,46 13,79 51,79 DE4248304 Tannenbusch und Teichlandschaft GroÃ  MehÃ ow * 203,78 13,82 51,73 DE4248305 Sandteichgebiet * 212 13,80 51,75 DE4248306 Bornsdorfer Teichgebiet * 94,51 13,70 51,79 DE4248307 Drehnaer Weinberg und Stiebsdorfer See 157,36 13,78 51,76 DE4248308 Gahroer Buchheide 106,78 13,73 51,75 DE4248309 Sandteichgebiet ErgÃ ¤nzung 173,7 13,81 51,75 DE4249302 Seeser Bergbaufolgelandschaft 891,56 13,93 51,79 DE4249303 Calauer Schweiz 1 406,54 13,97 51,70 DE4250301 GÃ ¶ritzer und Vetschauer MÃ ¼hlenflieÃ e * 303,81 14,03 51,76 DE4251301 Glinziger Teich- und Wiesengebiet * 293,251 14,22 51,76 DE4251302 KoselmÃ ¼hlenflieÃ  * 143,31 14,19 51,72 DE4252301 Sergen-Katlower Teich- und Wiesenlandschaft * 716,404 14,49 51,72 DE4252302 Biotopverbund Spreeaue * 623,19 14,35 51,74 DE4253302 Euloer Bruch * 82,2321 14,59 51,76 DE4254301 Hispe 14,5275 14,70 51,71 DE4318301 Ziegenberg * 74 8,71 51,69 DE4319301 Eselsbett und Schwarzes Bruch * 128 8,94 51,63 DE4319302 Sauerbachtal BÃ ¼lheim * 49 8,96 51,60 DE4319304 Kalkfelsen bei Grundsteinheim * 7 8,88 51,66 DE4319305 Stollen Bahnlinie Kassel-Altenbeken 0,21 8,97 51,68 DE4320301 Hirschstein 77 9,00 51,62 DE4320302 Gradberg * 780 9,03 51,70 DE4320303 Kalkmagerrasen bei Willebadessen * 46 9,02 51,64 DE4320305 Nethe * 736 9,01 51,65 DE4320306 Talbach Ã ¶stlich Niesen * 96 9,16 51,62 DE4320307 Quellgebiet Bockskopf * 22 9,05 51,62 DE4321301 Kalkmagerrasen bei Dalhausen * 33 9,32 51,63 DE4321303 Lebersiek sÃ ¼dlich Dalhausen * 23 9,29 51,61 DE4321304 Wandelnsberg * 107 9,34 51,68 DE4322301 Stahlberg und HÃ ¶lleberg bei Deisel * 142 9,40 51,61 DE4322302 Urwald Wichmanessen 13 9,48 51,61 DE4322303 Hannoversche Klippen 24 9,43 51,65 DE4322304 WÃ ¤lder um Beverungen * 974 9,36 51,64 DE4322331 Mausohr-Wochenstube SÃ ¼dsolling 0,02 9,40 51,69 DE4323331 SchwÃ ¼lme und Auschnippe * 352,35 9,76 51,59 DE4324331 Wald am GroÃ en Streitrodt bei Delliehausen 225,38 9,77 51,68 DE4324332 Brenke und Wald am Hohen Rott bei Verliehausen 103,05 9,70 51,61 DE4325301 GÃ ¶ttinger Wald * 4 878 10,02 51,55 DE4325331 Wahrberg * 25,13 9,94 51,68 DE4325332 MÃ ¤useberg und Eulenberg * 18,45 9,99 51,66 DE4328301 Steinberg bei Scharzfeld * 13 10,38 51,64 DE4328331 Butterberg/Hopfenbusch * 35,64 10,46 51,61 DE4329301 Bergwiesen und Wolfsbachtal bei HohegeiÃ  * 244 10,66 51,67 DE4329302 Staufenberg * 144 10,64 51,62 DE4329303 Gipskarstgebiet bei Bad Sachsa * 1 495 10,50 51,57 DE4330301 Harzer BachtÃ ¤ler * 1 501 10,67 51,71 DE4330302 Radeweg bei Hasselfelde 190 10,83 51,66 DE4330305 Beretal mit SeitentÃ ¤lern * 1 068 10,78 51,61 DE4331301 Bere und Mosebach sÃ ¼dwestlich Stiege 35 10,86 51,63 DE4331302 Regensburger Kopf - Lindischberg * 309 10,92 51,60 DE4332301 Spaltenmoor Ã ¶stlich Friedrichsbrunn 82 11,08 51,69 DE4332302 Selketal und Bergwiesen bei Stiege * 4 522 11,18 51,67 DE4334301 Langes Holz und Steinberg westlich Hettstedt 103 11,48 51,66 DE4334302 Weinfeld nordwestlich Mansfeld 24 11,45 51,61 DE4334303 Brummtal bei Quenstedt * 82 11,43 51,69 DE4335301 Kupferschieferhalden bei Hettstedt 466 11,49 51,68 DE4336306 Saaledurchbruch bei Rothenburg * 477 11,75 51,63 DE4337301 FuhnesÃ ¼mpfe Ã ¶stlich LÃ ¶bejÃ ¼n * 67 11,96 51,64 DE4338301 Fuhnequellgebiet Vogtei westlich Wolfen * 48 12,16 51,68 DE4338302 Wiesen und Quellbusch bei Radegast * 51 12,11 51,65 DE4340301 Muldeaue oberhalb Pouch * 513 12,52 51,61 DE4340302 Vereinigte Mulde und Muldeauen * 5 905 12,69 51,39 DE4340303 Kirche Muldenstein 1 12,34 51,67 DE4340304 Schlauch Burgkemnitz 67 12,38 51,67 DE4341301 Buchenwaldgebiet und Hammerbachtal in der DÃ ¼bener Heide * 958 12,65 51,65 DE4342301 Elbtal zwischen MÃ ¼hlberg und Greudnitz * 4 905 13,01 51,56 DE4342302 Lausiger Teiche und AusreiÃ er-Teich Ã ¶stlich Bad Schmiedeberg * 105 12,80 51,68 DE4342303 Buchenwaldgebiet Kossa * 660 12,73 51,64 DE4342304 Presseler Heidewald und Moorgebiet * 4 221 12,77 51,57 DE4342305 Dommitzscher Grenzbachgebiet * 573 12,80 51,63 DE4342306 Dommitzscher Grenzbach 0 5,8 12,72 51,66 DE4344301 DÃ ¼nengebiet Dautzschen-DÃ ¶brichau 949 13,07 51,62 DE4344302 Annaburger Heide 1 590 13,12 51,71 DE4344303 Annaburger Heide * 850,6 13,15 51,66 DE4344304 DÃ ¶brichauer Wiesen 181 13,10 51,61 DE4345301 Alte Elster und Riecke Teil I und II * 110,46 13,26 51,67 DE4345302 Schweinert 110,33 13,27 51,62 DE4345303 Mittellauf der Schwarzen Elster ErgÃ ¤nzung * 302,45 13,33 51,58 DE4346302 Oelsiger Luch * 39,84 13,39 51,69 DE4346303 HochflÃ ¤che um die Hohe Warte * 784,24 13,47 51,62 DE4346304 Hohe Warte 87,72 13,46 51,63 DE4347302 Kleine Elster und Niederungsbereiche * 2 164,1799 13,61 51,66 DE4348301 Tanneberger Sumpf - GrÃ ¶bitzer Busch * 46,4942 13,72 51,67 DE4350301 Teichlandschaft BuchwÃ ¤ldchen-Muckwar * 95,34 14,01 51,69 DE4350302 BinnendÃ ¼nenkomplex Woschkow * 122,48 14,03 51,62 DE4350303 BinnendÃ ¼nenkomplex Woschkow ErgÃ ¤nzung * 67,07 14,01 51,62 DE4352301 Talsperre Spremberg * 344,018 14,38 51,62 DE4353301 Faltenbogen sÃ ¼dlich DÃ ¶bern 93,3236 14,60 51,61 DE4353303 Preschener MÃ ¼hlbusch * 22,7459 14,65 51,65 DE4353304 Luisensee * 57,36 14,57 51,65 DE4354301 NeiÃ eaue * 249,96 14,76 51,63 DE4413301 Ruhrstau bei Echthausen * 111 7,91 51,50 DE4417301 Tuffstein bei BÃ ¼ren * 0,17 8,58 51,54 DE4417302 WÃ ¤lder bei BÃ ¼ren 1 234 8,60 51,56 DE4417303 Afte 127 8,67 51,52 DE4419301 Schwarzbachtal * 220 8,96 51,55 DE4419302 Dahlberg * 9 8,91 51,50 DE4419303 Bleikuhlen und WÃ ¤schebachtal * 71 8,91 51,53 DE4419304 Marschallshagen und Nonnenholz * 1 532 8,91 51,57 DE4420301 Hellberg-Scheffelberg * 91 9,02 51,55 DE4420302 Asseler Wald * 137 9,04 51,51 DE4420303 Kalkmagerrasen bei Ossendorf * 50 9,11 51,51 DE4420304 Quast bei Diemelstadt-Rhoden 297 9,04 51,50 DE4421301 Ostheimer Hute * 18,1 9,33 51,51 DE4421302 Schwiemelkopf * 69 9,31 51,52 DE4421303 Desenberg * 3 9,20 51,50 DE4421305 Siechenberg bei Liebenau * 8 9,29 51,50 DE4422302 Dingel und EberschÃ ¼tzer Klippen * 112 9,38 51,54 DE4422303 Kalkmagerrasen und Diemelaltwasser bei Lamerden * 19 9,34 51,53 DE4422304 Flohrberg und Ohmsberg bei Deisel * 42 9,39 51,59 DE4422305 Der Bunte Berg bei EberschÃ ¼tz * 32 9,34 51,54 DE4422306 Samensberg 10 9,37 51,59 DE4422307 Kalkmagerrasen entlang der Diemel * 122 9,32 51,53 DE4422308 Wolkenbruch bei Trendelburg 3 9,45 51,58 DE4422350 Holzapetal * 243 9,49 51,54 DE4423301 Urwald Sababurg * 90 9,51 51,54 DE4423305 Totenberg (Bramwald) 432 9,65 51,53 DE4423350 WeserhÃ ¤nge mit BachlÃ ¤ufen * 4 333 9,58 51,53 DE4424301 Ossenberg-Fehrenbusch * 677 9,77 51,53 DE4426301 Seeanger, Retlake, Suhletal * 391 10,19 51,56 DE4426302 Seeburger See 115 10,17 51,57 DE4427331 Mausohr-Wochenstube Eichsfeld 0,1 10,26 51,51 DE4428302 Ellersystem - WeilrÃ ¶der Wald - SÃ ¼lzensee * 1 902 10,49 51,56 DE4428303 Waldgebiet um WenderhÃ ¼tte mit Soolbachtal und Sonnenstein * 964 10,40 51,51 DE4429301 Hunnengrube - Katzenschwanz - SattelkÃ ¶pfe * 276 10,71 51,55 DE4429320 ErdfÃ ¤lle um Liebenrode, SeelÃ ¶cher und KetterlÃ ¶cher * 33 10,54 51,54 DE4430301 Kammerforst - Himmelsberg - MÃ ¼hlberg * 962 10,72 51,57 DE4430304 RÃ ¼digsdorfer Schweiz - Harzfelder Holz - Hasenwinkel * 668 10,82 51,54 DE4431301 BuchenwÃ ¤lder um Stolberg * 3 677 10,93 51,56 DE4431302 Alter Stolberg und Heimkehle im SÃ ¼dharz * 88 10,94 51,52 DE4431304 Thyra im SÃ ¼dharz 0 20,6 10,95 51,53 DE4431305 NSG Alter Stolberg * 633 10,89 51,52 DE4431306 Haingrund und Organistenwiese bei Stolberg 13 10,92 51,57 DE4431307 Hagen - Heidelberg * 1 041 10,86 51,59 DE4431320 PfaffenkÃ ¶pfe * 334 10,85 51,53 DE4432301 Buntsandstein- und Gipskarstlandschaft bei Questenberg im SÃ ¼dharz * 6 012 11,13 51,50 DE4433301 Wipper im Ostharz * 0 39,3 11,17 51,57 DE4433302 Bodenschwende bei Horla im SÃ ¼dharz 608 11,18 51,55 DE4433303 Ziegenberg bei KÃ ¶nigerode * 25 11,21 51,59 DE4434301 Gipskarstlandschaft PÃ ¶lsfeld und Breiter Fleck im SÃ ¼dharz * 1 722 11,39 51,53 DE4434302 Kupferschieferhalden bei Klostermansfeld 96 11,48 51,58 DE4434303 Kupferschieferhalden bei Wimmelburg 125 11,49 51,52 DE4434304 Alte Schule in Ahlsdorf 1 11,47 51,54 DE4436301 TrockenrasenhÃ ¤nge nÃ ¶rdlich des SÃ ¼Ã en Sees * 84 11,68 51,50 DE4436303 Zaschwitz bei Wettin * 133 11,82 51,57 DE4437301 Blonsberg nÃ ¶rdlich Halle * 32 11,94 51,59 DE4437302 Porphyrkuppenlandschaft nordwestlich Halle * 674 11,86 51,56 DE4437305 Bergholz nÃ ¶rdlich Halle 181 11,99 51,59 DE4437306 Erlen-Eschen-Wald bei Gutenberg nÃ ¶rdlich Halle * 4 11,98 51,55 DE4437307 Nordspitze der PeiÃ nitz und Forstwerder in Halle * 23 11,95 51,50 DE4437308 DÃ ¶lauer Heide und Lindbusch bei Halle * 700 11,89 51,50 DE4437309 Brandberge in Halle 91 11,93 51,51 DE4438301 Porphyrkuppen westlich Landsberg 52 12,14 51,53 DE4438302 Porphyrkuppen Burgstetten bei Niemberg * 51 12,08 51,55 DE4440301 Ehemaliger Ã bungsplatz mit Paupitzscher See 489 12,38 51,57 DE4440302 Leinegebiet * 630 12,50 51,52 DE4440303 SprÃ ¶daer Wald und Triftholz 97 12,44 51,53 DE4441301 Schwarzbachniederung mit Sprottabruch * 737 12,73 51,54 DE4442301 GroÃ er Teich Torgau und benachbarte Teiche * 928 12,97 51,54 DE4442302 Separate Fledermausquartiere in Mittel- und Nordwestsachsen * 302 12,61 51,24 DE4442303 Roitzsch * 181 12,86 51,59 DE4445301 Beiersdorfer Busch 56,21 13,29 51,56 DE4446301 Mittellauf der Schwarzen Elster * 2 815,8401 13,37 51,54 DE4446302 Restsee TrÃ ¶bitz 37,31 13,42 51,60 DE4447301 Erweiterung Loben * 1 033,9 13,61 51,51 DE4447302 Forsthaus PrÃ ¶sa 3 798,3799 13,52 51,53 DE4447303 Der Loben * 665,93 13,62 51,51 DE4447304 Suden bei Gorden 89,34 13,65 51,55 DE4447305 MUNA III 172,17 13,57 51,53 DE4447306 Wiesen am FloÃ graben 38,19 13,60 51,54 DE4447307 Kleine Elster und Niederungsbereiche ErgÃ ¤nzung * 915,014 13,70 51,66 DE4448302 GrÃ ¼nhaus und Erweiterung 226,56 13,71 51,55 DE4448304 Welkteich * 113,1 13,72 51,50 DE4448305 Koyne 428,86 13,73 51,52 DE4448306 GrÃ ¼nhaus ErgÃ ¤nzung 1 202,8 13,72 51,55 DE4449301 Westmarkscheide-Mariensumpf 22,9061 13,96 51,57 DE4450301 WeiÃ er Berg bei Bahnsdorf * 42,3802 14,12 51,57 DE4450302 Bergbaufolgelandschaft Bluno 803 14,22 51,51 DE4452301 Spreetal und Heiden zwischen Uhyst und Spremberg * 820 14,48 51,47 DE4453301 Altes Schleifer TeichgelÃ ¤nde * 104 14,55 51,53 DE4453302 Muskauer Faltenbogen 280 14,63 51,52 DE4453303 Reuthener Moor * 93,4414 14,54 51,60 DE4453304 WÃ ¤lder und Feuchtgebiete bei WeiÃ keiÃ el * 261 14,69 51,51 DE4453305 Trebendorfer Tiergarten * 196 14,59 51,51 DE4454301 Zerna 17,1574 14,73 51,59 DE4454302 NeiÃ egebiet * 2 450 15,02 51,30 DE4507301 Ruhraue in MÃ ¼lheim * 138 6,89 51,41 DE4508301 Heisinger Ruhraue * 150 7,07 51,42 DE4510301 Felsen am Harkortsee 3 7,41 51,40 DE4512302 Abbabach * 25 7,69 51,45 DE4513301 Luerwald und Bieberbach * 2 640 7,89 51,47 DE4513302 Waldreservat Moosfelde * 700 8,00 51,46 DE4513303 RÃ ¶hr zwischen HÃ ¼sten und Hachen 39 8,01 51,40 DE4513304 Weichholzaue Ense * 7 8,00 51,48 DE4514302 Arnsberger Wald * 7 829 8,19 51,41 DE4514303 Waldreservat Obereimer * 2 380 8,07 51,38 DE4514304 Kleine Schmalenau und Hevesee * 98 8,11 51,47 DE4515301 Hamorsbruch und QuellbÃ ¤che * 465 8,30 51,40 DE4515302 Heveoberlauf * 112 8,18 51,45 DE4515304 MÃ ¶hne Mittellauf * 116 8,24 51,49 DE4516301 LÃ ¶rmecketal * 267,59 8,40 51,45 DE4516302 MÃ ¶hne Oberlauf * 82 8,52 51,47 DE4516303 HÃ ¶hle am Kattenstein 0,27 8,43 51,45 DE4516305 LiethÃ ¶hle und Bachschwinde des WÃ ¤schebaches * 24 8,38 51,43 DE4517301 WÃ ¤lder und Quellen des Almetals * 474 8,67 51,43 DE4517303 Leiberger Wald * 1 867 8,65 51,50 DE4517304 AschenhÃ ¼tte * 19 8,53 51,47 DE4517305 Bergwerk ThÃ ¼len 1 8,66 51,43 DE4518301 Buchholz bei BleiwÃ ¤sche * 318 8,68 51,46 DE4518302 WÃ ¤lder bei Padberg 97 8,79 51,40 DE4518303 BuchenwÃ ¤lder und Schutthalden an der WeiÃ en Frau  * 152 8,70 51,41 DE4518304 RÃ ¶senbecker HÃ ¶hle 3 8,67 51,41 DE4518305 Bredelar, Stadtwald Marsberg und FÃ ¼rstenberger Wald * 2 655 8,78 51,46 DE4519301 BÃ ¼chenberg und Platzberg bei Hesperinghausen * 41 8,91 51,49 DE4519302 Kittenberg 95 8,93 51,41 DE4519303 Wulsenberg, Hasental und Kregenberg * 80 8,87 51,44 DE4519304 Huxstein * 5 8,90 51,49 DE4519305 Glockengrund, GlockenrÃ ¼cken und Hummelgrund * 52 8,93 51,42 DE4519306 Leitmarer Felsen * 100 8,86 51,43 DE4520301 Weldaer Berg und Mittelberg * 75 9,11 51,47 DE4520302 Iberg bei Welda * 25 9,10 51,45 DE4520303 Wittmarwald bei Volkmarsen * 230 9,14 51,44 DE4520304 Eilsbusch bei Wethen 4 9,09 51,48 DE4520305 Tiergarten bei KÃ ¼lte * 19 9,04 51,41 DE4520306 GroÃ seggenried am RhÃ ¶daer Bach 5 9,23 51,41 DE4521301 Warmberg - Osterberg * 63 9,30 51,49 DE4521302 Kalkmagerrasen bei Calenberg und Herlinghausen * 22 9,19 51,48 DE4521304 Schottenbruch bei Niedermeiser * 27 9,32 51,46 DE4521305 Bachlauf der Warme von Ehlen bis Liebenau * 54 9,30 51,47 DE4521350 Quellgebiet bei Ostheim * 35 9,32 51,50 DE4522302 Rothenberg bei Burguffeln * 28 9,44 51,43 DE4522303 Mittelberg bei Hofgeismar * 42 9,35 51,49 DE4522304 Kelzer Holz und MeÃ hagen 659 9,35 51,46 DE4523303 Ballertasche 44 9,64 51,46 DE4523304 Termenei bei Wilhelmshausen * 28 9,56 51,41 DE4523331 Fulda zwischen Wahnhausen und Bonaforth * 108,23 9,56 51,38 DE4524301 GroÃ er Leinebusch 180 9,83 51,47 DE4524302 BuchenwÃ ¤lder und Kalk-Magerrasen zwischen Dransfeld u. HedemÃ ¼nden * 1 496 9,74 51,44 DE4524303 Kreideberg bei Ellerode * 57 9,81 51,41 DE4525302 RhÃ ¶neberg bei Marzhausen * 30 9,91 51,41 DE4525331 ReinhÃ ¤user Wald * 1 207,92 10,00 51,45 DE4525332 Dramme * 39,71 9,88 51,45 DE4525333 Leine zwischen Friedland und Niedernjesa * 53,62 9,92 51,45 DE4528302 Ohmgebirge * 1 520 10,33 51,47 DE4529302 BleicherÃ ¶der Berge * 1 273 10,53 51,44 DE4530301 Westliche Hainleite - WÃ ¶belsburg * 1 170 10,66 51,40 DE4530302 Helme mit MÃ ¼hlgrÃ ¤ben 45 10,75 51,50 DE4531303 Reesberg 29 10,95 51,50 DE4533301 GewÃ ¤ssersystem der Helmeniederung * 234 11,22 51,41 DE4533303 Rathaus Sangerhausen 1 11,30 51,47 DE4534301 Der Hagen und Othaler Holz nÃ ¶rdlich Beyernaumburg 584 11,40 51,49 DE4535301 Eislebener Stiftsholz 390 11,51 51,48 DE4535302 Kuckenburger Hagen * 70 11,66 51,41 DE4535303 Schwermetallrasen bei Hornburg 2 11,58 51,45 DE4535304 Stollen und Trockenrasen bei UnterfarnstÃ ¤dt * 11 11,61 51,43 DE4536301 RÃ ¶hrichte und Salzwiesen am SÃ ¼Ã en See * 57 11,66 51,50 DE4536302 Salziger See nÃ ¶rdlich RÃ ¶blingen am See * 518 11,69 51,48 DE4536303 MuschelkalkhÃ ¤nge westlich Halle * 114 11,81 51,49 DE4536304 Salzatal bei Langenbogen * 137 11,78 51,49 DE4536305 Kalkstollen im Weidatal bei Schraplau 1 11,67 51,44 DE4537301 Saale-, Elster-, Luppe-Aue zwischen Merseburg und Halle * 1 756 12,01 51,41 DE4538301 Engelwurzwiese bei ZwintschÃ ¶na 6 12,04 51,45 DE4539301 BrÃ ¶sen Glesien und Tannenwald 138 12,32 51,40 DE4540301 Partheaue * 562 12,53 51,36 DE4541301 KÃ ¤mmereiforst * 267 12,54 51,48 DE4541302 WÃ ¶lperner Torfwiesen * 64 12,60 51,44 DE4542301 Berge um Hohburg und Dornreichenbach * 301 12,80 51,40 DE4542302 Lossa und NebengewÃ ¤sser * 491 12,88 51,39 DE4542303 Am Spitzberg 163 12,76 51,39 DE4543301 Teiche um NeumÃ ¼hle 87 12,95 51,47 DE4543302 LaubwÃ ¤lder der Dahlener Heide * 1 009 13,05 51,42 DE4543303 Dahle und Tauschke * 788 13,17 51,39 DE4544301 ElbtalhÃ ¤nge Burckhardshof * 79 13,17 51,42 DE4545301 Elbtal zwischen SchÃ ¶na und MÃ ¼hlberg * 4 313 13,52 51,13 DE4545302 Elbdeichvorland MÃ ¼hlberg-Stehla * 204,831 13,20 51,44 DE4545303 Gohrische Heide 235,17 13,32 51,43 DE4545304 Gohrischheide und Elbniederterrasse Zeithain 2 654 13,33 51,39 DE4546301 Kleine RÃ ¶der * 401,022 13,37 51,46 DE4546302 Alte RÃ ¶der bei Prieschka 78,65 13,45 51,48 DE4546303 GroÃ e RÃ ¶der * 136,888 13,45 51,45 DE4546304 RÃ ¶deraue und Teiche unterhalb GroÃ enhain * 2 126 13,48 51,36 DE4547302 Untere Pulsnitzniederung * 634,98 13,56 51,42 DE4547303 Pulsnitz und Niederungsbereiche * 587,829 13,66 51,41 DE4548302 Teichgebiet Kroppen-Frauendorf * 214,622 13,81 51,40 DE4548303 Seewald * 273,37 13,67 51,50 DE4549301 Rohatschgebiet zwischen Guteborn und Hohenbocka * 245,1 13,97 51,42 DE4549302 Sorgenteich 49,98 13,90 51,43 DE4549303 Peickwitzer Teiche * 94,9157 13,98 51,45 DE4549304 Fledermausquartier Kirche Ruhland 0,11 13,87 51,46 DE4549305 Sorgenteich ErgÃ ¤nzung 2,07 13,91 51,44 DE4549306 Peickwitzer Teiche ErgÃ ¤nzung * 3,8872 13,98 51,44 DE4550301 Dubringer Moor * 1 709 14,19 51,40 DE4550302 Insel im Senftenberger See * 889,9 14,03 51,50 DE4550303 Feuchtgebiete Leippe-Torno * 199 14,12 51,41 DE4550304 Bergbaufolgelandschaft Laubusch 350 14,10 51,47 DE4551301 Spannteich Knappenrode * 258 14,33 51,41 DE4551302 Schwarze Elster oberhalb Hoyerswerda 238 14,19 51,34 DE4551303 Separate Fledermausquartiere und -habitate in der Lausitz * 254 14,59 51,23 DE4552301 TruppenÃ ¼bungsplatz Oberlausitz * 13 597 14,84 51,45 DE4552302 Oberlausitzer Heide- und Teichlandschaft * 13 732 14,54 51,31 DE4553301 Schwarzer SchÃ ¶ps unterhalb Reichwalde * 244 14,61 51,40 DE4554301 Raklitza und Teiche bei Rietschen * 339 14,78 51,40 DE4554302 WeiÃ er SchÃ ¶ps bei HÃ ¤hnichen 67 14,84 51,38 DE4554303 Niederspreer Teichgebiet und Kleine Heide HÃ ¤hnichen * 1 876 14,88 51,38 DE4607301 WÃ ¤lder bei Ratingen * 200 6,91 51,36 DE4607302 Fuchslochbachtal 11 6,94 51,35 DE4610301 Gevelsberger Stadtwald * 541 7,38 51,32 DE4611301 KalkbuchenwÃ ¤lder bei Hohenlimburg * 146 7,56 51,35 DE4611303 HÃ ¼ttenblÃ ¤serschachthÃ ¶hle * 0,15 7,66 51,37 DE4612301 Felsenmeer mit HÃ ¶hlen * 25 7,79 51,38 DE4613301 HÃ ¶nnetal * 147 7,85 51,39 DE4613303 Balver Wald * 443 7,85 51,36 DE4613304 Wacholderheide Bollenberg 4 7,91 51,32 DE4614303 Ruhr 526 8,41 51,37 DE4614306 GroÃ e Sunderner HÃ ¶hle 4 8,01 51,31 DE4615301 Ruhrtal bei Laer u. Schneisenberg * 198 8,23 51,35 DE4616301 Halden bei Ramsbeck 37 8,41 51,31 DE4616304 HÃ ¶hlen und Stollen bei Olsberg und Bestwig 64 8,52 51,37 DE4617301 Bruchhauser Steine * 85 8,54 51,33 DE4617302 GewÃ ¤ssersystem Diemel und Hoppecke * 588 8,73 51,41 DE4617303 Kalkkuppen bei Brilon * 204 8,51 51,38 DE4617304 Teichgrotte und PonorhÃ ¶hle am Kirchloh 0,14 8,61 51,39 DE4618301 Kahlen-Berg bei Adorf 6 8,80 51,35 DE4619301 Kalkflachmoor bei Vasbeck 12 8,93 51,39 DE4620301 Scheid bei Volkmarsen * 91 9,13 51,40 DE4620302 Wald bei Volkhardinghausen und Freienhagen 610 9,05 51,31 DE4620303 DÃ ¶rneberg und WÃ ¼nne bei Viesebeck * 37 9,14 51,35 DE4620304 Twiste mit Wilde, Watter und Aar 116 9,08 51,35 DE4620401 Vorsperre-Twistetalsperre * 25 9,05 51,36 DE4621302 Burghasunger Berg * 9 9,28 51,32 DE4621303 Wattenberg/Hundsberg 174 9,28 51,30 DE4621305 Festberg bei Philippinenthal * 15 9,22 51,33 DE4621306 WÃ ¤lder bei Zierenberg 1 493 9,31 51,40 DE4622301 Keischel bei Weimar 20 9,39 51,38 DE4622302 Habichtswald und Seilerberg bei Ehlen * 2 913 9,37 51,33 DE4622303 DÃ ¶rnberg, Immelburg und Helfenstein * 433 9,34 51,36 DE4623302 Fuldaschleuse Wolfsanger * 12 9,56 51,33 DE4623331 BachtÃ ¤ler im Kaufunger Wald * 1 298,39 9,76 51,32 DE4623350 Fulda ab Wahnhausen 29 9,56 51,37 DE4624301 Ermschwerder Heegen 37 9,80 51,36 DE4624302 Kalkmagerrasen bei RoÃ bach * 63,3 9,83 51,32 DE4624303 Freudenthal bei Witzenhausen 76 9,83 51,36 DE4624331 Weiher am Kleinen Steinberg 14,59 9,70 51,37 DE4625301 EbenhÃ ¶he-Liebenberg * 145 9,91 51,33 DE4625303 NSG Kelle - Teufelskanzel * 200 9,96 51,32 DE4625304 WiesenmÃ ¼hle Marth 0 10,00 51,38 DE4625331 Mausohr-Jagdgebiet Leinholz * 340,09 9,86 51,39 DE4626301 Lengenberg - Knappberg - Katzenstein * 693 10,08 51,33 DE4626304 LeinetalhÃ ¤nge westlich Heiligenstadt * 333 9,99 51,37 DE4626306 RÃ ¶hrsberg - Hasenwinkel - MÃ ¼hlberg * 451 10,02 51,31 DE4627301 Fledermausquartiere im Pferdebachtal bei Heiligenstadt 0 10,16 51,35 DE4628301 Mittlerer DÃ ¼n * 793 10,37 51,34 DE4628302 Krankenhaus und KlostergebÃ ¤ude Reifenstein 0 10,36 51,35 DE4628303 Dachstuhl Alten- und Pflegeheim Deuna 0 10,48 51,36 DE4629301 NSG Keulaer Wald 302 10,52 51,36 DE4630301 NSG Hotzenberg * 91 10,73 51,32 DE4631301 Dickkopf - Bendeleber Forst - NSG Gatterberge * 1 226 10,95 51,38 DE4631302 Hainleite - Wipperdurchbruch - Kranichholz * 6 869 10,90 51,34 DE4632302 KyffhÃ ¤user - Badraer Schweiz - Solwiesen * 3 382 11,04 51,40 DE4633303 Esperstedter Ried - Salzstellen bei Artern * 940 11,15 51,34 DE4633304 MÃ ¶nchenried und HelmegrÃ ¤ben bei Artern 341 11,32 51,38 DE4634301 Borntal, Feuchtgebiet und Heide bei Allstedt * 381 11,45 51,38 DE4634302 Ziegelrodaer Buntsandsteinplateau * 2 315 11,49 51,32 DE4634303 Bottendorfer HÃ ¼gel * 133 11,41 51,31 DE4635301 Schmoner Busch, Spielberger HÃ ¶he und Elsloch sÃ ¼dlich Querfurt * 316 11,60 51,33 DE4636301 WasserschloÃ  in Sankt Ulrich 1 11,80 51,30 DE4637301 Geiselniederung westlich Merseburg * 57 11,97 51,33 DE4638302 Elster-Luppe-Aue * 548 12,15 51,37 DE4638303 Schafhufe westlich GÃ ¼nthersdorf 2 12,15 51,34 DE4638304 Wiesengebiet westlich Schladebach 35 12,10 51,32 DE4639301 Leipziger Auensystem * 2 825 12,26 51,37 DE4639302 Bienitz und Moormergelgebiet 299 12,25 51,35 DE4639303 Pfeifengraswiese bei GÃ ¼nthersdorf 1 12,18 51,34 DE4640301 BlÃ ¤ulingswiesen sÃ ¼dÃ ¶stlich Leipzig 13 12,50 51,30 DE4641301 Teich- und Waldgebiete um Machern und Brandis 216 12,66 51,35 DE4641302 Laubwaldgebiete zwischen Brandis und Grimma * 389 12,67 51,30 DE4643301 Wermsdorfer Waldteichkette * 239 12,90 51,31 DE4644301 Collmberg und Oschatzer Kirchenwald * 71 13,01 51,30 DE4644302 DÃ ¶llnitz und Mutzschener Wasser * 1 347 13,15 51,28 DE4645301 Jahnaniederung * 403 13,28 51,27 DE4645302 Separate Fledermausquartiere und -habitate im GroÃ raum Dresden 83 13,97 50,90 DE4646301 Elligastbachniederung 199 13,53 51,34 DE4647301 GroÃ e RÃ ¶der zwischen GroÃ enhain und Medingen * 966 13,70 51,26 DE4648301 Molkenbornteiche StÃ ¶lpchen * 191 13,79 51,30 DE4648302 KÃ ¶nigsbrÃ ¼cker Heide * 6 932 13,88 51,33 DE4648303 Linzer Wasser und Kieperbach * 329 13,75 51,35 DE4648304 DammÃ ¼hlenteichgebiet * 218 13,75 51,30 DE4648305 Fledermausquartiere Schloss und Kirche GroÃ kmehlen 0,88 13,73 51,38 DE4649301 RuhlÃ ¤nder Schwarzwasser 54 13,93 51,38 DE4649302 Teichgruppen Cosel-Zeisholz * 185 13,94 51,37 DE4649303 Schwarzwasserniederung * 369,51 13,87 51,39 DE4649304 Erlenbruch - Oberbusch GrÃ ¼ngrÃ ¤bchen * 311 13,98 51,34 DE4649305 Saleskbachniederung unterhalb GrÃ ¼ngrÃ ¤bchen * 147 13,95 51,37 DE4650301 OtterschÃ ¼tz 210 14,10 51,37 DE4650302 JeÃ nitz und Thury * 300 14,18 51,31 DE4650303 Cunnersdorfer Teiche 104 14,05 51,32 DE4650304 Teichgebiet Biehla-WeiÃ ig * 963 14,11 51,33 DE4650305 Deutschbaselitzer GroÃ teichgebiet * 201 14,16 51,29 DE4651301 Waldteiche westlich SchÃ ¶nau 52 14,22 51,32 DE4651302 Klosterwasserniederung * 347 14,24 51,27 DE4651303 Teichgruppen am DoberschÃ ¼tzer Wasser * 493 14,28 51,31 DE4651304 Teichgruppe Wartha 40 14,32 51,35 DE4651305 Hoyerswerdaer Schwarzwasser * 574 14,34 51,25 DE4651306 Biwatsch-Teichgruppe und Teiche bei Caminau * 244 14,31 51,32 DE4653301 SchloÃ teichgebiet Klitten 219 14,60 51,36 DE4654301 Doras Ruh * 521 14,86 51,31 DE4654302 Schwarzer SchÃ ¶ps oberhalb Horscha * 282 14,74 51,29 DE4654303 Teiche bei Moholz 122 14,79 51,30 DE4707301 RotthÃ ¤user und Morper Bachtal * 182 6,89 51,25 DE4707302 Neandertal * 269 6,95 51,22 DE4708302 Teufelsklippen 7 7,11 51,21 DE4709301 Wupper Ã ¶stlich Wuppertal * 126 7,25 51,24 DE4709303 Gelpe und Saalbach * 155 7,17 51,24 DE4710301 Ennepe unterhalb der Talsperre 61 7,39 51,29 DE4710302 Halver HÃ ¼lloch 0,19 7,48 51,20 DE4711302 GesshardthÃ ¶hle 0,25 7,65 51,26 DE4712301 SchluchtwÃ ¤lder im Lennetal * 202 7,82 51,26 DE4712302 SchÃ ¶nebecker HÃ ¶hle 0,08 7,73 51,21 DE4713301 Lennealtarm Siesel 40 7,90 51,23 DE4715301 Wenne * 113 8,19 51,28 DE4716301 Hunau, Oberes Negertal, Renautal und Steinberg * 1 498 8,47 51,22 DE4716302 SchluchtwÃ ¤lder bei Elpe * 90 8,42 51,28 DE4717301 NSG-Komplex bei Willingen * 178 8,59 51,25 DE4717302 Neuer Hagen * 74 8,58 51,26 DE4717303 SchluchtwÃ ¤lder nÃ ¶rdlich Niedersfeld * 180 8,52 51,28 DE4717304 Wiesen im Springebach- und Hillebachtal bei Niedersfeld 116 8,55 51,24 DE4717305 Bergwiesen bei Winterberg 487 8,48 51,16 DE4717306 Oberes Orketal * 269 8,59 51,21 DE4717307 Wissinghauser Heide 25 8,63 51,24 DE4717308 Kahle PÃ ¶n 97 8,66 51,26 DE4717309 Itter-Quellen (NRW-Erweiterung des hessischen Ittertales) 13 8,62 51,25 DE4717310 Schluchtwald Helle bei Winterberg * 59 8,55 51,20 DE4717311 In der Strei 30 8,50 51,23 DE4717350 Ettelsberg mit Ruthenaar- und Hoppecketal bei Willingen * 112 8,60 51,28 DE4718301 Osterkopf bei Usseln * 34 8,67 51,29 DE4718302 Kahle PÃ ¶n bei Usseln * 37 8,66 51,27 DE4718303 GoldhÃ ¤user Teich 20 8,82 51,26 DE4718304 Magerrasen am Aarberg sÃ ¼dl. Eppe 17 8,77 51,23 DE4718371 Wilde Aar 6 8,70 51,25 DE4719301 Hagenfeld 4 8,93 51,24 DE4719303 Dalwigker Holz und Gebranntes Holz bei Korbach 135 8,91 51,24 DE4719304 Langenstein, Klinger Klippen und Hochstein * 80 8,98 51,22 DE4719305 Magerrasen bei Korbach und Dorfitter * 23 8,87 51,25 DE4719306 SiegfriedhÃ ¶hle bei Obernburg 1 8,90 51,23 DE4720303 Wald nÃ ¶rdlich Netze 1 058 9,10 51,25 DE4720304 Edersee-SteilhÃ ¤nge * 536 9,04 51,20 DE4721302 Auf den Hesseln bei Naumburg 20 9,18 51,23 DE4721304 Gudensberger Basaltkuppen und Wald am Falkenstein 311 9,30 51,25 DE4722303 Baunsberg * 22 9,41 51,27 DE4722304 DÃ ¶nche * 207 9,43 51,29 DE4723301 Quellgebiet bei Oberkaufungen * 8 9,65 51,30 DE4723302 Heubruchwiesen bei Eschenstruth * 90 9,64 51,23 DE4723303 Wald nÃ ¶rdlich Niederkaufungen 15 9,59 51,29 DE4723304 Lossewiesen bei Niederkaufungen 17 9,58 51,29 DE4724304 Lichtenauer Hochland * 288 9,75 51,21 DE4724306 Lossetal bei FÃ ¼rstenhagen * 271 9,68 51,22 DE4724308 Niestetal und NiestehÃ ¤nge * 507 9,72 51,29 DE4724309 RÃ ¶sberg bei Rommerode * 43 9,76 51,22 DE4724310 Hirschberg- und Tiefenbachwiesen * 145 9,74 51,25 DE4724311 Hohekopf bei GroÃ almerode 49 9,80 51,24 DE4725302 JestÃ ¤dter Weinberg/Werraaltarm u. -aue bei Albungen * 87 10,00 51,22 DE4725303 Bilstein im HÃ ¶llental * 3 9,97 51,23 DE4725306 MeiÃ ner und MeiÃ ner Vorland * 2 009 9,84 51,24 DE4726304 Kirche Ershausen 0 10,16 51,26 DE4726305 Wohnhaus Dietzenrode 0 10,01 51,30 DE4726306 DieterÃ ¶der Klippen - HÃ ¼hneberg * 87 10,12 51,29 DE4726320 Stein - Rachelsberg - Gobert * 716 10,05 51,26 DE4726350 Kalkklippen der Gobert * 292 10,05 51,25 DE4727301 MuschelkalkhÃ ¤nge von GroÃ bartloff bis Faulungen * 764 10,26 51,21 DE4727320 Ibenkuppe - ThomasbrÃ ¼cke - Ã stlicher Westerwald * 1 203 10,22 51,29 DE4728301 DÃ ¶rnaer Platz * 148 10,37 51,22 DE4728302 NSG Flachstal * 180 10,49 51,27 DE4728303 Dachboden der Psychiatrie MÃ ¼hlhausen 0 10,41 51,21 DE4729301 Volkenrodaer Teiche * 197 10,55 51,26 DE4730301 Sonder - Oberholz - GroÃ er Horn * 277 10,77 51,21 DE4732301 Trockenrasen-Komplex nordÃ ¶stlich Herrnschwende * 211 11,06 51,24 DE4732302 GrÃ ¼ndelsloch KindelbrÃ ¼ck 4 11,08 51,27 DE4733301 Westliche SchmÃ ¼cke - Spatenberge * 679 11,21 51,27 DE4733302 Moorberg und Ziegenbeil nÃ ¶rdlich Battgendorf * 121 11,27 51,22 DE4734301 Finne-Nordrand sÃ ¼dwestlich Wohlmirstedt * 347 11,46 51,23 DE4734302 Trockenrasen am Wendelstein * 6 11,46 51,28 DE4734303 Ostrand der Hohen Schrecke * 265 11,38 51,23 DE4734304 Kloster Donndorf 0 11,36 51,30 DE4734320 Hohe Schrecke - Finne * 5 732 11,33 51,26 DE4735302 Forst Bibra * 571 11,64 51,20 DE4735303 Kirche Nebra 1 11,58 51,29 DE4735304 Ã lbergstollen bei Wangen 1 11,54 51,28 DE4735305 Dissaugraben bei Wetzendorf 89 11,60 51,26 DE4735306 TrockenhÃ ¤nge bei Steigra * 124 11,66 51,30 DE4735307 Unstrutaue bei Burgscheidungen 279 11,67 51,25 DE4736301 TrockenrasenflÃ ¤chen bei Karsdorf und Glockenseck * 193 11,67 51,26 DE4736302 Neue GÃ ¶hle und Trockenrasen nÃ ¶rdlich Freyburg * 84 11,78 51,23 DE4736303 MÃ ¼chelholz, MÃ ¼chelner KalktÃ ¤ler und Hirschgrund bei Branderoda * 294 11,81 51,26 DE4736304 Fledermausquartier in der Kirche Branderoda 1 11,81 51,26 DE4736305 Schafberg und NÃ ¼ssenberg bei Zscheiplitz * 211 11,72 51,22 DE4736306 Marienberg bei Freyburg * 27 11,78 51,22 DE4736307 SchloÃ berg und Burgholz bei Freyburg * 40 11,79 51,21 DE4737301 Bunker bei der Halde PfÃ ¤nnerhall 1 11,90 51,29 DE4737302 Kuhberg bei GrÃ ¶st 12 11,83 51,26 DE4738301 Engelwurzwiese Ã ¶stlich Bad DÃ ¼rrenberg 1 12,09 51,29 DE4739301 Kulkwitzer Lachen 39 12,24 51,28 DE4739302 Elsteraue sÃ ¼dlich Zwenkau * 915 12,28 51,17 DE4740301 Oberholz und StÃ ¶rmthaler Wiesen * 198 12,51 51,25 DE4741301 Laubwaldgebiete der Oberen Partheaue * 253 12,68 51,23 DE4741302 Rohrbacher Teiche und GÃ ¶selbach * 191 12,58 51,22 DE4743301 Waldgebiet an der Klosterwiese * 104 12,97 51,28 DE4745301 Dolomitgebiet Ostrau und Jahnatal * 183 13,18 51,19 DE4746301 SeuÃ litzer GrÃ ¼nde * 183 13,44 51,23 DE4746302 TÃ ¤ler sÃ ¼dÃ ¶stlich Lommatzsch * 635 13,31 51,16 DE4746303 Bosel und ElbhÃ ¤nge nÃ ¶rdlich MeiÃ en * 157 13,46 51,18 DE4746304 Winzerwiese * 33 13,48 51,21 DE4747301 Hopfenbachtal * 298 13,64 51,21 DE4748301 Teiche um Zschorna und Kleinnaundorf * 227 13,75 51,25 DE4748302 Buchberge bei LauÃ nitz 200 13,84 51,22 DE4748303 Moorwaldgebiet GroÃ dittmannsdorf * 267 13,79 51,20 DE4749301 Pulsnitz- und Haselbachtal * 265 13,90 51,26 DE4749302 FlieÃ gewÃ ¤ssersystem Kleine RÃ ¶der und Orla * 416 13,83 51,19 DE4750301 GroÃ er Rohrbacher Teich * 47 14,01 51,29 DE4750302 Berge bei Ohorn * 221 14,11 51,19 DE4751301 Waldteiche nÃ ¶rdlich RÃ ¤ckelwitz 42 14,21 51,27 DE4752301 Teiche zwischen Neschwitz und GroÃ dubrau 334 14,37 51,26 DE4752302 Spreeniederung Malschwitz * 631 14,50 51,24 DE4753301 Feuchtgebiete und WÃ ¤lder bei GroÃ saubernitz * 76 14,63 51,24 DE4753302 TÃ ¤ler um WeiÃ enberg * 963 14,62 51,16 DE4753303 Basalt- und Phonolithkuppen der Ã ¶stlichen Oberlausitz * 1 096 14,76 51,11 DE4754301 Hohe Dubrau * 367 14,70 51,26 DE4754302 Stauwurzel, Teiche und WÃ ¤lder an der Talsperre Quitzdorf * 409 14,79 51,25 DE4754303 Ullersdorfer Teiche 101 14,82 51,23 DE4754304 LaubwÃ ¤lder der KÃ ¶nigshainer Berge * 203 14,84 51,19 DE4755301 Teiche und Feuchtgebiete nordÃ ¶stlich Kodersdorf * 193 14,97 51,29 DE4755302 FlieÃ gewÃ ¤sser bei SchÃ ¶pstal und Kodersdorf * 296 14,90 51,22 DE4755303 MonumentshÃ ¼gel 67 14,85 51,24 DE4808301 Wupper von Leverkusen bis Solingen * 556 7,02 51,09 DE4809301 DhÃ ¼nn u. Eifgenbach * 286 7,07 51,03 DE4810301 Wupper und Wipper bei WipperfÃ ¼rth * 147 7,56 51,09 DE4811301 Ehemaliger TruppenÃ ¼bungsplatz Stilleking und Hemecketal * 153 7,63 51,19 DE4811302 BruchwÃ ¤lder WÃ ¶ste * 29 7,55 51,13 DE4812301 Ebbemoore * 1 069 7,68 51,13 DE4813301 KalkbuchenwÃ ¤lder, Kalkhalbtrockenrasen und -felsen sÃ ¼dl. Finnentrop * 220 8,04 51,16 DE4813302 Attendorner TropfsteinhÃ ¶hle * 13 7,92 51,13 DE4813303 Heinrich-Bernhardt HÃ ¶hle 0,13 7,88 51,17 DE4814302 Stelborner Klippen 1 8,17 51,10 DE4815301 Schluchtwald bei Saalhausen * 35 8,21 51,13 DE4816302 Schanze * 6 162 8,39 51,12 DE4816303 Kahler Asten * 53 8,49 51,19 DE4817301 Hallenberger Wald * 2 253 8,55 51,14 DE4817302 Schluchtwald Angstbecke und GÃ ¼mminghauser Mark * 246 8,51 51,18 DE4817304 Waldreservat Glindfeld- Orketal (mit NebentÃ ¤lern) * 2 997 8,72 51,22 DE4817305 Liesetal-Hilmesberg 100 8,60 51,16 DE4817306 Nuhnewiesen, Wache und Dreisbachtal 325 8,66 51,10 DE4819301 Kellerwald * 5 745 8,96 51,13 DE4819303 Ederseeufer bei Herzhausen * 30 8,90 51,18 DE4819307 Calluna Heide bei Altenlotheim 3 8,93 51,12 DE4820301 Sonderrain bei Bad Wildungen * 5 9,12 51,10 DE4820302 ZechsteinhÃ ¤nge bei Lieschensruh * 45 9,11 51,18 DE4820305 Bilstein bei Bad Wildungen * 62 9,10 51,13 DE4820307 Schartenberg bei Reitzenhagen * 41 9,10 51,14 DE4820308 Schrummbachsrain und Kalkrain bei Giflitz 17 9,10 51,15 DE4820401 Stausee von Affoldern 160 9,08 51,16 DE4821301 Wartberg bei Kirchberg 25 9,30 51,19 DE4821304 Kalkmagerrasen nordwestlich Lohne * 5 9,23 51,20 DE4821305 Eckerich bei Fritzlar 26 9,26 51,13 DE4821306 Magerrasen am Sauerbrunnen bei Geismar * 1 9,24 51,15 DE4821307 Ems zwischen Merxhausen und Werkel 24 9,29 51,20 DE4822303 Heiligenberg Ã ¶stlich Gensungen * 17 9,46 51,13 DE4822304 Untere Eder * 1 651 9,43 51,14 DE4823301 Riedforst bei Melsungen 1 991 9,64 51,17 DE4824301 Reichenbacher Kalkberge * 409 9,76 51,17 DE4824302 WeiÃ bachtal bei Reichenbach * 28,21 9,79 51,17 DE4824303 Niedermoor unterm Eisberg bei Reichenbach * 25 9,78 51,15 DE4824304 Wachholderheide bei Vockerode-Dinkelberg * 15 9,71 51,14 DE4824308 Glimmerode und Hambach bei Hessisch Lichtenau * 787 9,76 51,19 DE4825301 Trimberg bei Reichensachsen 63 9,97 51,15 DE4825302 Werra- und Wehretal * 24 170 9,92 51,29 DE4826302 Eichenberg bei Frieda 15 10,14 51,20 DE4826304 Werraaltarm bei Schwebda * 8 10,11 51,19 DE4826305 Kalkberge bei RÃ ¶hrda und WeiÃ enborn * 630 10,12 51,11 DE4827301 Plesse-Konstein-Karnberg * 562 10,21 51,17 DE4827302 Frankenloch bei Heldra 9 10,21 51,13 DE4827304 Adolfsburg - Bornberg - SÃ ¼lzenberg * 148 10,22 51,14 DE4827305 Mertelstal - Heldrastein * 251 10,19 51,11 DE4827306 WerrahÃ ¤nge von Frankenroda bis Falken * 569 10,29 51,12 DE4827307 Treffurter Stadtwald nÃ ¶rdlich Treffurt * 352 10,24 51,16 DE4827308 Treffurter Stadtwald sÃ ¼dlich Treffurt * 278 10,26 51,11 DE4828301 Hainich * 15 036 10,43 51,11 DE4829301 KeuperhÃ ¼gel und Unstrutniederung bei MÃ ¼hlhausen * 290 10,53 51,18 DE4830302 NSG Unstruttal zwischen NÃ ¤gelstedt und GroÃ vargula * 201 10,75 51,11 DE4830303 Bruchwiesen bei Bad Tennstedt 23 10,82 51,16 DE4831301 Unstrut-Niederung nordÃ ¶stlich Herbsleben 192 10,87 51,13 DE4832301 Kahler Berg und Drachenschwanz bei Tunzenhausen * 80 11,08 51,17 DE4832302 Unstrutaue bei Schallenburg * 154 11,09 51,15 DE4832304 HaÃ lebener Ried - Alperstedter Ried * 447 11,04 51,12 DE4833301 Brembacher Weinberge - Klausberg - Scherkonde * 144 11,26 51,13 DE4833302 Monna und GrÃ ¤ben bei Leubingen * 14 11,20 51,20 DE4835301 Gutschbachtal und Steinbachtal sÃ ¼dwestlich Bad Bibra * 82 11,55 51,19 DE4835302 Hohndorfer RÃ ¼cken nordÃ ¶stlich Eckartsberga 457 11,62 51,15 DE4835303 Lichtenburg nordwestlich Eckartsberga * 94 11,53 51,13 DE4835305 Eckartsberga Weinkeller Marienthal, Dorfstr. 11 1 11,53 51,14 DE4835306 Eckartsberga Keller GartenstraÃ e 1 11,56 51,12 DE4835307 Finne-HÃ ¤nge bei Auerstedt * 84 11,58 51,11 DE4836301 Tote TÃ ¤ler sÃ ¼dwestlich Freyburg * 826 11,74 51,19 DE4836302 Hirschrodaer Graben * 187 11,69 51,20 DE4836303 GÃ ¶ttersitz und Schenkenholz nÃ ¶rdlich Bad KÃ ¶sen * 153 11,73 51,15 DE4836304 Saale-Ilm-Platten bei Bad KÃ ¶sen * 718 11,72 51,12 DE4836305 Steingraben bei StÃ ¤dten * 40 11,70 51,18 DE4836306 Himmelreich bei Bad KÃ ¶sen * 46 11,69 51,12 DE4836307 Kirche GroÃ jena 1 11,79 51,19 DE4836308 Burg Saaleck 1 11,70 51,11 DE4837301 SaalehÃ ¤nge bei Goseck * 237 11,86 51,19 DE4837302 Halbberge bei Mertendorf * 17 11,86 51,12 DE4839301 WeiÃ e Elster nordÃ ¶stlich Zeitz * 425 12,21 51,11 DE4840301 LobstÃ ¤dter Lache 178 12,44 51,12 DE4840302 Wyhraaue und Frohburger Streitwald * 434 12,52 51,08 DE4841301 LaubwÃ ¤lder um Beucha * 80 12,57 51,14 DE4841302 Bergbaufolgelandschaft Bockwitz * 564 12,54 51,12 DE4842301 Mittleres Zwickauer Muldetal * 2 033 12,77 51,01 DE4842302 MuldentÃ ¤ler oberhalb des Zusammenflusses * 2 301 13,04 51,13 DE4842303 Tiergarten Colditz * 98 12,83 51,13 DE4842304 Kohlbach- und Ettelsbachtal * 144 12,78 51,12 DE4842305 Erlbach- und Auenbachtal bei Colditz * 433 12,86 51,10 DE4844301 Unteres Zschopautal * 835 13,02 51,10 DE4845301 GroÃ holz Schleinitz * 53 13,25 51,16 DE4846301 TriebischtÃ ¤ler * 1 177 13,41 51,06 DE4846302 Linkselbische TÃ ¤ler zwischen Dresden und MeiÃ en * 896 13,53 51,12 DE4847301 Waldteiche bei MistschÃ ¤nke und Ziegenbusch * 112 13,60 51,18 DE4847302 Moritzburger Teiche und WÃ ¤lder * 561 13,66 51,18 DE4847303 Teiche und GrÃ ¼nde im Friedewald * 147 13,61 51,15 DE4847304 LÃ ¶Ã nitzgrund und LÃ ¶Ã nitzhÃ ¤nge * 115 13,66 51,12 DE4848301 RÃ ¶dertal oberhalb Medingen * 770 13,88 51,15 DE4848302 Promnitz und Kleinkuppenlandschaft bei BÃ ¤rnsdorf 137 13,74 51,17 DE4848303 Dresdener Heller * 125 13,76 51,10 DE4848304 PrieÃ nitzgrund * 224 13,77 51,09 DE4850301 Obere Wesenitz und NebenflÃ ¼sse * 684 14,12 51,12 DE4852301 Spreegebiet oberhalb Bautzen * 313 14,54 51,06 DE4852302 Buchenwaldgebiet Wilthen 157 14,36 51,09 DE4853301 Czorneboh und Hochstein * 666 14,54 51,11 DE4910301 Wallefelder HÃ ¶hle 0,21 7,47 51,01 DE4912303 Gleyer * 23 7,73 51,10 DE4912304 WacholdergelÃ ¤nde bei Branscheid 5 7,72 51,00 DE4913301 Buchen- und BruchwÃ ¤lder bei Einsiedelei und Apollmicke * 287 7,96 51,06 DE4913302 Wacholderheide Kihlenberg 4 7,95 51,04 DE4914301 KrÃ ¤henpfuhl * 4 8,10 51,07 DE4914302 Dollenbruch, Sellenbruch und Silberbachoberlauf * 42 8,04 51,03 DE4914303 GrubengelÃ ¤nde Littfeld 42 8,02 51,01 DE4914305 Albaumer Klippen * 13 8,13 51,06 DE4915301 Elberndorfer und Oberes Zinser Bachtal * 116 8,20 51,01 DE4915302 Schwarzbachsystem mit Haberg und Krenkeltal * 312 8,19 51,02 DE4915304 Kalkniedermoor bei Birkefehl 5 8,29 51,01 DE4916301 Eder zwischen ErndtebrÃ ¼ck und Beddelhausen * 134 8,25 51,03 DE4916302 Borstgrasrasen am oberen Steinbach * 17 8,42 51,05 DE4916303 GrubengelÃ ¤nde HÃ ¶rre 10 8,39 51,03 DE4916304 Schieferbergwerk Honert 0,24 8,42 51,03 DE4917306 Breite Heide bei Hatzfeld * 17 8,52 51,00 DE4917307 Battenfelder Driescher * 31 8,64 51,04 DE4917308 Haasenblick * 1 110 8,62 51,07 DE4917309 GrÃ ¼nland zwischen Binsenbach und Burghelle * 21 8,51 51,04 DE4917310 Burgberg Battenberg 27 8,64 51,02 DE4917350 Obere Eder * 2 306 8,64 51,03 DE4917351 Fledermaus-Winterquartier Tunnel Dodenau 1 8,59 51,02 DE4918301 Nemphetal bei Bottendorf * 36 8,80 51,00 DE4918302 HommershÃ ¤user Heide * 38 8,76 51,09 DE4918303 EichelpfÃ ¼hl * 19 8,68 51,06 DE4919301 Heide an der obersten MÃ ¼hle bei Frankenau * 14 8,90 51,09 DE4919302 Magerrasen-Komplex am Mittelberg bei Frankenau * 28 8,95 51,08 DE4920301 Bernertsgrund bei LÃ ¶hlbach * 14 9,01 51,07 DE4920302 Sondertal und Talgraben bei Bad Wildungen * 62 9,11 51,09 DE4920303 Waldgebiet nÃ ¶rdlich Fischbach 27 9,08 51,04 DE4920304 Hoher Keller 1 481 9,10 51,01 DE4920305 Urff zwischen Hundsdorf und der MÃ ¼ndung in die Schwalm 36 9,11 51,05 DE4921301 Borkener See * 332 9,27 51,04 DE4922301 Mosenberg bei Homberg * 66 9,42 51,06 DE4922302 Efze zwischen Holzhausen und VÃ ¶lkershain 20 9,47 51,00 DE4922303 StandortÃ ¼bungsplatz Homberg/Efze 287 9,40 51,01 DE4923301 Fuldatal bei Konnefeld 16 9,64 51,05 DE4923302 Waltersberg bei Rengshausen 14 9,54 51,01 DE4925302 Gipskarst bei Berneburg 10 9,89 51,06 DE4925304 Wald sÃ ¼dÃ ¶stlich Nentershausen 321 9,96 51,00 DE4926303 Werraaue von Herleshausen 262,6 10,15 51,00 DE4926304 Wald sÃ ¼dÃ ¶stlich von Netra 184 10,13 51,08 DE4926305 WÃ ¤lder und Kalkmagerrasen der Ringgau SÃ ¼dabdachung * 1 572 10,10 51,05 DE4926350 Boyneburg und Schickeberg bei Breitau * 289 10,02 51,09 DE4927302 Kielforst nordwestlich HÃ ¶rschel * 99 10,21 51,02 DE4927303 Creuzburger Werratal-HÃ ¤nge * 147 10,28 51,06 DE4930301 Fahnersche HÃ ¶he - BallstÃ ¤dter Holz * 1 259 10,78 51,05 DE4931301 Trockenrasen nordwestlich Erfurt * 89 10,95 51,03 DE4931302 GrÃ ¤ben im GroÃ en Ried 11 10,96 51,07 DE4931303 Gustav-Adolf-Kapelle Witterda 0 10,90 51,04 DE4932301 Schwansee * 325 11,10 51,07 DE4932302 Luisenhall * 97 11,02 51,06 DE4933301 GroÃ er Ettersberg * 1 634 11,28 51,02 DE4935301 Unteres Ilmtal * 278 11,57 51,07 DE4936301 SaalehÃ ¤nge bei Tultewitz sÃ ¼dlich Bad KÃ ¶sen * 56 11,70 51,09 DE4936302 FrauenprieÃ nitzer Holz und Laase * 196 11,71 51,01 DE4937301 GehÃ ¶lz bei Osterfeld * 3 11,90 51,08 DE4937302 Waldauer Heideteich- und Auwaldgebiet * 26 11,96 51,06 DE4939302 Restloch Zechau * 213 12,33 51,01 DE4940301 Haselbacher Teiche und PleiÃ eaue * 240 12,45 51,07 DE4940302 PleiÃ ewiesen Windischleuba * 219 12,49 51,01 DE4940303 Nordteil Haselbacher Teiche 40 12,44 51,08 DE4940304 Kammerforst * 433 12,42 51,05 DE4941301 PrieÃ nitz * 91 12,62 51,09 DE4941302 StÃ ¶ckigt und Streitwald * 507 12,58 51,03 DE4941303 Leinawald * 1 732 12,56 50,98 DE4942301 Erlbach- und Aubachtal bei Rochlitz * 358 12,84 51,01 DE4943301 Zschopautal * 2 436 13,01 50,94 DE4944301 StriegistÃ ¤ler und Aschbachtal * 1 995 13,20 50,99 DE4945301 Oberes Freiberger Muldetal * 1 551 13,39 50,89 DE4945302 Pitzschebachtal * 140 13,27 51,03 DE4945303 Schwermetallhalden bei Freiberg 28 13,39 50,90 DE4946301 Bobritzschtal * 621 13,43 50,91 DE4946302 Separate Fledermausquartiere im Raum Chemnitz und Freiberg 1 13,17 50,86 DE4947301 TÃ ¤ler von Vereinigter und Wilder WeiÃ eritz * 1 319 13,59 50,95 DE4947302 WÃ ¤lder am Landberg * 108 13,50 50,99 DE4949301 ElbtalhÃ ¤nge zwischen Loschwitz und Bonnewitz * 292 13,86 51,02 DE4949302 Wesenitz unterhalb BuschmÃ ¼hle * 476 14,00 51,02 DE4950301 Polenztal * 371 14,12 51,01 DE4951301 Hohwald und Valtenberg * 513 14,28 51,05 DE4951302 LaubwÃ ¤lder am Unger * 152 14,23 51,01 DE4954301 PlieÃ nitzgebiet * 679 14,80 51,02 DE5008302 KÃ ¶nigsforst * 2 519 7,16 50,93 DE5009301 Tongrube WeiÃ  13 7,19 50,96 DE5009302 Tongrube/Steinbruch Oberauel 9 7,22 50,95 DE5010301 Immerkopf * 14 7,46 50,96 DE5010302 Loopebach * 30 7,41 50,96 DE5011301 GrÃ ¼nlandkomplex westlich LÃ ¶ffelsterz * 4 7,65 50,93 DE5012301 WacholderbestÃ ¤nde bei Wildberg 3 7,77 50,93 DE5013301 Eulenbruchs Wald * 167 7,86 50,91 DE5014301 Auenwald bei Netphen * 14 8,12 50,90 DE5015301 Rothaarkamm und WiesentÃ ¤ler * 3 446 8,25 50,88 DE5016301 Finkental und MagergrÃ ¼nland bei Didoll * 55 8,47 50,98 DE5016304 BuchenwÃ ¤lder und WiesentÃ ¤ler bei Bad Laasphe * 1 708 8,38 50,97 DE5016305 Hoher Stein * 2 8,43 50,93 DE5017302 Sackpfeife * 1 879 8,53 50,96 DE5017303 Wiese an der PrÃ ¤chte bei Holzhausen * 7 8,62 50,98 DE5017304 Hirschbachseite und Eifaer Berg 83 8,59 50,98 DE5017305 LahnhÃ ¤nge zwischen Biedenkopf und Marburg * 9 367,6396 8,58 50,87 DE5018301 Franzosenwiesen und Rotes Wasser * 114,79 8,82 50,95 DE5018302 Christenberg * 23,68 8,75 50,96 DE5018303 Diebskeller/Landgrafenborn * 24,56 8,79 50,96 DE5018304 Christenberger Talgrund 108,1 8,76 50,95 DE5018305 Langer Grund bei SchÃ ¶nstadt * 28,43 8,81 50,92 DE5018306 KrÃ ¤mersgrund/Konventswiesen * 11,41 8,79 50,93 DE5018307 Nebeler Hintersprung 17,62 8,78 50,95 DE5018308 Hohe Hardt und GeiershÃ ¶he/Rothebuche 410,41 8,82 50,91 DE5019301 Wald zwischen Roda und Oberholzhausen 666 8,84 51,00 DE5020301 Kalkkuppen bei Winterscheid 43 9,05 50,93 DE5020302 Waldgebiet sÃ ¼dlich Densberg 529 9,10 50,98 DE5020303 Wald zwischen Sachsenhausen und Strang 469 9,12 50,95 DE5020304 HutebÃ ¤ume sÃ ¼dlich Jesberg * 12 9,14 50,99 DE5020305 Ehemaliger Steinbruch nordwestlich Sebbeterode 1 9,09 50,96 DE5021301 Leistwiesen bei Rommershausen * 26 9,18 50,93 DE5021302 AltwÃ ¤sser der Schwalm nordÃ ¶stlich Schlierbach 10 9,21 50,98 DE5022301 SchwÃ ¤rzwiesen bei HÃ ¼lsa * 16 9,44 50,94 DE5023301 RoÃ bachtal bei VÃ ¶lkershain * 111 9,50 50,98 DE5024301 Forbachsee bei Bebra * 22 9,77 50,98 DE5024303 Heide bei Atzelrode 2 9,69 50,98 DE5024305 Auenwiesen von Fulda, Rohrbach und Solz * 821 9,76 50,92 DE5024306 Wald westlich LÃ ¼dersdorf 938 9,71 50,96 DE5025302 SÃ ¤ulingssee bei Kleinensee 21 9,97 50,93 DE5025303 Seulingswald 2 286 9,86 50,91 DE5025350 Kalkmagerrasen zwischen Morschen und Sontra * 501 9,87 50,97 DE5026301 Rohrlache von Heringen * 76 10,02 50,90 DE5026302 Obersuhler Aue * 68 10,06 50,94 DE5026304 Grubenberg bei Gerstungen * 55 10,08 50,98 DE5026305 DankmarshÃ ¤user RhÃ ¤den 111 10,01 50,94 DE5026350 RhÃ ¤den bei Obersuhl und Bosserode 122 10,01 50,94 DE5027302 Nordwestlicher ThÃ ¼ringer Wald * 3 179 10,31 50,94 DE5027303 Brauereikeller HÃ ¶rscheler StraÃ e Neuenhof 0 10,22 51,00 DE5028301 HÃ ¶rselberge * 520 10,46 50,96 DE5028302 Nessetal - SÃ ¼dlicher Kindel * 486 10,49 50,99 DE5028303 Wartberge bei Seebach * 83 10,43 50,90 DE5029301 Krahnberg - Kriegberg * 470 10,65 50,97 DE5030301 Seeberg - Siebleber Teich * 581 10,77 50,93 DE5030302 ApfelstÃ ¤dtaue zwischen Wechmar und Neudietendorf * 154 10,80 50,90 DE5031301 Molsdorfer SchloÃ park 7 10,96 50,90 DE5032301 Steiger - Willroder Forst - Werningslebener Wald * 2 265 11,08 50,94 DE5033303 Klosterholz * 554 11,20 50,93 DE5034302 Ilmtal zwischen Bad Berka und Weimar mit Buchfarter Wald * 1 776 11,33 50,91 DE5035301 Nerkewitzer Grund - Klingelsteine - Heiligenberg * 410 11,64 50,98 DE5035302 Isserstedter Holz - MÃ ¼hltal - Windknollen * 809 11,58 50,95 DE5035303 GroÃ er Gleisberg - Jenzig * 812 11,68 50,95 DE5035304 Kernberge - WÃ ¶llmisse * 2 045 11,66 50,91 DE5035306 Glatthaferwiesen LÃ ¶bstedt 7 11,62 50,95 DE5035307 Kirche Cospeda 0 11,56 50,95 DE5035308 Kirchboden Kunitz 0 11,64 50,96 DE5035309 Jenaer Forst * 852 11,52 50,92 DE5036301 Tautenburger Forst - Hohe Lehde - GleistalhÃ ¤nge * 1 100 11,72 50,98 DE5036302 Alter Gleisberg * 125 11,71 50,96 DE5036303 Waldecker SchloÃ grund - Langes Tal * 609 11,78 50,92 DE5037301 Beuche - Wethautal * 294 11,86 50,99 DE5037302 An den ZiegenbÃ ¶cken * 403 11,84 50,93 DE5037303 Am Schwertstein - Himmelsgrund * 1 109 11,92 50,91 DE5037304 Hainspitzer See und Park * 22 11,84 50,96 DE5038301 Zeitzer Forst * 1 718 12,04 50,99 DE5038302 Elsteraue bei Bad KÃ ¶stritz * 48 12,01 50,94 DE5038303 Brahmeaue * 102 12,14 50,91 DE5038304 Zeitzer Forst * 421 12,04 50,96 DE5038305 Schluchten bei Gera und Bad KÃ ¶stritz mit RoschÃ ¼tzer Wald * 164 12,09 50,92 DE5040301 Eremit-LebensrÃ ¤ume zwischen Altenburg und SchmÃ ¶lln * 288 12,28 50,98 DE5040302 NSG Fasanerieholz * 19 12,47 50,96 DE5041301 Pastholz Langenleuba * 67 12,64 50,98 DE5042301 Chemnitztal * 671 12,85 50,93 DE5042302 Sandberg Wiederau * 60 12,84 50,96 DE5045301 Freiberger Bergwerksteiche * 305 13,34 50,81 DE5047301 TÃ ¤ler von Roter WeiÃ eritz und Oelsabach * 246 13,62 50,97 DE5048301 Lockwitzgrund und Wilisch * 309 13,78 50,97 DE5048302 MÃ ¼glitztal * 1 657 13,77 50,84 DE5049301 Meuschaer HÃ ¶he * 26 13,85 50,97 DE5049302 Gottleubatal und angrenzende LaubwÃ ¤lder * 405 13,99 50,90 DE5049303 Seidewitztal und BÃ ¶rnersdorfer Bach * 698 13,87 50,89 DE5049304 Bahrebachtal * 360 13,91 50,87 DE5049305 Barockgarten GroÃ sedlitz * 25 13,90 50,95 DE5050301 Nationalpark SÃ ¤chsische Schweiz * 9 359 14,29 50,91 DE5050302 Lachsbach- und Sebnitztal * 628 14,26 50,95 DE5050303 Tafelberge und Felsreviere der linkselbischen SÃ ¤chsischen Schweiz * 471 14,08 50,90 DE5050304 Bielatal * 549 14,04 50,86 DE5051301 Sebnitzer Wald und Kaiserberg * 239 14,30 50,97 DE5054301 Mandautal * 302 14,73 50,92 DE5104302 Rur von Obermaubach bis Linnich * 241 6,43 50,87 DE5109301 Naafbachtal * 924 7,30 50,90 DE5109302 Agger * 198 7,26 50,90 DE5110301 BrÃ ¶lbach * 826 7,53 50,92 DE5111301 Kesselsiefen u. Galgenberg * 83 7,55 50,84 DE5111302 Rosbachtal * 143 7,64 50,81 DE5111303 Quellmoor bei NeuenhÃ ¤hnen 6 7,54 50,84 DE5112301 Stollen bei Morsbach-Schlechtingen 0,09 7,75 50,86 DE5113301 Heiden und Magerrasen Trupbach * 85 7,96 50,90 DE5113302 Giebelwald * 1 073 7,91 50,84 DE5114301 WeiÃ bachtal zwischen Wilgersdorf und Rudersdorf * 62 8,13 50,83 DE5114302 Oberes Langenbachtal * 18 8,17 50,84 DE5115301 Gernsdorfer WeidekÃ ¤mpe * 110 8,19 50,85 DE5115302 Dillquellgebiet bei Offdilln * 97,62 8,24 50,84 DE5115303 DietzhÃ ¶lztal bei Rittershausen * 180,82 8,27 50,85 DE5116301 Am Dimberg bei Steinperf * 48,76 8,47 50,81 DE5116302 ExtensivgrÃ ¼nland um Mandeln 68,05 8,34 50,85 DE5116304 GrÃ ¼nland um den Weis-Berg bei Eiershausen * 107,25 8,37 50,81 DE5116305 ExtensivgrÃ ¼nland bei Ober- und NiederhÃ ¶rlen * 161,35 8,43 50,83 DE5116306 MÃ ¼hlhelle, Eichert und Ziegenrain bei Fischelbach 0,34 8,34 50,87 DE5116307 GroÃ er Bohnstein 2 8,35 50,88 DE5116308 Borstgrasrasen nÃ ¶rdlich Simmersbach * 94,4 8,38 50,83 DE5116309 LohmÃ ¼hlenteich sÃ ¼dlich Eibelshausen 5,33 8,34 50,80 DE5116310 Magerrasen bei Steinperf und BrachehÃ ¶ll bei Niedereisenhausen 8,15 8,49 50,84 DE5118301 Dammelsberg und KÃ ¶hlersgrund 22,95 8,75 50,81 DE5118302 Obere Lahn und Wetschaft mit NebengewÃ ¤ssern 269,32 8,63 50,86 DE5119301 BrÃ ¼ckerwald und HuÃ geweid 403,17 8,96 50,80 DE5119302 Wohraaue zwischen Kirchhain und GemÃ ¼nden (Wohra) 254,05 8,95 50,89 DE5119303 Kuhteiche Emsdorf 18,76 8,97 50,86 DE5120301 Wieragrund von Schwalmstadt * 68 9,16 50,90 DE5120302 Maculinea-Schutzgebiet bei Neustadt * 301,24 9,10 50,82 DE5120303 Herrenwald Ã ¶stlich Stadtallendorf * 2 688,51 9,07 50,81 DE5122301 TruppenÃ ¼bungsplatz Schwarzenborn * 954 9,44 50,89 DE5122302 Kalkberg bei WeiÃ enborn 19 9,44 50,83 DE5125301 Dreienberg bei Friedewald 345 9,87 50,87 DE5125302 Landecker Berg bei Ransbach 622 9,89 50,84 DE5125303 StÃ ¶ckig - RuppertshÃ ¶he 67 9,95 50,82 DE5125350 Werra zwischen Phillippsthal und Herleshausen 90 10,00 50,88 DE5126302 Erdfallgebiet Frauensee * 1 066 10,15 50,90 DE5126303 KambachsmÃ ¼hle zu Dorndorf 0 10,10 50,85 DE5127301 Schweinaer Grund - ZechsteingÃ ¼rtel um Bad Liebenstein * 2 142 10,34 50,86 DE5128301 ThÃ ¼ringer Wald von Ruhla bis GroÃ er Inselsberg * 2 342 10,44 50,86 DE5128302 Fledermauswochenstuben Schweina und Bad Liebenstein 0 10,35 50,83 DE5129303 Wiesen um Waltershausen und Cumbacher Teiche * 283 10,60 50,88 DE5130302 TÃ P Ohrdruf - Jonastal * 5 999 10,83 50,84 DE5130303 Hirzberg - Wannigsrod - Kranichmoor * 279 10,68 50,86 DE5131302 Marlitt-Villa Arnstadt 0 10,95 50,83 DE5131303 Drei Gleichen * 888 10,87 50,88 DE5132301 Riechheimer Berg - KÃ ¶nigsstuhl * 703 11,15 50,88 DE5132302 GroÃ es Holz - Sperlingsberg 478 11,09 50,80 DE5134301 ReinstÃ ¤dter Berge - Langer Grund * 2 294 11,52 50,83 DE5134303 Ferienheim Martinsroda 0 11,47 50,80 DE5135301 Leutratal - Cospoth - SchieÃ platz Rothenstein * 1 723 11,57 50,86 DE5135302 Dohlenstein und Pfaffenberg * 89 11,61 50,81 DE5135304 Fledermauswochenstuben Altenberga und Zwabitz 0 11,54 50,83 DE5135305 Stollen im Kaolinsteinbruch bei Altendorf 0,1 11,59 50,84 DE5136301 Zeitzgrund - Teufelstal - Hermsdorfer Moore * 452 11,80 50,88 DE5136302 HÃ ¤nge um Meusebach und im Rotehofbachtal * 460 11,72 50,81 DE5137301 Evangelische Kirche Hundhaupten 0 11,99 50,83 DE5138301 Hainberg - Weinberg * 300 12,06 50,88 DE5138302 Evangelische Kirche GeiÃ en 0 12,00 50,86 DE5140301 BachtÃ ¤ler im Oberen PleiÃ eland * 205 12,33 50,79 DE5141301 Am RÃ ¼mpfwald Glauchau 84 12,56 50,80 DE5142301 Limbacher Teiche * 196 12,75 50,84 DE5142302 Oberwald Hohenstein-Ernstthal * 182 12,69 50,82 DE5144301 FlÃ ¶hatal * 1 814 13,18 50,74 DE5146301 Gimmlitztal * 218 13,60 50,77 DE5147301 PÃ ¶belbachtal und HofehÃ ¼bel * 169 13,67 50,81 DE5148301 Luchberggebiet * 38 13,73 50,87 DE5148302 Trebnitztal * 248 13,83 50,83 DE5148303 Bergwiesen bei DÃ ¶nschten * 15 13,72 50,82 DE5148304 Weicholdswald * 166 13,76 50,79 DE5149301 Mittelgebirgslandschaft um Oelsen * 680 13,92 50,80 DE5149302 Feuchtgebiete am Brand * 44 14,00 50,82 DE5153301 Hochlagen des Zittauer Gebirges * 727 14,69 50,84 DE5154301 Eichgrabener Feuchtgebiet * 150 14,80 50,87 DE5203301 WehebachtÃ ¤ler und Leyberg * 200 6,32 50,72 DE5203302 Werther Heide, Napoleonsweg 17 6,28 50,78 DE5203303 Brockenberg 32 6,23 50,75 DE5203305 BÃ ¤renstein 27 6,23 50,76 DE5203306 Hammerberg 33 6,24 50,76 DE5203307 MÃ ¼nsterbachtal, MÃ ¼nsterbusch * 68 6,21 50,78 DE5203308 Schlangenberg 108 6,25 50,74 DE5203309 Steinbruchbereich Bernhardshammer und Binsfeldhammer 82 6,25 50,76 DE5203310 Brander Wald * 194 6,20 50,77 DE5209302 Tongrube Niederpleis 13 7,23 50,77 DE5210301 Wohmbach und ZuflÃ ¼sse * 59 7,48 50,73 DE5210302 Ahrenbach, Adscheider Tal 142 7,36 50,75 DE5210303 Sieg * 618 7,20 50,79 DE5210304 Basaltsteinbruch Eitorf/Stein 12 7,47 50,74 DE5211301 Leuscheider Heide * 1 179 7,52 50,73 DE5211302 Wiesen bei Dreisel 74 7,59 50,79 DE5211303 BuchenwÃ ¤lder auf dem Leuscheid 141 7,51 50,74 DE5211304 Steinbruch Imhausen 15 7,62 50,77 DE5212302 Sieg * 1 042 7,77 50,78 DE5212303 Nistertal und Kroppacher Schweiz * 1 113 7,79 50,71 DE5213301 WÃ ¤lder am Hohenseelbachkopf * 1 025 8,00 50,74 DE5214301 In der Gambach * 16 8,08 50,73 DE5214302 Gilsbachtal 60 8,07 50,77 DE5214303 Bergwiesen Lippe mit Buchheller- und Mischebachtal * 265,62 8,07 50,71 DE5214305 RÃ ¼bgarten * 130 8,09 50,72 DE5214306 Weier- und Winterbach * 222 8,14 50,71 DE5214307 Grosser Stein mit umgebenden BuchenwÃ ¤ldern * 80,43 8,12 50,73 DE5214308 Hickengrund/Wetterbachtal 88 8,15 50,74 DE5214309 Buchheller-Quellgebiet * 203 8,05 50,71 DE5215304 Orchideenwiesen bei Haiger-Seelbach * 93,08 8,19 50,76 DE5215305 Krombachswiesen und Struth bei Sechshelden * 333,22 8,25 50,75 DE5215306 Dill bis Herborn-Burg mit ZuflÃ ¼ssen * 77,52 8,26 50,69 DE5215307 Waldgebiet Ã ¶stlich von Langenaubach 137,1 8,20 50,71 DE5215308 Wald und GrÃ ¼nland um Donsbach * 244,04 8,24 50,74 DE5215309 WeiÃ ehÃ ¶ll und Waldbereiche Ã ¶stlich Niederscheld 100,27 8,32 50,71 DE5215310 Wechselfeuchtes GrÃ ¼nland nordwestlich Haiger-Flammersbach * 12,85 8,17 50,73 DE5216302 Strickshute von Frechenhausen * 32,62 8,44 50,80 DE5216303 Struth von Bottenhorn und ErweiterungsflÃ ¤chen * 106,23 8,46 50,80 DE5216305 Schelder Wald * 3 763,01 8,37 50,76 DE5216306 Hoffeld bei Eisemroth * 45,94 8,39 50,72 DE5216307 Magerrasen bei Wommelshausen * 6,23 8,49 50,77 DE5217301 Waldgebiet Ã ¶stlich von Lohra 79,88 8,66 50,74 DE5218301 Kleine Lummersbach bei Cyriaxweimar 137,22 8,71 50,79 DE5218302 Lahnaltarm von Bellnhausen * 15,49 8,72 50,71 DE5218303 Zwester Ohm 19,61 8,76 50,71 DE5219301 AmÃ ¶neburg * 32,94 8,92 50,79 DE5219302 Schweinsberger Moor 40,25 8,96 50,76 DE5219303 Ohmwiesen bei RÃ ¼digheim 194,24 8,94 50,78 DE5219304 Wald zwischen RoÃ berg und HÃ ¶ingen 370,47 8,89 50,71 DE5220302 LÃ ¼tzelgrund bei Maulbach 43,66 9,08 50,73 DE5221301 WÃ ¤lder nÃ ¶rdlich Ohmes 251,11 9,18 50,78 DE5221302 Wald zwischen Romrod und Ober-Sorg 485,03 9,27 50,70 DE5222301 Immichenhainer Teiche 22 9,34 50,80 DE5224301 GroÃ es Moor bei GroÃ enmoor * 24 9,66 50,70 DE5224302 Moor bei Wehrda 7 9,67 50,73 DE5224303 Hauneaue zwischen Neukirchen und Hermannspiegel * 186 9,71 50,79 DE5225305 Ulster * 300 9,96 50,74 DE5225306 Standorfsberg - BÃ ¼ckenberg * 137 9,93 50,76 DE5225307 Hubenberg - Michelsberg - AuewÃ ¤ldchen * 257 9,98 50,76 DE5225308 Rasdorfer Berg * 268 9,94 50,72 DE5226301 NSG Arzberg * 114 10,02 50,75 DE5226302 Kuppige RhÃ ¶n sÃ ¼dwestlich Dermbach * 3 891 10,06 50,70 DE5226304 Ã chsenberg - Dietrichsberg - Sattelberg * 962 10,03 50,79 DE5227301 PleÃ  - Stoffelskuppe - BernshÃ ¤user Kutte * 1 570 10,24 50,75 DE5227302 NSG Horn mit KahlkÃ ¶pfchen * 164 10,19 50,72 DE5227304 NSG Breitunger Seen 77 10,33 50,75 DE5229301 Mittlerer ThÃ ¼ringer Wald westlich Oberhof * 1 037 10,65 50,71 DE5229303 ThÃ ¼ringer Wald zwischen Kleinschmalkalden und Tambach-Dietharz * 1 409 10,56 50,80 DE5230303 Erlebachwiesen bei WÃ ¶lfis * 111 10,76 50,79 DE5230304 GLB Hangquellmoor Siegelbach 8 10,74 50,75 DE5230305 Wilde Gera bis Plaue und Reichenbach * 536 10,79 50,73 DE5231301 Wipfragrund - Stausee Heyda * 578 10,95 50,72 DE5231302 Evangelische Kirche Dosdorf 0 10,92 50,80 DE5231303 SchÃ ¤ferspalte im Zimmertal und Enzianerdfall bei Plaue 0,1 10,88 50,78 DE5231304 GroÃ e Luppe - Reinsberge - Veronikaberg * 2 483 10,91 50,77 DE5232301 Edelmannsberg * 278 11,09 50,75 DE5232304 Ilm-Aue von GrÃ ¤finau-Angstedt bis Stadtilm * 315 11,03 50,74 DE5232305 NSG TÃ ¤nnreisig * 36 11,05 50,77 DE5233301 Kalmberg * 586 11,18 50,78 DE5233302 Fledermauswochenstuben KleingÃ ¶litz 0 11,25 50,70 DE5233303 MuschelkalkhÃ ¤nge um Teichel und GroÃ kochberg * 1 026 11,26 50,79 DE5233304 Muschelkalk-Landschaft westlich Rudolstadt * 1 080 11,21 50,71 DE5235301 GLB In den Nikolauswiesen 0,23 11,54 50,77 DE5235302 Fledermausquartiere OrlamÃ ¼nde 0 11,53 50,78 DE5235303 Fledermausquartiere im Walpersberg bei GroÃ eutersdorf 0,1 11,56 50,80 DE5236301 NeustÃ ¤dter Teichgebiet * 467 11,74 50,75 DE5236302 Ã stliches Riffgebiet Orlatal * 137 11,68 50,71 DE5237301 NSG FrieÃ nitzer See - Struth * 355 11,94 50,78 DE5237302 Auma - Buchenberg - Wolcheteiche * 489 11,85 50,69 DE5238303 Elstertal zwischen Greiz und WÃ ¼nschendorf * 1 602 12,15 50,73 DE5239301 BildhÃ ¶lzer im Werdauer Wald * 125 12,27 50,71 DE5243301 ZwÃ ¶nitztal * 133 12,98 50,76 DE5244301 Lautenbachtal * 124 13,16 50,72 DE5245301 Tal der Schwarzen Pockau * 720 13,24 50,62 DE5245302 Kalkwerk Lengefeld * 6 13,18 50,70 DE5247301 BuchenwÃ ¤lder bei Rechenberg-Holzhau * 180 13,55 50,73 DE5248301 Bergwiesen um Schellerhau und Altenberg * 82 13,70 50,77 DE5248302 Hemmschuh * 254 13,69 50,73 DE5248303 Geisingberg und Geisingwiesen * 325 13,78 50,77 DE5248304 Kahleberg bei Altenberg 22 13,73 50,75 DE5248305 Georgenfelder Hochmoor * 36 13,75 50,73 DE5248306 FÃ ¼rstenauer Heide und Grenzwiesen FÃ ¼rstenau * 522 13,81 50,74 DE5303301 Wollerscheider und Hoscheider Venn * 35 6,25 50,63 DE5303302 Kalltal und NebentÃ ¤ler * 621 6,28 50,62 DE5303303 BuchenwÃ ¤lder bei Zweifall * 403 6,27 50,69 DE5304301 Ruraue von Heimbach bis Obermaubach * 262 6,47 50,67 DE5304302 Buntsandsteinfelsen im Rurtal * 315 6,48 50,69 DE5304303 Meuchelberg * 58 6,47 50,64 DE5305301 BÃ ¼rvenicher Berg/TÃ ¶tschberg * 46 6,60 50,64 DE5305302 Muschelkalkkuppen bei Embken und Muldenau * 46 6,54 50,70 DE5305303 Griesberg 18 6,64 50,60 DE5306301 Schavener Heide 67 6,68 50,62 DE5307301 Laubwald sÃ ¼dlich Rheinbach * 551 6,94 50,60 DE5308303 Waldreservat Kottenforst * 2 457 7,05 50,67 DE5309301 Siebengebirge * 4 665 7,27 50,63 DE5309302 Rodderberg 33 7,19 50,65 DE5309303 Kaolingrube Oedingen 18 7,17 50,62 DE5309304 BasaltsteinbrÃ ¼che HÃ ¼hnerberg und Eudenberg/Tongrube Eudenbach 144 7,35 50,70 DE5309305 Asberg bei Kalenborn 94 7,39 50,66 DE5310301 NSG Komper Heide * 53 7,37 50,68 DE5310302 Asbacher Grubenfeld 23 7,39 50,66 DE5310303 Heiden und Wiesen bei Buchholz * 88 7,37 50,68 DE5312301 Unterwesterwald bei Herschbach * 1 019 7,76 50,60 DE5313301 Ackerflur bei Alpenrod 12 7,87 50,63 DE5314301 Hoher Westerwald * 1 970,41 8,15 50,62 DE5314303 NSG Krombachtalsperre 43 8,13 50,62 DE5314304 Feuchtgebiete und Heiden des Hohen Westerwaldes * 4 780 8,02 50,67 DE5315302 Amdorfer Viehweide 17,46 8,26 50,68 DE5315303 HÃ ¶rbacher Viehweide * 28,57 8,26 50,67 DE5315304 Rehbachtal zwischen Driedorf und Merkenbach * 103,76 8,25 50,64 DE5315305 Ulmbachtal und Wiesen in den Hainerlen * 141,86 8,23 50,62 DE5315306 Fleisbachtal und Hindstein * 85,25 8,28 50,63 DE5315307 Waldgebiet zwischen Uckersdorf und Burg 105,62 8,28 50,70 DE5315308 Beilstein bei Herborn 60,02 8,33 50,67 DE5315309 GrÃ ¼nland und HÃ ¶hlen bei Erdbach und Medenbach * 319,25 8,24 50,69 DE5316301 Wacholderheiden und GrÃ ¼nland nÃ ¶rdlich von Niederlemp * 47,68 8,42 50,65 DE5316302 GrÃ ¼nlandkomplexe von Herbornseelbach bis Ballersbach und Aar-Aue * 421,72 8,35 50,68 DE5316303 Dillwiesen bei Katzenfurt 49,37 8,36 50,62 DE5316304 Salbeiwiesen bei Bechlingen und Breitenbachtal 135,84 8,46 50,61 DE5316305 Wiesen westlich des LeuchtekÃ ¼ppels bei Bellersdorf 33,03 8,43 50,68 DE5316306 Struthwiesen bei GroÃ altenstÃ ¤dten * 168,55 8,49 50,67 DE5316308 Krausebachtal bei GroÃ altenstÃ ¤dten * 12,99 8,49 50,65 DE5316309 Auenbereich zwischen Oberlemp und KÃ ¶lschhausen 54,48 8,42 50,65 DE5317301 Oberes Verstal 87,13 8,57 50,69 DE5317302 Helfholzwiesen und BrÃ ¼hl bei Erda * 118,85 8,54 50,68 DE5317304 HolzwÃ ¤ldchen bei Krofdorf-Gleiberg 12 8,64 50,61 DE5317305 GrÃ ¼nland und WÃ ¤lder zwischen Frankenbach und Heuchelheim * 504,91 8,58 50,63 DE5317306 Krofdorfer Forst 809,83 8,65 50,67 DE5317307 Fohnbach und Gleibach 21,66 8,62 50,65 DE5318301 Hangelstein * 106,54 8,73 50,63 DE5318302 Wieseckaue und Josolleraue 668,76 8,72 50,61 DE5318303 Feuchtwiesen bei Daubringen * 171,33 8,74 50,64 DE5318304 TrÃ ¤nkbachniederung bei Daubringen 120,91 8,77 50,65 DE5318305 Borstgrasrasen bei Wieseck und Callunaheiden bei Mainzlar * 15,13 8,75 50,67 DE5318306 Wiesecker Teiche 5 8,71 50,62 DE5319301 Hoher Stein bei Nordeck 30,25 8,86 50,70 DE5319302 Sickler Teich bei Londorf * 6,33 8,88 50,69 DE5319303 Waldgebiete zwischen Weitershain und Bersrod 576,52 8,94 50,65 DE5320303 Feldatal/Kahlofen und Ohmaue * 928,77 9,09 50,65 DE5321301 Talauen von Brenderwasser, Sengersbach, Wannbach- und KÃ ¶pfelbachtal * 180,7 9,28 50,62 DE5321302 Am Kalten Born bei Wallenrod * 38,66 9,31 50,66 DE5321303 Seifen und Maschhag westlich Allmenrod 32,34 9,30 50,64 DE5321304 Wald nÃ ¶rdlich KÃ ¶ddingen 534,11 9,22 50,63 DE5322303 GroÃ seggenried am Huhnrod 2,75 9,47 50,63 DE5322304 Hutewald auf dem Hainig bei Lauterbach * 4,82 9,42 50,62 DE5322305 Magerrasen bei Lauterbach und Kalkberge bei Schwarz * 398,49 9,41 50,70 DE5322306 Lauter und Eisenbach * 113,72 9,33 50,59 DE5323301 Breitenbachtal bei Michelsrombach * 580 9,64 50,65 DE5323303 Obere und Mittlere Fuldaaue * 2 546 9,58 50,72 DE5325303 NSG Teufelsberg - Pietzelstein * 203 9,89 50,67 DE5325304 NSG RÃ ¶Ã berg - NSG Tannenberg-Seelesberg * 585 9,91 50,64 DE5325305 VorderrhÃ ¶n * 3 666 9,86 50,70 DE5325308 NÃ ¼st ab Mahlerts 38 9,87 50,63 DE5325350 Ulsteraue * 253 10,02 50,64 DE5326301 NSG Horbel - Hoflar - Birkenberg * 591 10,09 50,64 DE5326302 Ibengarten - Wiesenthaler Schweiz - Sommertal * 1 455 10,16 50,67 DE5326303 Kirche Neidhardtshausen 0 10,13 50,68 DE5327302 Grimmelbachliete - Hardt * 98 10,18 50,62 DE5327303 KrÃ ¼cke - Oberwald - Wunschberg * 258 10,23 50,62 DE5327305 RoÃ dorfer Steintriften * 260 10,22 50,69 DE5328303 Eschberg - DÃ ¼rrenberg * 311 10,42 50,63 DE5328305 Werra bis Treffurt mit ZuflÃ ¼ssen * 2 260 10,23 51,03 DE5328306 Dolmar und Christeser Grund * 1 049 10,49 50,64 DE5329301 Reisinger Stein 59 10,63 50,66 DE5330301 Schneekopf - SchmÃ ¼cker Graben - GroÃ er Beerberg * 1 106 10,76 50,67 DE5330305 Oberlauf der Zahmen Gera - Seiffartsburg * 1 015 10,81 50,69 DE5330306 ThÃ ¼ringer Wald Ã ¶stlich Suhl mit Vessertal * 3 729 10,78 50,59 DE5331301 Erbskopf - Marktal und Morast - GabeltÃ ¤ler * 734 10,90 50,63 DE5331302 Bergwiesen um Schmiedefeld a. Rstg. mit Ziegensumpf * 159 10,84 50,61 DE5332301 Pennewitzer Teiche - Unteres Wohlrosetal * 423 11,03 50,67 DE5332302 Fledermausquartiere KÃ ¶nigsee 0 11,10 50,66 DE5333301 Schwarzatal ab Goldisthal mit ZuflÃ ¼ssen * 1 903 11,11 50,60 DE5333302 NSG Schenkenberg * 52 11,29 50,69 DE5333304 Schieferbruch UnterweiÃ bach 0,1 11,17 50,62 DE5334301 Saaletal zwischen Hohenwarte und Saalfeld * 744 11,39 50,63 DE5334303 Stollen Gottschild Kamsdorf 0,1 11,48 50,65 DE5335303 Krankenhaus Ranis 0 11,56 50,66 DE5335304 Zechsteinriffe in der Orlasenke und DÃ ¶britzer Schweiz * 448 11,57 50,67 DE5336302 Dreba-Plothener Teichgebiet * 1 038 11,76 50,64 DE5337301 NordwestvogtlÃ ¤ndische Teiche und Moor Oberlinda * 371 11,95 50,56 DE5337302 Separate Fledermausquartiere u. -habitate Vogtland/Westerzgebirge * 279 12,25 50,48 DE5337320 Weidatal * 225 11,99 50,69 DE5338301 PÃ ¶llwitzer Wald * 962 12,08 50,64 DE5338302 ElstersteilhÃ ¤nge * 659 12,16 50,57 DE5339302 Waschteich Reuth * 16 12,32 50,66 DE5339303 GÃ ¶ltzschtal * 260 12,29 50,59 DE5340301 BachtÃ ¤ler sÃ ¼dlich Zwickau * 83 12,50 50,66 DE5340302 Crinitzer Wasser und Teiche im Kirchberger Granitgebiet * 202 12,50 50,62 DE5341301 Wildenfelser Bach und Zschockener Teiche * 34 12,64 50,66 DE5341302 KalkbrÃ ¼che im Wildenfelser Zwischengebirge * 14 12,60 50,66 DE5341303 Muldetal bei Aue * 894 12,66 50,64 DE5341304 Moorgebiet am Filzteich und Stockteich * 378 12,59 50,56 DE5342301 Kuttenbach, Moosheide und Vordere Aue * 213 12,80 50,59 DE5343301 Moore und Mittelgebirgslandschaft bei Elterlein * 407 12,91 50,58 DE5343302 Moorgebiet Rotes Wasser * 99 12,89 50,65 DE5343303 Binge Geyer * 6 12,93 50,62 DE5344301 Moosheide bei Marienberg * 53 13,13 50,65 DE5344302 PreÃ nitz- und Rauschenbachtal * 851 13,15 50,57 DE5344303 PÃ ¶hlbachtal * 337 13,05 50,52 DE5345301 BuchenwÃ ¤lder und Moorwald bei Neuhausen und Olbernhau * 1 700 13,42 50,64 DE5345302 MothÃ ¤user Heide * 663 13,22 50,59 DE5345303 Serpentingebiet ZÃ ¶blitz-Ansprung 140 13,26 50,66 DE5345304 Kriegwaldmoore * 163 13,27 50,61 DE5345305 Natzschungtal 216 13,34 50,61 DE5345306 Bergwiesen um RÃ ¼benau, KÃ ¼hnhaide und Satzung * 471 13,19 50,51 DE5403301 Perlenbach-Fuhrtsbachtal * 331 6,24 50,51 DE5403302 Gebirgsbach Rur bei Monschau * 91 6,21 50,55 DE5403303 Felsen am Unterlauf des Perlenbaches * 33 6,25 50,53 DE5403304 Oberlauf der Rur * 938 6,20 50,54 DE5403305 VennhochflÃ ¤che bei MÃ ¼tzenich 32 6,20 50,57 DE5403306 Monschauer Stollen 0,12 6,23 50,55 DE5404301 Kermeter * 3 588,6699 6,45 50,62 DE5404302 BachtÃ ¤ler im TruppenÃ ¼bungsplatz Vogelsang * 218 6,38 50,54 DE5404303 Dedenborn, Talaue des PÃ ¼ngel-, WÃ ¼stebaches und Erkensruhroberlauf * 614 6,35 50,53 DE5404304 Schlosskirche in Schleiden 0,08 6,47 50,53 DE5405301 Kallmuther Berg 275 6,63 50,58 DE5405302 HÃ ¤nge an Urft und Gillesbach, Urftaue von Urft bis Schmidtheim * 495 6,58 50,50 DE5405303 Weyerer Wald * 225 6,63 50,54 DE5405305 Tanzberg 18 6,59 50,54 DE5405306 MannenberghÃ ¶hlen und Mannenbergstollen 1 6,63 50,50 DE5405307 KartsteinhÃ ¶hlen mit KakushÃ ¶hle * 5 6,66 50,55 DE5405308 Willenbergstollen bei Nettersheim-Zingsheim 0,24 6,64 50,51 DE5406301 Eschweiler Tal und Kalkkuppen * 385 6,73 50,57 DE5406302 Bad MÃ ¼nstereifeler Wald * 857 6,83 50,54 DE5406303 Hardt bei Pesch 22 6,68 50,53 DE5407301 Wiesen bei Ruine Tomberg 107 6,98 50,59 DE5408302 Ahrtal * 1 659 7,00 50,50 DE5409301 MÃ ¼ndungsgebiet der Ahr * 125 7,27 50,56 DE5410301 WÃ ¤lder zwischen Linz und Neuwied * 3 000 7,38 50,51 DE5410302 FelsentÃ ¤ler der Wied * 1 213 7,44 50,55 DE5412301 WesterwÃ ¤lder Seenplatte * 430 7,84 50,58 DE5413301 WesterwÃ ¤lder Kuppenland * 3 187 7,88 50,50 DE5414301 Elbbachtal * 84,86 8,05 50,49 DE5414302 Heidenkopf und Knoten nÃ ¶rdlich Mengerskirchen * 121,4 8,16 50,58 DE5414303 Wiesen nÃ ¶rdlich Lahr 49,24 8,14 50,52 DE5414304 Abbaugebiete Dornburg-Thalheim 276,78 8,03 50,52 DE5415301 Kallenbachtal zwischen Arborn und Obershausen * 179,86 8,21 50,58 DE5415303 Maienburg bei Winkels * 12,32 8,17 50,56 DE5415304 Kreuzberg und Kahlenbergskopf bei Obershausen * 1 071,8199 8,25 50,58 DE5415305 Ulmbach zwischen Allendorf und Biskirchen 9,21 8,30 50,55 DE5416301 Weinberg bei Wetzlar * 183,82 8,47 50,54 DE5416302 Waldgebiet Ã ¶stlich von Allendorf und nÃ ¶rdlich von Leun * 3 216,9399 8,36 50,56 DE5416303 Lahnwiesen zwischen Burgsolms und Oberbiel 74,82 8,40 50,55 DE5416304 Dillauen bei der LuthermÃ ¼hle 33,42 8,41 50,59 DE5416305 Urwaldzelle bei Braunfels 16,94 8,37 50,52 DE5417301 Lahnaue zwischen Atzbach und GieÃ en * 371 8,62 50,58 DE5417302 AbgrabungsgewÃ ¤sser Grube Fernie 13,96 8,65 50,54 DE5418301 GieÃ ener Bergwerkswald 86,47 8,67 50,56 DE5418302 GewÃ ¤sser in den Gailschen Tongruben 6,77 8,69 50,56 DE5418303 Wald um die Peterseen sÃ ¼dwestlich Lich 79,31 8,79 50,50 DE5419301 Wetterniederung bei Lich 364,61 8,87 50,53 DE5419303 WÃ ¤lder und Flachwasserteiche Ã ¶stlich Lich * 590,74 8,88 50,51 DE5419304 Lauter bei Laubach 11,57 8,98 50,57 DE5420304 Laubacher Wald * 9 436,0996 9,08 50,49 DE5421302 Hoher Vogelsberg * 3 889,3101 9,25 50,48 DE5422303 Talauen bei Herbstein * 1 377,41 9,40 50,54 DE5422304 Weinberg bei Stockhausen * 14,36 9,43 50,57 DE5423301 Himmelsberg 130 9,54 50,52 DE5423302 Zeller Loch * 4 9,62 50,51 DE5423303 Kalkberge bei GroÃ enlÃ ¼der 46 9,52 50,59 DE5423304 LÃ ¼der mit ZuflÃ ¼ssen 87 9,51 50,55 DE5426320 Hohe RhÃ ¶n * 1 620 10,09 50,56 DE5427301 Geba-Triften - Diesburg * 1 716 10,30 50,59 DE5427303 NSG Bischofswaldung mit Stedtlinger Moor * 515 10,25 50,52 DE5428301 Zehnerberg und Bauerbachtal * 117 10,42 50,51 DE5428302 Trockenhang am Halsberg * 32 10,49 50,54 DE5428303 Herpfer Wald - Berkeser Wald - Stillberg * 2 207 10,36 50,55 DE5429301 Kalkquellmoore bei Lengfeld * 13 10,67 50,53 DE5429302 Kirche Marisfeld 0 10,57 50,56 DE5429303 Kirche Themar 0 10,62 50,50 DE5430301 Erle-Wiesen St. Kilian * 101 10,74 50,57 DE5431301 Schleusegrund-Wiesen * 386 10,85 50,52 DE5431304 Bergwiesen um Neustadt a. Rstg. und Kahlert * 260 10,93 50,58 DE5434301 SchieferbrÃ ¼che bei Probstzella 348 11,36 50,56 DE5434302 Kirche Reichenbach 0 11,38 50,57 DE5435301 Mittelgrund * 662 11,61 50,52 DE5436301 Burgk - Bleiberg - Kobersfelsen * 422 11,74 50,54 DE5436303 Wettera * 126 11,78 50,52 DE5437301 Wisenta und Zeitera * 81 11,93 50,54 DE5437302 Wisenta und Zeitera * 401 11,90 50,55 DE5438302 GroÃ er Weidenteich * 342 12,06 50,50 DE5438303 Syrau-Kauschwitzer Heide 178 12,07 50,53 DE5438304 Rosenbachgebiet * 114 12,04 50,49 DE5438305 VogtlÃ ¤ndische PÃ ¶hle * 187 11,97 50,41 DE5438320 NSG Steinicht * 17 12,16 50,58 DE5439301 Triebtalgebiet * 203 12,29 50,46 DE5439302 Unteres Friesenbachgebiet 43 12,18 50,50 DE5440301 Steinberggebiet * 216 12,46 50,54 DE5441301 Moorgebiet Moosheide Obercrinitz * 62 12,51 50,57 DE5441302 Steinbergwiesen und Seifenbachtal * 68 12,64 50,55 DE5441303 Bergwiesen um SchÃ ¶nheide und StÃ ¼tzengrÃ ¼n * 134 12,53 50,50 DE5441304 Tal der GroÃ en Bockau * 410 12,63 50,48 DE5441305 Bergwiesen um Sosa * 130 12,66 50,49 DE5442301 Schwarzwassertal und Burkhardtswald * 656 12,72 50,47 DE5442302 Griesbachgebiet * 175 12,74 50,54 DE5442303 PÃ ¶hlwassertal mit WernitzbÃ ¤chel * 134 12,82 50,51 DE5443301 Mittelerzgebirgische Basaltberge * 156 13,03 50,57 DE5443302 Scheibenberger Heide * 115 12,93 50,52 DE5444301 BuchenwÃ ¤lder bei Steinbach * 441 13,17 50,54 DE5445301 Moore und MoorwÃ ¤lder bei Satzung * 158 13,18 50,51 DE5504302 Bunker Wiesen 0,31 6,47 50,47 DE5504303 Oleftal * 12 6,35 50,46 DE5504305 Kyllquellgebiet * 81 6,38 50,39 DE5505301 Wiesen, Borstgrasrasen und Heiden bei Sistig * 127 6,52 50,47 DE5505304 Manscheider Bachtal und Paulushof * 258 6,51 50,45 DE5505305 Unteres Genfbachtal * 47 6,66 50,49 DE5505307 Kalktuffquelle bei Blankenheim * 0,47 6,66 50,44 DE5505308 Haubachtal, Dietrichseiffen * 191 6,62 50,45 DE5505309 Dahlemer Binz * 12 6,53 50,40 DE5506301 Buirer Lei bei Buir 52 6,73 50,48 DE5506302 Aremberg * 241 6,82 50,42 DE5507301 WÃ ¤lder am Hohn * 287 6,92 50,42 DE5509301 NSG Laacher See * 2 104 7,28 50,41 DE5509302 Vulkankuppen am Brohlbachtal * 1 115 7,20 50,47 DE5510301 Mittelrhein * 1 195 7,56 50,35 DE5510302 RheinhÃ ¤nge zwischen Unkel und Neuwied * 768 7,29 50,54 DE5511301 NSG Urmitzer Werth * 69 7,51 50,42 DE5511302 Brexbach- und Saynbachtal * 2 014 7,62 50,45 DE5512301 Montabaurer HÃ ¶he * 2 811 7,76 50,41 DE5513302 Waldgebiet westlich von Elz 26,37 7,98 50,42 DE5514301 HeidenhÃ ¤uschen * 116,27 8,08 50,48 DE5514302 Spitzberg, Gackenberg und Tongruben von Hintermeilingen 150,58 8,11 50,48 DE5514303 BÃ ¤renloch bei Thalheim 1,56 8,04 50,49 DE5514304 Elbbachaue Ã ¶stlich von Elz 49,08 8,05 50,41 DE5515302 Marmorbruch Wirbelau 6,3 8,21 50,45 DE5515303 Lahntal und seine HÃ ¤nge * 2 082,3401 8,19 50,39 DE5516301 Heiligerwald-Blessestein-Eichenkopf 894,78 8,40 50,49 DE5516302 Waldgebiete sÃ ¼dwestlich von WeilmÃ ¼nster 142,13 8,36 50,42 DE5516303 An den FuÃ wiesen bei GrÃ ¤venwiesbach 134 8,44 50,41 DE5517301 Wehrholz 149,26 8,63 50,49 DE5517302 Wacholderheide und Streuobstwiese bei Hoch-Weisel 12 8,62 50,41 DE5517303 Ackergrundbachtal nÃ ¶rdlich Cleeberg 41,6 8,55 50,46 DE5518301 Salzwiesen von MÃ ¼nzenberg * 66 8,77 50,46 DE5518302 In der Metz bei MÃ ¼nzenberg 16,29 8,75 50,45 DE5518303 Salzwiesen bei Rockenberg * 10 8,73 50,43 DE5518304 GrÃ ¼nland bei Bellersheim und Obbornhofen 55,75 8,83 50,45 DE5518305 HÃ ¶lle von Rockenberg 10,23 8,74 50,44 DE5518306 Wald Ã ¶stlich Oppershofen 98 8,78 50,42 DE5519302 Kaltenrain bei Steinheim 23,87 8,93 50,44 DE5519304 Horloffaue zwischen Hungen und Grund-Schwalheim * 606,69 8,91 50,45 DE5519305 BasalthÃ ¼gel des Vogelsberges im Randbereich zur Wetterau 76,36 8,93 50,45 DE5520301 Basaltsteinbruch GlashÃ ¼tten 7 9,13 50,41 DE5520302 Talauen von Nidder und Hillersbach bei Gedern und Burkhards * 247,061 9,17 50,45 DE5520303 WingershÃ ¤user Schweiz * 43,64 9,14 50,47 DE5520304 Basaltmagerrasen am Rand der Wetterauer Trockeninsel * 226 9,04 50,49 DE5520305 EichkÃ ¶ppel bei Eichelsdorf * 42,42 9,07 50,46 DE5520306 Waldgebiete sÃ ¼dlich und sÃ ¼dwestlich von Schotten 1 651 9,08 50,43 DE5521301 Merkenfritzbachaue bei Gedern * 30 9,19 50,41 DE5521302 Hegwaldseifen bei Ober-Seemen 44 9,27 50,43 DE5521303 KugelhornmoosflÃ ¤chen im Vogelsberg 22 9,17 50,39 DE5522301 In der Kiesel bei Hintersteinau * 32 9,45 50,42 DE5522303 Talauen bei Freiensteinau und GewÃ ¤sserabschnitt der Salz * 774,12 9,35 50,43 DE5522304 Vogelsbergteiche und LÃ ¼deraue bei Grebenhain * 500,79 9,37 50,49 DE5523301 SchÃ ¶nbuche 121 9,53 50,48 DE5523302 ZuflÃ ¼sse der Fliede 76 9,72 50,45 DE5525307 Hohe RhÃ ¶n * 6 598 9,99 50,38 DE5526371 Bayerische Hohe RhÃ ¶n * 19 260,5898 9,95 50,41 DE5527301 Winterquartiere der Mopsfledermaus in der RhÃ ¶n 0 10,13 50,54 DE5527371 Bachsystem der Streu mit NebengewÃ ¤ssern 1 275,52 10,24 50,46 DE5527372 Trockengebiete vor der RhÃ ¶n * 789,74 10,29 50,47 DE5527373 Trockenverbundgebiet RhÃ ¶n - Grabfeld * 616,49 10,20 50,43 DE5528371 Bahratal 65,62 10,37 50,40 DE5529301 Gehegter Berg - Eingefallener Berg * 140 10,62 50,49 DE5529302 Gleichberge * 1 831 10,59 50,40 DE5529303 Eingefallener Keller Themar 0 10,61 50,50 DE5530301 Elsterbachtal - Wiedersbacher Moore * 80 10,81 50,47 DE5530302 HeideflÃ ¤che im HildburghÃ ¤user Stadtwald * 107 10,72 50,46 DE5531302 NSG Leite bei Harras * 570 10,87 50,40 DE5532302 NSG RÃ ¶thengrund * 116 11,16 50,41 DE5532307 HÃ ¶hlen bei Rauenstein und Meschenbach * 7 11,07 50,41 DE5532308 Westliches Schiefergebirge um Steinheid und Scheibe-Alsbach * 1 739 11,06 50,51 DE5533301 Tettautal - Klettnitzgrund * 152 11,25 50,41 DE5533302 Haderholz 23 11,25 50,47 DE5533303 Bergwiesen im Sonneberger Oberland * 179 11,24 50,47 DE5534301 SchieferbrÃ ¼che um Lehesten * 241 11,44 50,50 DE5535301 JÃ ¤gersruh - GemÃ ¤Ã grund - ThÃ ¼ringische Moschwitz * 1 374 11,61 50,40 DE5536301 HÃ ¤nge an der Bleilochtalsperre * 927 11,73 50,48 DE5536371 Saaletal v. Joditz bis Blankenstein u. NSG Tannbach b. MÃ ¶dlareuth * 337,69 11,80 50,41 DE5537301 Tannbach-Klingefelsen * 29 11,84 50,40 DE5537302 GrÃ ¼nes Band Sachsen/Bayern * 733 11,98 50,37 DE5537303 Kemnitztal * 151 12,05 50,42 DE5537304 KleingewÃ ¤sser um MiÃ lareuth * 28 11,94 50,44 DE5538301 Elstertal oberhalb Plauen * 621 12,06 50,45 DE5538302 Triebelbachtal * 190 12,12 50,38 DE5539301 GÃ ¶rnitzbach- und WÃ ¼rschnitzbachtal * 291 12,33 50,38 DE5539302 Bergwiesen und Moorstandorte bei SchÃ ¶neck * 104 12,32 50,38 DE5540301 Am alten FloÃ graben * 97 12,42 50,45 DE5540302 Oberes Zwickauer Muldetal * 425 12,43 50,44 DE5540303 Bergwiesen um Klingenthal * 223 12,39 50,36 DE5540304 BuchenwÃ ¤lder um Klingenthal * 244 12,46 50,39 DE5541301 Erzgebirgskamm am Kleinen Kranichsee * 330 12,67 50,42 DE5541302 Erzgebirgskamm am GroÃ en Kranichsee * 999 12,58 50,42 DE5541303 Mittelgebirgslandschaft bei Johanngeorgenstadt * 467 12,70 50,46 DE5542301 Wiesen um Halbmeil und Breitenbrunn * 82 12,81 50,43 DE5543301 Zweibach 106 12,86 50,46 DE5543302 GroÃ es Mittweidatal 220 12,93 50,45 DE5543303 Kalkbruch Hammerunterwiesenthal * 21 13,00 50,45 DE5543304 Fichtelbergwiesen * 231 12,94 50,41 DE5604301 Baasemer Wald * 97 6,48 50,39 DE5605302 GewÃ ¤ssersystem der Ahr * 2 543 6,64 50,37 DE5605304 Heidemoor am Moorbach 12 6,57 50,39 DE5605305 Dahlemer Kalktriften * 100 6,51 50,37 DE5605306 Obere Kyll und Kalkmulden der Nordeifel * 1 326 6,63 50,34 DE5607301 WÃ ¤lder um Bongard in der Eifel * 70 6,84 50,30 DE5608302 Nitzbach mit HangwÃ ¤ldern zwischen Virneburg und Nitztal * 616 7,11 50,36 DE5608303 Wacholderheiden der Osteifel * 1 134 7,09 50,43 DE5609301 Unterirdische stillgelegte Basaltgruben Mayen und Niedermendig 153 7,27 50,36 DE5610301 Nettetal * 1 170 7,28 50,35 DE5612301 Staatsforst Stelzenbach 488 7,83 50,38 DE5613301 LahnhÃ ¤nge * 4 781 7,86 50,32 DE5614301 Eich von Niederbrechen * 33,31 8,15 50,37 DE5614302 Mensfelder Kopf * 36,72 8,09 50,35 DE5615303 Wald und Schiefergruben bei Langhecke und Klein-Weinbach * 319,18 8,26 50,39 DE5615304 Eisenbach bei Niederselters 10,06 8,26 50,34 DE5616301 Im Weihergrund bei Laubuseschbach * 5,27 8,34 50,38 DE5617301 Haubergsgrund bei Pfaffenwiesbach 39 8,61 50,32 DE5617302 Eichkopf bei ObermÃ ¶rlen 59 8,65 50,35 DE5617303 Usa zwischen Wernborn und Ober-MÃ ¶rlen 44 8,66 50,36 DE5618301 Salzwiesen von Wisselsheim * 24 8,76 50,38 DE5618302 Magertriften von Ober-MÃ ¶rlen und Ostheim 73,586 8,67 50,38 DE5618303 Ã bungsplatz bei Ockstadt 47 8,71 50,34 DE5619303 Am Faulenberg bei Dauernheim 19,306 8,96 50,38 DE5619305 BuchenwÃ ¤lder Ã ¶stlich von Echzell 849 8,94 50,40 DE5619306 GrÃ ¼nlandgebiete in der Wetterau * 1 352 8,94 50,35 DE5620301 Salzwiesen und Weinberg von Selters * 33 9,03 50,35 DE5620302 GeiÃ berg bei Ortenberg 14 9,07 50,35 DE5621301 GewÃ ¤ssersystem der Bracht 39,6 9,27 50,38 DE5621302 Seemenbachtal bei Niederseemen 44 9,24 50,39 DE5621303 Reichenbach und Riedbach bei Birstein 17 9,30 50,36 DE5622301 Bellinger Berg * 95 9,49 50,31 DE5622302 Weinberg bei Steinau 32,527 9,45 50,33 DE5622303 HÃ ¶lle und Weinberg von Kressenbach * 19,388 9,46 50,37 DE5622304 Weiherskopf/Hohestein * 425 9,45 50,37 DE5622305 Ohlsteinbruch bei Steinau an der StraÃ e * 28,534 9,48 50,34 DE5622306 Steinaubachtal, Teufelsloch und Almosenwiese bei Steinau a.d.Str. * 88 9,46 50,34 DE5622307 Kaupe und Lochwiese bei Ã rzell 23 9,44 50,40 DE5622309 Katzenstein bei Marborn 2 9,40 50,32 DE5622310 Steinaubach und Ã rzeller Wasser 30 9,45 50,39 DE5623301 Stephanskuppe bei Sterbfritz * 9 9,65 50,32 DE5623302 Am Stein bei Elm 7 9,59 50,37 DE5623303 Ebertsberg bei Elm * 14,59 9,57 50,36 DE5623304 Weinberg bei Hohenzell * 42,486 9,55 50,32 DE5623305 Weinberg bei Bellings * 23,667 9,51 50,30 DE5623306 Hainberg bei Elm 6,413 9,54 50,37 DE5623307 Hundsgraben bei Elm * 24,4 9,56 50,37 DE5623308 Waizenberg bei Hohenzell * 22,7 9,52 50,31 DE5623309 Im Escherts bei Hutten * 15,888 9,60 50,36 DE5623310 Weiperzberg bei Breunings und Weiperz * 37 9,60 50,30 DE5623311 Langer Berg bei Sterbfritz 52 9,62 50,33 DE5623312 Lietebach,Kelterberg und Schluchtwald bei Ahlersbach u. Hohenzell * 202 9,57 50,31 DE5623313 Kinzberg bei Vollmerz 18 9,60 50,33 DE5623314 Weinberg bei Ahlersbach 32 9,56 50,33 DE5623315 Weinberg und Giebel bei Elm und Herolz 32 9,55 50,37 DE5623316 Gerlingsberg bei Herolz * 21 9,58 50,35 DE5623317 Kinzigsystem oberhalb von Steinau a. d. StraÃ e 109 9,50 50,33 DE5623318 Lambertswiese bei Bellings * 6 9,52 50,31 DE5623320 HangwÃ ¤lder am Ebertsberg/Escheberg bei Elm * 46 9,58 50,36 DE5623321 Basaltmagerrasen und Alter Stein bei Gundhelm * 8 9,66 50,37 DE5623322 KohlkÃ ¼ppel und BergÃ ¤cker bei Weiperz, Streitrain und Weiperzberg * 92 9,58 50,31 DE5623323 Dallecker bei Hohenzell 81 9,56 50,31 DE5623324 Kalktuffquelle beim Haineshof * 1 9,59 50,36 DE5624303 Magerrasen bei Weichersbach und weitere FlÃ ¤chen 111 9,68 50,32 DE5624304 Bergwiesen bei ZÃ ¼ntersbach * 81 9,73 50,32 DE5624305 Hemmersbach/Bergwiesen bei ZiegelhÃ ¼tte und weitere FlÃ ¤chen * 108 9,70 50,36 DE5624306 Nickus-Hoherdin 1 011 9,68 50,37 DE5624307 Stoppelsberg bei Weichersbach und Haag-Stiftes bei Oberzell * 441 9,70 50,32 DE5624350 Frauenstein * 430 9,70 50,38 DE5626301 Teiche bei SchÃ ¶nau an der Brendt 3 10,13 50,39 DE5626371 Tal der Brend * 424,23 10,11 50,38 DE5626372 Schmalwasser- und Premichtal 343,12 10,00 50,33 DE5627301 TrockenhÃ ¤nge im Saale-, Streu- und LÃ ¶hriether Tal * 149 10,24 50,31 DE5627303 Mausohrkolonien in der RhÃ ¶n 0 10,10 50,29 DE5627304 Winterquartiere der Mopsfledermaus bei Neustadt 0 10,26 50,38 DE5627371 FrÃ ¤nkische Saale zwischen Heustreu und Steinach * 296,45 10,23 50,32 DE5628301 LaubwÃ ¤lder bei Bad KÃ ¶nigshofen * 1 874 10,40 50,33 DE5628303 Grenzstreifen am Galgenberg - Milzgrund - WarthÃ ¼gel * 199 10,49 50,36 DE5628371 Milztal und oberes Saaletal 757,51 10,37 50,32 DE5629301 Oberlauf der Milz * 64 10,63 50,38 DE5629302 Schlechtsarter Schweiz * 530 10,61 50,32 DE5629303 Altenburg * 304 10,59 50,32 DE5630371 Rodachaue mit Bischofsaue westlich Bad Rodach 264,91 10,76 50,34 DE5630372 Rodacher Wald mit RuhhÃ ¼gel * 708,08 10,75 50,32 DE5631302 NSG Magerrasen bei Emstadt und Itzaue * 87 10,99 50,36 DE5631320 GÃ ¶rsdorfer Heide * 128 10,97 50,38 DE5631371 Muschelkalkzug von den Langen Bergen bis nach WeiÃ enbrunn v. Wald * 1 975,74 10,95 50,34 DE5631372 Feuchtgebiete um Rottenbach 31,31 10,96 50,37 DE5631373 Wiesen Ã ¶stlich und westlich Unterlauter b. Coburg 65,41 11,00 50,30 DE5632302 Tal der oberen Itz * 228 11,02 50,30 DE5632303 Lauterburg 0 11,02 50,32 DE5632304 NSG Effeldertal * 175 11,05 50,37 DE5632371 Ã stlicher MÃ ¶nchrÃ ¶dener Forst * 215,82 11,07 50,32 DE5633301 FÃ ¶ritzgrund * 198 11,21 50,32 DE5634371 TÃ ¤ler und Rodungsinseln im Frankenwald mit GeroldsgrÃ ¼ner Forst * 1 883,67 11,53 50,34 DE5636302 SteinbruchgelÃ ¤nde Ã ¶stlich Selbitz 35 11,77 50,32 DE5636371 Selbitz, Muschwitz und HÃ ¶llental * 436,66 11,69 50,37 DE5639301 Tetterweinbachtal, Pfaffenloh und Zeidelweidebach * 127 12,23 50,30 DE5639302 Raunerbach- und Haarbachtal * 275 12,30 50,27 DE5704301 Schneifel * 3 665 6,38 50,27 DE5705301 Duppacher RÃ ¼cken * 1 031 6,54 50,26 DE5706303 Gerolsteiner Kalkeifel * 8 408 6,70 50,20 DE5707302 NSG Jungferweiher 33 6,98 50,22 DE5711301 RheinhÃ ¤nge zwischen Lahnstein und Kaub * 4 555 7,69 50,17 DE5714301 Scheiderwald bei Hennethal 46 8,11 50,24 DE5714302 Wald nordÃ ¶stlich Huppert 192 8,02 50,21 DE5714303 TaunuswÃ ¤lder bei Mudershausen * 1 768 8,03 50,30 DE5714350 NSG Heckenberg von Strinz-Trinitatis * 12 8,16 50,24 DE5715301 Wald Ã ¶stlich Ohren 116,3 8,21 50,30 DE5716301 SchmittrÃ ¶der Wiesen und angrenzende FlÃ ¤chen * 27 8,44 50,20 DE5716302 Reichenbachtal * 21 8,47 50,20 DE5716304 Reifenberger Wiesen, Schmittgrund b. Oberreifenberg mit angr. Fl. * 72 8,45 50,24 DE5716305 AltkÃ ¶nig 74 8,48 50,21 DE5716306 Niedges-, Sau- und Kirrbachtal zwischen Mauloff und Schmitten * 96 8,42 50,28 DE5716307 Wald bei Arnoldshain 115 8,47 50,27 DE5716308 Dombachtal * 121,66 8,34 50,30 DE5716309 Dattenberg u. Wald westl. GlashÃ ¼tten mit Silber- u. Dattenbachtal * 850 8,35 50,20 DE5717301 Kirdorfer Feld bei Bad Homburg 135 8,61 50,25 DE5717302 HÃ ¼nerbergswiesen von Oberursel * 23,328 8,52 50,21 DE5717304 Oberurseler Stadtwald und StierstÃ ¤dter Heide * 531 8,54 50,20 DE5717305 Erlenbach zwischen Neu-Anspach und Nieder-Erlenbach 56 8,57 50,29 DE5718302 Beunebachaue bei Ober-WÃ ¶llstadt 5 8,74 50,28 DE5719301 Hessenjakobs-Graben bei Eichen 4,62 8,93 50,25 DE5719302 Wald zwischen KilianstÃ ¤dten und BÃ ¼desheim 123 8,85 50,21 DE5719303 BuchenwÃ ¤lder zwischen Florstadt und Altenstadt 1 183,55 8,89 50,30 DE5721303 SchnepfenkopfhÃ ¶hle bei Gelnhausen 1 9,21 50,21 DE5721304 RÃ ¤uber-Heinz-HÃ ¶hle bei WÃ ¤chtersbach 1 9,30 50,25 DE5721305 Kinzig zwischen Langenselbold und WÃ ¤chtersbach * 70 9,15 50,20 DE5722301 Rohrbachquellgebiet * 37,979 9,50 50,28 DE5722302 Neudorfwiesen bei Steinau * 26,831 9,50 50,29 DE5722304 Spessart bei Alsberg * 700 9,45 50,26 DE5722305 Klingbach, Orb und Haselbachtal bei Bad Orb * 60 9,36 50,22 DE5723301 Ratzerod von Neuengronau * 73,8 9,55 50,29 DE5723302 Westerngrund von Neuengronau und Breunings * 96 9,56 50,29 DE5723303 Weinberg von Neuengronau 50 9,62 50,28 DE5723306 Hohe Wiese und Steinfirst bei Breunings * 33 9,62 50,29 DE5723308 Wald zwischen Breunings und Mottgers 261 9,63 50,29 DE5723309 HirschkÃ ¤fergebiete bei Jossa 47 9,56 50,25 DE5723310 Wacholderheiden im Jossatal 15,532 9,50 50,24 DE5723311 Leimberg bei Breunings 65 9,59 50,29 DE5723350 Biberlebensraum Hessischer Spessart (Jossa und Sinn) * 733 9,49 50,25 DE5725301 Waldwiesen und Moore im Neuwirtshauser Forst * 184 9,90 50,22 DE5725302 Lindenstumpf und Rudelberg * 16 9,86 50,28 DE5726371 WÃ ¤lder und Trockenstandorte bei Bad Kissingen und MÃ ¼nnerstadt * 4 421,8101 10,04 50,21 DE5728371 Bundorfer Wald und QuellbÃ ¤che der Baunach * 1 541,45 10,49 50,21 DE5728372 HaÃ bergetrauf von KÃ ¶nigsberg bis Stadtlauringen * 923,38 10,42 50,21 DE5729301 Reutsee 12 10,54 50,24 DE5730301 Heiligenwiese und Heiligenleite  und Althellinger Grund  * 138 10,78 50,24 DE5730302 Muggenbacher Tongruben 23 10,79 50,22 DE5730303 WÃ ¤lder im Grabfeld * 461 10,72 50,34 DE5730304 Wiesen im Grabfeld * 332 10,71 50,22 DE5730305 Fledermausquartiere Heldburg 0 10,73 50,28 DE5731301 Naturschutzgebiet VogelfreistÃ ¤tte Glender Wiesen  * 169 10,94 50,29 DE5731302 Veste Coburg, Bausenberger und Callenberger Forst 247 10,99 50,27 DE5731303 Naturschutzgebiet GroÃ er Teich und Tambachaue  * 19 10,87 50,24 DE5731305 LebensrÃ ¤ume der Wiesenknopf-AmeisenblÃ ¤ulinge sÃ ¼dlich Coburg 26 11,00 50,23 DE5732371 Bruchschollenkuppen im Landkreis Coburg * 99,84 11,12 50,28 DE5732372 Fledermaus-Winterquartiere im Coburger Land 3,5 11,02 50,35 DE5732373 RÃ ¶derbach-, Biberbach- und Schneybachtal * 126,02 11,09 50,21 DE5733302 Mausohrkolonien im Naturraum Obermainisches HÃ ¼gelland 0 11,32 50,24 DE5733303 Festung Rosenberg und Plassenburg 0 11,33 50,24 DE5733371 Steinach- und FÃ ¶ritztal und Rodach von FÃ ¼rth a.B. bis Marktzeuln * 585,74 11,20 50,23 DE5734301 Mausohrwochenstube in Steinwiesen 0 11,46 50,29 DE5734302 Rabensteiner HÃ ¶he mit Zeyerner Wand * 13 11,40 50,27 DE5734303 Zeyerner Grund * 203 11,45 50,25 DE5734304 Kalkmagerrasen zwischen Vogtendorf und WÃ ¶tzelsdorf 89 11,39 50,21 DE5735301 Naturwaldreservat Hammerleite 53 11,58 50,30 DE5737371 Woja- und Haidleite 42,36 11,97 50,25 DE5738371 Nordostbayerische BachtÃ ¤ler um Rehau * 470,53 12,12 50,21 DE5739301 Bergwiesen um Rohrbach und Hennebachtal * 56 12,35 50,25 DE5803301 Alf- und Bierbach * 324 6,30 50,19 DE5804301 SchÃ ¶necker Schweiz * 1 086 6,48 50,18 DE5805301 Moore bei WeiÃ enseifen * 182 6,55 50,16 DE5805302 Birresborner EishÃ ¶hlen und Vulkan Kalem * 112 6,61 50,18 DE5807302 Eifelmaare * 1 201 6,87 50,17 DE5809301 MoselhÃ ¤nge und NebentÃ ¤ler der unteren Mosel * 16 273 7,30 50,18 DE5813301 Wiesen nordÃ ¶stlich Ransel * 26 7,86 50,10 DE5813302 Zorner Kopf 89 7,91 50,15 DE5814301 Wiesen bei BÃ ¤rstadt 68 8,08 50,11 DE5814303 AartalhÃ ¤nge zwischen Burg Hohenstein und Lindschied 335 8,07 50,19 DE5814305 Aartal zwischen Hahn und Bleidenstadt 22 8,15 50,14 DE5815301 Rabengrund von Wiesbaden mit angrenzenden FlÃ ¤chen * 85 8,23 50,12 DE5815302 Neuhofer Heide mit angrenzender FlÃ ¤che * 11 8,22 50,15 DE5815303 TheiÃ tal von Niedernhausen mit angrenzenden FlÃ ¤chen * 84 8,28 50,15 DE5815304 Goldsteintal bei Wiesbaden mit angrenzenden FlÃ ¤chen * 60,082 8,25 50,13 DE5815305 Trockenborn/Kellerskopf bei Rambach * 51 8,27 50,14 DE5815306 BuchenwÃ ¤lder nÃ ¶rdlich von Wiesbaden 4 098 8,20 50,13 DE5816301 Rossert-Hainkopf-Dachsbau * 114,492 8,39 50,16 DE5816303 Krebsbachtal bei Ruppertshain 84 8,42 50,17 DE5816305 Burghain Falkenstein * 34,233 8,48 50,19 DE5816306 Wiesen im SÃ ¼Ã en GrÃ ¼ndchen bei Neuenhain 15 8,49 50,16 DE5816307 NSG Daisbachwiesen bei Bremthal 28,485 8,36 50,15 DE5816308 NSG Kickelbach bei Fischbach 9 8,43 50,16 DE5816309 Rombachtal und auf dem Bangert bei KÃ ¶nigstein * 81 8,46 50,18 DE5816310 NeumÃ ¼hle bei SchloÃ born 26 8,39 50,19 DE5816311 HangwÃ ¤lder und Felsfluren am Kaisertempel/Martinswand b. Eppstein * 227 8,41 50,14 DE5816312 Wald Ã ¶stlich Wildsachsen 273 8,39 50,13 DE5817302 NSG Hinterste Neuwiese und NSG Waldwiesenbach bei OberhÃ ¶chstadt * 25 8,52 50,20 DE5817303 Sauerbornsbachtal bei Schwalbach a. T. 21 8,53 50,16 DE5818301 Am Berger Hang * 10 8,78 50,16 DE5818302 Berger Warte * 29 8,75 50,17 DE5818303 NSG Seckbacher Ried und angrenzende FlÃ ¤chen * 13 8,74 50,15 DE5818304 WaldstÃ ¼ck westlich Bischofsheim * 20 8,79 50,15 DE5819301 Mayengewann von LÃ ¤mmerspiel 7 8,87 50,10 DE5819303 Amerikafeld und Schindkaute bei Steinheim 16 8,90 50,11 DE5819304 BruchkÃ ¶bel 158 8,93 50,16 DE5819305 Donsenhard bei MÃ ¼hlheim 11 8,86 50,12 DE5819306 Hirzwald bei Mittelbuchen * 133 8,88 50,16 DE5819307 Mainaue bei Schleuse Kesselstadt 25 8,86 50,13 DE5819308 Erlensee bei Erlensee und Bulau bei Hanau * 583 8,97 50,15 DE5819309 US-MilitÃ ¤rgelÃ ¤nde bei GroÃ auheim 67 8,96 50,11 DE5820301 Kinzigaue von Langenselbold * 135 9,04 50,17 DE5820302 Weideswiesen-Oberwald bei Erlensee * 158 9,01 50,16 DE5820303 Tongrube von Meerholz 6 9,15 50,17 DE5821301 Talauensystem der Bieber und der Kinzig bei BiebergemÃ ¼nd * 464 9,31 50,20 DE5821302 NÃ ¤Ã lichbach bei Altenmittlau 3 9,17 50,14 DE5821303 Hailerer Sonnenberg und angrenzende MagerasenflÃ ¤chen 11 9,18 50,18 DE5822301 WiesbÃ ¼tt-Moor mit angrenzenden WaldflÃ ¤chen * 193 9,39 50,12 DE5822303 Beilstein bei Lettgenbrunn 6 9,40 50,17 DE5822350 Lohrbach und FlÃ ¶rsbach bei FlÃ ¶rsbachtal 12 9,46 50,10 DE5823301 Sinngrund * 409 9,66 50,12 DE5824301 Schondratalsystem * 304 9,72 50,18 DE5824302 Naturschutzgebiet Sodenberg-Gans  * 493 9,82 50,11 DE5824371 Einertsberg, Schondraberg und angrenzende WÃ ¤lder * 2 379,8301 9,69 50,18 DE5824372 Sippach-Tal sÃ ¼dÃ ¶stlich SippachsmÃ ¼hle 1,52 9,80 50,19 DE5825301 Mausohrkolonien in Machtilshausen und Diebach 0 9,84 50,13 DE5825371 WÃ ¤lder und Trockengebiete Ã ¶stlich Hammelburg * 1 317,1 9,96 50,10 DE5827371 StandortÃ ¼bungsplatz BrÃ ¶nnhof  und Umgebung 2 333,95 10,24 50,14 DE5828301 Naturschutzgebiet Urlesbachtal  * 23 10,41 50,13 DE5828371 GeiÃ leraue und Aurachwiesen bei Ostheim 159,48 10,53 50,13 DE5830301 Alsteraue von der Landesgrenze bis zur MÃ ¼ndung * 132 10,82 50,18 DE5830371 Weisach-Aue und NebenbÃ ¤che um Maroldsweisach 109,32 10,68 50,18 DE5831372 Eierberge bei Banz und Teile des Banzer Waldes * 651,89 10,94 50,11 DE5831373 Itztal von Coburg bis Baunach * 1 452,01 10,88 50,13 DE5832371 SÃ ¼dlicher Staatsforst Langheim * 185,5 11,12 50,11 DE5833371 Maintal von Theisau bis Lichtenfels * 871,71 11,16 50,16 DE5835301 Steinachtal mit Naturwaldreservat KÃ ¼hberg * 85 11,53 50,18 DE5835302 Landschaftsbestandteil Peterleinstein  12 11,60 50,16 DE5835371 Feuchtgebiet mit Vermoorungen sÃ ¼dlich Hohenberg * 56,86 11,66 50,19 DE5835372 Mainaue und MuschelkalkhÃ ¤nge zwischen Kauerndorf und Trebgast * 397,66 11,57 50,11 DE5836371 Serpentinstandorte am Haidberg sÃ ¼dwestlich Zell * 61,02 11,80 50,13 DE5837301 Naturwaldreservat Waldstein 22 11,86 50,13 DE5837302 Buchberg bei DÃ ¼rnberg 23 11,94 50,12 DE5837303 Paradiesteiche 14 11,94 50,11 DE5838302 Eger- und RÃ ¶slautal * 941 12,16 50,12 DE5838371 Habitate des Skabiosen-Scheckenfalters bei Selb * 21,25 12,16 50,20 DE5838372 Feuchtgebiete um Selb und GroÃ wendern * 195,58 12,17 50,15 DE5839302 Naturschutzgebiet Naturwaldreservat Hengstberg  40 12,19 50,13 DE5839303 ElstergebirgssÃ ¼dabfall bei SchÃ ¶nberg * 91 12,33 50,19 DE5903301 Enztal * 645 6,32 50,01 DE5905301 Kyllberg und Steinborner Wald * 1 691 6,62 50,10 DE5905302 WÃ ¤lder bei Kyllburg 412 6,60 50,04 DE5906301 Lieser zwischen Manderscheid und Wittlich * 1 346 6,83 50,05 DE5908301 Mosel * 623 7,16 50,06 DE5908302 Kondelwald und NebentÃ ¤ler der Mosel * 9 185 7,04 50,08 DE5909301 Altlayer Bachtal * 2 168 7,25 50,07 DE5911301 NSG Struth * 871 7,66 50,05 DE5912301 Engweger Kopf und Scheibigkopf bei Lorch * 94 7,79 50,06 DE5912302 Lorcher Werth * 12,908 7,81 50,04 DE5912303 Rheintal bei Lorch * 147 7,81 50,06 DE5912304 Gebiet bei Bacharach-Steeg * 1 267 7,73 50,05 DE5912305 Wald und Wiesen sÃ ¼dlich Ranselberg * 94 7,83 50,05 DE5913304 RosengÃ ¤rtchen Marienthal 3 7,95 50,01 DE5913306 Teufelskadrich bei Lorch * 374 7,87 50,02 DE5913307 Steigwiesen und Guntal sowie Wald sÃ ¼dlich Presberg * 411 7,88 50,05 DE5913308 Wispertaunus * 5 222 7,91 50,09 DE5914301 Weihersberg bei Kiedrich * 89,965 8,07 50,06 DE5914302 Weilburger Tal-Klingengrund * 42 8,15 50,09 DE5914303 Rheinniederung Mainz-Bingen * 1 149 8,02 49,99 DE5914350 Mariannenaue * 68,515 8,08 50,01 DE5914351 Wanderfischgebiete im Rhein 1 199 8,38 49,82 DE5915301 Rettbergsaue bei Wiesbaden * 68 8,22 50,04 DE5916301 Falkenberg und GeiÃ berg bei FlÃ ¶rsheim 88,463 8,40 50,00 DE5916302 Galgenberg bei Diedenbergen 292 8,42 50,09 DE5916303 Weilbacher Kiesgruben 58 8,46 50,05 DE5917301 Schwanheimer DÃ ¼ne 57 8,56 50,09 DE5917302 Heidelandschaft westlich MÃ ¶rfelden-Walldorf mit angrenz. FlÃ ¤chen * 218 8,51 50,00 DE5917303 Kelsterbacher Wald 453 8,52 50,04 DE5917304 Mark- und Gundwald zwischen RÃ ¼sselsheim und Walldorf 795,696 8,55 50,01 DE5917305 Schwanheimer Wald * 748,9 8,59 50,08 DE5918302 HerrnrÃ ¶ther- und Bornwaldswiesen von Sprendlingen mit angrenz. Fl. * 49 8,72 50,03 DE5918303 Frankfurter Oberwald 300 8,70 50,07 DE5918304 NSG Bruch von Gravenbruch 71 8,74 50,06 DE5918305 Luderbachaue von Dreieich * 304 8,74 50,03 DE5918306 Erlenbachaue bei Neu-Isenburg 22 8,72 50,05 DE5919302 DÃ ¼ne von Dudenhofen 5 8,88 50,00 DE5919303 NSG Schwarzbruch und NSG Pechgraben bei Seligenstadt 67 8,96 50,05 DE5919304 NSG Schifflache bei GroÃ auheim 60 9,00 50,09 DE5920301 Naturschutzgebiet Alzenauer Sande  95 9,05 50,07 DE5920350 Sendefunkstelle Mainflingen/Zellhausen * 141 9,01 50,02 DE5921301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen im Lkr. Aschaffenburg 12 9,14 50,05 DE5921371 Wiesen und Magerrasen zwischen HÃ ¶sbach und Rottenberg * 274,48 9,22 50,02 DE5922371 Lohrbach- und Aubach-Tal * 363,78 9,50 50,04 DE5923301 Naturschutzgebiet Graureiherkolonie am Salzberg  * 158 9,64 50,02 DE5923302 Winterquartiere der Mopsfledermaus im Spessart 7 9,66 50,03 DE5924371 Trockengebiete an den WerntalhÃ ¤ngen zwischen Karsbach und Stetten * 748,43 9,81 50,03 DE5925301 TruppenÃ ¼bungsplatz Hammelburg * 3 591 9,86 50,07 DE5927371 Maintal bei Sennfeld und Weyer * 325,55 10,27 50,05 DE5927372 Forst Dianenslust und Stadtwald Schweinfurt 1 331,12 10,26 50,08 DE5928371 WÃ ¤ssernachtal * 748,16 10,44 50,06 DE5929302 Mausohrkolonien in den HaÃ bergen und im Itz-Baunach-HÃ ¼gelland 0 10,46 50,19 DE5929371 HaÃ bergetrauf von Zeil am Main bis KÃ ¶nigsberg * 2 533,6599 10,62 50,03 DE5929372 Mainaue zwischen Eltmann und HaÃ furt * 950,24 10,53 50,01 DE5930302 Naturwaldreservat Stachel 24 10,71 50,06 DE5930371 Ehemaliger StandortÃ ¼bungsplatz Ebern und Umgebung * 261,52 10,76 50,09 DE5930372 SÃ ¼dhang des Steinert nordÃ ¶stlich Jesserndorf 24,38 10,70 50,09 DE5930373 WÃ ¤lder um Maroldsweisach, KÃ ¶nigsberg u. Rentweinsdorf mit Schloss * 1 381,24 10,77 50,05 DE5931371 Daschendorfer Forst 820,41 10,86 50,03 DE5931372 HÃ ¤nge am Kraiberg 94,8 10,86 50,00 DE5931373 Baunachtal zwischen Reckendorf und Baunach 94,02 10,84 50,01 DE5931374 Maintal von Staffelstein bis Hallstadt * 717,14 10,94 50,03 DE5932371 Albtrauf im Landkreis Lichtenfels * 1 852,97 11,06 50,09 DE5932372 Waldgebiete Buchrangen und Spendweg * 651,11 11,12 50,10 DE5933302 Schwalbenstein 14 11,31 50,01 DE5933371 Trockenrasen, Wiesen und WÃ ¤lder um Weismain * 1 990,05 11,22 50,07 DE5934302 Feuchtgebiete im Limmersdorfer Forst * 135 11,45 50,02 DE5934371 AlbtraufhÃ ¤nge zwischen GÃ ¶rau und Thurnau * 303,1 11,35 50,03 DE5935302 Lindauer Moor 27 11,53 50,05 DE5935303 Blumenau bei Bad Berneck * 71 11,63 50,04 DE5936301 Bernecker FelshÃ ¤nge * 115 11,68 50,05 DE5936302 Berg- und Moorwiesen bei Kornbach * 41 11,80 50,09 DE5936303 TorfmoorhÃ ¶lle * 125 11,83 50,09 DE5936371 Heinersreuther Bach 44,3 11,72 50,06 DE5937301 Zeitelmoos bei Wunsiedel * 398 11,96 50,06 DE5937304 Luisenburg, Gipfel der GroÃ en KÃ ¶sseine und Kleines Labyrinth 62 11,99 50,01 DE5937371 Schneebergmassiv mit Fichtelseemoor * 3 047,79 11,87 50,04 DE5938301 KÃ ¶sseinetal 23 12,16 50,02 DE6003301 Ourtal * 7 236 6,23 49,99 DE6004301 Ferschweiler Plateau * 2 430 6,42 49,91 DE6007301 Mesenberg und Ackerflur bei Wittlich * 205 6,89 49,96 DE6008301 Kautenbachtal * 860 7,14 49,92 DE6008302 Tiefenbachtal * 286 7,10 49,90 DE6009301 Ahringsbachtal * 2 043 7,20 49,94 DE6011301 Soonwald * 5 732 7,60 49,91 DE6012301 Binger Wald * 3 268 7,82 49,99 DE6012302 Wiesen bei SchÃ ¶neberg * 526 7,73 49,91 DE6012303 DÃ ¶rrebach bei Stromberg * 134 7,70 49,94 DE6013301 Rheinwiesen von Oestrich-Winkel und Geisenheim * 11,041 7,99 49,99 DE6013302 Ebental bei RÃ ¼desheim 30 7,91 49,99 DE6013350 RÃ ¼desheimer Aue * 5,677 7,94 49,98 DE6014301 Winkeler Aue * 10,408 8,01 50,00 DE6014302 Kalkflugsandgebiet Mainz-Ingelheim * 1 304 8,17 50,01 DE6015301 NSG Laubenheimer-Bodenheimer Ried * 72 8,32 49,95 DE6015302 Ober-Olmer Wald * 351 8,17 49,96 DE6016302 NSG KisselwÃ ¶rth und SÃ ¤ndchen * 73 8,35 49,92 DE6016303 Riedloch von Trebur mit angrenzender FlÃ ¤che * 8 8,37 49,92 DE6016304 Wald bei GroÃ -Gerau * 486 8,54 49,96 DE6016305 GrÃ ¼nland im Bereich der Herrenwiese nordwestlich Astheim 54 8,36 49,94 DE6016306 Ginsheimer Altrhein 48,394 8,35 49,95 DE6017303 RotbÃ ¶hl * 5 8,62 49,93 DE6017304 MÃ ¶nchbruch von MÃ ¶rfelden u. RÃ ¼sselsheim u. Gundwiesen von MÃ ¶rfelden * 995,1 8,52 49,98 DE6017305 Kammereckswiesen und Kirchnerseckgraben von Langen 48 8,65 49,98 DE6017306 Faulbruch von Erzhausen * 15 8,66 49,95 DE6017307 Sandtrockenrasen zwischen MÃ ¶rfelden und Walldorf 143 8,57 49,99 DE6018304 Sandrasen bei Urberach 6 8,79 49,98 DE6018305 Kranichsteiner Wald mit Hegbachaue, MÃ ¶rsbacher Grund u. Silzwiesen * 2 121,658 8,72 49,93 DE6018306 KoberstÃ ¤dter Wald Ã ¶stlich von Langen 148 8,71 49,98 DE6018307 Neuwiese und Wald nordÃ ¶stlich von Messel * 309 8,78 49,95 DE6018308 Naturdenkmal Steinbruch bei Langen 1 8,70 49,98 DE6019301 Reikersberg bei Nieder-Roden mit angrenzenden FlÃ ¤chen 17 8,90 49,99 DE6019302 In den RÃ ¶dern bei Babenhausen 85,285 8,97 49,95 DE6019303 Untere Gersprenz * 836 8,85 49,85 DE6019304 NSG Nieder-Rodener Lache * 127 8,88 49,98 DE6019305 VDO-Siemens BetriebsgelÃ ¤nde nÃ ¶rdlich Babenhausen * 0,617 8,95 49,97 DE6020301 Streuobstwiesen zwischen Erbig und Bischberg 177 9,15 49,95 DE6021302 StandortÃ ¼bungsplatz Aschaffenburg 86 9,18 49,94 DE6021371 Extensivwiesen und AmeisenblÃ ¤ulinge in und um Aschaffenburg * 250,82 9,18 49,95 DE6022371 Hochspessart * 17 415,5703 9,45 49,95 DE6023301 Naturschutzgebiet Romberg  56 9,59 49,98 DE6023302 Mausohrwochenstuben im Spessart 0 9,59 49,96 DE6024301 Winterquartiere der Mopsfledermaus bei Karlstadt 0 9,77 49,96 DE6024371 MÃ ¤usberg, Rammersberg, StÃ ¤ndelberg und Umgebung * 297,09 9,70 50,00 DE6025371 Gramschatzer Wald * 4 241,0801 9,95 49,91 DE6027371 Unkenbachaue mit Sulzheimer GipshÃ ¼gel und GrettstÃ ¤dter Wiesen * 275,48 10,28 49,98 DE6027372 Naturschutzgebiet HÃ ¶rnauer Wald  * 180,52 10,32 49,92 DE6028301 Mausohrkolonien im Steigerwaldvorland 0 10,37 50,02 DE6028371 DÃ ¼rrfelder und Sulzheimer Wald * 784,81 10,35 49,96 DE6029371 BuchenwÃ ¤lder und WiesentÃ ¤ler des Nordsteigerwalds * 15 876,8398 10,55 49,93 DE6029372 Spitzberg und GÃ ¤nsleite bei Limbach * 104,14 10,61 49,98 DE6029373 MaintalhÃ ¤nge zwischen Stettfeld und Zeil * 196,91 10,61 50,00 DE6030302 VogelfreistÃ ¤tte Graureiherkolonie Dippach am Main * 32 10,72 49,95 DE6030303 Mittleres Aurach-Tal von Priesendorf bis Walsdorf * 122 10,75 49,89 DE6030371 MaintalhÃ ¤nge um Viereth-Trunstadt und Oberhaid * 245,07 10,86 49,94 DE6031371 AltwÃ ¤sser an der RegnitzmÃ ¼ndung bei Bamberg und bei Viereth * 150,97 10,85 49,92 DE6032301 Mausohrkolonien in Lohndorf, Ehrl und Amlingstadt 0 11,05 49,92 DE6032371 Albtrauf von DÃ ¶rnwasserlos bis Zeegendorf * 3 063,1699 11,05 49,91 DE6034301 RhÃ ¤tschluchten westlich Bayreuth * 37 11,48 49,95 DE6034302 Ehrlichbachaue bei Obernsees * 7 11,39 49,93 DE6034303 Kalktuffmoorwiese bei Wohnsdorf * 14 11,35 49,92 DE6035302 Buchstein 13 11,54 49,93 DE6035371 MuschelkalkhÃ ¤nge nordÃ ¶stlich Bayreuth * 375,54 11,66 49,97 DE6035372 Rotmain-, Mistelbach- und Ã lschnitztal um Bayreuth * 705,21 11,52 49,99 DE6035373 Eremitage in Bayreuth * 38,72 11,62 49,95 DE6036301 Haidenaab-Quellmoore * 11 11,81 49,97 DE6037371 Bergwiesen im sÃ ¼dlichen Fichtelgebirge * 384,87 11,85 49,99 DE6037372 Scheibenwiese bei Ebnath * 3,41 11,96 49,96 DE6039301 Basaltkuppen in der NÃ ¶rdlichen Oberpfalz * 224 12,17 49,96 DE6039371 Wondreb zwischen Leonberg und Waldsassen * 95,09 12,29 49,97 DE6039372 Seibertsbachtal 39,56 12,20 49,96 DE6040371 Wondrebaue und angrenzende Teichgebiete * 235,52 12,35 49,92 DE6105301 Untere Kyll und TÃ ¤ler bei Kordel * 505 6,64 49,82 DE6105302 KyllhÃ ¤nge zwischen Auw und Daufenbach * 376 6,62 49,89 DE6107301 Frohnbachtal bei Hirzlei 47 6,99 49,86 DE6108301 DhronhÃ ¤nge * 709 6,98 49,78 DE6109303 Idarwald * 6 564 7,21 49,83 DE6113301 Untere Nahe * 280 7,91 49,90 DE6116301 Riedwiesen von WÃ ¤chterstadt 75 8,39 49,86 DE6116302 BruderlÃ ¶cher 16,927 8,43 49,83 DE6116303 GroÃ er Goldgrund bei Hessenaue 123 8,35 49,89 DE6116304 Oberrhein von Worms bis Mainz 465 8,36 49,88 DE6116305 Rheinniederung zwischen Gimbsheim und Oppenheim * 416 8,38 49,81 DE6116350 KÃ ¼hkopf-Knoblochsaue * 2 369 8,42 49,82 DE6116351 Riedsee westlich Leeheim 44 8,42 49,86 DE6117301 Griesheimer DÃ ¼ne und EichwÃ ¤ldchen * 42,283 8,57 49,84 DE6117302 DÃ ¼ne am Ulvenberg von Darmstadt-Eberstadt * 7,052 8,64 49,81 DE6117303 Lerchenberg und Kernesbellen von Darmstadt-Eberstadt * 17 8,66 49,82 DE6117304 Ehemaliger August-Euler-Flugplatz von Darmstadt * 67,575 8,59 49,86 DE6117306 WeiÃ er Berg bei Darmstadt und Pfungstadt * 91 8,61 49,83 DE6117307 PfungstÃ ¤dter DÃ ¼ne * 10 8,62 49,81 DE6117308 Streuobstwiesen von Darmstadt-Eberstadt/Prinzenberg und EichwÃ ¤ld. * 42 8,66 49,84 DE6117309 Beckertanne von Darmstadt mit angrenzender FlÃ ¤che * 69 8,59 49,85 DE6117310 Kiesgrube beim Weilerhof nordÃ ¶stlich Wolfskehlen 21 8,51 49,88 DE6117311 NSG LÃ ¶serbecken von Weiterstadt 8 8,57 49,89 DE6118302 Sandmagerrasen am SpieÃ feld westlich Dieburg 14 8,81 49,90 DE6118304 Dommersberg, Dachsberg und Darmbachaue von Darmstadt * 318 8,69 49,85 DE6118305 Wald und Magerrasen bei RoÃ dorf * 215 8,74 49,85 DE6119301 Wald sÃ ¼dlich von Otzberg * 300 8,94 49,81 DE6120301 Wald bei Wald-Amorbach 274 9,00 49,85 DE6121371 Maintal und -hÃ ¤nge zwischen Sulzbach und Kleinwallstadt * 301,45 9,18 49,87 DE6121372 Naturschutzgebiet Aubachtal bei Wildensee  66,54 9,31 49,81 DE6123302 MaintrockenhÃ ¤nge am Kallmuth und am HÃ ¼bschenberg * 18 9,62 49,80 DE6123371 Magerstandorte bei Marktheidenfeld und Triefenstein * 168,26 9,63 49,85 DE6123372 Naturdenkmal Unterer Klingelbachgraben * 3,13 9,59 49,81 DE6124371 Trockenstandorte um Leinach * 243,48 9,81 49,87 DE6124372 MaintalhÃ ¤nge zwischen Gambach und VeitshÃ ¶chheim * 866,15 9,77 49,98 DE6124373 Zellinger Gemeindewald 842,13 9,77 49,89 DE6125301 Mausohrwochenstuben im Maindreieck 0 9,84 49,88 DE6126301 Prosselsheimer Holz 223 10,16 49,85 DE6127371 Mainaue zwischen Grafenrheinfeld und Kitzingen * 1 380,1 10,18 49,89 DE6131302 Bruderwald mit Naturwaldreservat Wolfsruhe 462 10,91 49,85 DE6131371 Regnitz, Stocksee und Sandgebiete von Neuses bis Hallstadt * 259,35 10,99 49,81 DE6131372 Wiesen um die Altenburg bei Bamberg 56,75 10,87 49,88 DE6132371 Albtrauf von der Friesener Warte zur Langen Meile * 1 886,41 11,05 49,84 DE6134301 Mausohrkolonien in der FrÃ ¤nkischen Schweiz 2 11,34 49,87 DE6134371 Ahorntal * 314,27 11,44 49,85 DE6135301 Naturschutzgebiet Craimoosweiher  19 11,60 49,82 DE6135302 Zwischenmoore nÃ ¶rdlich CreuÃ en 3 11,61 49,87 DE6137301 Haidenaabtal und Gabellohe * 112 11,85 49,89 DE6137302 Basaltkuppen im Raum Kemnath * 81 11,85 49,83 DE6138371 Grenzbach und Heinbach im Steinwald * 165,8042 12,09 49,89 DE6138372 Serpentinstandorte in der nÃ ¶rdlichen Oberpfalz * 119,19 12,04 49,86 DE6139371 Waldnaabtal zwischen Tirschenreuth und Windisch-Eschenbach * 2 618,3301 12,26 49,89 DE6141301 Spirkenmoor bei Griesbach * 67 12,50 49,86 DE6205301 Sauertal und SeitentÃ ¤ler * 1 879 6,50 49,80 DE6205302 Obere Mosel bei Oberbillig * 468 6,52 49,70 DE6205303 Mattheiser Wald 448 6,65 49,71 DE6206301 Fellerbachtal * 514 6,81 49,76 DE6208302 Hochwald * 3 038 7,09 49,71 DE6212302 Moschellandsberg bei Obermoschel 76 7,78 49,72 DE6212303 Nahetal zwischen Simmertal und Bad Kreuznach * 5 068 7,70 49,79 DE6216302 Eich-Gimbsheimer Altrhein * 662 8,39 49,76 DE6216303 Hammer-Aue von Gernsheim und GroÃ -Rohrheim * 231 8,47 49,74 DE6217302 Seeheimer DÃ ¼ne * 1 8,63 49,77 DE6217303 Im Dulbaum bei Alsbach * 9 8,59 49,75 DE6217305 Kniebrecht, Melibocus u. OrbishÃ ¶he b. Seeheim-Jugenh., Alsb. u. Zwing. * 930 8,64 49,74 DE6217306 DÃ ¼ne Neben SchenkenÃ ¤cker  zwischen Seeheim und Jugenheim * 1 8,63 49,76 DE6217307 Oberste und unterste RÃ ¶der nÃ ¶rdlich Seeheim 8 8,65 49,78 DE6217308 JÃ ¤gersburger und Gernsheimer Wald 1 307 8,54 49,73 DE6218301 Felsberg bei Reichenbach * 168 8,69 49,73 DE6218302 BuchenwÃ ¤lder des vorderen Odenwaldes * 3 658 8,71 49,68 DE6218305 Herrensee von Niedernhausen 26 8,81 49,76 DE6219301 GrÃ ¼nlandbereiche Ã ¶stlich von Brensbach * 91 8,90 49,77 DE6220350 Ohrenbach zwischen Bremhof und Ohrenbach 8 9,12 49,72 DE6222341 Sandstein-Spessart 244,32 9,42 49,76 DE6222371 MaintalhÃ ¤nge zwischen BÃ ¼rgstadt und Wertheim * 617,09 9,55 49,76 DE6223301 Naturschutzgebiet TrockenhÃ ¤nge bei BÃ ¶ttigheim  * 47 9,65 49,71 DE6223341 Dertinger Berge * 121,89 9,62 49,78 DE6225303 Fledermausquartiere in der Festung Marienberg 6 9,92 49,79 DE6225371 LaubwÃ ¤lder um WÃ ¼rzburg * 1 033,4301 9,87 49,79 DE6225372 Irtenberger und Guttenberger Wald * 3 994,01 9,88 49,73 DE6227371 Sandgebiete bei Schwarzach, Klein- und GroÃ langheim * 1 431,7584 10,21 49,77 DE6227372 Flugplatz Kitzingen * 119,71 10,20 49,74 DE6230371 Langenbachgrund und Haarweiherkette * 151,6 10,94 49,75 DE6231371 Waldgebiet Untere Mark * 815,65 10,98 49,73 DE6232301 Lias-Grube bei UnterstÃ ¼rmig 12 11,05 49,79 DE6232303 Ã rtlbergweiher mit Ã rtlberg * 217 11,09 49,74 DE6232304 Eglofsteiner Weiher 17 11,02 49,70 DE6232371 BÃ ¼g bei Eggolsheim * 67,18 11,05 49,75 DE6233303 Buchenberg * 210 11,32 49,74 DE6233371 Wiesent-Tal mit SeitentÃ ¤lern * 6 934,4102 11,29 49,81 DE6233372 EhrenbÃ ¼rg und KatzenkÃ ¶pfe * 905,67 11,18 49,71 DE6234301 Landschaftsbestandteil Niederwald bei Kosbrunn  * 14 11,50 49,79 DE6235301 Naturschutzgebiet Grubenfelder Leonie  87 11,64 49,70 DE6237371 Heidenaab, Creussenaue und Weihergebiet nordwestlich Eschenbach * 1 866,05 12,00 49,66 DE6238301 Parkstein * 2 12,07 49,73 DE6240301 Bergwiesengebiet AltglashÃ ¼tte * 72 12,39 49,77 DE6240302 Moorgebiet bei BÃ ¤rnau * 53 12,46 49,79 DE6305301 Wiltinger Wald 849 6,63 49,62 DE6305302 Nitteler Fels und Nitteler Wald * 1 013 6,51 49,65 DE6306301 Ruwer und SeitentÃ ¤ler * 4 331 6,76 49,62 DE6307301 Wiesen bei Wadrill und Sitzerath * 92 6,91 49,60 DE6307302 westlich Otzenhausen * 29 6,99 49,60 DE6308301 Dollberg u. Eisener Wald * 928 7,02 49,62 DE6308302 Wiesenkomplex bei Eisen * 99 7,05 49,61 DE6308303 Felsental der Nahe bei Nohfelden * 90 7,14 49,60 DE6309301 Obere Nahe * 5 627 7,37 49,79 DE6310301 Baumholder und PreuÃ ische Berge * 11 569 7,40 49,64 DE6313301 Donnersberg * 8 082 7,91 49,47 DE6316302 Wald sÃ ¼dÃ ¶stlich BÃ ¼rstadt 120 8,49 49,62 DE6316303 Maulbeeraue 406 8,38 49,67 DE6316401 Lampertheimer Altrhein * 525 8,43 49,60 DE6317301 Weschnitzinsel von Lorsch 200 8,59 49,63 DE6317302 Magerrasen von Gronau mit angrenzenden FlÃ ¤chen * 171 8,66 49,69 DE6317305 TongrubengelÃ ¤nde von Bensheim und Heppenheim 91 8,62 49,66 DE6317306 Hinterer Bruch sÃ ¼dlich Heppenheim 17 8,64 49,62 DE6317308 Drosselberg/Hambach mit angrenzenden FlÃ ¤chen * 110 8,65 49,66 DE6318304 Tromm 311 8,80 49,60 DE6318306 Gronauer Bach mit Hummelscheid und Schannenbacher Moor * 68 8,70 49,69 DE6318307 Oberlauf der Weschnitz und NebenbÃ ¤che 124 8,78 49,56 DE6319301 Rotes Wasser von Olfen mit angrenzenden FlÃ ¤chen * 16 8,89 49,61 DE6319302 OberlÃ ¤ufe der Gersprenz 65 8,86 49,69 DE6319303 Oberlauf und NebenbÃ ¤che der MÃ ¼mling 83 8,92 49,62 DE6320301 Ebersberger Felsenmeer 17 9,02 49,61 DE6320302 ErdbachhÃ ¶hle bei Erbach 1 9,01 49,67 DE6320371 Drei Seen im oberen Breitenbachtal bei Breitenbuch * 39,59 9,09 49,61 DE6321371 TÃ ¤ler der Odenwald-BÃ ¤che um Amorbach * 547,71 9,22 49,65 DE6322341 Odenwald und Bauland Hardheim * 2 746,3301 9,46 49,62 DE6322371 SteinbruchgelÃ ¤nde bei Umpfenbach 46,65 9,35 49,70 DE6323341 Untere Tauber und Main * 732,33 9,54 49,71 DE6325371 SteinbrÃ ¼che nÃ ¶rdlich Kirchheim 82,81 9,85 49,66 DE6326371 TrockentalhÃ ¤nge im sÃ ¼dlichen Maindreieck * 511,77 10,02 49,68 DE6327302 Kalktuffquellen zwischen Willanzheim und Markt Einersheim * 25 10,30 49,68 DE6327371 Vorderer Steigerwald mit Schwanberg * 8 350,8896 10,34 49,63 DE6327372 GemeindewÃ ¤lder um Willanzheim * 301,74 10,20 49,68 DE6330371 Moorweiher im Aischgrund und in der Grethelmark * 215,11 10,83 49,67 DE6331371 Teiche und FeuchtflÃ ¤chen im Aischgrund, Weihergebiet bei Mohrhof * 422,44 10,85 49,66 DE6332301 Landschaftsbestandteil KrÃ ¶ttental  17 11,08 49,68 DE6332302 Naturschutzgebiet Wildnis am Rathsberg  * 25 11,03 49,62 DE6332371 Markwald bei Baiersdorf * 308,09 11,00 49,68 DE6332372 Flachmoore bei Kunreuth 14,28 11,16 49,69 DE6332373 HirschkÃ ¤fervorkommen bei Kleinseebach 0,89 11,00 49,65 DE6333371 Streuobst, Kopfeichen und Quellen am Hetzleser Berg * 1 438,49 11,14 49,65 DE6333372 Lillinger Wald * 174,78 11,28 49,63 DE6334371 WÃ ¤lder sÃ ¼dwestlich Betzenstein 62,6 11,40 49,65 DE6335302 Wellucker Wald nÃ ¶rdlich KÃ ¶nigstein * 899 11,61 49,63 DE6335305 HÃ ¶hlen der nÃ ¶rdlichen Frankenalb 0,01 11,45 49,76 DE6335306 Dolomitkuppenalb * 2 195 11,52 49,63 DE6335371 Pegnitz zwischen Michelfeld und Hersbruck * 310,54 11,56 49,68 DE6335372 Ã stlicher Vogelherd im Veldensteiner Forst 248,52 11,55 49,65 DE6335373 Sandgrube und Teiche sÃ ¼dlich Auerbach i. d. Opf. 5,83 11,62 49,67 DE6336301 US-TruppenÃ ¼bungsplatz GrafenwÃ ¶hr * 19 279 11,78 49,68 DE6337371 Vilsecker Mulde mit den TÃ ¤lern der Schmalnohe und Wiesenohe * 939,27 11,86 49,63 DE6338301 Lohen im Manteler Forst mit SchieÃ lweiher und StraÃ weiherkette * 772 12,00 49,70 DE6340301 BlockschuttwÃ ¤lder am Pleysteiner Sulzberg * 109 12,49 49,66 DE6340371 Pfreimd und Lois-Bach * 242,58 12,45 49,61 DE6341301 Torflohe * 173 12,55 49,61 DE6404301 Ã ¶stl. Wochern 59 6,41 49,50 DE6404302 Leuktal, Krautfelsen u. BÃ ¤renfels bei Orscholz * 269 6,51 49,52 DE6404303 Moselaue bei Nennig * 189 6,37 49,53 DE6404304 RÃ ¶llbachschlucht und Lateswald bei Nennig * 261 6,40 49,53 DE6404305 KalkwÃ ¤lder bei Palzem * 664 6,41 49,57 DE6405302 SaarhÃ ¶lzbachtal - Zunkelsbruch * 152 6,63 49,51 DE6405303 Serriger Bachtal und Leuk und Saar * 2 249 6,58 49,57 DE6406301 NSG Panzbachtal  westl. Bergen * 72 6,68 49,54 DE6406302 Lannenbachaue bei Scheiden und Umgebung * 61 6,74 49,55 DE6406303 NSG Holzbachtal  * 58 6,79 49,57 DE6406304 Wachtelkopf bei Rappweiler * 12 6,80 49,55 DE6406305 HÃ ¶lzbach zw. Rappweiler u. Niederlosheim * 71 6,79 49,52 DE6407301 Noswendeler Bruch * 149 6,86 49,54 DE6407302 Wadrilltal * 183 6,90 49,56 DE6407304 Wiesenlandschaft bei Buweiler * 51 6,95 49,56 DE6407305 LÃ ¶stertal * 223 6,92 49,55 DE6407306 Bremerkopf bei Steinberg * 564 6,85 49,58 DE6407307 Wiesenlandschaft bei Ã berroth * 297 6,97 49,51 DE6407308 Schreck nÃ ¶rdlich Kastel 18 6,96 49,58 DE6408301 Holzhauser Wald bei TÃ ¼rkismÃ ¼hle * 358 7,10 49,59 DE6408302 SÃ ¶terbachtal * 134 7,09 49,58 DE6408303 sÃ ¼dlich Braunshausen * 12 6,99 49,58 DE6408304 SÃ ¼dlich Bosen * 54 7,07 49,56 DE6408305 Eiweiler * 179 7,01 49,57 DE6408307 sÃ ¼dwestlich Selbach * 17 7,01 49,53 DE6408308 SÃ ¼dteil des Nohfeldener Rhyolith-Massivs * 440 7,10 49,55 DE6409301 Ã ¶stl. Nohfelden 4 7,20 49,57 DE6409302 FlachshÃ ¼bel, s. Wolfersweiler 11 7,18 49,56 DE6409303 Hofberg bei Reitscheid * 40 7,21 49,54 DE6409304 Wiese nÃ ¶ Reitscheid * 26 7,22 49,53 DE6409305 Weisselberg * 78 7,24 49,52 DE6409306 Hellerberg bei Freisen * 41 7,27 49,55 DE6410301 Ackerflur bei Ulmet 10 7,48 49,58 DE6411301 Kalkbergwerke bei Bosenbach * 64 7,51 49,54 DE6411302 KÃ ¶nigsberg * 1 083 7,59 49,58 DE6411303 Grube Oberstaufenbach * 10 7,52 49,52 DE6413301 KaiserstraÃ ensenke * 307 7,84 49,54 DE6414301 Kalkmagerrasen zwischen Ebertsheim und GrÃ ¼nstadt * 395 8,13 49,57 DE6414302 GÃ ¶llheimer Wald 290 8,02 49,58 DE6416301 Rheinniederung Ludwigshafen-Worms * 379 8,39 49,59 DE6417302 Viernheimer DÃ ¼ne * 1 8,56 49,52 DE6417304 Viernheimer Waldheide und angrenzende FlÃ ¤chen * 164 8,52 49,57 DE6417305 Glockenbuckel von Viernheim und angrenzende FlÃ ¤chen * 64 8,56 49,53 DE6417341 Weschnitz, BergstraÃ e und Odenwald bei Weinheim * 687,82 8,67 49,59 DE6417350 Reliktwald Lampertheim und Sandrasen untere Wildbahn * 936 8,54 49,60 DE6418350 Eiterbach * 9 8,82 49,54 DE6418351 Steinachtal bei Abtsteinach * 39,14 8,79 49,53 DE6419301 Magerwiesen von Raubach 9 8,89 49,56 DE6419303 Beerfelder Heide * 5 8,99 49,56 DE6419304 Oberes Ulfenbachtal bei Unter-SchÃ ¶nmattenwag * 79 8,86 49,52 DE6419305 NSG DÃ ¼rr-Ellenbachtal bei Wald-Michelbach * 50 8,87 49,55 DE6419306 Jakobsgrund und Gammelsbachaue * 45 8,96 49,51 DE6419307 Finkenbachtal und Hinterbachtal * 165 8,90 49,51 DE6420350 Euterbach und Itterbach mit NebenbÃ ¤chen * 62 9,05 49,52 DE6420351 Leegwald und HÃ ¶llklinge bei Kailbach 432 9,09 49,53 DE6421341 Odenwald Mudau-SchloÃ au * 232,4 9,18 49,56 DE6421342 OdenwaldtÃ ¤ler Buchen-WalldÃ ¼rn * 496,49 9,31 49,59 DE6423341 Nordwestliches Tauberland und Brehmbach * 509,31 9,59 49,63 DE6424341 NordÃ ¶stliches Tauberland * 944,17 9,71 49,65 DE6425371 StÃ ¶ckach, Lindach und Herrenwald 1 184,36 9,95 49,54 DE6425372 Tauber- und Gollachtal bei Bieberehren * 639,79 9,98 49,51 DE6427371 Fledermauswinterquartiere des Steigerwalds und der FrankenhÃ ¶he 4,74 10,30 49,60 DE6428301 Schwadengraben 6 10,41 49,59 DE6428302 Mausohrkolonien in Steigerwald, FrankenhÃ ¶he und Windsheimer Bucht 0 10,23 49,62 DE6428371 GipshÃ ¼gel bei KÃ ¼lsheim und WÃ ¼stphÃ ¼l * 61,09 10,35 49,57 DE6430371 Aurach zwischen Emskirchen und Herzogenaurach 199,08 10,80 49,56 DE6432301 Sandheiden im mittelfrÃ ¤nkischen Becken * 1 168 11,06 49,55 DE6432371 Irrhain * 111,82 11,07 49,52 DE6434301 TraufhÃ ¤nge der Hersbrucker Alb * 1 472 11,48 49,54 DE6434302 Ruine Rothenberg bei Schnaittach 3 11,36 49,55 DE6434371 Feuchtgebiete im Pegnitztal bei Reichenschwand * 37,87 11,36 49,51 DE6435306 Mausohrwochenstuben im OberpfÃ ¤lzer Jura 0 11,63 49,53 DE6435372 Teich Ã ¶stlich Oberreinbach 2,2 11,66 49,56 DE6436371 Wiesen und Sandgrube bei GaÃ enhof 24,65 11,71 49,56 DE6438301 BuchenwÃ ¤lder bei Sitzambuch 144 12,03 49,51 DE6439371 Pfreimdtal und Kainzbachtal * 334,43 12,28 49,55 DE6441301 Fahrbachtal * 444 12,57 49,56 DE6441302 Naturwaldreservat StÃ ¼ckstein 83 12,52 49,54 DE6504301 Hammelsberg u. AtzbÃ ¼sch bei Perl * 202 6,40 49,48 DE6505301 SteilhÃ ¤nge der Saar * 1 108 6,57 49,51 DE6505302 Nackberg * 35 6,60 49,44 DE6505303 SÃ ¼dhang Hohe Berg * 27 6,65 49,43 DE6505304 Kewelsberg zwischen TÃ ¼nsdorf und Wehingen * 12 6,50 49,47 DE6505305 Kalkbergwerk Mondorf 6 6,59 49,42 DE6505306 Ehemaliger Eisenbahntunnel bei Biringen 2 6,55 49,42 DE6506301 Wolferskopf * 415 6,71 49,41 DE6506302 Wiesenlandschaft bei DÃ ¼ppenweiler * 108 6,77 49,39 DE6506303 Ã stlich Merzig * 59 6,70 49,45 DE6506304 GroÃ er LÃ ¼ckner nordÃ ¶stl. Oppen * 321 6,80 49,47 DE6506305 In Geiern * 28 6,68 49,42 DE6506306 Bei Rimlingen und Rissenthal * 35 6,77 49,47 DE6507301 Prims * 601 6,87 49,48 DE6507302 Steinbach - TruppenÃ ¼bungsgelÃ ¤nde * 126 6,94 49,47 DE6507303 SÃ ¼dlicher Klapperberg - Im Schachen 50 6,94 49,45 DE6507304 Fledermausquartier Schmelz 0,1 6,85 49,44 DE6508301 NaturschutzgroÃ vorhaben Ill * 1 089 7,10 49,41 DE6508302 Ã ¶stlich Bergweiler 17 7,01 49,47 DE6508303 GrieÃ bach, westl. Oberlinxweiler * 40 7,12 49,45 DE6508304 Grauer Dorn bei Baltersweiler 6 7,15 49,50 DE6509301 Ostertal * 456 7,22 49,47 DE6511301 Westricher Moorniederung * 2 152 7,55 49,42 DE6512301 Mehlinger Heide * 399 7,84 49,48 DE6515301 DÃ ¼rkheimer Bruch 698 8,24 49,48 DE6517341 Unterer Neckar Heidelberg - Mannheim * 284,82 8,61 49,46 DE6518341 Odenwald bei Schriesheim * 840,2288 8,69 49,49 DE6518342 Steinach und ZuflÃ ¼sse * 630,7272 8,79 49,47 DE6519301 Heumatte Rothenberg 36 8,93 49,49 DE6519304 Odenwald bei Hirschhorn 5 302 8,87 49,44 DE6519341 Odenwald Brombachtal * 1 473,0784 8,86 49,49 DE6520341 Odenwald Eberbach * 3 358 9,04 49,50 DE6520342 Odenwald Neckargerach-Waldbrunn * 421,49 9,10 49,42 DE6521341 Elzbachtal * 1 222,0608 9,23 49,46 DE6522341 Seckach und ZuflÃ ¼sse * 1 624,3269 9,45 49,45 DE6523341 Westlicher Taubergrund * 1 839,1136 9,72 49,52 DE6526341 Taubergrund bei Creglingen * 929,8132 10,06 49,46 DE6527371 Endseer Berg * 125,74 10,24 49,44 DE6527372 Naturwaldreservate der FrankenhÃ ¶he 243,91 10,25 49,40 DE6528371 Anstieg der FrankenhÃ ¶he Ã ¶stlich der A 7 * 3 447,22 10,30 49,43 DE6530371 Zenn von StÃ ¶ckach bis zur MÃ ¼ndung 609,31 10,77 49,49 DE6531301 FÃ ¼rther und Zirndorfer Stadtwald 828 10,92 49,47 DE6531371 Weiherkette nÃ ¶rdlich Weinzierlein 5,26 10,89 49,43 DE6532371 Wasserwerk Erlenstegen * 213,33 11,16 49,47 DE6532372 Tiergarten NÃ ¼rnberg mit Schmausenbuck * 613,2 11,18 49,45 DE6533371 Rodungsinseln im Reichswald 43,47 11,26 49,44 DE6534371 BachtÃ ¤ler der Hersbrucker Alb * 698,33 11,47 49,45 DE6535371 WÃ ¤lder im OberpfÃ ¤lzer Jura * 803,73 11,64 49,57 DE6537371 Vils von Vilseck bis zur MÃ ¼ndung in die Naab * 621,95 11,93 49,27 DE6537372 Johannisberg * 381,41 11,99 49,47 DE6538371 Amphibien-LebensrÃ ¤ume um Etsdorf 34,11 12,04 49,45 DE6540302 Mausohrkolonien im Naturraum OberpfÃ ¤lzisch-Bayerischer Wald 0 12,41 49,41 DE6540371 StandortÃ ¼bungsplatz Oberviechtach * 240,38 12,45 49,48 DE6541371 Bayerische Schwarzach und Biberbach 530,4 12,62 49,46 DE6605301 Nied * 638 6,62 49,37 DE6605302 Bei Gisingen * 152 6,63 49,35 DE6606302 Primswiesen bei Nalbach 13 6,80 49,38 DE6606303 Primswiesen bei Bilsdorf 18 6,82 49,39 DE6606304 Rodener Saarwiesen 29 6,74 49,34 DE6606305 sÃ ¼dlich Flugplatz DÃ ¼ren 14 6,68 49,31 DE6606306 Wiesenlandschaft zw. HÃ ¼lzweiler u. Schwalbach 47 6,82 49,31 DE6606307 Sonnenkuppe 0,1 6,70 49,34 DE6606308 Blauwald 0,1 6,68 49,33 DE6606309 Altarme der Saar * 22 6,70 49,36 DE6607301 Wiesenlandschaft bei Wahlschied 70 7,01 49,34 DE6607302 Hoxberg I u. II 0,1 6,88 49,39 DE6608301 Nordwestlich Heinitz 109 7,13 49,33 DE6609301 Limbacher u. Spieser Wald * 1 653 7,19 49,32 DE6609302 NSG Kasbruch  * 35 7,21 49,34 DE6609303 Wiesen bei Frankenholz und Oberbexbach 52 7,26 49,37 DE6609304 KÃ ¼hnbruch 29 7,28 49,33 DE6609305 Blies * 303 7,30 49,27 DE6609306 Limbacher SanddÃ ¼ne 10 7,28 49,30 DE6609307 Bliesaue bei Beeden 6 7,31 49,30 DE6610301 Closenbruch * 82 7,36 49,33 DE6610302 JÃ ¤gersburger Wald und KÃ ¶nigsbruch bei Homburg * 647 7,36 49,36 DE6610303 BinnendÃ ¼ne nordÃ ¶stlich Homburg 5 7,36 49,33 DE6610304 NSG Lambsbachtal  * 5 7,38 49,32 DE6610305 Eichelscheidt 0,1 7,39 49,36 DE6610306 Landeskrankenhaus Homburg 0,3 7,35 49,31 DE6616301 Speyerer Wald und HaÃ locher Wald und SchifferstÃ ¤dter Wiesen * 3 218 8,35 49,34 DE6616304 Rheinniederung Speyer-Ludwigshafen * 1 448 8,48 49,39 DE6617341 Sandgebiete zwischen Mannheim und Sandhausen * 1 775,5406 8,56 49,43 DE6618341 Kleiner Odenwald * 3 560,6338 8,79 49,38 DE6618342 Kraichgau Meckesheim * 890,36 8,84 49,32 DE6619341 Odenwald-NeckargmÃ ¼nd 331,8207 8,88 49,40 DE6620341 Bauland Mosbach * 1 337,1642 9,15 49,38 DE6620342 Neckartal und Wald Obrigheim * 1 425,02 9,07 49,34 DE6621341 Schefflenzer Wald 1 074,67 9,32 49,40 DE6622341 Jagsttal bei SchÃ ¶ntal und Klosterwald * 1 260,5143 9,53 49,32 DE6623341 Jagsttal DÃ ¶rzbach - Krautheim * 1 756,98 9,63 49,36 DE6625341 Taubergrund Weikersheim - Niederstetten * 1 701,6172 9,92 49,43 DE6627301 Hutungen der FrankenhÃ ¶he * 78 10,22 49,35 DE6627371 Taubertal nÃ ¶rdlich Rothenburg und Steinbachtal * 1 061,7 10,16 49,41 DE6628371 Hutungen am Rother Berg und um Lehrberg * 182,48 10,49 49,31 DE6628372 Kammmolch-Habitate um Eichelberg und Fichtholz bei Colmberg 562,01 10,44 49,36 DE6628373 Tierweiher bei Hinterholz und Weiher am AubÃ ¼hl 12,3 10,46 49,33 DE6629301 Naturschutzgebiet Scheerweihergebiet bei Schalkhausen  * 53 10,52 49,31 DE6629302 Hofgarten in Ansbach * 13 10,58 49,30 DE6629371 Sonnensee und Birkenfelser Forst 174,44 10,55 49,38 DE6630301 Bibert und Haselbach * 240 10,71 49,38 DE6632371 Rednitztal in NÃ ¼rnberg * 337,76 11,03 49,38 DE6632372 Kornberge bei Worzeldorf 137,88 11,14 49,36 DE6633371 NSG Schwarzach-Durchbruch  und RhÃ ¤tschluchten bei Burgthann * 147,12 11,33 49,37 DE6633372 Feuchtbiotope bei Oberhembach * 48,46 11,27 49,31 DE6634371 HÃ ¶llberg * 66,14 11,48 49,37 DE6636301 Fledermausquartiere um Hohenburg 0,01 11,81 49,31 DE6636371 Lauterachtal * 822,1 11,79 49,30 DE6637301 Naturschutzgebiet Unteres Pfistertal nÃ ¶rdlich Vilshofen  14 11,95 49,31 DE6639371 Talsystem von Schwarzach, Auerbach und Ascha * 784,25 12,31 49,40 DE6639372 Charlottenhofer Weihergebiet, Hirtlohweiher und Langwiedteiche * 930,68 12,18 49,35 DE6640301 Kulzer Moos * 83 12,45 49,39 DE6640371 Schwarzwihrberg bei RÃ ¶tz * 209,68 12,49 49,36 DE6641371 Schwarzachtal zwischen Hocha und SchÃ ¶nthal 221,79 12,67 49,38 DE6642302 BuchenwÃ ¤lder bei AlthÃ ¼tte 216 12,76 49,34 DE6642371 Buchenwald Ã ¶stlich PerlhÃ ¼tte 177,19 12,73 49,39 DE6706301 Warndt * 5 097 6,77 49,20 DE6706302 Westl. Berus * 144 6,67 49,26 DE6706303 NSG Saaraue nordwestlich Wadgassen  14 6,79 49,27 DE6706304 NSG Breitborner FloÃ   * 39 6,82 49,29 DE6706306 Sauberg bei Felsberg 22 6,69 49,29 DE6706307 NSG EulenmÃ ¼hle/EulenmÃ ¼hle/Welschwies  * 89 6,75 49,25 DE6707301 Saarkohlenwald * 2 444 7,00 49,31 DE6708301 Stiftswald und Felsenwege St. Arnual * 309 7,01 49,20 DE6708302 NSG Wusterhang  und Beierwies  bei Fechingen 8 7,09 49,21 DE6708303 Allmendwald und Bettelwald bei Ormesheim 92 7,16 49,21 DE6708304 Scheidterberg 0,1 7,07 49,25 DE6708305 Woogbachtal * 709 7,10 49,24 DE6708307 Eichertsfelsen bei OberwÃ ¼rzbach 1 7,14 49,25 DE6708308 St. Arnualer Wiesen 38 7,03 49,22 DE6709301 Badstube Mimbach * 11 7,30 49,22 DE6709302 Bliesaue zwischen Blieskastel und Bliesdalheim * 199 7,26 49,22 DE6709303 MuschelkalkhÃ ¤nge nordwestlich Wecklingen * 14 7,22 49,22 DE6709304 SchlangenhÃ ¶hle 0,1 7,32 49,28 DE6709305 HollerlÃ ¶cher 0,1 7,26 49,29 DE6709306 Lambertsberg 0,1 7,19 49,27 DE6709307 LÃ ¶ffelsberg 0,1 7,22 49,27 DE6709308 KrÃ ¶tenbruch 0,1 7,21 49,28 DE6710301 ZweibrÃ ¼cker Land * 2 694 7,47 49,23 DE6715301 Modenbachniederung * 2 104 8,27 49,29 DE6715302 Bellheimer Wald mit Queichtal * 4 679 8,27 49,22 DE6716301 Rheinniederung Germersheim-Speyer * 2 072 8,42 49,27 DE6716341 Rheinniederung von Philippsburg bis Mannheim * 3 493,8401 8,52 49,33 DE6717341 LuÃ hardt zwischen Reilingen und Karlsdorf * 4 866,3198 8,56 49,22 DE6717342 Kinzig-Murgrinne Kapellenbruch * 171,3256 8,66 49,27 DE6718341 Ã stringer Kraichgau * 1 264,1283 8,71 49,23 DE6719341 Kraichgau Neckarbischofsheim * 744,9073 9,00 49,29 DE6721341 Untere Jagst und unterer Kocher * 2 391,24 9,34 49,28 DE6723341 Kupfer- und Forellental * 1 421,8903 9,62 49,27 DE6724341 Jagsttal Langenburg - Mulfingen * 1 974,0842 9,81 49,30 DE6726341 NordÃ ¶stliche Hohenloher Ebene 413,251 10,01 49,34 DE6727371 Klosterberg und Gailnauer Berg 375,11 10,18 49,26 DE6733371 Moosgraben und Dennenloher Weiher * 321,59 11,32 49,30 DE6733372 Vermoorungen sÃ ¼dlich Allersberg und bei Seligenporten * 11,88 11,29 49,26 DE6734371 BinnendÃ ¼nen und Albtrauf bei Neumarkt * 734,35 11,48 49,22 DE6735301 Talmoore an der Schwarzen Laaber * 229 11,61 49,27 DE6735371 Buchen- und MischwÃ ¤lder um Deusmauer 256,41 11,64 49,25 DE6736301 SchloÃ berg, WolfgangshÃ ¶hle und Hohllochberggruppe bei Velburg * 160 11,68 49,24 DE6736302 TruppenÃ ¼bungsplatz Hohenfels * 14 902 11,81 49,26 DE6738371 MÃ ¼nchshofener Berg * 180,57 12,07 49,24 DE6739301 RegentalhÃ ¤nge bei Hirschling * 352 12,17 49,21 DE6740301 NeubÃ ¤uer Weiher * 34 12,43 49,24 DE6740302 Waldweihergebiet im Postloher Forst * 418 12,35 49,28 DE6741371 Chamb, Regentalaue und Regen zwischen Roding und DonaumÃ ¼ndung * 3 193,53 12,52 49,20 DE6743301 Hoher Bogen * 498 12,92 49,24 DE6808301 Birzberg, Honigsack/Kappelberghang bei Fechingen * 183 7,07 49,19 DE6808302 Gebberg bei Fechingen * 53 7,08 49,20 DE6808303 MuschelkalkhÃ ¤nge bei Bebelsheim u. Wittersheim * 142 7,16 49,18 DE6808304 Umgebung GrÃ ¤finthal * 53 7,12 49,16 DE6808305 nÃ ¶rdlich Rilchingen-Hanweiler * 13 7,05 49,13 DE6809301 Bickenalbtal * 288 7,33 49,18 DE6809302 Muschelkalkgebiet bei Gersheim und Blieskastel * 1 640 7,20 49,17 DE6809303 zw. Bliesdalheim und Herbitzheim * 113 7,24 49,17 DE6809304 Umgebung BÃ ¶ckweiler (westl.) * 52 7,29 49,19 DE6809305 Baumbusch bei Medelsheim * 400 7,25 49,14 DE6809307 NSG Himsklamm * 51 7,22 49,13 DE6809308 BrÃ ¼cker Berg bei Niedergailbach 102 7,20 49,12 DE6811302 Gersbachtal * 338 7,59 49,15 DE6812301 BiosphÃ ¤renreservat PfÃ ¤lzerwald * 35 997 7,78 49,21 DE6814301 StandortÃ ¼bungsplatz Landau * 219 8,13 49,18 DE6814302 Erlenbach und Klingbach * 1 018 8,16 49,12 DE6816301 HÃ ¶rdter Rheinaue * 2 382 8,35 49,14 DE6816341 Rheinniederung von Karlsruhe bis Philippsburg * 4 655,8271 8,38 49,15 DE6818341 Kraichtaler Kraichgau * 964,657 8,75 49,13 DE6818342 Kraichgau Sinsheim * 1 772,5175 8,84 49,21 DE6820341 Ã stlicher Kraichgau * 565,67 9,03 49,16 DE6822341 Ohrntal und Kochertal bei Sindringen * 932,9625 9,53 49,19 DE6823341 Waldenburger Berge * 307,5278 9,65 49,15 DE6824341 Kochertal SchwÃ ¤bisch Hall - KÃ ¼nzelsau * 2 173,3611 9,78 49,21 DE6825341 Jagst bei Kirchberg und Brettach * 881,6953 9,99 49,20 DE6829371 Feuchtgebiete im sÃ ¼dlichen MittelfrÃ ¤nkischen Becken * 45,94 10,57 49,11 DE6830371 Obere AltmÃ ¼hl mit Brunst-Schwaigau und Wiesmet 4 507,98 10,69 49,18 DE6830372 Burgstallwald bei Gunzenhausen 118,27 10,78 49,12 DE6832371 GewÃ ¤sserverbund SchwÃ ¤bische und FrÃ ¤nkische Rezat * 1 093,9 10,82 49,25 DE6832372 RÃ ¶ttenbacher Wald 282,36 11,05 49,13 DE6833302 Mausohrwochenstuben in der mittleren Frankenalb 0 11,55 49,63 DE6833371 Trauf der sÃ ¼dlichen Frankenalb * 4 324,4199 10,79 49,02 DE6833372 Schwarzach vom Main-Donau-Kanal bis ObermÃ ¤ssing * 206,46 11,32 49,13 DE6834301 Trauf der mittleren Frankenalb im Sulztal * 1 224 11,42 49,13 DE6836371 Schwarze Laaber * 1 158,75 11,68 49,18 DE6837302 HÃ ¶hle sÃ ¼dwestlich von Markstetten 0,01 11,86 49,18 DE6838301 TrockenhÃ ¤nge bei KallmÃ ¼nz * 280 11,96 49,17 DE6840301 NSG RegentalhÃ ¤nge zwischen Kirchenrohrbach und Zenzing  * 22 12,42 49,18 DE6841371 StandortÃ ¼bungsplatz Roding * 163,19 12,54 49,20 DE6841372 Amphibienvorkommen am Pfahl bei Ried am Pfahl * 37,13 12,62 49,19 DE6842301 Pfahl * 104 12,86 49,09 DE6842371 Sandgrube bei Schachendorf * 8,95 12,71 49,17 DE6843301 Winterquartiere der Mopsfledermaus im OberpfÃ ¤lzer Wald 0 12,99 49,17 DE6843302 Birkenbruchwald Oed und ErlenwÃ ¤lder bei Arnbruck und HÃ ¶tzelsried * 59 12,92 48,99 DE6843371 Kaitersberg-FelshÃ ¤nge 20,21 12,95 49,17 DE6844301 Arracher Moor * 19 13,01 49,19 DE6844371 Oberlauf des WeiÃ en Regens bis KÃ ¶tzting mit Kaitersbachaue * 637,87 13,11 49,16 DE6844372 Kleiner und GroÃ er Osser, Zwercheck und Schwarzeck * 392,92 13,07 49,15 DE6844373 GroÃ er und Kleiner Arber mit Arberseen * 2 295,2 13,12 49,10 DE6914301 BienwaldschwemmfÃ ¤cher * 13 571 8,15 49,03 DE6915301 Rheinniederung Neuburg-WÃ ¶rth * 1 450 8,26 49,01 DE6916341 Alter Flugplatz Karlsruhe * 53,69 8,38 49,03 DE6916342 Hardtwald zwischen Graben und Karlsruhe * 4 721,3662 8,44 49,09 DE6917341 Brettener Kraichgau * 1 743,6863 8,65 49,04 DE6917342 Bruchsaler Kraichgau mit Silzenwiesen * 1 049,8617 8,60 49,11 DE6917343 Kinzig-Murg-Rinne zwischen Bruchsal und Karlsruhe * 1 557,3204 8,53 49,09 DE6919341 Heuchelberg und Hartwald * 1 578,1608 8,97 49,11 DE6924341 BÃ ¼hlertal Vellberg - Geislingen * 801,0993 9,87 49,12 DE6924342 SchwÃ ¤bisch Haller Bucht * 770,0696 9,73 49,08 DE6926341 Crailsheimer Hart und Reusenberg * 694,49 10,09 49,11 DE6927341 Rotachtal * 596,1289 10,31 49,03 DE6929371 Hesselberg * 282,03 10,52 49,07 DE6931371 FeuerlettenhÃ ¤nge um Dorsbrunn und Arbachtal Ã ¶stlich Pleinfeld * 159,25 11,03 49,10 DE6932301 Erlenbach bei Syburg * 59 11,13 49,06 DE6932371 Fledermauswinterquartiere in der sÃ ¼dlichen Frankenalb 7,97 11,00 49,03 DE6935371 WeiÃ e, Wissinger, Breitenbrunner Laaber u. Kreuzberg bei Dietfurt * 2 323,23 11,54 49,10 DE6937301 Flanken des Naabdurchbruchtals zwischen KallmÃ ¼nz und Mariaort * 1 441 11,95 49,08 DE6937371 Naab unterhalb Schwarzenfeld und Donau von Poikam bis Regensburg * 1 114,77 12,04 49,00 DE6938301 TrockenhÃ ¤nge bei Regensburg * 377 11,92 48,92 DE6939302 BachtÃ ¤ler im Falkensteiner Vorwald * 1 387 12,33 49,05 DE6939371 TrockenhÃ ¤nge am Donaurandbruch * 521,43 12,27 49,02 DE6940371 Vermoorung sÃ ¼dwestlich Falkenstein 9,13 12,47 49,08 DE6941301 Weiher bei Wiesenfelden * 50 12,54 49,04 DE6941302 Brandmoos und Hauerin * 90 12,58 49,03 DE6943371 Aitnach 48,94 12,88 49,04 DE6944301 Silberberg * 309 13,13 49,06 DE6944302 Moore westlich Zwiesel * 175 13,14 49,03 DE6946301 Nationalpark Bayerischer Wald * 24 206 13,39 48,99 DE7015341 Rheinniederung zwischen Wintersdorf und Karlsruhe * 5 231,4199 8,22 48,92 DE7016341 Hardtwald zwischen Karlsruhe und Muggensturm 2 070,7837 8,34 48,95 DE7016342 Wiesen und WÃ ¤lder bei Ettlingen * 1 633,28 8,43 48,94 DE7016343 Oberwald und Alb in Karlsruhe * 599,1465 8,40 48,99 DE7017341 Pfinzgau Ost * 1 766,2321 8,66 48,94 DE7017342 Pfinzgau West * 559,36 8,51 48,99 DE7018341 Stromberg * 11 787,624 8,90 49,02 DE7018342 Enztal bei MÃ ¼hlacker * 3 063,9199 8,81 48,94 DE7021341 LÃ ¶wensteiner und Heilbronner Berge * 5 427,5293 9,40 49,10 DE7021342 NÃ ¶rdliches Neckarbecken * 1 257,6754 9,23 49,04 DE7024341 Kochertal AbtsgmÃ ¼nd - Gaildorf und Rottal * 1 059,6591 9,81 48,97 DE7025341 Oberes BÃ ¼hlertal * 592,3279 9,88 49,01 DE7026341 Virngrund und Ellwanger Berge * 401,3035 10,13 48,94 DE7028301 Mausohrkolonien in und am Rand der SchwÃ ¤bischen Alb 0 10,49 48,99 DE7029302 Naturschutzgebiet Auwald bei Westheim  * 50 10,64 48,99 DE7029371 WÃ ¶rnitztal * 3 893,3301 10,62 48,94 DE7031371 Schambachried 11,2 10,94 48,97 DE7031373 Schambachtal mit SeitentÃ ¤lern 207,38 11,00 48,98 DE7032301 Laubenbuch 20 11,06 48,97 DE7035371 Magerrasen auf der AlbhochflÃ ¤che im Lkr. EichstÃ ¤tt * 54,86 11,60 48,84 DE7036371 TrockenhÃ ¤nge im unteren AltmÃ ¼hltal mit Laaberleiten und Galgental * 2 720,05 11,70 48,98 DE7036372 Hienheimer Forst Ã ¶stlich und westlich Schwaben * 1 188,99 11,74 48,92 DE7037371 Frauenforst Ã ¶stlich Ihrlerstein und westlich DÃ ¼rnstetten * 334,53 11,92 48,95 DE7038371 StandortÃ ¼bungsplatz Oberhinkofen 526,75 12,13 48,95 DE7040302 WÃ ¤lder im Donautal * 1 289 12,37 48,93 DE7040371 Donau und AltwÃ ¤sser zwischen Regensburg und Straubing * 2 193,76 12,38 48,98 DE7042371 StandortÃ ¼bungsplatz Bogen 72,47 12,71 48,90 DE7043301 Bergwiesen und -weiden im Vorderen Bayerischen Wald * 19 12,94 48,91 DE7043371 Deggendorfer Vorwald * 1 497,25 12,89 48,98 DE7043372 Wolfertsrieder Bach 62,87 12,91 48,98 DE7045371 Oberlauf des Regens und NebenbÃ ¤che * 1 921,91 13,20 48,94 DE7116341 Albtal mit SeitentÃ ¤lern * 2 725,3345 8,45 48,84 DE7116342 WÃ ¤lder und Wiesen bei Malsch * 906,68 8,36 48,89 DE7117341 Bocksbach und obere Pfinz * 726,8458 8,55 48,88 DE7118341 WÃ ¼rm-Nagold-Pforte * 1 901,74 8,73 48,83 DE7119341 StrohgÃ ¤u und unteres Enztal * 2 457,1475 9,07 48,94 DE7121341 Unteres Remstal und Backnanger Bucht * 795,7196 9,31 48,86 DE7123341 Welzheimer Wald * 976,89 9,71 48,87 DE7125341 Unteres Leintal und Welland * 1 466,41 9,97 48,87 DE7126341 Albtrauf bei Aalen * 1 493,2994 10,15 48,84 DE7127341 Sechtatal und HÃ ¼gelland von Baldern * 430,2 10,32 48,90 DE7128341 Westlicher Riesrand * 423,7549 10,41 48,88 DE7128371 Trockenverbund am Rand des NÃ ¶rdlinger Rieses * 948,97 10,72 48,82 DE7130301 Wemdinger Ried 124 10,67 48,87 DE7130302 Heroldinger Burgberg * 374 10,70 48,80 DE7130371 PfÃ ¤fflinger Wiesen und Riedgraben bei Laub 230,61 10,59 48,90 DE7130372 Oberlauf der Ussel bis Itzing 28,74 10,80 48,83 DE7131371 Steinbruch Langenaltheim 78,5 10,96 48,89 DE7131372 Steinbruch am Schrandelberg bei Langenaltheim 13,83 10,94 48,88 DE7132371 Mittleres AltmÃ ¼hltal mit Wellheimer Trockental und Schambachtal * 4 204,5 11,37 48,92 DE7132372 Galgenberg und Schutterquelle * 11,51 11,10 48,83 DE7132373 BuchenwÃ ¤lder auf der AlbhochflÃ ¤che * 275,45 11,06 48,85 DE7134371 StandortÃ ¼bungsplatz Ingolstadt - Heppberg * 263,29 11,44 48,83 DE7136301 Weltenburger Enge  und Hirschberg und AltmÃ ¼hlleiten  * 934 11,83 48,91 DE7136302 Naturschutzgebiet Sandharlander Heide  * 11 11,80 48,84 DE7136303 Mausohrkolonien in der sÃ ¼dlichen Frankenalb 0 11,83 48,89 DE7136304 Donauauen zwischen Ingolstadt und Weltenburg * 2 766 11,76 48,84 DE7136305 Trockenrasen nÃ ¶rdlich PfÃ ¶rring * 4 11,70 48,84 DE7137301 Sippenauer Moor * 16 11,95 48,87 DE7138371 BachmuschelbÃ ¤che sÃ ¼dlich Thalmassing * 45,56 12,10 48,88 DE7138372 Tal der GroÃ en Laaber zwischen Sandsbach und Unterdeggenbach 682,25 12,08 48,82 DE7142301 Donauauen zwischen Straubing und Vilshofen * 4 787 13,02 48,76 DE7144301 Todtenau und GfÃ ¶hretwiesen bei Zell * 150 13,15 48,89 DE7144371 Wiesen und Triften um RohrmÃ ¼nz, Grafling und Frath * 101,78 13,00 48,88 DE7144372 Extensivwiesen Ã ¶stlich Deggendorf * 102,78 13,06 48,85 DE7144373 Obere Hengersberger Ohe mit Hangwiesen * 350,66 13,12 48,84 DE7145371 Wiesengebiete u. WÃ ¤lder um den Brotjackelriegel und um SchÃ ¶llnach * 417,55 13,22 48,81 DE7148301 Bischofsreuter Waldhufen * 967 13,76 48,84 DE7148302 Moore bei Finsterau und Philippsreuth * 88 13,69 48,88 DE7148371 Philippsreuter Waldhufen * 69,27 13,67 48,86 DE7214341 Rheinniederung von Lichtenau bis Iffezheim * 2 051,8164 8,07 48,79 DE7214342 Bruch bei BÃ ¼hl und Baden-Baden * 2 112,2729 8,11 48,74 DE7214343 Magerrasen und WÃ ¤lder zw. Sandweier und Stollhofen * 780,65 8,09 48,79 DE7215341 WÃ ¤lder und Wiesen um Baden-Baden * 1 329,85 8,24 48,77 DE7216341 Unteres Murgtal und SeitentÃ ¤ler * 1 920,51 8,35 48,79 DE7217341 Eyach oberhalb NeuenbÃ ¼rg * 299,7037 8,53 48,79 DE7218341 Calwer HeckengÃ ¤u * 2 046,24 8,80 48,72 DE7220341 Stuttgarter Bucht * 558,5765 9,20 48,81 DE7222341 Schurwald * 3 033,2773 9,48 48,76 DE7224341 Rehgebirge und Krummtal * 264,5293 9,76 48,72 DE7224342 Albtrauf Donzdorf - Heubach * 2 519,9099 9,89 48,73 DE7225341 Albuchwiesen * 51,1026 10,02 48,78 DE7226341 Heiden und WÃ ¤lder nÃ ¶rdlich Heidenheim * 3 119,8 10,13 48,74 DE7229301 Abbaustelle bei Oberringingen, Teich b. Sternbach, PrÃ ¤latenweiher 8 10,51 48,74 DE7229371 Kesseltal mit Kessel, Hahnenbach und KÃ ¶hrlesbach 212,33 10,57 48,73 DE7230371 DonauwÃ ¶rther Forst mit StandortÃ ¼bungsplatz und Harburger Karab 2 400,9199 10,81 48,75 DE7232301 Donau mit Jura-HÃ ¤ngen zwischen Leitheim und Neuburg * 3 282 11,03 48,73 DE7233371 Amphibienhabitate um Neuburg 29,53 11,19 48,79 DE7233372 Donauauen mit Gerolfinger Eichenwald * 2 926,76 11,31 48,74 DE7233373 DonaumoosbÃ ¤che, Zucheringer WÃ ¶rth und Brucker Forst * 947,29 11,29 48,69 DE7234371 Oberstimmer Schacht * 18,82 11,45 48,70 DE7236301 Naturschutzgebiet BinnendÃ ¼nen bei Siegenburg und Offenstetten  25 11,83 48,75 DE7236302 Naturwaldreservat Damm 71 11,79 48,74 DE7236303 Forstmoos * 218 11,70 48,71 DE7236304 NATO-Ã bungsplatz Siegenburg 261 11,80 48,76 DE7237371 Sallingbachtal 339,39 11,86 48,80 DE7239371 Gelbbauchunken-Habitate nÃ ¶rdlich Ascholtshausen 15,89 12,19 48,79 DE7243301 Untere Isar zwischen Landau und Plattling * 1 217 12,73 48,69 DE7243302 IsarmÃ ¼ndung * 1 906 12,94 48,79 DE7244301 Schuttholzer Moor * 108 13,15 48,75 DE7245301 BayerwaldbÃ ¤che um SchÃ ¶llnach und Eging am See * 334 13,26 48,74 DE7245302 NadelwÃ ¤lder der Schwanenkirchner TertiÃ ¤rbucht * 260 13,22 48,71 DE7246371 Ilz-Talsystem * 2 846,5801 13,43 48,75 DE7246372 Sand- und Lehmgrube Loizersdorf 10,11 13,40 48,74 DE7248301 Bergwiesen und Magerrasen am Dreisessel * 45 13,81 48,76 DE7248302 Hochwald und Urwald am Dreisessel * 273 13,81 48,78 DE7248371 Borstgrasrasen und Bergwiesen Obergrainet-Gschwendet * 141,49 13,67 48,80 DE7313341 Westliches Hanauer Land * 1 377,34 7,91 48,66 DE7314341 Schwarzwald-Westrand bei Achern * 674,59 8,15 48,61 DE7315341 NÃ ¶rdlicher Talschwarzwald um BÃ ¼hlertal * 532,7126 8,21 48,67 DE7315342 Wiesen, Moore und Heiden bei Forbach * 599,63 8,30 48,67 DE7316341 Kaltenbronner EnzhÃ ¶hen * 1 042,4388 8,47 48,71 DE7317341 Kleinenztal und Schwarzwaldrandplatten * 1 394,6189 8,61 48,69 DE7319341 GÃ ¤ulandschaft an der WÃ ¼rm * 850,644 8,89 48,72 DE7320341 Glemswald * 3 254,6646 9,06 48,72 DE7321341 Filder * 696,9984 9,30 48,69 DE7322341 Hohes Reisach und Rauber * 374,1338 9,49 48,66 DE7323341 Pfuhlbach und Eichert * 127,0254 9,64 48,69 DE7324341 Eybtal bei Geislingen * 1 825,8733 9,89 48,65 DE7325341 Steinheimer Becken * 3 000,1245 10,05 48,68 DE7327341 HÃ ¤rtsfeld * 3 345,5562 10,30 48,79 DE7328302 Steinbruch nÃ ¶rdlich Bergheim 0,3 10,46 48,66 DE7328303 Dattenhauser Ried 297 10,37 48,65 DE7328304 Egau 42 10,41 48,63 DE7328305 Wittislinger Ried 93 10,44 48,63 DE7328371 Nebel-, Kloster- und Brunnenbach 318,2014 10,50 48,67 DE7329301 Donauauen Blindheim-DonaumÃ ¼nster * 1 211 10,67 48,64 DE7329371 Westerried nÃ ¶rdlich Wertingen 20,54 10,64 48,60 DE7329372 JurawÃ ¤lder nÃ ¶rdlich HÃ ¶chstÃ ¤dt * 3 819,24 10,61 48,68 DE7330301 Mertinger HÃ ¶lle und umgebende Feuchtgebiete 858 10,76 48,66 DE7330302 NiederterrassenwÃ ¤lder zwischen Fristingen und Lauterbach 218 10,72 48,65 DE7331301 Abbaustellen zwischen Rain und Gempfing 2 10,95 48,68 DE7332301 Illdorfer, Kundinger, Eschlinger Leiten * 77 11,01 48,67 DE7335371 Feilenmoos mit NÃ ¶ttinger Viehweide * 870,41 11,55 48,69 DE7340371 Habitate der Gelbbauchunke im Landkreis Dingolfing-Landau 16,61 12,45 48,67 DE7341301 Unteres Isartal zwischen Niederviehbach und Landau * 276 12,42 48,63 DE7341371 Mettenbacher, GrieÃ enbacher und KÃ ¶nigsauer Moos (Unteres Isartal) 220,46 12,54 48,67 DE7344301 Unteres Vilstal * 341 13,04 48,60 DE7345301 Vilshofener Donau-Engtal * 113 13,17 48,65 DE7346371 Ehemaliges KiesgrubengelÃ ¤nde nÃ ¶rdlich Hellersberg 13,21 13,39 48,60 DE7347371 Erlau * 574,55 13,56 48,66 DE7347372 Steinbruchgebiet nordwestlich Hauzenberg 13,33 13,61 48,67 DE7348371 Moore im Bereich Sonnen-Wegscheid mit Abschnitten des Rannatals * 262,01 13,72 48,62 DE7413341 Ã stliches Hanauer Land * 3 243,9846 7,96 48,62 DE7415341 Wilder See - Hornisgrinde * 2 897,3018 8,23 48,54 DE7415342 Oberes Murgtal * 1 356,1127 8,34 48,55 DE7418341 Nagolder HeckengÃ ¤u * 1 296,21 8,69 48,56 DE7419341 Spitzberg, Pfaffenberg, Kochhartgraben und Neckar * 845,5913 8,95 48,51 DE7420341 SchÃ ¶nbuch * 11 247,1299 9,07 48,58 DE7421341 Albvorland bei NÃ ¼rtingen * 1 501,9713 9,37 48,60 DE7422341 Lenninger Tal und Teckberg * 1 948,7589 9,48 48,56 DE7422342 Hohenneuffen, Jusi und BaÃ geige * 1 616,569 9,42 48,56 DE7423341 Neidlinger Alb * 1 570,1141 9,57 48,59 DE7423342 Filsalb * 5 430,0425 9,72 48,61 DE7423343 Gebiete zwischen Laichingen und Donnstetten * 324,9411 9,64 48,52 DE7425341 Lonetal Kuppenalb 444,779 9,92 48,55 DE7426341 Hungerbrunnen-, Sacken- und Lonetal * 914,7289 10,24 48,59 DE7427341 Giengener Alb und Eselsburger Tal * 983,3825 10,23 48,60 DE7427371 Naturschutzgebiet Gundelfinger Moos  * 226,35 10,30 48,51 DE7428301 Donau-Auen zwischen Thalfingen und HÃ ¶chstÃ ¤dt * 5 798 10,39 48,52 DE7429301 GrÃ ¤ben im Donauried nÃ ¶rdlich Eppisburg 53 10,57 48,54 DE7430301 Fledermausquartiere im Landkreis Augsburg 0 10,81 48,52 DE7431301 Lechauen nÃ ¶rdlich Augsburg * 401 10,87 48,51 DE7433371 Paar * 2 970,22 11,17 48,51 DE7438371 Bucher Graben * 46,35 12,04 48,57 DE7438372 KlÃ ¶tzlmÃ ¼hlbach * 54,06 12,03 48,51 DE7439371 Leiten der Unteren Isar * 642,58 12,23 48,56 DE7440371 Vilstal zwischen Vilsbiburg und Marklkofen * 834,65 12,49 48,54 DE7442301 Niedermoore und QuellsÃ ¼mpfe im Isar-Inn-HÃ ¼gelland * 25 12,77 48,54 DE7445301 Laufenbachtal * 312 13,33 48,57 DE7446301 Donauleiten von Passau bis Jochenstein * 517 13,51 48,59 DE7446371 Ã stlicher Neuburger Wald und Innleiten bis Vornbach * 1 088,27 13,43 48,53 DE7447371 Donau von Kachlet bis Jochenstein mit Inn- und IlzmÃ ¼ndung * 508,02 13,54 48,58 DE7512341 Rheinniederung von Wittenweier bis Kehl * 3 880,27 7,78 48,45 DE7513341 Untere Schutter und Unditz * 2 637,52 7,87 48,44 DE7515341 Oberes Wolfachtal * 741,2299 8,30 48,41 DE7515342 NÃ ¶rdlicher Talschwarzwald bei Oppenau * 336,4495 8,19 48,52 DE7516341 FreudenstÃ ¤dter HeckengÃ ¤u * 1 047,6422 8,62 48,47 DE7517341 Horber NeckarhÃ ¤nge * 790,7106 8,66 48,43 DE7519341 Neckar und SeitentÃ ¤ler bei Rottenburg * 571,4692 8,86 48,43 DE7519342 Rammert * 2 885,99 8,96 48,44 DE7520341 Albvorland bei MÃ ¶ssingen * 2 026,3101 9,06 48,39 DE7521341 Albtrauf Pfullingen * 3 678,6631 9,26 48,45 DE7521342 Mittleres Albvorland bei Reutlingen * 1 140,9183 9,24 48,50 DE7522341 Uracher Talspinne * 4 736,8101 9,41 48,49 DE7522342 Wacholderheiden bei MÃ ¼nsingen * 138,11 9,48 48,43 DE7523341 TruppenÃ ¼bungsplatz MÃ ¼nsingen * 6 384,4702 9,56 48,45 DE7524341 Blau und Kleine Lauter * 1 588,9193 9,88 48,44 DE7524342 Alb um Nellingen/Merklingen * 610,273 9,80 48,50 DE7526341 Westliche Lonetal-FlÃ ¤chenalb * 400,615 10,02 48,49 DE7527341 Donaumoos * 917,51 10,24 48,50 DE7527371 Leipheimer Moos * 183,65 10,21 48,48 DE7528371 Stubenweiherbach * 4,29 10,35 48,41 DE7530301 LÃ ¼tzelburger Lehmgrube 6 10,79 48,46 DE7531371 HÃ ¶h-, HÃ ¶rgelau- und Schwarzgraben, Lechbrenne nÃ ¶rdlich Augsburg * 65,74 10,89 48,44 DE7531372 Lechleite zwischen Friedberg und Thierhaupten 88,53 10,94 48,45 DE7535371 Kammmolch-Habitate im Kranzberger Forst 144,54 11,66 48,41 DE7537301 Isarauen von UnterfÃ ¶hring bis Landshut * 5 276 11,90 48,43 DE7538371 Gelbbauchunken-Habitate um Niedererlbach * 24,84 12,02 48,47 DE7539371 Kleine Vils * 28,29 12,26 48,47 DE7545371 Unterlauf der Rott von Bayerbach bis zur MÃ ¼ndung * 241 13,32 48,42 DE7614341 Mittlerer Schwarzwald zw. Gengenbach und Wolfach * 253,6321 8,15 48,40 DE7616341 Kleinkinzig- und RÃ ¶tenbachtal * 105,6304 8,40 48,35 DE7617341 Wiesen und Heiden an Glatt und MÃ ¼hlbach * 582,2576 8,61 48,39 DE7618341 Gebiete zwischen Rosenfeld und Haigerloch * 286,4857 8,81 48,34 DE7619341 Magerwiesen um Bisingen * 452,5364 8,93 48,33 DE7620341 Salmendingen/SonnenbÃ ¼hl * 293,0032 9,12 48,35 DE7620342 Reichenbach und Killertal * 1 224,6302 9,04 48,34 DE7620343 Albtrauf zwischen MÃ ¶ssingen und GÃ ¶nningen * 3 567,6667 9,13 48,40 DE7621341 Gebiete um Trochtelfingen * 699,7743 9,27 48,32 DE7622341 GroÃ es Lautertal und Landgericht * 3 309,4478 9,51 48,33 DE7623341 Tiefental und Schmiechtal * 3 304,4893 9,70 48,36 DE7625341 Donautal bei Ulm * 366,92 9,97 48,37 DE7628301 Riedellandschaft-Talmoore * 341 10,41 48,38 DE7629371 Zusamtal von Ziemetshausen bis SchÃ ¶nebach 344,12 10,57 48,31 DE7629372 Dinkelscherbener Moor * 50,02 10,62 48,34 DE7630371 Schmuttertal 899,33 10,74 48,34 DE7631371 Lechauen zwischen KÃ ¶nigsbrunn und Augsburg * 2 303,74 10,93 48,31 DE7631372 Lech zwischen Landsberg und KÃ ¶nigsbrunn mit Auen und Leite * 2 502,03 10,89 48,20 DE7634301 Naturschutzgebiet Weichser Moos  * 55 11,43 48,38 DE7635301 Ampertal * 2 171 11,91 48,47 DE7635302 Giesenbacher Quellmoor * 8 11,62 48,39 DE7636371 Moorreste im Freisinger und im Erdinger Moos * 491,12 11,68 48,38 DE7637371 Strogn mit Hammerbach und KÃ ¶llinger BÃ ¤chlein * 328,04 11,99 48,37 DE7638301 Aufgelassene Sandgrube Ã ¶stlich Riding 3 12,00 48,38 DE7643371 Altbachgebiet sÃ ¼dwestlich Triftern * 121,87 12,98 48,37 DE7712341 TaubergieÃ en, Elz und Ettenbach * 4 929,1699 7,69 48,24 DE7713341 Schwarzwald-Westrand von Herbolzheim bis Hohberg * 1 990,58 7,88 48,31 DE7714341 Mittlerer Schwarzwald bei Haslach * 661,4286 8,09 48,29 DE7715341 Mittlerer Schwarzwald bei Hornberg und Schramberg * 794,6901 8,29 48,24 DE7716341 Schiltach und Kaltbrunner Tal * 1 170,8168 8,36 48,26 DE7717341 Neckartal zwischen Rottweil und Sulz * 2 202,5818 8,61 48,27 DE7718341 Kleiner Heuberg und Albvorland bei Balingen * 877,2957 8,81 48,27 DE7719341 Gebiete um Albstadt * 1 519,3053 9,01 48,28 DE7720341 Gebiete bei Burladingen * 616,4509 9,09 48,30 DE7722341 Zwiefaltener Alb * 787,7368 9,46 48,25 DE7724341 Donau zwischen Munderkingen und Erbach * 457,9416 9,75 48,28 DE7726302 Naturschutzgebiet WasenlÃ ¶cher bei Illerberg  69 10,09 48,30 DE7726341 Illertal * 274,4939 10,04 48,30 DE7726371 Untere Illerauen * 834,1 10,02 48,34 DE7726372 Obenhausener Ried und MuschelbÃ ¤che im Rothtal 399,08 10,16 48,24 DE7727301 Alte GÃ ¼nz bei Tafertshofen * 20 10,28 48,21 DE7728301 Mausohrkolonien im Ost- und UnterallgÃ ¤u 0 10,39 48,30 DE7728302 Buchenwald Ã ¶stlich Krumbach 182 10,39 48,27 DE7728303 MindelhÃ ¤nge zwischen Winzer und Mindelzell * 87 10,45 48,25 DE7732301 Naturschutzgebiet Haspelmoor  * 157 11,09 48,22 DE7733371 Flughafen FÃ ¼rstenfeldbruck 226,35 11,26 48,20 DE7734301 GrÃ ¤ben und Niedermoorreste im Dachauer Moos * 306 11,48 48,27 DE7734302 Allacher Forst und Angerlohe * 219 11,48 48,20 DE7735371 HeideflÃ ¤chen und LohwÃ ¤lder nÃ ¶rdlich von MÃ ¼nchen * 1 913,85 11,61 48,23 DE7736371 GrÃ ¤ben und Niedermoorreste im Erdinger Moos * 110,56 11,74 48,24 DE7736372 NSG sÃ ¼dlich der Ismaninger Fischteiche 22,7 11,71 48,20 DE7739371 Isental mit NebenbÃ ¤chen * 766,01 12,18 48,25 DE7741371 GrÃ ¼nbach und Bucher Moor * 150,55 12,54 48,19 DE7742371 Inn und Untere Alz * 1 564,83 12,77 48,26 DE7743301 Innleite von Buch bis Simbach * 115 12,97 48,26 DE7744371 Salzach und Unterer Inn * 5 688,1099 12,76 48,07 DE7813341 Schwarzwald zwischen Kenzingen und Waldkirch * 2 199,0352 7,84 48,15 DE7817341 Eschachtal * 1 097,6289 8,52 48,19 DE7818341 Prim-Albvorland * 1 296,4996 8,72 48,16 DE7819341 Ã stlicher GroÃ er Heuberg * 2 155,3301 8,91 48,17 DE7819342 Wiesen bei Schwenningen 388,1095 8,99 48,11 DE7820341 Schmeietal * 978,0893 9,12 48,13 DE7820342 TruppenÃ ¼bungsplatz Heuberg * 4 732,0454 9,04 48,17 DE7821341 Gebiete um das Laucherttal * 1 658,29 9,22 48,21 DE7822341 GroÃ er Buchwald und Tautschbuch * 2 739,2678 9,41 48,20 DE7823341 Donau zwischen Munderkingen und Riedlingen * 1 427,78 9,57 48,20 DE7824341 WÃ ¤lder bei Biberach * 412,3268 9,74 48,12 DE7825341 DÃ ¼rnach und Osterried * 195,2367 9,86 48,18 DE7828371 GrÃ ¤ben im mittleren Mindeltal 78,71 10,49 48,15 DE7829301 Angelberger Forst * 641 10,59 48,11 DE7831301 Westerholz 40 10,89 48,14 DE7832371 Ampermoos * 528,67 11,14 48,10 DE7833371 Moore und BuchenwÃ ¤lder zwischen Etterschlag und FÃ ¼rstenfeldbruck * 775,61 11,22 48,12 DE7834301 Nymphenburger Park mit Allee und KapuzinerhÃ ¶lzl * 177 11,49 48,16 DE7837371 Ebersberger und GroÃ haager Forst * 3 840,4399 11,94 48,12 DE7839371 Mausohrkolonien im Unterbayerischen HÃ ¼gelland 0 11,45 48,50 DE7841371 Wochenstuben der Wimperfledermaus im Chiemgau 3,5 12,75 47,93 DE7842371 Kammmolch-Habitate in den Landkreisen MÃ ¼hldorf und AltÃ ¶tting * 113,57 12,69 48,15 DE7911341 Kaiserstuhl * 1 054,6506 7,66 48,11 DE7911342 Rheinniederung von Breisach bis Sasbach * 1 009,0114 7,59 48,10 DE7912341 Glotter und nÃ ¶rdl. Mooswald * 1 937,8734 7,80 48,10 DE7914341 Rohrhardsberg, Obere Elz und Wilde Gutach * 3 985,6121 8,13 48,13 DE7915341 SchÃ ¶nwalder HochflÃ ¤chen * 1 721,4607 8,21 48,11 DE7916341 SÃ ¼dÃ ¶stlicher Schwarzwald bei Villingen * 359,96 8,36 48,11 DE7918341 Hohenkarpfen * 291,4406 8,73 48,04 DE7918342 SÃ ¼dwestlicher GroÃ er Heuberg * 2 929,321 8,80 48,12 DE7919341 Donautal und HochflÃ ¤chen von Tuttlingen bis Beuron * 5 417,5601 8,91 48,04 DE7920341 Gebiete zwischen Sigmaringen und MeÃ kirch * 28,9477 9,21 48,05 DE7920342 Oberes Donautal zwischen Beuron und Sigmaringen * 2 707,1365 9,05 48,09 DE7922341 Enzkofer Ried und Mengener Riedle * 103,9351 9,36 48,03 DE7922342 Donau zwischen Riedlingen und Sigmaringen * 1 164,25 9,40 48,09 DE7923341 Federsee und Blinder See bei Kanzach * 2 831,8198 9,63 48,08 DE7924341 Umlachtal und RiÃ  sÃ ¼dlich Biberach * 712,9178 9,77 48,02 DE7926301 Heimertinger Illerleite 8 10,15 48,05 DE7926341 Rot und Bellamonter Rottum * 536,0903 10,00 48,13 DE7927371 BachmuschelbestÃ ¤nde bei Lauben * 21,1 10,29 48,07 DE7929301 Bechstein-Fledermausvorkommen um Bad WÃ ¶rishofen 137 10,57 48,01 DE7930301 Wiedergeltinger WÃ ¤ldchen 26 10,68 48,02 DE7932371 Windach * 309,92 11,01 48,04 DE7932372 Ammerseeufer und LeitenwÃ ¤lder * 952,06 11,18 47,98 DE7933301 Schluifelder Moos und Bulachmoos * 74 11,21 48,08 DE7933371 Eichenalleen und WÃ ¤lder um Meiling und WeÃ ling * 329,49 11,26 48,06 DE7933372 Herrschinger Moos und Aubachtal * 209,01 11,18 48,01 DE7934302 Eichelgarten im Forstenrieder Park * 18 11,44 48,05 DE7934371 Moore und WÃ ¤lder der EndmorÃ ¤ne bei Starnberg * 586,62 11,36 48,03 DE7938371 Attel * 294,0661 12,12 48,03 DE7939301 Innauen und LeitenwÃ ¤lder * 3 553 12,16 47,97 DE7939371 Moore um Wasserburg * 134,29 12,17 48,07 DE7942301 Heigermoos * 3 12,68 48,04 DE8012341 Breisgau * 3 127,54 7,75 48,01 DE8012342 SchÃ ¶nberg mit SchwarzwaldhÃ ¤ngen * 2 521,3472 7,79 47,93 DE8013341 Schauinsland * 917,8626 7,90 47,92 DE8013342 Kandelwald, RoÃ kopf und Zartener Becken * 2 071,4868 7,97 48,00 DE8016341 Baar * 2 220,3479 8,52 47,95 DE8017341 NÃ ¶rdliche Baaralb und Donau bei Immendingen * 2 493,99 8,69 47,95 DE8020341 Ablach, Baggerseen und Waltere Moor * 513,7426 9,09 47,94 DE8023341 Feuchtgebiete um Altshausen * 1 401,2902 9,53 47,94 DE8024341 Feuchtgebiete um Bad Schussenried * 609,4673 9,67 47,99 DE8025341 Wurzacher Ried und Rohrsee * 1 890,21 9,89 47,92 DE8026341 Aitrach und Herrgottsried * 558,2295 10,07 47,92 DE8027301 Benninger Ried * 101 10,20 47,98 DE8027371 Westliche GÃ ¼nz * 142,22 10,29 47,99 DE8028301 Katzbrui * 44 10,45 47,97 DE8028371 Mindelquellgebiet * 81,68 10,45 47,91 DE8028372 Kalktuffquellen im AllgÃ ¤uer Alpenvorland * 10,99 10,56 47,89 DE8028373 Obere Mindel * 88,65 10,48 47,94 DE8029371 Staffelwald bei Irsee und Lehmgrube Hammerschmiede * 329,89 10,59 47,90 DE8032302 Naturschutzgebiet Seeholz und Seewiese  * 97 11,09 48,00 DE8032371 Ammersee-SÃ ¼dufer und Raistinger Wiesen * 882,4 11,13 47,93 DE8032372 Moore und WÃ ¤lder westlich DieÃ en * 2 590,6201 11,04 47,91 DE8033371 MorÃ ¤nenlandschaft zwischen Ammersee und Starnberger See * 2 071,96 11,18 47,95 DE8033372 StandortÃ ¼bungsplatz Maising * 101,52 11,30 47,99 DE8033373 NSG Maisinger See 121,83 11,28 47,98 DE8034371 Oberes Isartal * 4 669,7798 11,48 47,97 DE8036301 Kastensee mit angrenzenden Kesselmooren * 28 11,83 47,99 DE8037371 Kupferbachtal, Glonnquellen und GutterstÃ ¤tter Streuwiesen * 105,74 11,85 47,95 DE8037372 Mausohrkolonien im sÃ ¼dlichen Landkreis Rosenheim 2 11,90 47,93 DE8038371 Rotter Forst und Rott * 846,29 12,10 47,98 DE8038372 Moore nÃ ¶rdlich Bad Aibling * 106,38 11,97 47,90 DE8039302 Moore und Seen nordÃ ¶stlich Rosenheim * 559 12,25 47,92 DE8039371 Murn, Murner Filz und Eiselfinger See * 514,15 12,22 47,98 DE8040371 Moorgebiet von EggstÃ ¤dt-Hemhof bis Seeon * 2 115,7 12,39 47,94 DE8041301 Winterquartier der Mopsfledermaus in Burg Stein 0 12,55 47,99 DE8041302 Alz vom Chiemsee bis Altenmarkt * 477 12,49 47,93 DE8041371 StandortÃ ¼bungsplatz Traunstein 104,45 12,64 47,90 DE8043371 Haarmoos 277,1826 12,89 47,91 DE8111341 MarkgrÃ ¤fler Rheinebene von Neuenburg bis Breisach * 2 361,8547 7,59 47,92 DE8113341 Belchen * 2 871,6375 7,86 47,82 DE8113342 Hochschwarzwald um den Feldberg * 5 052,1602 8,02 47,86 DE8114341 Hochschwarzwald um Hinterzarten * 1 764,78 8,08 47,90 DE8115341 Wutachschlucht * 3 542,5015 8,40 47,85 DE8115342 LÃ ¶ffinger Muschelkalkhochland * 469,208 8,32 47,88 DE8117341 SÃ ¼dliche Baaralb * 1 337,5735 8,66 47,88 DE8118341 Hegaualb * 1 348,6879 8,78 47,90 DE8119341 Ã stlicher Hegau und Linzgau * 504,8665 8,94 47,90 DE8121341 RuhestÃ ¤tter Ried, Egelseeried und Taubenried * 407,1459 9,19 47,91 DE8122341 BuchenwÃ ¤lder bei Fronhofen * 253,14 9,51 47,85 DE8122342 Pfrunger Ried und Seen bei Illmensee * 1 723,52 9,39 47,90 DE8123341 TobelwÃ ¤lder bei Blitzenreute * 221,4978 9,61 47,87 DE8124341 Altdorfer Wald * 1 350,462 9,73 47,85 DE8126341 Ach und DÃ ¼rrenbach * 22,5835 10,10 47,83 DE8127301 Illerdurchbruch zwischen Reicholzried und Lautrach * 968 10,18 47,85 DE8128301 GÃ ¼nzhangwÃ ¤lder Markt Rettenbach - ObergÃ ¼nzburg * 449 10,40 47,88 DE8128302 Gillenmoos * 86 10,49 47,82 DE8130301 Gennachhauser Moor * 234 10,68 47,84 DE8131301 Moorkette von Peiting bis Wessobrunn * 944 10,98 47,81 DE8131371 Lech zwischen Hirschau und Landsberg mit Auen und Leiten * 2 889,8501 10,87 47,99 DE8132302 Ettinger Bach * 59 11,17 47,80 DE8133301 Naturschutzgebiet Osterseen  * 1 087 11,32 47,81 DE8133302 Eberfinger Drumlinfeld mit Magnetsrieder Hardt u. Bernrieder Filz * 1 115 11,21 47,84 DE8133371 Starnberger See * 5 689,0498 11,32 47,90 DE8134303 Fledermaus-Kolonien im SÃ ¼dwesten Oberbayerns 0 11,09 48,03 DE8134371 Moore sÃ ¼dlich KÃ ¶nigsdorf, Rothenrainer Moore und KÃ ¶nigsdorfer Alm * 1 100,28 11,50 47,79 DE8134372 Loisachleiten * 306,52 11,40 47,87 DE8135371 Moore zwischen Dietramszell und Deining * 960,34 11,50 47,91 DE8136302 Taubenberg * 1 847 11,77 47,83 DE8136371 Mangfalltal * 1 347,64 11,81 47,82 DE8137301 Wattersdorfer Moor * 346 11,85 47,85 DE8138371 Auer Weidmoos mit Kalten und Kaltenaue * 465,51 12,02 47,81 DE8138372 Moore um Raubling * 1 027,917 12,05 47,80 DE8139371 Simsseegebiet * 1 041,88 12,23 47,87 DE8140371 Moore sÃ ¼dlich des Chiemsees * 3 566,4099 12,51 47,83 DE8140372 Chiemsee * 8 151,5601 12,45 47,88 DE8141301 Hangquellmoor Ewige Sau  * 50 12,56 47,86 DE8142371 Moore im Salzach-HÃ ¼gelland * 1 308,54 12,86 47,90 DE8142372 Oberes Surtal und Urstromtal HÃ ¶glwÃ ¶rth * 878,21 12,75 47,85 DE8143371 Uferbereiche des Waginger Sees, GÃ ¶tzinger Achen und untere Sur * 239,36 12,91 47,86 DE8211341 MarkgrÃ ¤fler HÃ ¼gelland mit SchwarzwaldhÃ ¤ngen * 3 248,0754 7,71 47,81 DE8213341 Weidfelder im Oberen Wiesetal * 1 743,0551 7,92 47,77 DE8213342 Gletscherkessel PrÃ ¤g * 2 977,0781 7,97 47,80 DE8214341 Blasiwald und Unterkrummen * 354,5739 8,15 47,80 DE8214342 Bernauer Hochtal und Taubenmoos * 1 698,5796 8,06 47,80 DE8214343 Oberer Hotzenwald * 1 872,2769 8,09 47,73 DE8216341 Blumberger Pforte und Mittlere Wutach * 6 337,8501 8,44 47,78 DE8218341 Westlicher Hegau * 1 879,4276 8,88 47,80 DE8218342 Gottmadinger Eck * 316,0273 8,77 47,73 DE8219341 Mettnau und Radolfzeller Aach unterhalb Singen * 1 742,0165 8,93 47,74 DE8220341 BodanrÃ ¼ck und westl. Bodensee * 14 237,2881 9,10 47,73 DE8220342 Ã berlinger See und Bodenseeuferlandschaft * 3 768,6702 9,16 47,76 DE8221341 Bodensee Hinterland bei Ã berlingen * 316,8914 9,22 47,79 DE8221342 Bodenseehinterland zwischen Salem und Markdorf * 404,5688 9,37 47,71 DE8222341 Deggenhauser Tal * 811,959 9,39 47,80 DE8222342 Rotachtal Bodensee * 466,188 9,46 47,76 DE8224341 Feuchtgebiete bei Waldburg * 294,5598 9,75 47,76 DE8225341 Weiher und Moore um KiÃ legg * 1 229,4216 9,88 47,81 DE8226341 Feuchtgebietskomplexe nÃ ¶rdlich Isny * 605,5804 10,04 47,75 DE8227301 Quellflur bei Staig * 1 10,24 47,79 DE8227302 Quellfluren bei Maisenbaindt * 1 10,23 47,76 DE8227373 KÃ ¼rnacher Wald * 2 759,6101 10,17 47,73 DE8228301 Kempter Wald mit Oberem Rottachtal * 4 096 10,48 47,72 DE8229301 Elbsee * 151 10,55 47,80 DE8229302 Fronhalde und Holdersberg 18 10,55 47,76 DE8230301 Hangquellmoor sÃ ¼dwestlich Echerschwang * 2 10,77 47,71 DE8230371 Moore um Bernbeuren * 325,95 10,81 47,72 DE8231302 Illach von Hausen bis Jagdberg * 300 10,94 47,72 DE8232371 Grasleitner Moorlandschaft * 2 137,8701 11,05 47,76 DE8233301 Moor- und Drumlinlandschaft zwischen Hohenkasten und Antdorf * 1 412 11,24 47,76 DE8233371 StandortÃ ¼bungsplatz Spatzenhausen nÃ ¶rdlich Murnau * 134,69 11,18 47,72 DE8234371 Moore um Penzberg * 1 161,21 11,43 47,79 DE8234372 Loisach * 192,74 11,40 47,85 DE8235301 Ellbach- und Kirchseemoor * 1 173 11,60 47,80 DE8235371 Attenloher Filzen und Mariensteiner Moore * 650,2 11,66 47,76 DE8237371 Leitzachtal * 2 240,7 11,90 47,77 DE8238371 Innauwald bei Neubeuern und PionierÃ ¼bungsplatz Nussdorf * 191,63 12,15 47,73 DE8240302 BÃ ¤rnseemoor * 93 12,34 47,79 DE8243301 StandortÃ ¼bungsplatz Kirchholz (Bad Reichenhall) * 114 12,90 47,73 DE8243371 Marzoller Au * 140,54 12,92 47,76 DE8311341 TÃ ¼llinger Berg und Tongrube RÃ ¼mmingen 345,08 7,63 47,61 DE8311342 MarkgrÃ ¤fler Rheinebene von Weil bis Neuenburg * 1 541,63 7,55 47,74 DE8312341 RÃ ¶ttler Wald * 2 511,8931 7,74 47,71 DE8313341 Weidfelder bei Gersbach und an der Wehra * 1 977,894 7,96 47,69 DE8314341 Alb zum Hochrhein * 1 201,7754 8,11 47,66 DE8314342 Wiesen bei Waldshut * 745,6116 8,17 47,65 DE8315341 TÃ ¤ler von Schwarza, Mettma, SchlÃ ¼cht, Steina * 3 757,78 8,31 47,71 DE8316341 KlettgaurÃ ¼cken * 1 468,3679 8,41 47,61 DE8317341 WÃ ¤lder, Wiesen und Feuchtgebiete bei Jestetten * 371,31 8,56 47,65 DE8319341 Schiener Berg und westlicher Untersee * 2 596,2986 8,97 47,70 DE8322341 Bodenseeufer westlich Friedrichshafen * 512,3746 9,42 47,66 DE8323341 Schussenbecken und Schmalegger Tobel * 904,8426 9,60 47,78 DE8323342 Argen und Feuchtgebiete sÃ ¼dlich Langnau * 508,4818 9,65 47,63 DE8324301 Stockenweiler Weiher, Degermoos, Schwarzenbach * 239 9,81 47,65 DE8324341 Moore und Weiher um Neukirch * 239,9893 9,70 47,67 DE8324342 Obere Argen und SeitentÃ ¤ler * 933,454 9,88 47,67 DE8324343 Untere Argen und SeitentÃ ¤ler * 982,7685 9,90 47,74 DE8325341 BodenmÃ ¶ser und Hengelesweiher * 761,4907 10,03 47,70 DE8325371 Hammermoos bei Heimenkirch * 60,9 9,93 47,63 DE8325372 Osterholz bei Rentershofen 47,16 9,96 47,61 DE8326341 Adelegg * 640,0582 10,10 47,71 DE8326371 AllgÃ ¤uer Molassetobel * 936,69 10,03 47,64 DE8326372 MaierhÃ ¶fer Moos 27,52 10,06 47,66 DE8327301 Moore im Wierlinger Wald * 198 10,22 47,67 DE8327303 Werdensteiner Moos * 139 10,26 47,61 DE8327304 Rottachberg und Rottachschlucht * 527 10,30 47,60 DE8327372 Naturschutzgebiet Widdumer Weiher  und Wasenmoos * 34,86 10,31 47,63 DE8329301 Wertachdurchbruch * 876 10,53 47,69 DE8329302 Weihermoos Holzleuten * 144 10,55 47,68 DE8329303 Sulzschneider Moore * 1 795 10,66 47,69 DE8329304 Attlesee * 69 10,54 47,63 DE8329305 Senkele * 159 10,66 47,64 DE8330302 Halbtrockenrasen am Forggensee * 171 10,76 47,61 DE8330303 Unterer Halblech * 120 10,82 47,64 DE8330371 Urspringer Filz, Premer Filz und Viehweiden * 546,57 10,83 47,67 DE8331301 Naturschutzgebiet Moore um die Wies  * 378 10,91 47,68 DE8331302 Ammer vom Alpenrand b. zum NSG VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer  * 2 391 10,97 47,72 DE8331303 Trauchberger Ach, Moore und WÃ ¤lder am Nordrand des Ammergebirges * 1 129 10,86 47,65 DE8332301 Murnauer Moos * 4 291 11,15 47,64 DE8332372 MorÃ ¤nenlandschaft zwischen Staffelsee und Baiersoien * 2 591,9299 11,04 47,69 DE8334371 Loisach-Kochelsee-Moore * 1 900,3 11,36 47,70 DE8411341 WÃ ¤lder bei Wyhlen * 682,8687 7,69 47,56 DE8412341 Dinkelberg * 2 135,0122 7,79 47,61 DE8413341 Murg zum Hochrhein * 1 394,6576 8,01 47,64 DE8416341 Hochrhein Ã ¶stl. Waldshut * 269,4016 8,34 47,58 DE8423301 Bodenseeufer 213 9,63 47,56 DE8423341 Bodenseeuferlandschaft Ã ¶stlich Friedrichshafen * 1 363,442 9,55 47,62 DE8423372 Unterreitnauer Moos und NSG Mittelseemoos bei Wasserburg  * 58 9,66 47,59 DE8424371 Laiblach und Lindauer Ach * 105,61 9,77 47,59 DE8426371 Sinswanger Moor nÃ ¶rdlich Oberstaufen * 62,72 10,01 47,57 DE8427371 Felmer Moos, GroÃ moos und Gallmoos 80,46 10,27 47,56 DE8428301 HÃ ¼hnermoos * 170 10,37 47,59 DE8429301 Schmelzwasserrinnen und ToteislÃ ¶cher bei Pfronten * 38 10,58 47,58 DE8429302 Alpenrandquellseen * 233 10,64 47,57 DE8429371 Pfrontener Wasenmoos und Moore bei Hopferau * 158,44 10,59 47,59 DE8430301 Naturschutzgebiet Bannwaldsee  * 558 10,78 47,60 DE8430372 KalktuffquellsÃ ¼mpfe und Niedermoore im OstallgÃ ¤u * 115,55 10,68 47,59 DK002X110 Saltholm og omliggende hav * 7 218 12,77 55,64 DK002X111 Vestamager og havet syd for * 6 179 12,53 55,59 DK002X211 BÃ ¸llemose * 20 12,56 55,83 DK002X212 Ãvre MÃ ¸lleÃ ¥dal, FuresÃ ¸ og Frederiksdal Skov * 1 987 12,34 55,80 DK002X213 Vasby Mose og SengelÃ ¸se Mose * 109 12,23 55,69 DK002X214 BrobÃ ¦k Mose og Gentofte SÃ ¸ * 46 12,54 55,75 DK002X273 Nedre MÃ ¸lleÃ ¥dal * 42 12,55 55,81 DK002X338 JÃ ¦gersborg Dyrehave * 842 12,57 55,79 DK003X106 ArresÃ ¸, Ellemose og Lille Lyngby Mose * 4 748 12,11 55,98 DK003X202 HesselÃ ¸ med omliggende stenrev * 4 193 11,70 56,20 DK003X203 Gilbjerg Hoved * 40 12,27 56,13 DK003X204 Teglstrup Hegn og HammermÃ ¸lle Skov * 891 12,55 56,05 DK003X205 Gurre SÃ ¸ * 448 12,48 56,03 DK003X206 Rusland * 248 12,41 56,08 DK003X207 Gribskov * 6 042 12,32 56,00 DK003X208 Tisvilde Hegn og Melby Overdrev * 2 044 12,04 56,04 DK003X209 Roskilde Fjord * 13 473 12,03 55,78 DK003X210 Kattehale Mose * 8 12,37 55,86 DK003X272 Esrum SÃ ¸, Esrum Ã og SnÃ ¦vret Skov * 1 886 12,37 56,06 DK003X279 Kongens Lyng * 2 11,95 55,91 DK003X297 JÃ ¦gerspris SkydeterrÃ ¦n * 569 11,94 55,89 DK003X333 Kyndby Kyst * 360 11,87 55,81 DK004X215 Ejby Ã dal og omliggende kystskrÃ ¦nter * 36 11,84 55,71 DK004X216 Hejede Overdrev, Valborup Skov og ValsÃ ¸lille SÃ ¸ * 1 330 11,88 55,55 DK004X217 Ãlsemagle Strand og Staunings Ã * 538 12,21 55,50 DK004X218 KÃ ¸ge Ã * 59 12,03 55,47 DK004X219 TryggevÃ ¦lde Ã dal * 347 12,28 55,38 DK004X269 VallÃ ¸ Dyrehave * 62 12,21 55,41 DK004X334 RyegÃ ¥rd Dyrehave, BramsnÃ ¦s og Garveriskov * 46 11,83 55,69 DK004Y335 EgernÃ ¦s med holme og FuglsÃ ¸ * 150 11,80 55,66 DK005X221 SejerÃ ¸ Bugt og SaltbÃ ¦k Vig * 43 912 11,32 55,83 DK005X222 Udby Vig * 382 11,75 55,76 DK005X223 Ã mose, TissÃ ¸, Halleby Ã og Flasken * 3 262 11,29 55,58 DK005X224 Allindelille Fredskov * 114 11,77 55,51 DK005X225 Bagholt Mose * 14 12,01 55,38 DK005X226 Store Ã mose, SkarresÃ ¸ og Bregninge Ã * 3 400 11,37 55,63 DK005X227 Nordlige del af SorÃ ¸ SÃ ¸nderskov * 81 11,58 55,44 DK005X228 SÃ ¸ Torup SÃ ¸ og Ulse SÃ ¸ 118 11,99 55,30 DK005X276 RÃ ¸snÃ ¦s, RÃ ¸snÃ ¦s Rev og Kalundborg Fjord * 5 664 10,95 55,71 DK005X331 Bjergene, Diesebjerg og Bollinge Bakke * 451 11,43 55,83 DK005Y220 Havet og kysten mellem Hundested og RÃ ¸rvig * 4 004 11,81 55,96 DK005Y229 SkÃ ¦lskÃ ¸r Fjord og havet og kysten mellem AgersÃ ¸ og GlÃ ¦nÃ ¸ * 17 357 11,35 55,19 DK006X087 MaribosÃ ¸erne * 3 806 11,54 54,74 DK006X090 Klinteskoven * 1 000 12,54 54,98 DK006X230 Skove ved Vemmetofte * 162 12,23 55,26 DK006X232 RÃ ¥dmandshave * 65 11,75 55,24 DK006X233 Havet og kysten mellem PrÃ ¦stÃ ¸ Fjord og GrÃ ¸nsund * 31 949 12,17 55,01 DK006X234 Havet og kysten mellem KarrebÃ ¦k Fjord og Knudshoved Odde * 16 905 11,70 55,13 DK006X237 Lekkende Dyrehave * 33 12,01 55,07 DK006X238 SmÃ ¥landsfarvandet nord for Lolland, Guldborg Sund, BÃ ¸tÃ ¸ Nor og Hyllekrog-RÃ ¸dsand * 77 848 11,53 54,92 DK006X239 Horreby Lyng * 257 12,01 54,82 DK006X240 Krenkerup Haveskov * 20 11,67 54,77 DK006X241 Halsted Kloster Dyrehave * 5 11,25 54,85 DK006X242 Nakskov Fjord * 8 195 10,99 54,84 DK006X260 Stege Nor * 569 12,29 54,98 DK006X261 Oreby Skov * 29 11,82 55,04 DK006X264 Holtug Kridtbrud 5 12,45 55,34 DK006X278 Maltrup Skov * 2 11,60 54,82 DK006X279 Busemarke Mose og RÃ ¥by SÃ ¸ * 241 12,43 54,96 DK006X339 Listrup Lyng * 15 11,95 54,84 DK006Y231 HolmegÃ ¥rds Mose * 328 11,82 55,29 DK006Y275 SusÃ ¥ med Tystrup-Bavelse SÃ ¸ og Slagmosen * 1 678 11,59 55,36 DK007X079 Ertholmene 1 256 15,19 55,32 DK007X080 Almindingen, Ãlene og Paradisbakkerne * 6 084 14,98 55,11 DK007X243 Hammeren og Slotslyngen * 549 14,76 55,27 DK007X244 GyldensÃ ¥ * 14 15,08 55,15 DK007X245 KystskrÃ ¦nter ved Arnager Bugt * 20 14,80 55,05 DK007X246 Dueodde * 253 15,04 55,00 DK007X298 SpÃ ¦llinge Ã dal, DÃ ¸ndal og Helligdomsklipperne * 118 14,87 55,21 DK007X311 RandklÃ ¸ve SkÃ ¥r * 37 15,05 55,17 DK008X047 LillebÃ ¦lt * 35 043 9,74 55,34 DK008X075 Odense Fjord * 5 047 10,49 55,49 DK008X183 Fyns Hoved, Lillegrund og Lillestrand * 2 182 10,61 55,61 DK008X184 Ã belÃ ¸, havet syd for og NÃ ¦rÃ ¥ * 11 283 10,14 55,59 DK008X185 Havet mellem RomsÃ ¸ og Hindsholm samt RomsÃ ¸ * 4 215 10,76 55,51 DK008X186 RÃ ¸jle Klint og Kasmose Skov * 178 9,82 55,55 DK008X187 Urup Dam, BrabÃ ¦k Mose, Birkende Mose og Illemose * 102 10,58 55,38 DK008X188 Odense Ã med HÃ ¥gerup Ã , Sallinge Ã og Lindved Ã * 303 10,24 55,26 DK008X189 ÃsterÃ ¸ SÃ ¸ * 57 10,84 55,29 DK008X190 Centrale StorebÃ ¦lt og Vresen 37 005 10,88 55,26 DK008X191 Kajbjerg Skov * 294 10,78 55,27 DK008X192 SÃ ¸er ved TÃ ¥rup og Klintholm 36 10,81 55,18 DK008X193 Storelung * 28 10,26 55,26 DK008X194 Skove og sÃ ¸er syd for Brahetrolleborg * 1 965 10,38 55,13 DK008X195 Arreskov SÃ ¸ * 473 10,30 55,16 DK008X196 Store ÃresÃ ¸, SortesÃ ¸ og IglesÃ ¸ * 16 10,30 55,12 DK008X197 BÃ ¸jden Nor * 114 10,09 55,10 DK008X198 Maden pÃ ¥ HelnÃ ¦s og havet vest for * 2 045 9,99 55,15 DK008X199 Vestlige del af AvernakÃ ¸ * 124 10,24 55,03 DK008X201 Sydfynske Ãhav * 44 986 10,53 54,87 DK008X327 Svanninge Bakker * 125 10,25 55,13 DK008X328 RÃ ¸dme Svinehaver * 41 10,50 55,10 DK008X329 ThurÃ ¸ Rev * 162 10,72 55,03 DK009X058 Hostrup SÃ ¸, Assenholm Mose og Felsted Vestermark * 1 322 9,43 54,96 DK009X059 Pamhule Skov og Stevning Dam * 1 091 9,39 55,22 DK009X068 RinkenÃ ¦s Skov, Dyrehaven og Rode Skov * 864 9,54 54,93 DK009X180 Bolderslev Skov og Uge Skov * 154 9,35 55,00 DK009X271 Lilleskov og Troldsmose * 105 9,91 55,01 DK009X280 Augustenborg Skov * 32 9,85 54,95 DK00BX044 Uldum KÃ ¦r, TÃ ¸rring KÃ ¦r og Ãlholm KÃ ¦r 1 049 9,55 55,86 DK00BX166 Store Vandskel, RÃ ¸rbÃ ¦k SÃ ¸ og Tinnet Krat * 2 221 9,40 55,90 DK00BX167 Skove langs nordsiden af Vejle Fjord * 2 542 9,72 55,70 DK00BX168 Munkebjerg Strandskov * 307 9,64 55,69 DK00BX169 HÃ ¸jen BÃ ¦k * 180 9,53 55,67 DK00BX170 Ãvre Grejs Ã dal * 886 9,46 55,74 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 9,35 55,96 DK00BX326 Bygholm Ã dal * 51 9,74 55,87 DK00BX337 Svanemose * 175 9,43 55,44 DK00DX146 Anholt og havet nord for * 13 357 11,57 56,74 DK00DX147 Eldrup Skov og sÃ ¸er og moser i LÃ ¸venholm Skov * 155 10,51 56,46 DK00DX148 Stubbe SÃ ¸ * 778 10,70 56,26 DK00DX150 Tved KÃ ¦r * 6 10,45 56,20 DK00DX151 Begtrup Vig og kystomrÃ ¥der ved HelgenÃ ¦s * 1 771 10,48 56,14 DK00DX155 Stavns Fjord, SamsÃ ¸ Ãsterflak og Nordby Hede * 15 663 10,72 55,93 DK00DX263 Nordby Bakker * 628 10,53 55,97 DK00DX300 Mols Bjerge med kystvande * 2 915 10,55 56,21 DK00DX319 Kastbjerg Ã dal * 1 125 10,14 56,64 DK00DX320 Bjerre Skov og Haslund Skov * 192 9,99 56,39 DK00DX321 KalÃ ¸skovene og KalÃ ¸vig * 746 10,48 56,28 DK00DX322 Kobberhage kystarealer * 792 10,74 56,17 DK00DX323 Lillering Skov, StjÃ ¦r Skov, TÃ ¥strup Skov og TÃ ¥strup Mose * 134 9,98 56,14 DK00DX324 Brabrand SÃ ¸ med omgivelser * 521 10,07 56,14 DK00DX325 Giber Ã , EnemÃ ¦rket og SkÃ ¥de Havbakker * 168 10,25 56,09 DK00DY149 GudenÃ ¥ og Gjern Bakker * 815 9,67 56,24 DK00DY152 Salten Ã , Salten LangsÃ ¸, MossÃ ¸ og sÃ ¸er syd for Salten LangsÃ ¸ og dele af GudenÃ ¥ * 4 470 9,66 56,05 DK00DY154 Yding Skov og Ejer Skov * 130 9,80 56,00 DK00DY156 Horsens Fjord, havet Ã ¸st for og Endelave * 45 823 10,23 55,82 DK00DY262 Silkeborgskovene * 1 455 9,52 56,14 DK00DY294 Stenholt Skov og Stenholt Mose * 340 9,37 56,20 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 9,46 56,04 DK00EX137 Tjele LangsÃ ¸ og Vinge MÃ ¸llebÃ ¦k * 676 9,63 56,53 DK00EX138 Brandstrup Mose * 52 9,52 56,38 DK00EX139 Hald Ege, Stanghede og Dollerup Bakker * 1 524 9,34 56,39 DK00EX140 NipgÃ ¥rd SÃ ¸ * 50 9,35 56,31 DK00EX141 Rosborg SÃ ¸ * 74 9,21 56,42 DK00EX142 BredsgÃ ¥rd SÃ ¸ * 172 9,26 56,46 DK00EX143 MÃ ¸nsted og Daugbjerg Kalkgruber og MÃ ¸nsted Ã dal * 740 9,16 56,46 DK00EX287 Kongenshus Hede * 1 570 9,14 56,38 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 9,04 57,00 DK00EY134 Lovns Bredning, HjarbÃ ¦k Fjord og Skals, Simested og NÃ ¸rre Ã dal, samt Skravad BÃ ¦k * 23 513 9,27 56,57 DK00FX005 RÃ ¥bjerg Mile og Hulsig Hede * 4 463 10,41 57,66 DK00FX010 Strandenge pÃ ¥ LÃ ¦sÃ ¸ og havet syd herfor * 66 986 11,07 57,19 DK00FX112 Skagens Gren og Skagerrak * 269 079 10,40 57,87 DK00FX113 Hirsholmene, havet vest herfor og Ellinge Ã s udlÃ ¸b * 9 460 10,54 57,50 DK00FX114 Uggerby Klitplantage og Uggerby Ã s udlÃ ¸b * 717 10,11 57,59 DK00FX115 KÃ ¦rsgÃ ¥rd Strand, Vandplasken og Liver Ã * 442 9,89 57,53 DK00FX116 Rubjerg Knude og LÃ ¸nstrup Klint * 292 9,78 57,45 DK00FX117 Ã sted Ã dal * 124 10,42 57,44 DK00FX118 Holtemmen, HÃ ¸jsande og Nordmarken * 713 11,04 57,31 DK00FX119 SolsbÃ ¦k * 33 10,54 57,28 DK00FX120 Store Vildmose * 1 853 9,81 57,23 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 9,30 57,14 DK00FX122 Ã lborg Bugt, Randers Fjord og Mariager Fjord * 68 583 10,34 56,86 DK00FX123 Nibe Bredning, HalkÃ ¦r Ã dal og SÃ ¸nderup Ã dal * 18 907 9,55 56,96 DK00FX125 Lille Vildmose, Tofte Skov og HÃ ¸stemark Skov * 7 824 10,21 56,88 DK00FX126 Rold Skov, Lindenborg Ã dal og Madum SÃ ¸ * 8 748 9,86 56,84 DK00FX127 Lundby Hede, Oudrup Ãsterhede og VindblÃ ¦s Hede * 937 9,44 56,93 DK00FX128 Kielstrup SÃ ¸ * 509 9,93 56,66 DK00FX257 Havet omkring Nordre RÃ ¸nner * 18 535 10,97 57,39 DK00FX274 Ejstrup Klit og Egvands Bakker * 1 295 9,48 57,18 DK00FX295 NavnsÃ ¸ med hede * 103 9,45 56,88 DK00FX296 Ãster LovnkÃ ¦r * 97 10,24 56,74 DK00FX312 Tolne Bakker * 171 10,33 57,49 DK00FX313 Tislum MÃ ¸llebÃ ¦k * 58 10,26 57,45 DK00FX314 Bangsbo Ã dal og omliggende overdrevsomrÃ ¥der * 877 10,46 57,40 DK00FX315 NymÃ ¸lle BÃ ¦k og Nejsum Hede * 69 10,23 57,31 DK00FX316 Hammer Bakker, Ã ¸stlig del * 108 10,04 57,13 DK00FX317 Lien med Underlien * 1 046 9,36 57,15 DK00FX318 Villestrup Ã dal * 538 9,90 56,73 DK00FX336 Saltum Bjerge * 163 9,72 57,28 DK00FX342 Jerup Hede, RÃ ¥bjerg og Tolshave Mose * 4 024 10,38 57,53 DK00VA170 Mejl Flak 3 907 10,49 56,05 DK00VA171 Gilleleje Flak og Tragten 15 034 12,35 56,15 DK00VA200 Stenrev sydÃ ¸st for Langeland 1 484 10,77 54,76 DK00VA235 Kirkegrund 1 753 11,41 55,11 DK00VA247 Kims Top og den Kinesiske Mur 26 092 11,58 57,04 DK00VA248 Herthas Flak 1 380 10,87 57,64 DK00VA249 LÃ ¦sÃ ¸ Trindel og TÃ ¸nneberg Banke 8 619 11,22 57,44 DK00VA250 Store Middelgrund 2 137 12,08 56,56 DK00VA253 Ryggen 437 10,74 55,62 DK00VA254 Flensborg Fjord, Bredgrund og farvandet omkring Als 64 922 10,14 54,94 DK00VA255 Hatterbarn 633 10,85 55,88 DK00VA256 Broen 588 11,03 55,20 DK00VA260 Femern BÃ ¦lt 11 456 11,04 54,71 DK00VA261 Adler Grund og RÃ ¸nne Banke 31 910 14,42 54,95 DK00VA299 Lysegrund 3 158 11,76 56,30 DK00VA303 Schultz og Hastens Grund samt Briseis Flak 20 740 11,23 56,23 DK00VA304 Munkegrunde 1 329 10,90 55,96 DK00VA305 Stevns Rev 4 645 12,47 55,32 DK00VA306 Klinteskov kalkgrund 1 994 12,57 54,97 DK00VA307 BÃ ¸chers Grund 1 093 12,31 54,93 DK00VA308 Davids Banke 839 14,68 55,36 DK00VA309 Hvideodde Rev 830 14,68 55,13 DK00VA310 BakkebrÃ ¦dt og Bakkegrund 299 14,73 54,98 DK00VA330 EbbelÃ ¸kkerev 140 11,47 55,97 FR1100798 LA BASSEE * 1 404 3,28 48,45 FR2100246 PELOUSES, ROCHERS ET BUXAIE DE LA POINTE DE GIVET * 673 4,84 50,12 FR2100247 PELOUSES ET FRUTICEES DE LA REGION DE JOINVILLE * 511 5,14 48,38 FR2100248 REBORD DU PLATEAU DE LANGRES A COHONS ET CHALINDREY * 200 5,40 47,80 FR2100249 PELOUSES ET FRUTICEES DE LA COTE OXFORDIENNE DE BOLOGNE A LATRECEY * 653 4,85 47,99 FR2100250 PELOUSE DES SOURCES DE LA SUIZE A COURCELLES-EN-MONTAGNE * 111 5,19 47,83 FR2100251 PELOUSES ET FORETS DU BARSEQUANAIS * 303 4,53 47,97 FR2100253 PELOUSE DES BREBIS A BRIENNE-LA-VIEILLE * 40 4,53 48,36 FR2100255 SAVART DE LA TOMMELLE A MARIGNY * 286 3,83 48,66 FR2100256 SAVART DU CAMP MILITAIRE DE MORONVILLIERS 1 511 4,31 49,22 FR2100257 SAVART DU CAMP MILITAIRE DE MAILLY-LE-CAMP 536 4,32 48,59 FR2100258 SAVART DU CAMP MILITAIRE DE MOURMELON * 408 4,41 49,16 FR2100259 SAVART DU CAMP MILITAIRE DE SUIPPES * 7 967 4,64 49,19 FR2100260 PELOUSES DU SUD-EST HAUT-MARNAIS * 228 5,41 47,71 FR2100261 PELOUSES SUBMONTAGNARDES DU PLATEAU DE LANGRES 39 5,19 47,80 FR2100263 PELOUSE DE LA COTE DE CHAUMONT A BROTTES * 11 5,13 48,09 FR2100264 PELOUSES, ROCHERS, BOIS, PRAIRIES DE LA VALLEE DE LA MARNE A POULANGY-MARNAY * 367 5,24 48,03 FR2100265 BUXAIE DE CONDES-BRETHENAY * 89 5,15 48,14 FR2100267 LANDES ET MARES DE MESNIL-SUR-OGER ET DOGER * 102 4,01 48,94 FR2100270 RIEZES DU PLATEAU DE ROCROI * 329 4,41 49,92 FR2100273 TOURBIERES DU PLATEAU ARDENNAIS * 363 4,79 49,97 FR2100274 MARAIS ET PELOUSES DU TERTIAIRE AU NORD DE REIMS * 379 3,85 49,27 FR2100275 MARAIS TOURBEUX DU PLATEAU DE LANGRES (SECTEUR SUD-OUEST) * 399 5,03 47,77 FR2100276 MARAIS TUFEUX DU PLATEAU DE LANGRES (SECTEUR SUD-EST) * 137 5,18 47,76 FR2100277 MARAIS TUFEUX DU PLATEAU DE LANGRES (SECTEUR NORD) * 237 5,14 47,83 FR2100278 TUFIERE DE ROLAMPONT * 80 5,26 47,95 FR2100281 MARAIS DE VILLECHETIF * 139 4,13 48,31 FR2100282 MARAIS DE LA VANNE A VILLEMAUR * 90 3,75 48,26 FR2100283 LE MARAIS DE SAINT-GOND * 1 592 3,87 48,81 FR2100284 MARAIS DE LA VESLE EN AMONT DE REIMS * 466 4,19 49,18 FR2100285 MARAIS DE LA SUPERBE * 276 3,91 48,60 FR2100286 MARAIS DATHIS-CHERVILLE 55 4,15 49,01 FR2100287 MARAIS DE GERMONT-BUZANCY * 99 4,90 49,43 FR2100288 PRAIRIES DAUTRY * 166 4,81 49,25 FR2100290 PRAIRIES DE COURTERANGES 41 4,23 48,28 FR2100291 VALLEE DU ROGNON, DE DOULAINCOURT A LA CONFLUENCE AVEC LA MARNE * 486 5,18 48,35 FR2100292 VALLEE DE LAUBE, DAUBERIVE A DANCEVOIR * 1 136 4,94 47,90 FR2100293 VALLEE DE LAUJON, DE CHAMEROY A ARC-EN-BARROIS * 467 5,08 47,90 FR2100295 PRAIRIES DE LA VOIRE ET DE LHERONNE * 1 088 4,58 48,47 FR2100296 PRAIRIES, MARAIS ET BOIS ALLUVIAUX DE LA BASSEE * 841 3,70 48,54 FR2100297 PRAIRIES ET BOIS ALLUVIAUX DE LA BASSE VALLEE ALLUVIALE DE LAUBE * 742 4,00 48,55 FR2100298 PRAIRIES DE LA VALLEE DE LAISNE * 4 242 4,72 49,40 FR2100299 FORETS DE LA VALLEE DE LA SEMOY A THILAY ET HAUTES-RIVIERES * 531 4,84 49,88 FR2100300 MASSIF DE SIGNY-LABBAYE * 2 241 4,37 49,70 FR2100301 FORET DU MONT-DIEU * 477 4,84 49,56 FR2100302 VALLEE BOISEE DE LA HOUILLE * 237 4,82 50,08 FR2100305 FORET DORIENT * 6 135 4,43 48,30 FR2100308 GARENNE DE LA PERTHE 637 3,98 48,62 FR2100309 FORETS ET CLAIRIERES DES BAS-BOIS * 2 846 4,28 48,31 FR2100310 BOIS DHUMEGNIL-EPOTHEMONT * 417 4,66 48,40 FR2100311 CAMP MILITAIRE DU BOIS DAJOU * 267 4,57 48,41 FR2100312 MASSIF FORESTIER DE LA MONTAGNE DE REIMS (VERSANT SUD) ET ETANGS ASSOCIES * 1 733 4,05 49,09 FR2100315 FORET DE TROIS-FONTAINES * 3 326 4,92 48,71 FR2100317 FORET DE DOULAINCOURT * 2 060 5,19 48,30 FR2100318 BOIS DE VILLIERS-SUR-MARNE, BUXIERES-LES-FRONCLES, FRONCLES ET VOUECOURT * 650 5,15 48,31 FR2100319 VALLEES DU ROGNON ET DE LA SUEURRE ET MASSIF FORESTIER DE LA CRETE ET DECOT LA COMBE * 3 934 5,33 48,20 FR2100320 FORET DHARREVILLE-LES-CHANTEURS * 433 5,63 48,26 FR2100322 VAL DE LA JOUX ET LA VOUETTE A ROCHES-SUR-ROGNON * 257 5,26 48,28 FR2100323 LE CUL DU CERF A ORQUEVAUX * 176 5,41 48,32 FR2100324 LES GORGES DE LA VINGEANNE * 71 5,20 47,76 FR2100325 BOIS DE LA COTE A NOGENT-EN-BASSIGNY * 9 5,34 48,01 FR2100326 BOIS DE LA VOIVRE A MARAULT * 224 5,09 48,18 FR2100329 VALLON DE SENANCE A COURCELLES-EN-MONTAGNE ET NOIDANT-LE-ROCHEUX * 49 5,24 47,84 FR2100330 BOIS DE SERQUEUX * 962 5,76 48,01 FR2100331 ETANGS DE BAIRON * 105 4,77 49,54 FR2100332 ETANG DE LA HORRE * 725 4,65 48,50 FR2100333 ETANGS LATERAUX DU DER 307 4,69 48,57 FR2100334 RESERVOIR DE LA MARNE DIT DU DER-CHANTECOQ * 6 135 4,78 48,57 FR2100335 ETANGS DE BELVAL, DETOGES ET DE LA GRANDE ROUILLIE * 280 4,98 48,95 FR2100336 GROTTE DE COUBLANC 0,28 5,47 47,70 FR2100337 OUVRAGES MILITAIRES DE LA REGION DE LANGRES * 59 5,31 47,83 FR2100338 FORT DE DAMPIERRE OU MAGALOTTI 65 5,43 47,96 FR2100339 CARRIERES SOUTERRAINES DARSONVAL 345 4,62 48,28 FR2100340 CARRIERES SOUTERRAINES DE VERTUS 11 3,98 48,90 FR2100341 ARDOISIERES DE MONTHERME ET DE DEVILLE 1 4,73 49,87 FR2100342 SOUTERRAINS DE MONTLIBERT 1 5,33 49,58 FR2100343 SITE A CHIROPTERES DE LA VALLEE DE LA BAR * 2 230 4,82 49,59 FR2100344 RUISSEAUX DE VAUX-LA-DOUCE ET DES BRUYERES * 6 5,74 47,86 FR2100345 RUISSEAUX DE PRESSIGNY ET DE LA FERME DAILLAUX * 5 5,66 47,73 FR2100620 LAPANCE 23 5,77 47,94 FR2102001 ANCIENNES CARRIERES SOUTERRAINES DE CHEVILLON ET FONTAINES SUR MARNE 23 5,15 48,54 FR2102002 SITE A CHIROPTERES DE LA VALLEE DE LAUJON 3 734 4,92 48,07 FR2102003 CARRIERES SOUTERRAINES DE CHAUMONT-CHOIGNES 20 5,17 48,11 FR2200386 MASSIF FORESTIER DHIRSON * 1 017 4,16 49,95 FR2200388 BOCAGE DU FRANC BERTIN 132 4,22 49,75 FR2400519 HAUTE VALLEE DE LARNON ET PETITS AFFLUENTS * 278 2,30 46,49 FR2400522 VALLEES DE LA LOIRE ET DE LALLIER * 4 069 3,06 46,98 FR2400535 VALLEE DE LANGLIN ET AFFLUENTS * 4 139 1,17 46,55 FR2400536 VALLEE DE LA CREUSE ET AFFLUENTS * 5 283 1,53 46,57 FR2600956 MILIEUX FORESTIERS ET PELOUSES DES COMBES DE LA COTE DIJONNAISE * 2 089 4,94 47,23 FR2600957 MILIEUX FORESTIERS, PRAIRIES ET PELOUSES DE LA VALLEE DU SUZON * 2 790 4,91 47,41 FR2600958 MILIEUX FORESTIERS, PELOUSES ET MARAIS DES MASSIFS DE MOLOY, LA BONIERE ET LAMARGELLE 330 4,91 47,56 FR2600959 MILIEUX FORESTIERS DU CHATILLONNAIS AVEC MARAIS TUFEUX ET SITES A SABOT DE VENUS * 3 377 4,75 47,79 FR2600960 MASSIFS FORESTIERS DE FRANCHEVILLE, DIS-SUR-TILLE ET DES LAVEROTTES * 428 4,98 47,48 FR2600961 MASSIF FORESTIER DU MONT BEUVRAY * 1 006 4,03 46,92 FR2600962 PELOUSES ASSOCIEES AUX MILIEUX FORESTIERS DES PLATEAUX DE BASSE BOURGOGNE * 1 777 3,59 47,66 FR2600963 MARAIS TUFEUX DU CHATILLONNAIS * 97 4,91 47,76 FR2600964 VAL DE LOIRE DE IGUERANDE A DIGOIN * 4 709 4,00 46,34 FR2600965 VALLEE DE LA LOIRE ENTRE FOURCHAMBAULT ET NEUVY-SUR-LOIRE * 2 551 3,01 47,17 FR2600966 VALLEE DE LA LOIRE ENTRE IMPHY ET DECIZE * 1 798 3,34 46,85 FR2600967 VALLEE DE LA LOIRE ENTRE DEVAY ET DIGOIN * 2 974 3,66 46,70 FR2600968 BEC DALLIER * 1 072 3,13 46,97 FR2600969 VAL DALLIER BOURGUIGNON * 952 3,06 46,84 FR2600970 PELOUSES CALCICOLES ET FALAISES DES ENVIRONS DE CLAMECY * 235 3,57 47,43 FR2600971 PELOUSES CALCICOLES DE LA COTE CHALONNAISE * 962 4,71 46,79 FR2600972 PELOUSES CALCICOLES DU MACONNAIS * 160 4,72 46,30 FR2600973 PELOUSES ET FORETS CALCICOLES DE LA COTE ET ARRIERE COTE DE BEAUNE * 1 765 4,71 47,01 FR2600974 PELOUSES ET FORETS CALCICOLES DES COTEAUX DE LA CURE ET DE LYONNE EN AMONT DE VINCELLES * 1 568 3,77 47,59 FR2600975 CAVITES A CHAUVES-SOURIS EN BOURGOGNE * 1 801 4,66 46,88 FR2600976 PRAIRIES ET FORETS INONDABLES DU VAL DE SAONE ENTRE CHALON ET TOURNUS ET DE LA BASSE VALLEE DE LA GROSNE * 6 171 4,91 46,71 FR2600979 DUNES CONTINENTALES, TOURBIERE DE LA TRUCHERE ET PRAIRIES DE LA BASSE SEILLE * 3 055 5,00 46,51 FR2600980 PRAIRIES, BOCAGE, MILIEUX TOURBEUX ET LANDES SECHES DE LA VALLEE DE LA BELAINE * 3 518 4,13 46,30 FR2600981 PRAIRIES INONDABLES DE LA BASSE VALLEE DU DOUBS JUSQUA LAMONT DE NAVILLY * 1 434 5,23 46,93 FR2600982 FORETS, LANDES, TOURBIERES DE LA VALLEE DE LA CANCHE * 255 4,09 47,00 FR2600983 FORETS RIVERAINES ET DE RAVINS, CORNICHES, PRAIRIES HUMIDES DE LA VALLEE DE LA CURE ET DU COUSIN DANS LE NORD MORVAN * 4 138 3,78 47,43 FR2600986 PRAIRIES, LANDES SECHES ET RUISSEAUX DE LA VALLEE DE LA DRAGNE ET DE LA MARIA * 1 058 3,92 46,96 FR2600987 RUISSEAUX A ECREVISSES DU BASSIN DE LYONNE AMONT * 592 3,99 47,27 FR2600988 HETRAIE MONTAGNARDE ET TOURBIERES DU HAUT MORVAN * 1 040 4,02 47,00 FR2600989 TOURBIERE du VERNAY et PRAIRIES de la VALLEE du VIGNAN * 258 4,08 47,26 FR2600990 LANDES ET TOURBIERE DU BOIS DE LA BICHE * 339 3,49 47,86 FR2600992 ETANGS A LITTORELLES ET QUEUES MARECAGEUSES, PRAIRIES MARECAGEUSES ET PARATOURBEUSES DU NORD MORVAN * 978 4,12 47,30 FR2600993 ETANGS A CISTUDE DEUROPE DU CHAROLAIS * 310 4,35 46,57 FR2600994 COMPLEXE DES ETANGS DU BAZOIS 398 3,61 47,18 FR2600995 PRAIRIES MARECAGEUSES ET PARATOURBEUSES DE LA VALLEE DE LA CURE * 522 4,03 47,21 FR2600996 MARAIS ALCALIN ET PRAIRIES HUMIDES DE BAON * 17 4,11 47,86 FR2600998 FORÃ T DE RAVIN ET LANDES DU VALLON DE CANADA, BARRAGE DU PONT DU ROI * 332 4,47 46,94 FR2600999 FORETS DE RAVIN DE LA VALLEE DE LOUSSIERE EN MORVAN * 187 3,97 47,12 FR2601000 FORETS, PELOUSES, EBOULIS DE LA VALLEE DU RHOIN ET DU RAVIN DANTHEUIL * 1 228 4,78 47,11 FR2601002 FORÃ T DE RAVIN A LA SOURCE TUFEUSE DE LIGNON * 77 4,76 47,48 FR2601004 EBOULIS CALCAIRES DE LA VALLEE DE LARMANCON * 219 4,05 47,87 FR2601005 PELOUSES SECHES A ORCHIDEES SUR CRAIE DE LYONNE * 279 3,45 48,20 FR2601008 LANDES SECHES ET MILIEUX TOURBEUX DU BOIS DU BREUIL * 356 3,79 46,70 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63 405 4,61 47,43 FR2601013 ForÃ ªt de CÃ ®teaux et environs 13 284 5,05 47,07 FR2601014 Bocages, forÃ ªts et milieux humides des Amognes et du bassin de la Machine * 32 998 3,36 46,96 FR2601015 Bocage, forÃ ªts et milieux humides du Sud Morvan * 49 271 3,88 46,91 FR2601016 bocage, forÃ ªts et milieux humides du bassin de la Grosne et du Clunysois * 44 208 4,62 46,46 FR3100511 FORETS, BOIS, ETANGS ET BOCAGE HERBAGER DE LA FAGNE ET DU PLATEAU DANOR * 1 709 4,14 50,06 FR4100153 PELOUSES ET VALLONS FORESTIERS DE CHAUVONCOURT * 289 5,47 48,89 FR4100154 PELOUSES, FORET ET FORT DE PAGNY-LA-BLANCHE-COTE * 141 5,74 48,53 FR4100155 PELOUSES ET MILIEUX CAVERNICOLES DE LA VALLEE DE LA CHIERS ET DE LOTHAIN, BUXAIE DE MONTMEDY * 314 5,36 49,52 FR4100156 MARAIS DE CHAUMONT DEVANT DAMVILLERS 79 5,42 49,31 FR4100157 PLATEAU DE MALZEVILLE 439 6,20 48,73 FR4100159 PELOUSES DU PAYS MESSIN * 680 6,07 49,11 FR4100161 PELOUSES ET VALLONS FORESTIERS DU RUPT DE MAD * 1 702 5,93 49,00 FR4100162 PELOUSES DALLAMPS ET ZONES HUMIDES AVOISINANTES * 38 5,83 48,54 FR4100163 PELOUSES DU TOULOIS * 181 5,82 48,65 FR4100164 PELOUSES DE LORRY-MARDIGNY ET VITTONVILLE * 127 6,08 49,00 FR4100165 PELOUSES DE SIVRY-LA-PERCHE ET NIXEVILLE 60 5,26 49,12 FR4100166 HAUTS DE MEUSE * 846 5,60 48,86 FR4100167 PELOUSES ET ROCHERS DU PAYS DE SIERCK * 683 6,36 49,45 FR4100168 PELOUSES A OBERGAILBACH * 153 7,23 49,12 FR4100169 COTE DE DELME ET ANCIENNES CARRIERES DE TINCRY * 310 6,36 48,91 FR4100170 CARRIERES SOUTERRAINES ET PELOUSES DE KLANG - GITES A CHIROPTERES * 59 6,36 49,32 FR4100171 CORRIDOR DE LA MEUSE 12 705 5,41 49,24 FR4100172 MINES DU WARNDT 169 6,66 49,10 FR4100175 MINES DE MAIRELLES, DE CHATEAU LAMBERT, RESEAU JEAN ANTOINE, SECTEUR LE THILLOT 6 6,77 47,86 FR4100177 GITES A CHIROPTERES DE LA COLLINE INSPIREE - ERABLIERES, PELOUSES, EGLISE ET CHATEAU DE VANDELEVILLE * 34 5,99 48,42 FR4100178 VALLEE DE LA MOSELLE DU FOND DE MONVAUX AU VALLON DE LA DEUILLE, ANCIENNE POUDRIERE DE BOIS SOUS ROCHE * 520 5,98 48,65 FR4100179 BOIS DU FEING * 94 6,58 48,43 FR4100180 BOIS DE DEMANGE, SAINT-JOIRE * 463 5,41 48,57 FR4100181 FORETS DE LA VALLEE DE LA MEHOLLE * 387 5,60 48,62 FR4100182 FORETS DE GONDRECOURT-LE-CHATEAU * 1 063 5,55 48,47 FR4100183 FORETS DES ARGONNELLES * 1 030 5,00 48,92 FR4100185 FORET DOMANIALE DE BEAULIEU * 573 5,04 49,05 FR4100186 FORET DE DIEULET * 7 5,13 49,47 FR4100188 VALLONS DE GORZE ET GROTTE DE ROBERT FEY * 299 6,01 49,07 FR4100189 FORET HUMIDE DE LA REINE ET CATENA DE RANGEVAL * 5 167 5,78 48,78 FR4100190 FORETS ET ETANGS DU BAMBOIS * 94 6,80 47,95 FR4100191 MILIEUX FORESTIERS ET PRAIRIES HUMIDES DES VALLEES DU MOUZON ET DE LANGER * 320 5,70 48,28 FR4100192 FORET ET ETANG DE PARROY, VALLEE DE LA VEZOUZE ET FORT DE MANONVILLER * 2 752 6,61 48,62 FR4100193 CRETES DES VOSGES MOSELLANES * 1 583 7,25 48,59 FR4100194 FORET DOMANIALE DE GERARDMER OUEST (LA MORTE FEMME, FAIGNES DE NOIR RUPT) * 1 011 6,80 48,06 FR4100196 MASSIF DU GRAND VENTRON * 944 6,91 47,96 FR4100197 MASSIF DE VOLOGNE * 598 6,84 48,11 FR4100198 MASSIF DE HAUTE MEURTHE, DEFILE DE STRAITURE * 959 6,99 48,11 FR4100199 MASSIF DE SAINT MAURICE ET BUSSANG * 686 6,87 47,87 FR4100201 HETRAIE SAPINIERE DE BOUSSON ET GRANDCHENEAU * 1 049 7,01 48,52 FR4100202 MASSIF FORESTIER DE LONGEGOUTTE * 356 6,71 47,95 FR4100203 CHAUMES DU HOHNECK, KASTELBERG, RAINKOPF, ET CHARLEMAGNE * 210 7,01 48,03 FR4100204 SECTEUR DU TANET GAZON DU FAING * 538 7,05 48,10 FR4100205 TOURBIERE DE LISPACH * 11 6,94 48,05 FR4100206 TOURBIERE DE MACHAIS ET CIRQUE DE BLANCHEMER * 210 6,96 48,01 FR4100207 ETANG ET TOURBIERE DE LA DEMOISELLE * 15 6,55 48,00 FR4100208 COURS DEAU, TOURBIERES, ROCHERS ET FORETS DES VOSGES DU NORD ET SOUTERRAIN DE RAMSTEIN * 2 013 7,59 49,05 FR4100209 TOURBIERE DU CHAMPATRE * 17 6,79 48,00 FR4100210 TOURBIERE DE JEMNAUFAING * 10 6,83 48,00 FR4100211 TOURBIERE DE LA BOUYERE * 3 6,73 48,15 FR4100212 LANDES ET TOURBIERES DU CAMP MILITAIRE DE BITCHE * 173 7,52 49,08 FR4100213 VALLON DE HALLING 17 6,24 49,48 FR4100214 MARAIS DE VITTONCOURT * 57 6,47 49,03 FR4100215 MARAIS DIPPLING * 55 7,01 49,10 FR4100216 MARAIS DE PAGNY-SUR-MEUSE * 169 5,76 48,69 FR4100219 COMPLEXE DE LETANG DE LINDRE, FORET DE ROMERSBERG ET ZONES VOISINES * 5 308 6,80 48,79 FR4100220 ETANG ET FORÃ T DE MITTERSHEIM, CORNEE DE KETZING * 1 460 6,93 48,83 FR4100222 LAC DE MADINE ET ETANGS DE PANNES 1 468 5,74 48,92 FR4100227 VALLEE DE LA MOSELLE (secteur Chatel-Tonnoy) * 2 335 6,30 48,45 FR4100228 Confluence Moselle - Moselotte * 1 128 6,63 48,01 FR4100230 VALLEE DE LA SAONELLE * 29 5,62 48,36 FR4100231 SECTEURS HALOPHILES ET PRAIRIES HUMIDES DE LA VALLEE DE LA NIED * 737 6,43 48,99 FR4100232 VALLEE DE LA SEILLE (secteur amont et petite Seille) * 1 477 6,58 48,78 FR4100233 VALLEE DU MADON (secteur HarouÃ ©/Pont-Saint-Vincent), DU BRENON ET CARRIERES DE XEUILLEY * 1 154 6,14 48,53 FR4100234 VALLEE DE LA MEUSE (secteur de Stenay) * 2 338 5,19 49,45 FR4100236 VALLEE DE LA MEUSE (secteur Sorcy Saint-Martin) * 1 911 5,67 48,71 FR4100238 VALLEE DE LA MEURTHE de la Voivre Ã Saint-ClÃ ©ment et tourbiÃ ¨re de la Basse Saint-Jean * 2 081 6,71 48,47 FR4100239 VALLEE DE LA MEURTHE du collet de la Schlucht au Rudlin * 119 7,02 48,09 FR4100240 VALLEE DE LESCH DE ANSAUVILLE A JEZAINVILLE * 1 774 5,97 48,84 FR4100241 VALLEE DE LA NIED REUNIE 1 302 6,48 49,23 FR4100243 RUISSEAU ET TOURBIERE DE BELBRIETTE * 19 6,99 48,08 FR4100244 VALLEES DE LA SARRE, DE LALBE ET DE LISCH - MARAIS DE FRANCALTROFF * 970 6,89 48,97 FR4100245 GITES CHIROPTERES AUTOUR DEPINAL 0,03 6,40 48,16 FR4100246 GITES A CHAUVES-SOURIS AUTOUR DE SAINT-DIE 0,04 6,97 48,32 FR4100247 CARRIERES DU PERTHOIS: GITES A CHAUVES-SOURIS 0,13 5,14 48,60 FR4102001 La Meuse et ses annexes hydrauliques 582 5,51 48,95 FR4102002 GÃ ®tes Ã chiroptÃ ¨res de la VÃ ´ge 1 5,99 48,00 FR4201794 LA SAUER ET SES AFFLUENTS * 749 7,74 49,03 FR4201795 LA MODER ET SES AFFLUENTS * 1 996 7,56 48,93 FR4201796 LA LAUTER * 1 994 8,02 49,00 FR4201797 SECTEUR ALLUVIAL RHIN-RIED-BRUCH, BAS-RHIN * 20 086 7,74 48,43 FR4201798 MASSIF FORESTIER DE HAGUENAU * 3 114 7,84 48,82 FR4201799 VOSGES DU NORD * 4 996 7,34 48,81 FR4201801 MASSIF DU DONON, DU SCHNEEBERG ET DU GROSSMANN * 3 151 7,27 48,54 FR4201802 CHAMP DU FEU * 169 7,26 48,40 FR4201803 Val de VillÃ © et ried de la Schernetz * 2 002 7,37 48,34 FR4201805 PROMONTOIRES SILICEUX * 188 7,12 47,84 FR4201806 COLLINES SOUS-VOSGIENNES * 470 7,26 47,96 FR4201807 HAUTES VOSGES * 9 002 6,98 48,00 FR4201810 VALLEE DE LA DOLLER * 1 155 7,23 47,74 FR4201811 SUNDGAU, REGION DES ETANGS * 198 7,13 47,56 FR4201812 JURA ALSACIEN * 3 998 7,33 47,49 FR4201813 HARDT NORD * 6 546 7,44 47,86 FR4202000 SECTEUR ALLUVIAL RHIN-RIED-BRUCH, HAUT-RHIN * 4 259 7,55 47,82 FR4202001 VALLEE DE LA LARGUE * 991 7,13 47,59 FR4202002 VOSGES DU SUD * 5 106 6,93 47,93 FR4202003 VALLEE DE LA SARRE, DE LALBE ET DE LISCH, LE MARAIS DU FRANCALTROFF, BAS-RHIN 517 7,03 48,96 FR4202004 Site Ã chauves-souris des Vosges haut-rhinoises * 6 231 7,13 48,07 FR4301280 BASSIN DU DRUGEON * 6 704 6,22 46,86 FR4301281 COMBES DERNIERS * 332 6,17 46,71 FR4301282 TOURBIERES ET RUISSEAUX DE MOUTHE, SOURCE DU DOUBS * 124 6,20 46,71 FR4301283 TOURBIERES, LAC DE REMORAY ET ZONES ENVIRONNANTES * 790 6,26 46,77 FR4301284 LAC ET TOURBIERES DE MALPAS, LES PRES PARTOT ET LE BIEF BELIN * 154 6,29 46,84 FR4301287 TOURBIERE DES CERNEUX-GOURINOTS ET ZONES HUMIDES ENVIRONNANTES, LES SEIGNES DES GUINOTS, LE VERBOIS * 391 6,77 47,17 FR4301288 LE CRET DES ROCHES * 60 6,78 47,37 FR4301289 COTE DE CHAMPVERMOL * 156 6,80 47,43 FR4301290 MASSIF DU MONT-DOR, DU NOIRMONT ET DU RISOL * 10 364 6,24 46,67 FR4301291 VALLEE DE LA LOUE * 18 995 6,05 47,07 FR4301294 MOYENNE VALLEE DU DOUBS * 6 269 6,14 47,28 FR4301297 VALLEE DU LISON * 4 001 5,99 47,00 FR4301298 VALLEES DU DESSOUBRE, DE LA REVEROTTE ET DU DOUBS * 16 271 6,62 47,18 FR4301299 COMPLEXE DE LA CLUSE ET MIJOUX * 819 6,38 46,86 FR4301301 COTE DE CHATEAU LE BOIS ET GOUFFRE DU CREUX A PEPE * 152 5,84 47,15 FR4301304 RESEAU DE CAVITES A BARBASTELLES ET GRANDS RHINOLOPHES DE LA VALLEE DU DOUBS (4 cavitÃ ©s) * 42 6,20 47,30 FR4301306 BRESSE JURASSIENNE NORD * 8 653 5,49 46,88 FR4301307 BRESSE JURASSIENNE SUD * 614 5,44 46,71 FR4301308 LAC ET TOURBIERES DES ROUSSES, VALLEE DE LORBE * 504 6,12 46,52 FR4301309 TOURBIERES ET LACS DE CHAPELLE-DES-BOIS ET DE BELLEFONTAINE LES MORTES * 320 6,11 46,59 FR4301310 LA COMBE DU LAC * 142 6,00 46,41 FR4301312 TOURBIERE DE LA COMBE DU GRAND ESSART * 22 5,83 46,42 FR4301313 GRANDVAUX * 2 120 5,90 46,54 FR4301315 COMBE DU NANCHEZ * 432 5,85 46,51 FR4301316 PLATEAU DU LIZON * 1 826 5,79 46,43 FR4301317 VALLONS FORESTIERS, RIVIERES, RUISSEAUX, MILIEUX HUMIDES ET TEMPORAIRES DE LA FORET DE CHAUX * 1 885 5,65 47,07 FR4301318 MASSIF DE LA SERRE * 4 400 5,56 47,19 FR4301319 MASSIF DU RISOUX * 1 843 6,10 46,54 FR4301320 FORET DU MASSACRE * 1 807 6,03 46,41 FR4301321 RECULEE DES PLANCHES PRES ARBOIS * 519 5,80 46,89 FR4301322 RECULEES DE LA HAUTE SEILLE * 1 420 5,66 46,73 FR4301323 BASSE VALLEE DU DOUBS * 3 810 5,43 47,01 FR4301326 LAC DE BONLIEU, ETANG DU LAUTREY, FORETS ET FALAISES ENVIRONNANTES * 271 5,88 46,59 FR4301327 COMPLEXE DES BOIS ET DU LAC DE LASSENCIERE * 355 5,77 46,50 FR4301328 ENTRE-COTES DU MILIEU * 684 6,05 46,68 FR4301330 COMPLEXE DES CINQ LACS DE NARLAY, ILAY, GRAND MACLU, PETIT MACLU ET VERNOIS * 686 5,91 46,63 FR4301331 VALLEE ET COTES DE LA BIENNE, DU TACON ET DU FLUMEN * 17 569 5,90 46,40 FR4301332 FORETS, CORNICHES CALCAIRES, RUISSEAUX ET MARAIS DE VULVOZ A VIRY * 2 405 5,76 46,31 FR4301334 PETITE MONTAGNE DU JURA * 38 293 5,59 46,42 FR4301338 PELOUSES DE LA REGION VESULIENNE ET VALLEE DE LA COLOMBINE * 1 941 6,24 47,63 FR4301340 PELOUSES DE CHAMPLITTE, ETANG DE THEULEY-LES-VARS * 346 5,52 47,60 FR4301342 VALLEE DE LA SAONE * 17 905 5,90 47,62 FR4301344 VALLEE DE LA LANTERNE * 23 880 6,30 47,83 FR4301345 RESEAU DE CAVITES A RHINOLOPHES DE LA REGION DE VESOUL (6 cavitÃ ©s) 13 6,13 47,59 FR4301346 PLATEAUX DES MILLE ETANGS * 18 677 6,61 47,82 FR4301347 FORETS, LANDES ET MARAIS DES BALLONS DALSACE ET DE SERVANCE * 2 483 6,79 47,80 FR4301348 FORETS ET RUISSEAUX DU PIEMONT VOSGIEN DANS LE TERRITOIRE DE BELFORT * 4 393 6,91 47,74 FR4301350 ETANGS ET VALLEES DU TERRITOIRE DE BELFORT * 5 114 6,96 47,62 FR4301351 RESEAU DE CAVITES A MINIOPTERES DE SCHREIBERS EN FRANCHE-COMTE (15 cavitÃ ©s) 25 5,94 47,46 FR4302001 PLATEAU DE MANCY * 46 5,55 46,66 FR5400403 VALLEE DE LISSOIRE * 507 0,75 46,05 FR5400408 VALLEE DE LA TARDOIRE * 3 149 0,54 45,67 FR5400459 VALLEE DU CORCHON 62,87 1,10 46,50 FR5400460 BRANDES DE MONTMORILLON * 2 782 0,95 46,41 FR5400462 VALLEE DE LA GARTEMPE - LES PORTES DENFER * 491 0,91 46,33 FR5400464 ETANGS DASNIERES 73,47 0,81 46,15 FR5400467 VALLEE DE SALLERON 150 1,01 46,44 FR7200807 TUNNEL DEXCIDEUIL 4 1,03 45,36 FR7200809 RESEAU HYDROGRAPHIQUE DE LA HAUTE DRONNE * 2 118 0,87 45,57 FR7300868 Causse Comtal * 379 2,68 44,40 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,90 44,20 FR7300871 Plateau central de lAubrac aveyronnais * 7 081 2,96 44,62 FR7300874 Haute vallÃ ©e du Lot entre Espalion et Saint-Laurent-dOlt et gorges de la TruyÃ ¨re, basse vallÃ ©e du Lot et le Goul * 5 597 2,96 44,47 FR7300875 Puy de Wolf 124 2,30 44,55 FR7300876 Etangs du SÃ ©gala * 52,5 2,30 44,45 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3 031 1,97 44,95 FR7300908 Secteur de LacÃ ©rÃ ¨de * 176 1,79 44,77 FR7300942 VallÃ ©e de lArn * 1 456 2,58 43,53 FR7300944 Montagne Noire occidentale * 1 919 2,07 43,43 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 2,31 43,55 FR7300946 TourbiÃ ¨res du MargnÃ ¨s * 2 787 2,58 43,66 FR7300948 Le Montalet * 381 2,75 43,68 FR7300949 BASSE VALLEE DU LIGNON * 56 2,33 43,64 FR7301631 VallÃ ©es du Tarn, de lAveyron, du Viaur, de lAgout et du Gijou * 17 180 2,20 44,16 FR7302001 Vieux arbres de la haute vallÃ ©e de lAveyron et des abords du Causse Comtal * 1 630 2,68 44,43 FR7401103 VALLEE DE LA DORDOGNE SUR LENSEMBLE DE SON COURS ET AFFLUENTS * 7 620 2,13 45,23 FR7401104 TOURBIERE DE NEGARIOUX MALSAGNE * 199 2,03 45,73 FR7401105 LANDES ET ZONES HUMIDES DE LA HAUTE VEZERE * 7 707 2,01 45,61 FR7401107 LANDES DES MONEDIERES * 244 1,85 45,47 FR7401108 LANDES ET PELOUSES SERPENTINICOLES DU SUD CORREZIEN * 115 1,93 44,99 FR7401109 GORGES DE LA VEZERE AUTOUR DE TREIGNAC * 350 1,85 45,58 FR7401110 FORET DE LA CUBESSE * 150 2,06 45,54 FR7401111 VALLEE DE LA VEZERE DUZERCHE A LA LIMITE DEPARTEMENTALE 19/24 * 927 1,47 45,30 FR7401113 VALLEE DE LA MONTANE VERS GIMEL * 130 1,84 45,29 FR7401121 VALLEE DU RUISSEAU DU MOULIN DE VIGNOLS 322 1,38 45,33 FR7401122 RUISSEAUX DE LA REGION DE NEUVIC 7,65 2,22 45,32 FR7401123 TOURBIERES ET FONDS TOURBEUX DE BONNEFOND PERET BEL AIR * 539 2,02 45,51 FR7401124 BASSIN DE GOUZON 740 2,31 46,18 FR7401125 TOURBIERE DE LETANG DU BOURDEAU * 39 1,83 45,92 FR7401128 VALLEE DE LA GIOUNE * 975 2,12 45,77 FR7401129 VALLEE DE LA CREUSE * 490 1,64 46,38 FR7401130 GORGES DE LA GRANDE CREUSE * 570 1,83 46,28 FR7401131 GORGES DE LA TARDES ET VALLEE DU CHER * 1 234 2,50 46,20 FR7401133 ETANGS DU NORD DE LA HAUTE-VIENNE 172 1,20 46,32 FR7401135 TOURBIERE DE LA SOURCE DU RUISSEAU DES DAUGES * 214 1,42 46,01 FR7401137 PELOUSES ET LANDES SERPENTINICOLES DU SUD DE LA HAUTE VIENNE * 228 1,40 45,58 FR7401138 ETANG DE LA POUGE * 225 0,94 45,79 FR7401141 MINE DE CHABANNES ET SOUTERRAINS DES MONTS DAMBAZAC 692 1,36 45,96 FR7401142 RUISSEAU DE MOISSANES 7 1,57 45,86 FR7401145 LANDES ET ZONES HUMIDES AUTOUR DU LAC DE VASSIVIERE * 798 1,91 45,81 FR7401146 VALLEE DU TAURION ET AFFLUENTS * 5 000 1,79 46,00 FR7401147 VALLEE DE LA GARTEMPE SUR LENSEMBLE DE SON COURS ET AFFLUENTS * 3 560 1,26 46,13 FR7401148 HAUTE VALLEE DE LA VIENNE * 1 318 1,67 45,76 FR7401149 FORET DEPAGNE * 439 1,61 45,93 FR8201632 PRAIRIES HUMIDES ET FORETS ALLUVIALES DU VAL DE SAONE * 4 651 4,88 46,37 FR8201633 DUNES DES CHARMES (Ã SERMOYER) 13,73 4,99 46,51 FR8201634 LANDE TOURBEUSE DES OIGNONS 20 4,93 46,40 FR8201635 LA DOMBES 47 656 5,06 46,06 FR8201637 MARAIS DE LAVOURS * 423 5,76 45,84 FR8201638 MILIEUX ALLUVIAUX ET AQUATIQUES DU FLEUVE RHÃ NE, DE JONS A ANTHON * 384 5,08 45,82 FR8201639 STEPPES DE LA VALBONNE * 1 124 5,15 45,83 FR8201640 REVERMONT ET GORGES DE LAIN * 1 733 5,40 46,33 FR8201641 MILIEUX REMARQUABLES DU BAS BUGEY * 648 5,57 45,80 FR8201642 PLATEAU DU RETORD ET CHAINE DU GRAND COLOMBIER * 1 418 5,72 46,06 FR8201643 CRÃ TS DU HAUT-JURA * 17 346 5,92 46,20 FR8201644 MARAIS DE LA HAUTE VERSOIX ET DE BROU * 61 6,16 46,36 FR8201648 GALERIE A CHAUVES-SOURIS DU PONT DES PIERRES * 9 5,81 46,16 FR8201650 ETOURNEL ET DEFILE DE LECLUSE * 318 5,92 46,13 FR8201653 BASSE VALLEE DE LAIN, CONFLUENCE AIN-RHÃ NE * 3 417 5,25 45,93 FR8201658 VALLEE DE LEYRIEUX ET DE SES AFFLUENTS * 1 073 4,57 44,85 FR8201660 PLATEAU DE MONTSELGUES * 4 003 4,02 44,51 FR8201663 AFFLUENTS RIVE DROITE DU RHONE * 1 187 4,78 45,19 FR8201664 SECTEUR DES SUCS * 905 4,16 44,84 FR8201665 ALLIER ET SES AFFLUENTS * 880 3,97 44,70 FR8201666 LOIRE ET SES AFFLUENTS * 1 315 4,04 44,81 FR8201667 TOURBIERES DU PLATEAU DE SAINT-AGREVE * 181 4,39 45,05 FR8201670 CEVENNES ARDECHOISES * 1 749 4,20 44,51 FR8201671 SUC DE CLAVA * 13 4,65 45,31 FR8201675 SABLES DE LHERBASSE ET DES BALMES DE LISERE * 1 069 5,02 45,08 FR8201703 MASSIF DE LA TOURNETTE 4 658 6,28 45,83 FR8201711 MASSIF DU MONT VUACHE * 2 050 5,93 46,06 FR8201712 LE SALEVE * 1 599 6,19 46,15 FR8201718 LES USSES * 75 5,88 46,02 FR8201720 CLUSE DU LAC DANNECY * 282 6,23 45,79 FR8201726 ETANGS, LANDES, VALLONS TOURBEUX HUMIDES ET RUISSEAUX A ECREVISSES DE CHAMBARAN * 1 491 5,18 45,28 FR8201727 LISLE CREMIEU * 5 908 5,29 45,78 FR8201728 TOURBIERE DU GRAND LEMPS * 788 5,41 45,43 FR8201729 MARAIS DU VAL DAINAN * 247 5,60 45,44 FR8201742 TOURBIERE DE SAINT-LAURENT-DU-PONT * 68 5,71 45,39 FR8201748 ILES DU HAUT RHÃ NE * 89 5,61 45,64 FR8201749 MILIEUX ALLUVIAUX ET AQUATIQUES DE LILE DE LA PLATIERE * 963 4,77 45,35 FR8201755 ETANGS DU FOREZ * 85 4,06 45,76 FR8201756 PARTIES SOMMITALES DU FOREZ ET HAUTES CHAUMES * 5 452 3,86 45,66 FR8201757 FORETS ET TOURBIERES DES MONTS DE LA MADELEINE * 242 3,83 45,99 FR8201758 LIGNON, VIZEZY, ANZON ET LEURS AFFLUENTS * 875 3,85 45,72 FR8201760 CRÃ TS DU PILAT * 1 834 4,58 45,38 FR8201761 TOURBIERES DU PILAT ET LANDES DE CHAUSSITRE * 351 4,44 45,31 FR8201762 VALLEE DE LONDENON, CONTREFORTS NORD DU PILAT * 871 4,45 45,45 FR8201763 PELOUSES, LANDES ET HABITATS ROCHEUX DES GORGES DE LA LOIRE * 2 500 4,25 45,44 FR8201764 BOIS DE LESPINASSE, DE LA BENISSON-DIEU ET DE LA PACAUDIERE * 631 3,97 46,16 FR8201765 MILIEUX ALLUVIAUX ET AQUATIQUES DE LA LOIRE * 2 200 4,14 45,84 FR8201768 RUISSEAUX A MOULE PERLIERE DU BOEN, DU BAN ET FONT DAIX 105 3,84 45,91 FR8201769 RIVIERE A MOULE PERLIERE DANCE 14 3,89 45,38 FR8201770 RESEAU DE ZONES HUMIDES, PELOUSES, LANDES ET FALAISES DE LAVANT-PAYS SAVOYARD * 3 156 5,76 45,61 FR8201771 ENSEMBLE LAC DU BOURGET-CHAUTAGNE-RHÃ NE * 8 204 5,77 45,77 FR8201772 RESEAU DE ZONES HUMIDES DE LALBANAIS * 600 5,95 45,77 FR8201785 PELOUSES, MILIEUX ALLUVIAUX ET AQUATIQUES DE LILE DE MIRIBEL-JONAGE * 2 854 4,98 45,80 FR8201791 GITE A CHAUVES-SOURIS DES MINES DE VALLOSSIERES 2 4,54 46,08 FR8202002 PARTIE ORIENTALE DU MASSIF DES BAUGES * 14 513 6,22 45,67 FR8202004 MONT COLOMBIER * 2 182 6,12 45,65 FR8202005 SITE A CHIROPTERES DES MONTS DU MATIN 315 4,26 45,88 FR8301012 GORGES DU HAUT-CHER * 942 2,57 46,27 FR8301014 ETANGS DE SOLOGNE BOURBONNAISE (dont lEtang de Guichardeau) 234 3,59 46,57 FR8301015 VALLEE DE LALLIER NORD * 4 207 3,33 46,50 FR8301016 VALLEE DE LALLIER SUD * 1 938 3,42 46,19 FR8301017 BASSE SIOULE * 593 3,28 46,26 FR8301018 COTEAUX DE CHATEAU-JALOUX 6 3,10 46,10 FR8301019 MONTS DE LA MADELEINE * 228 3,80 46,01 FR8301020 VALLEE ALLUVIALE DE LA LOIRE * 2 937 3,84 46,52 FR8301021 FORET DE TRONCAIS * 1 149 2,69 46,65 FR8301025 FORET DES COLETTES * 766 3,01 46,20 FR8301029 ETANG DE LA RACHERIE 16 3,44 46,36 FR8301030 MONTS DU FOREZ * 5 565 3,84 45,61 FR8301032 ZONES ALLUVIALES DE LA CONFLUENCE DORE-ALLIER * 2 453 3,38 45,92 FR8301033 PLAINE DES VARENNES * 938 3,43 45,79 FR8301034 GORGES DE LA SIOULE * 3 597 2,88 46,00 FR8301035 VALLEES ET COTEAUX XEROTHERMIQUES DES COUZES ET LIMAGNES * 2 316 3,05 45,64 FR8301036 VALLEES ET COTEAUX THERMOPHILES AU NORD DE CLERMONT-FERRAND * 231 3,09 45,96 FR8301037 MARAIS SALE DE SAINT-BEAUZIRE * 13 3,16 45,85 FR8301038 VAL DALLIER PONT DU CHATEAU/JUMEAUX-ALAGNON * 2 424 3,21 45,64 FR8301039 ARTENSE * 604 2,73 45,45 FR8301040 CEZALLIER NORD * 540 2,90 45,46 FR8301041 CEZALLIER SUD * 1 063 2,92 45,37 FR8301042 MONTS-DORE * 6 424 2,83 45,56 FR8301044 AUZELLES 1 3,50 45,61 FR8301045 BOIS-NOIRS * 417 3,61 45,94 FR8301048 PUY DE PILEYRE-TURLURON * 77 3,32 45,72 FR8301049 COMTE DAUVERGNE ET PUY SAINT ROMAIN * 352 3,30 45,64 FR8301051 VALLEES ET PIEMONTS DU NORD-FOREZ * 329 3,63 45,80 FR8301052 CHAINE DES PUYS * 2 036 2,96 45,79 FR8301055 MASSIF CANTALIEN (parties ouest et est) * 5 898 2,69 45,11 FR8301056 TOURBIERES ET ZONES HUMIDES DU NORD-EST DU MASSIF CANTALIEN * 1 529 2,84 45,24 FR8301057 GORGES DE LA DORDOGNE ET DU MARILHOU * 2 792 2,35 45,32 FR8301058 ENVIRONS DE MEALLET 15 2,42 45,26 FR8301059 ZONES HUMIDES DE LA PLANEZE DE SAINT-FLOUR 2 212 2,97 45,04 FR8301060 ZONES HUMIDES DE LA REGION DE RIOM-ES-MONTAGNE * 750 2,68 45,29 FR8301061 COTEAUX DE RAULHAC ET CROS DE RONESQUE 286 2,65 44,88 FR8301065 VALLEES ET COTEAUX THERMOPHILES DE LA REGION DE MAURS * 117 2,19 44,65 FR8301067 VALLEE DE LA SIANNE ET DU BAS ALLAGNON * 4 661 3,09 45,20 FR8301068 GORGES DE LA RHUE * 1 009 2,63 45,37 FR8301069 AUBRAC * 725 3,00 44,77 FR8301070 SOMMETS DU NORD MARGERIDE * 913 3,32 45,01 FR8301072 VAL DALLIER LIMAGNE BRIVADOISE * 668 3,36 45,38 FR8301073 COTEAUX DE MONTLAISON/LA GARENNE/PRES SALES DE BEAUMONT * 59 3,33 45,32 FR8301074 VAL DALLIER/VIEILLE BRIOUDE/LANGEAC * 2 750 3,40 45,19 FR8301075 GORGES DE LALLIER ET AFFLUENTS * 9 480 3,69 44,96 FR8301076 MEZENC * 2 748 4,16 44,92 FR8301077 MARAIS DE LIMAGNE * 234 3,66 45,07 FR8301079 SOMMETS ET VERSANTS ORIENTAUX DE LA MARGERIDE * 1 236 3,45 44,86 FR8301080 GORGES DE LARZON * 877 3,86 45,23 FR8301081 GORGES DE LA LOIRE ET AFFLUENTS PARTIE SUD * 4 987 3,92 44,89 FR8301082 GRAND LAC, LAC LONG, LE LAC 54 3,21 45,30 FR8301083 SAINT-BEAUZIRE 4 3,28 45,27 FR8301084 MONT BAR * 21 3,73 45,20 FR8301086 SUCS DU VELAY/MEYGAL 109 4,13 45,06 FR8301087 SUCS DE BREYSSE 69 4,01 44,90 FR8301088 HAUTE VALLEE DU LIGNON 284 4,29 45,08 FR8301090 PONT DE DESGES * 38 3,44 45,00 FR8301091 DORE/FAYE/COUZON * 177 3,59 45,70 FR8301094 RIVIERES A MOULES PERLIERES 269 3,57 44,93 FR8301095 LACS ET RIVIERES A LOUTRES 579 2,55 45,63 FR8301096 RIVIERES A ECREVISSES A PATTES BLANCHES 1 164 3,85 44,92 FR8302002 TourbiÃ ¨re du Haut-Livradois: complexe tourbeux de Virennes * 123 3,65 45,54 FR8302003 Zones Humides de Saint-Paul-des-Landes 422 2,27 44,95 FR8302005 Mine de Fluorine de Busset 1 3,51 46,02 FR8302006 GÃ ®tes de Laprugne 2 3,76 45,99 FR8302007 Grotte de la Denise 1 3,86 45,06 FR8302008 CarriÃ ¨re de Solignac 1 3,87 44,97 FR8302009 Complexe minier de la vallÃ ©e de la Senouire 1 635 3,60 45,20 FR8302010 CavitÃ © miniÃ ¨re de la Pause 209 3,63 45,76 FR8302011 Tunnels SNCF du Chavanon 471 2,48 45,58 FR8302012 GÃ ®tes du pays des Couzes 1 234 3,03 45,57 FR8302013 GÃ ®tes de la Sioule 454 2,84 45,88 FR8302014 Site de TessiÃ ¨res 96 2,56 44,80 FR8302015 Site des Grivaldes 353 2,55 44,74 FR8302016 Site de Compaing 241 2,69 45,03 FR8302017 Site de Palmont 290 2,48 45,12 FR8302018 Site de Salins 155 2,39 45,19 FR8302019 Site de la Coste 30 3,12 45,16 FR8302020 GÃ ®tes du bassin minier de Massiac 322 3,17 45,27 FR8302021 GÃ ®tes de HÃ ©risson * 255 2,70 46,51 FR8302022 MASSIF FORESTIER DES PRIEURES: Moladier, Bagnolet et Messarges * 2 833 3,27 46,51 FR9101352 PLATEAU DE LAUBRAC * 687 3,06 44,62 FR9101355 MONTAGNE DE LA MARGERIDE * 9 418 3,43 44,85 FR9101357 PLATEAU DE CHARPAL * 3 410 3,58 44,65 FR9101361 MONT LOZERE * 11 687 3,76 44,44 FR9101362 COMBE DES CADES * 305 3,58 44,41 FR9101363 VALLEES DU TARN, DU TARNON ET DE LA MIMENTE * 10 514 3,69 44,29 FR9101364 HAUTES VALLEES DE LA CEZE ET DU LUECH 13 080 4,00 44,38 FR9101374 VALLON DE LURUGNE 580 3,23 44,41 FR9101375 FALAISES DE BARJAC 1 525 3,40 44,50 FR9101376 CAUSSE DES BLANQUETS 747 3,34 44,52 FR9101378 GORGES DU TARN * 448 3,27 44,30 FR9101419 CRETES DU MONT MARCOU ET DES MONTS DE MARE * 1 484 2,99 43,69 FR9101424 LE CAROUX ET LESPINOUSE * 2 321 2,93 43,61 FR9101446 VALLEE DU LAMPY 9 576 2,16 43,33 FR9102008 VALDONNEZ * 5 010 3,54 44,46 IT1110001 Rocca di Cavour 76 7,39 44,77 IT1110002 Collina di Superga * 747 7,77 45,07 IT1110004 Stupinigi * 1 731 7,61 44,96 IT1110005 Vauda * 2 412 7,69 45,22 IT1110009 Bosco del Vaj e «Bosc Grand » * 1 347 7,93 45,11 IT1110014 Stura di Lanzo * 688 7,56 45,22 IT1110015 Confluenza Po - Pellice * 146 7,59 44,78 IT1110016 Confluenza Po - Maira * 178 7,67 44,82 IT1110017 Lanca di Santa Marta (Confluenza Po - Banna) * 164 7,70 44,95 IT1110018 Confluenza Po - Orco - Malone * 312 7,87 45,18 IT1110019 Baraccone (confluenza Po - Dora Baltea) * 1 574 8,04 45,18 IT1110020 Lago di Viverone * 926 8,03 45,42 IT1110024 Lanca di San Michele * 228 7,68 44,87 IT1110025 Po morto di Carignano * 503 7,70 44,90 IT1110034 Laghi di Meugliano e Alice * 283 7,82 45,42 IT1110035 Stagni di Poirino - Favari * 1 844 7,74 44,90 IT1110036 Lago di Candia * 335 7,91 45,33 IT1110047 Scarmagno - Torre Canavese (morena destra dIvrea) * 1 876 7,81 45,37 IT1110050 Mulino Vecchio (fascia fluviale del Po) * 414 8,02 45,20 IT1110051 Peschiere e Laghi di Pralormo 141 7,84 44,82 IT1110061 Lago di Maglione * 17 8,02 45,32 IT1110062 Stagno Interrato di Settimo Rottaro * 22 8,02 45,32 IT1110063 Boschi e Paludi di Bellavista * 95 7,84 45,43 IT1110064 Palude di Romano Canavese * 9,45 7,89 45,37 IT1110079 La Mandria * 3 379 7,57 45,16 IT1120002 Bosco della Partecipanza di Trino * 1 075 8,25 45,23 IT1120004 Baraggia di Rovasenda * 1 178 8,31 45,55 IT1120005 Garzaia di Carisio * 103 8,20 45,42 IT1120007 Palude di S. Genuario 426 8,20 45,20 IT1120008 Fontana Gigante (Tricerro) * 314 8,29 45,23 IT1120010 Lame del Sesia e Isolone di Oldenico * 934 8,40 45,42 IT1120013 Isolotto del Ritano (Dora Baltea) * 253 8,00 45,23 IT1120014 Garzaia del Rio Druma * 129 8,31 45,46 IT1120016 Laghetto di SantAgostino * 21 8,25 45,77 IT1120023 Isola di Santa Maria * 721 8,16 45,15 IT1130001 La Bessa * 734 8,06 45,47 IT1130003 Baraggia di Candelo * 604 8,19 45,51 IT1130004 Lago di Bertignano (Viverone) e stagno presso la strada per Roppolo * 26 8,09 45,41 IT1140001 Fondo Toce * 364 8,49 45,94 IT1150001 Valle del Ticino * 6 597 8,72 45,55 IT1150002 Lagoni di Mercurago * 472 8,57 45,70 IT1150003 Palude di Casalbeltrame * 655 8,50 45,43 IT1150004 Canneti di Dormelletto * 153 8,58 45,74 IT1150005 Agogna Morta (Borgolavezzaro) 13 8,68 45,30 IT1150007 Baraggia di Piano Rosa * 1 194 8,43 45,60 IT1150008 Baraggia di Bellinzago * 119 8,60 45,54 IT1160003 Oasi di Crava Morozzo * 299 7,73 44,42 IT1160009 Confluenza Po - Bronda * 136 7,46 44,68 IT1160010 Bosco del Merlino 354 7,73 44,78 IT1160011 Parco di Racconigi e Boschi lungo il Torrente Maira * 326 7,68 44,77 IT1160012 Boschi e Rocche del Roero * 1 704 7,89 44,73 IT1160013 Confluenza Po - Varaita * 171 7,61 44,80 IT1160029 Colonie di chirotteri di S. Vittoria e Monticello dAlba 17 7,97 44,67 IT1160036 Stura di Demonte * 1 174 7,37 44,32 IT1170001 Rocchetta Tanaro * 126 8,34 44,88 IT1170002 Valmanera * 2 190 8,20 44,91 IT1170003 Stagni di Belangero (Asti) * 591 8,17 44,85 IT1170005 Verneto di Rocchetta Tanaro * 10 8,36 44,85 IT1180002 Torrente Orba * 506 8,66 44,78 IT1180004 Greto dello Scrivia * 2 093 8,85 44,82 IT1180005 Ghiaia Grande (Fiume Po) * 462 8,34 45,13 IT1180009 Strette della Val Borbera * 1 665 9,02 44,69 IT1180010 Langhe di Spigno Monferrato * 2 512 8,30 44,50 IT1180011 Massiccio dellAntola - Monte Carmo - Monte Legna * 5 993 9,16 44,59 IT1180017 Bacino del Rio Miseria * 2 094 8,51 44,51 IT1180027 Confluenza Po - Sesia - Tanaro * 4 061 8,61 45,09 IT1320425 Piana Crixia * 801 8,27 44,51 IT1321205 Rocchetta Cairo * 156 8,29 44,43 IT1321313 Foresta della Deiva - Torrente Erro * 886 8,47 44,48 IT1330213 Conglomerato di Vobbia * 2 976 9,00 44,60 IT1330223 Rio di Vallenzona * 118 9,09 44,61 IT1330620 Pian della Badia (Tiglieto) * 249 8,60 44,53 IT1330905 Parco dellAntola * 2 653 9,20 44,59 IT1330925 Rio Pentemina * 294 9,11 44,52 IT1331012 Lago Marcotto - Roccabruna - Gifarco - Lago della Nave * 2 159 9,33 44,53 IT1331019 Lago Brugneto * 767 9,20 44,53 IT1331104 Parco dellAveto * 6 903 9,43 44,48 IT2010006 Lago di Biandronno * 134 8,70 45,83 IT2010007 Palude Brabbia * 460 8,72 45,79 IT2010008 Lago di Comabbio * 467 8,69 45,76 IT2010009 Sorgenti del Rio Capricciosa * 76 8,62 45,74 IT2010010 Brughiera del Vigano 510 8,69 45,70 IT2010011 Paludi di Arsago * 543 8,73 45,70 IT2010012 Brughiera del Dosso 455 8,70 45,65 IT2010013 Ansa di Castelnovate * 302 8,67 45,64 IT2010014 Turbigaccio, Boschi di Castelletto e Lanca di Bernate * 2 481 8,74 45,52 IT2010015 Palude Bruschera * 164 8,59 45,76 IT2010017 Palude Bozza - Monvallina * 21 8,62 45,84 IT2010020 Torbiera di Cavagnano 6,02 8,88 45,91 IT2010021 Sabbie dOro * 22 8,63 45,82 IT2010022 Alnete del Lago di Varese * 296 8,80 45,80 IT2020002 Sasso Malascarpa * 328 9,33 45,85 IT2020003 Palude di Albate * 74 9,09 45,77 IT2020004 Lago di Montorfano * 84 9,14 45,78 IT2020005 Lago di Alserio * 488 9,22 45,79 IT2020006 Lago di Pusiano * 659 9,27 45,80 IT2020007 Pineta pedemontana di Appiano Gentile 220 8,94 45,74 IT2020008 Fontana del Guercio * 35 9,19 45,72 IT2020011 Spina verde * 855 9,06 45,81 IT2030004 Lago di Olginate * 78 9,42 45,80 IT2030005 Palude di Brivio * 302 9,43 45,75 IT2030006 Valle S. Croce e Valle del Curone * 1 213 9,37 45,71 IT2030007 Lago di Sartirana * 28 9,43 45,72 IT2050001 Pineta di Cesate 182 9,09 45,59 IT2050002 Boschi delle Groane 726 9,12 45,64 IT2050003 Valle del Rio Pegorino 122 9,30 45,67 IT2050004 Valle del Rio Cantalupo 70 9,28 45,66 IT2050005 Boschi della Fagiana * 1 044 8,83 45,43 IT2050006 Bosco di Vanzago * 193 8,97 45,52 IT2050007 Fontanile Nuovo 40 9,01 45,46 IT2050008 Bosco di Cusago 13 9,01 45,45 IT2050009 Sorgenti della Muzzetta * 136 9,36 45,46 IT2050010 Oasi di Lacchiarella * 37 9,17 45,33 IT2050011 Oasi Le Foppe di Trezzo sullAdda * 9,67 9,50 45,62 IT2060010 Valle del Freddo * 72 10,00 45,79 IT2060013 Fontanile Brancaleone * 12 9,67 45,52 IT2060014 Boschetto della Cascina Campagna 5,33 9,88 45,47 IT2060015 Bosco de lIsola * 92 9,89 45,43 IT2070020 Torbiere dIseo * 362 10,04 45,64 IT2080001 Garzaia di Celpenchio * 140 8,60 45,24 IT2080002 Basso corso e sponde del Ticino * 8 564 8,93 45,31 IT2080003 Garzaia della Verminesca * 162 8,63 45,22 IT2080004 Palude Loja * 40 8,64 45,20 IT2080005 Garzaia della Rinalda * 38 8,59 45,16 IT2080006 Garzaia di S. Alessandro * 266 8,69 45,18 IT2080007 Garzaia del Bosco Basso * 41 8,65 45,12 IT2080008 Boschetto di Scaldasole 101 8,89 45,14 IT2080009 Garzaia della Cascina Notizia * 73 8,76 45,11 IT2080010 Garzaia di Sartirana * 190 8,65 45,08 IT2080011 Abbazia Acqualunga * 176 8,73 45,06 IT2080012 Garzaia di Gallia * 107 8,84 45,09 IT2080013 Garzaia della Cascina Portalupa * 5,42 8,80 45,31 IT2080014 Boschi Siro Negri e Moriano * 1 352 9,06 45,22 IT2080015 San Massimo * 462 8,97 45,20 IT2080016 Boschi del Vignolo * 260 8,95 45,21 IT2080017 Garzaia di Porta Chiossa * 80 9,21 45,23 IT2080018 Garzaia della Carola * 32 9,17 45,24 IT2080019 Boschi di Vaccarizza * 465 9,25 45,14 IT2080020 Garzaia della Roggia Torbida * 14 9,11 45,08 IT2080021 Monte Alpe * 320 9,30 44,81 IT2080023 Garzaia di Cascina Villarasca * 53 9,10 45,30 IT2090001 Monticchie * 238 9,65 45,14 IT2090002 Boschi e Lanca di Comazzo * 266 9,47 45,44 IT2090003 Bosco del Mortone * 64 9,45 45,39 IT2090004 Garzaia del Mortone * 35 9,44 45,39 IT2090005 Garzaia della Cascina del Pioppo * 6,73 9,45 45,37 IT2090006 Spiagge fluviali di Boffalora * 172 9,47 45,36 IT2090007 Lanca di Soltarico * 160 9,56 45,30 IT2090008 La Zerbaglia * 553 9,64 45,28 IT2090009 Morta di Bertonico * 48 9,66 45,25 IT2090010 Adda Morta * 191 9,71 45,22 IT2090011 Bosco Valentino * 59 9,76 45,21 IT20A0001 Morta di Pizzighettone * 42 9,80 45,17 IT20A0002 Naviglio di Melotta * 237 9,80 45,39 IT20A0003 Palata Menasciutto * 75 9,72 45,40 IT20A0004 Le Bine * 144 10,44 45,14 IT20A0006 Lanche di Azzanello * 141 9,94 45,31 IT20A0007 Bosco della Marisca * 102 9,89 45,36 IT20A0008 Isola Uccellanda * 76 9,95 45,34 IT20A0013 Lanca di Gerole * 476 10,27 45,03 IT20A0014 Lancone di Gussola * 114 10,35 45,00 IT20A0015 Bosco Ronchetti * 210 10,12 45,04 IT20A0016 Spiaggioni di Spinadesco * 825 9,94 45,12 IT20A0017 Scolmatore di Genivolta * 72 9,91 45,34 IT20A0018 Cave Danesi * 322 9,81 45,42 IT20A0019 Barco * 67 9,89 45,38 IT20A0020 Gabbioneta * 111 10,23 45,22 IT20B0001 Bosco Foce Oglio * 306 10,67 45,04 IT20B0002 Valli di Mosio * 66 10,47 45,16 IT20B0003 Lanca Cascina S. Alberto * 105 10,61 45,04 IT20B0004 Lanche di Gerra Gavazzi e Runate * 158 10,35 45,17 IT20B0005 Torbiere di Marcaria 93 10,54 45,12 IT20B0006 Isola Boscone * 139 11,23 45,04 IT20B0007 Isola Boschina * 39 11,15 45,05 IT20B0010 Vallazza * 530 10,83 45,13 IT20B0011 Bosco Fontana * 236 10,74 45,20 IT20B0012 Complesso morenico di Castellaro Lagusello * 271 10,63 45,37 IT20B0014 Chiavica del Moro * 25 10,90 45,11 IT20B0015 Pomponesco * 62 10,60 44,92 IT20B0016 Ostiglia 127 11,10 45,10 IT20B0017 Ansa e Valli del Mincio * 1 517 10,74 45,16 IT3210003 Laghetto del Frassino * 78 4 10,67 45,44 IT3210008 Fontanili di Povegliano 118 6 10,90 45,34 IT3210012 Val Galina e Progno Borago * 989 21 10,99 45,50 IT3210013 Palude del Busatello 443 18 11,09 45,11 IT3210014 Palude del Feniletto - Sguazzo del Vallese 167 8 11,11 45,32 IT3210015 Palude di Pellegrina 111 7 11,01 45,23 IT3210016 Palude del BrusÃ - Le Vallette 171 10 11,22 45,18 IT3210018 Basso Garda 1 431 20 10,68 45,46 IT3210019 Sguazzo di Rivalunga 186 6 11,11 45,35 IT3210042 Fiume Adige tra Verona Est e Badia Polesine * 2 090 149 11,22 45,30 IT3220005 Ex Cave di Casale - Vicenza 36 3 11,59 45,52 IT3220008 Buso della rana 0,64 11,36 45,65 IT3220037 Colli Berici * 12 768 95 11,50 45,44 IT3220038 Torrente Valdiezza * 33 17 11,45 45,56 IT3220039 Biotopo «Le Poscole » 149 11 11,39 45,61 IT3220040 Bosco di Dueville e risorgive limitrofe * 715 279 11,57 45,64 IT3240002 Colli Asolani * 2 202 34 11,95 45,82 IT3240004 Montello * 5 069 40 12,13 45,82 IT3240005 Perdonanze e corso del Monticano * 364 41 12,27 45,97 IT3240006 Bosco di Basalghelle 14 2 12,52 45,83 IT3240008 Bosco di Cessalto 28 3 12,62 45,70 IT3240012 Fontane Bianche di Lancenigo * 64 4 12,28 45,71 IT3240014 Laghi di Revine * 119 7 12,23 45,99 IT3240015 Palu del Quartiere del Piave 692 21 12,10 45,88 IT3240016 Bosco di Gaiarine 2,11 1 12,49 45,86 IT3240017 Bosco di Cavalier 9,43 1 12,55 45,76 IT3240028 Fiume Sile dalle sorgenti a Treviso Ovest * 1 490 52 12,08 45,65 IT3240029 Ambito fluviale del Livenza e corso inferiore del Monticano * 1 955 270 12,51 45,83 IT3240030 Grave del Piave - Fiume Soligo - Fosso di Negrisia * 4 752 142 12,24 45,80 IT3240031 Fiume Sile da Treviso Est a San Michele Vecchio 753 103 12,31 45,63 IT3240032 Fiume Meschio * 40 43 12,36 45,96 IT3240033 Fiumi Meolo e Vallio * 85 93 12,41 45,67 IT3250003 Penisola del Cavallino: biotopi litoranei * 315 22 12,49 45,45 IT3250006 Bosco di Lison 5,56 1 12,74 45,75 IT3250008 Ex Cave di Villetta di Salzano 64 5 12,13 45,53 IT3250010 Bosco di Carpenedo * 13 3 12,25 45,51 IT3250013 Laguna del Mort e Pinete di Eraclea * 214 20 12,76 45,55 IT3250016 Cave di Gaggio 115 7 12,32 45,55 IT3250017 Cave di Noale 43 3 12,08 45,55 IT3250021 Ex Cave di Martellago * 50 4 12,17 45,53 IT3250022 Bosco Zacchi 0,75 12,76 45,80 IT3250023 Lido di Venezia: biotopi litoranei * 166 16 12,33 45,33 IT3250030 Laguna medio-inferiore di Venezia * 26 384 90 12,23 45,32 IT3250031 Laguna superiore di Venezia * 20 365 88 12,47 45,51 IT3250032 Bosco Nordio * 157 11 12,26 45,13 IT3250033 Laguna di Caorle - Foce del Tagliamento * 4 386 103 12,95 45,65 IT3250034 Dune residue del Bacucco * 13 2 12,32 45,18 IT3250044 Fiumi Reghena e Lemene - Canale Taglio e rogge limitrofe - Cave di Cinto Caomaggiore * 640 171 12,83 45,80 IT3260017 Colli Euganei - Monte Lozzo - Monte Ricco * 15 096 92 11,68 45,31 IT3260018 Grave e Zone umide della Brenta * 3 848 104 11,77 45,59 IT3260022 Palude di Onara e corso dacqua di risorgiva S. Girolamo * 148 22 11,82 45,62 IT3260023 Muson vecchio, sorgenti e roggia Acqualonga * 27 34 11,91 45,61 IT3270003 Dune di Donada e Contarina * 105 8 12,22 45,04 IT3270004 Dune di Rosolina e Volto * 115 10 12,24 45,09 IT3270005 Dune Fossili di Ariano Polesine * 101 8 12,19 44,97 IT3270006 Rotta di S. Martino 32 4 12,20 44,96 IT3270007 Gorghi di Trecenta 20 4 11,43 45,03 IT3270017 Delta del Po: tratto terminale e delta veneto * 25 362 628 12,27 44,98 IT3270024 Vallona di Loreo 64 3 12,20 45,08 IT3310005 Torbiera di Sequals * 14 12,86 46,18 IT3310007 Greto del Tagliamento 2 719 12,95 46,17 IT3310008 Magredi di Tauriano 369 12,86 46,13 IT3310009 Magredi del Cellina * 4 372 12,74 46,03 IT3310010 Risorgive del Vinchiaruzzo * 261 12,73 45,99 IT3310011 Bosco Marzinis 11 12,79 45,93 IT3310012 Bosco Torrate 11 12,80 45,89 IT3320020 Lago di Ragogna 83 13,00 46,17 IT3320021 Torbiera di Casasola e Andreuzza * 98 13,08 46,20 IT3320022 Quadri di Fagagna 62 13,08 46,13 IT3320023 Magredi di Campoformido 242 13,19 46,03 IT3320024 Magredi di Coz 10 12,96 46,06 IT3320025 Magredi di Firmano 57 13,41 46,08 IT3320026 Risorgive dello Stella * 796 13,07 45,92 IT3320027 Palude Moretto * 39 13,16 45,90 IT3320028 Palude Selvote * 68 13,19 45,88 IT3320029 Confluenza Fiumi Torre e Natisone 604 13,35 45,94 IT3320030 Bosco di Golena del Torreano * 140 12,98 45,85 IT3320031 Paludi di Gonars * 89 13,22 45,89 IT3320032 Paludi di Porpetto * 24 13,23 45,87 IT3320033 Bosco Boscat 72 13,17 45,83 IT3320034 Boschi di Muzzana * 350 13,12 45,79 IT3320035 Bosco Sacile 145 13,19 45,79 IT3320036 Anse del Fiume Stella * 78 13,06 45,76 IT3320037 Laguna di Marano e Grado * 16 363 13,24 45,73 IT3320038 Pineta di Lignano * 118 13,09 45,66 IT3330001 Palude del Preval * 14 13,53 45,96 IT3330002 Colle di Medea 41 13,44 45,92 IT3330005 Foce dellIsonzo - Isola della Cona * 2 668 13,51 45,75 IT3330006 Valle Cavanata e Banco Mula di Muggia * 860 13,47 45,70 IT3330007 Cavana di Monfalcone * 133 13,52 45,79 IT3340006 Carso Triestino e Goriziano * 9 648 13,78 45,75 IT4010002 Monte Menegosa, Monte Lama, Groppo di Gora * 3 427 9,70 44,68 IT4010003 Monte Nero, Monte Maggiorasca, La Ciapa Liscia * 852 9,51 44,56 IT4010004 Monte Capra, Monte Tre Abati, Monte Armelio, SantAgostino, Lago di Averaldi * 6 221 9,48 44,77 IT4010005 Pietra Parcellara e Pietra Perduca * 342 9,48 44,84 IT4010006 Meandri di San Salvatore * 253 9,39 44,73 IT4010007 Roccia Cinque Dita * 21 9,63 44,64 IT4010008 CastellArquato, Lugagnano Val dArda * 280 9,83 44,84 IT4010011 Fiume Trebbia da Perino a Bobbio * 352 9,42 44,79 IT4010012 Val Boreca, Monte Lesima * 4 725 9,25 44,65 IT4010013 Monte Dego, Monte Veri, Monte delle Tane * 2 997 9,37 44,63 IT4010016 Basso Trebbia * 1 356 9,59 44,99 IT4010017 Conoide del Nure e Bosco di Fornace vecchia * 563 9,70 44,92 IT4010018 Fiume Po da Rio Boriacco a Bosco Ospizio * 6 156 9,76 45,10 IT4010019 Rupi di Rocca dOlgisio 70 9,42 44,91 IT4020001 Boschi di Carrega * 1 283 10,21 44,72 IT4020003 Torrente Stirone * 2 748 9,95 44,84 IT4020006 Monte Prinzera * 840 10,08 44,64 IT4020007 Monte Penna, Monte Trevine, Groppo, Groppetto * 1 689 9,50 44,47 IT4020008 Monte Ragola, Lago MoÃ ², Lago Bino * 1 396 9,55 44,61 IT4020010 Monte Gottero * 1 476 9,70 44,39 IT4020011 Groppo di Gorro * 188 9,89 44,53 IT4020012 Monte Barigazzo, Pizzo dOca * 2 524 9,79 44,62 IT4020013 Belforte, Corchia, Alta Val Manubiola * 1 474 9,91 44,50 IT4020014 Monte Capuccio, Monte SantAntonio * 900 10,03 44,66 IT4020015 Monte Fuso 825 10,27 44,51 IT4020017 Aree delle risorgive di Viarolo, Bacini di Torrile, Fascia golenale del Po 2 622 10,32 44,93 IT4020020 Crinale dellAppennino parmense * 5 280 10,07 44,39 IT4020021 Medio Taro * 3 810 10,18 44,74 IT4020022 Basso Taro * 1 005 10,23 44,98 IT4020023 Barboj di Rivalta * 424 10,33 44,63 IT4020025 Parma Morta 601 10,46 44,92 IT4020026 Boschi dei Ghirardi * 306 9,73 44,52 IT4030001 Monte Acuto, Alpe di Succiso * 3 254 10,19 44,35 IT4030002 Monte Ventasso * 2 909 10,29 44,39 IT4030003 Monte la Nuda, Cima Belfiore, Passo del Cerreto * 3 462 10,28 44,31 IT4030004 Val dOzola, Monte Cusna * 4 873 10,38 44,29 IT4030005 Abetina Reale, Alta Val Dolo * 3 444 10,46 44,26 IT4030006 Monte Prado * 618 10,40 44,26 IT4030007 Fontanili di Corte Valle Re * 311 10,53 44,77 IT4030008 Pietra di Bismantova * 202 10,41 44,42 IT4030009 Gessi Triassici * 1 907 10,39 44,38 IT4030010 Monte Duro * 411 10,54 44,54 IT4030011 Casse di espansione del Secchia 278 10,81 44,66 IT4030013 Fiume Enza da La Mora a Compiano * 707 10,33 44,49 IT4030014 Rupe di Campotrera, Rossena * 762 10,43 44,58 IT4030015 Valli di Novellara 1 842 10,76 44,89 IT4030016 San Valentino, Rio della Rocca * 786 10,72 44,54 IT4030017 Ca del Vento, Ca del Lupo, Gessi di Borzano * 1 661 10,61 44,59 IT4030018 Media Val Tresinaro, Val Dorgola * 514 10,57 44,50 IT4030020 Golena del Po di Gualtieri, Guastalla e Luzzara 1 120 10,66 44,95 IT4030021 Rio Rodano e Fontanili di Fogliano e Ariolo * 181 10,68 44,65 IT4030022 Rio Tassaro * 586 10,37 44,49 IT4030023 Fontanili di Gattatico e Fiume Enza * 773 10,44 44,73 IT4040001 Monte Cimone, Libro Aperto, Lago di Pratignano * 5 174 10,72 44,17 IT4040002 Monte Rondinaio, Monte Giovo * 4 849 10,57 44,15 IT4040003 Sassi di Roccamalatina e di SantAndrea * 1 198 10,94 44,39 IT4040004 Sassoguidano, Gaiato * 2 413 10,85 44,29 IT4040005 Alpesigola, Sasso Tignoso e Monte Cantiere * 3 761 10,58 44,25 IT4040006 Poggio Bianco Dragone * 308 10,62 44,31 IT4040007 Salse di Nirano * 371 10,82 44,52 IT4040009 Manzolino 256 11,13 44,61 IT4040010 Torrazzuolo 115 11,09 44,69 IT4040011 Cassa di espansione del Fiume Panaro 275 11,00 44,60 IT4040012 Colombarone * 50 10,79 44,62 IT4040013 Faeto, Varana, Torrente Fossa * 391 10,78 44,45 IT4050001 Gessi Bolognesi, Calanchi dellAbbadessa * 4 296 11,42 44,42 IT4050002 Corno alle Scale * 4 579 10,85 44,14 IT4050003 Monte Sole * 6 476 11,19 44,30 IT4050004 Bosco della Frattona * 392 11,66 44,35 IT4050011 Media Valle del Sillaro * 1 108 11,44 44,30 IT4050012 Contrafforte Pliocenico * 2 628 11,31 44,34 IT4050013 Monte Vigese * 617 11,09 44,21 IT4050014 Monte Radicchio, Rupe di Calvenzano * 1 382 11,13 44,32 IT4050015 La Martina, Monte Gurlano * 1 107 11,38 44,22 IT4050016 Abbazia di Monteveglio * 881 11,08 44,47 IT4050018 Golena San Vitale e Golena del Lippo 69 11,31 44,55 IT4050019 La Bora * 40 11,20 44,63 IT4050020 Laghi di Suviana e Brasimone * 1 902 11,09 44,11 IT4050022 Biotopi e Ripristini ambientali di Medicina e Molinella * 4 486 11,70 44,56 IT4050023 Biotopi e Ripristini ambientali di Budrio e Minerbio 875 11,57 44,62 IT4050024 Biotopi e Ripristini ambientali di Bentivoglio, S. Pietro in Casale, Malalbergo e Baricella 3 224 11,60 44,69 IT4050027 Gessi di Monte Rocca, Monte Capra e Tizzano * 226 11,25 44,47 IT4050028 Grotte e Sorgenti pietrificanti di Labante * 4,7 11,02 44,27 IT4050029 Boschi di San Luca e Destra Reno * 1 951 11,29 44,47 IT4060001 Valli di Argenta * 2 905 11,82 44,59 IT4060002 Valli di Comacchio * 16 780 12,18 44,62 IT4060003 Vene di Bellocchio, Sacca di Bellocchio, Foce del Fiume Reno, Pineta di Bellocchio * 2 242 12,26 44,61 IT4060004 Valle Bertuzzi, Valle Porticino - CanneviÃ ¨ * 2 690 12,22 44,79 IT4060005 Sacca di Goro, Po di Goro, Valle Dindona, Foce del Po di Volano * 4 872 12,32 44,81 IT4060007 Bosco di Volano * 401 12,26 44,78 IT4060009 Bosco di SantAgostino o Panfilia * 188 11,38 44,78 IT4060010 Dune di Massenzatica * 52 12,16 44,90 IT4060012 Dune di San Giuseppe * 73 12,24 44,73 IT4060015 Bosco della Mesola, Bosco Panfilia, Bosco di Santa Giustina, Valle Falce, La Goara * 1 563 12,26 44,88 IT4060016 Fiume Po da Stellata a Mesola e Cavo Napoleonico * 3 140 11,58 44,91 IT4070001 Punte Alberete, Valle Mandriole * 972 12,22 44,53 IT4070002 Bardello * 99 12,24 44,54 IT4070003 Pineta di San Vitale, Bassa del Pirottolo * 1 222 12,24 44,51 IT4070004 Pialasse Baiona, Risega e Pontazzo * 1 595 12,26 44,51 IT4070005 Pineta di Casalborsetti, Pineta Staggioni, Duna di Porto Corsini * 579 12,28 44,54 IT4070006 Pialassa dei Piomboni, Pineta di Punta Marina * 465 12,28 44,46 IT4070007 Salina di Cervia * 1 095 12,33 44,25 IT4070008 Pineta di Cervia * 194 12,34 44,28 IT4070009 Ortazzo, Ortazzino, Foce del Torrente Bevano * 1 256 12,32 44,35 IT4070010 Pineta di Classe * 1 082 12,28 44,35 IT4070011 Vena del Gesso Romagnola * 5 540 11,65 44,27 IT4070016 Alta Valle del Torrente Sintria * 1 174 11,63 44,16 IT4070017 Alto Senio * 1 015 11,55 44,20 IT4070021 Biotopi di Alfonsine e Fiume Reno * 472 11,97 44,52 IT4070022 Bacini di Russi e Fiume Lamone * 132 12,02 44,40 IT4070024 Podere Pantaleone * 6,74 11,97 44,43 IT4070025 Calanchi pliocenici dellAppennino faentino * 1 098 11,73 44,27 IT4070026 Relitto della piattaforma Paguro * 66 12,58 44,38 IT4080001 Foresta di Campigna, Foresta la Lama, Monte Falco * 4 040 11,83 43,84 IT4080002 Acquacheta * 1 656 11,70 44,02 IT4080003 Monte Gemelli, Monte Guffone * 13 351 11,74 43,95 IT4080004 Bosco di Scardavilla, Ravaldino * 454 12,01 44,14 IT4080005 Monte Zuccherodante * 1 097 11,95 43,81 IT4080006 Meandri del Fiume Ronco * 232 12,09 44,17 IT4080007 Pietramora, Ceparano, Rio Cozzi * 1 955 11,92 44,18 IT4080008 Balze di Verghereto, Monte Fumaiolo, Ripa della Moia * 2 460 12,08 43,79 IT4080009 Selva di Ladino, Fiume Montone, Terra del Sole * 222 11,99 44,19 IT4080010 Careste presso Sarsina * 507 12,11 43,94 IT4080011 Rami del Bidente, Monte Marino * 1 361 11,87 43,88 IT4080012 Fiordinano, Monte Velbe * 505 12,01 44,08 IT4080013 Montetiffi, Alto Uso * 1 387 12,28 43,94 IT4080014 Rio Mattero e Rio Cuneo * 422 12,20 44,06 IT4080015 Castel di Colorio, Alto Tevere * 528 12,07 43,75 IT4090001 Onferno * 273 12,55 43,87 IT4090002 Torriana, Montebello, Fiume Marecchia * 2 403 12,38 43,98 IT4090003 Rupi e Gessi della Valmarecchia * 2 526 12,30 43,90 IT4090004 Monte S. Silvestro, Monte Ercole e Gessi di Sapigno, Maiano e Ugrigno * 2 172 12,25 43,86 IT4090005 Fiume Marecchia a Ponte Messa * 265 12,23 43,81 IT4090006 Versanti occidentali del Monte Carpegna, Torrente Messa, Poggio di Miratoio * 2 138 12,27 43,80 IT5110002 Monte Orsaro * 1 979 9,97 44,39 IT5110003 Monte Matto - Monte Malpasso * 748 10,05 44,36 IT5110004 Monte Acuto - Groppi di Camporaghera * 460 10,19 44,32 IT5110005 Monte La Nuda - Monte Tondo * 523 10,23 44,28 IT5120001 Monte Sillano - Passo Romecchio * 257 10,35 44,27 IT5120002 Monte Castellino - Le Forbici * 662 10,41 44,24 IT5120003 Parco dellOrecchiella - Pania di Corfino - Lamarossa * 2 008 10,38 44,21 IT5130001 Alta Valle del Sestaione * 828 10,66 44,12 IT5130005 Libro Aperto - Cima Tauffi * 360 10,74 44,15 IT5130006 Monte Spigolino - Monte Gennaio * 493 10,82 44,11 IT5130009 Tre Limentre - Reno * 9 360 10,97 44,05 IT5140001 Passo della Raticosa, Sassi di San Zanobi e della Mantesca * 2 208 11,37 44,19 IT5140002 Sasso di Castro e Monte Beni * 812 11,31 44,15 IT5140003 Conca di Firenzuola * 2 338 11,37 44,10 IT5140004 Giogo - Colla di Casaglia * 6 111 11,46 44,08 IT5140005 Muraglione - Acqua Cheta * 4 885 11,66 43,96 IT5150003 Appennino pratese * 4 191 11,08 44,04 IT5180001 Crinale Monte Falterona - Monte Falco - Monte Gabrendo * 200 11,72 43,87 IT5180002 Foreste Alto Bacino dellArno * 10 391 11,76 43,83 IT5180003 Giogo Seccheta * 89 11,81 43,83 IT5180005 Alta Vallesanta * 5 037 11,93 43,75 IT5180006 Alta Valle del Tevere * 1 656 12,02 43,75 IT5180007 Monte Calvano * 1 537 11,98 43,71 IT5180008 Sasso di Simone e Simoncello * 1 665 12,29 43,75 IT5180009 Monti Rognosi * 948 12,01 43,57 IT5180010 Alpe della Luna * 3 397 12,16 43,65 IT5180011 Pascoli montani e cespuglieti del Pratomagno * 6 753 11,64 43,65 IT5180012 Valle dellInferno e Bandella 893 11,65 43,51 IT5180013 Ponte a Buriano e Penna 1 186 11,74 43,50 IT5180014 Brughiere dellAlpe di Poti * 1 143 11,98 43,47 IT5180016 Monte Dogana 1 235 12,03 43,40 IT5180018 Foreste di Camaldoli e Badia Prataglia * 2 937 11,85 43,80 IT5210001 Boschi di Monti di Sodolungo - Rosso (CittÃ di Castello) * 2 755 12,37 43,47 IT5210002 Serre di Burano * 769 12,57 43,45 IT5210003 Fiume Tevere tra San Giustino e Pierantonio * 524 12,30 43,33 IT5210004 Boschi di Pietralunga * 1 558 12,45 43,47 IT5210005 Gola del Corno di Catria * 715 12,73 43,43 IT5210006 Boschi di Morra - Marzana * 2 090 12,05 43,42 IT5210007 Valle delle Prigioni (Monte Cucco) * 573 12,73 43,39 IT5210008 Valle del Rio Freddo (Monte Cucco) * 196 12,75 43,38 IT5210009 Monte Cucco (sommitÃ ) * 827 12,73 43,37 IT5210010 Le Gorghe * 126 12,75 43,34 IT5210011 Torrente Vetorno 245 12,74 43,31 IT5210012 Boschi di Montelovesco - Monte delle Portole * 1 961 12,46 43,25 IT5210013 Boschi del Bacino di Gubbio * 912 12,64 43,29 IT5210014 Monti Maggio - Nero (sommitÃ ) * 1 563 12,82 43,24 IT5210015 Valle del Torrente Nese (Umbertide) * 543 12,34 43,25 IT5210019 Fosso della Vallaccia - Monte Pormaiore * 643 12,83 43,19 IT5210022 Fiume Tescio (parte alta) 82 12,70 43,11 IT5210023 Colli Selvalonga - Il Monte (Assisi) * 478 12,71 43,10 IT5210024 Fiume Topino (Bagnara - Nocera Umbra) 37 12,81 43,10 IT5210031 Col Falcone (Colfiorito) * 267 12,89 43,05 IT5210032 Piani di Annifo - Arvello * 261 12,87 43,03 IT5210034 Palude di Colfiorito * 189 12,88 43,02 IT5210036 Piano di Ricciano 101 12,85 43,00 IT5210037 Selva di Cupigliolo * 331 12,88 42,99 IT5210041 Fiume Menotre (Rasiglia) 49 12,86 42,96 IT5210044 Boschi di Terne - Pupaggi * 1 460 12,88 42,90 IT5210045 Fiume Vigi * 122 12,86 42,96 IT5210071 Monti Sibillini (versante umbro) * 17 932 13,14 42,79 IT5210073 Alto Bacino del Torrente Lama * 2 366 12,27 43,57 IT5210074 Poggio Pantano (Scheggia) * 55 12,76 43,42 IT5210075 Boschi e pascoli di Fratticiola Selvatica (Valfabbrica) * 2 569 12,54 43,18 IT5210076 Monte Alago (Nocera Umbra) * 72 12,81 43,13 IT5310003 Monti Sasso Simone e Simoncello * 556 12,29 43,78 IT5310004 Boschi del Carpegna * 46 12,30 43,81 IT5310005 Settori sommitali Monte Carpegna e Costa dei Salti * 731 12,33 43,81 IT5310006 Colle S. Bartolo * 509 12,83 43,95 IT5310007 Litorale della Baia del Re 9,56 12,97 43,87 IT5310008 Corso dellArzilla * 227 12,95 43,83 IT5310009 Selva di S. Nicola 4,44 12,91 43,88 IT5310010 Alpe della Luna - Bocca Trabaria * 2 662 12,23 43,62 IT5310011 Bocca Serriola * 1 306 12,34 43,54 IT5310012 Montecalvo in Foglia * 3 189 12,66 43,79 IT5310013 Mombaroccio * 2 460 12,83 43,78 IT5310014 Valle Avellana * 1 662 12,54 43,84 IT5310015 Tavernelle sul Metauro * 741 12,90 43,73 IT5310016 Gola del Furlo * 2 989 12,72 43,65 IT5310017 Monte Nerone - Gola di Gorgo a Cerbara * 8 102 12,55 43,56 IT5310018 Serre del Burano 3 631 12,52 43,51 IT5310019 Monte Catria, Monte Acuto * 8 481 12,69 43,48 IT5310022 Fiume Metauro da Piano di Zucca alla foce * 744 13,02 43,79 IT5320001 Monte lo Spicchio - Monte Columeo - Valle di S. Pietro * 967 12,77 43,37 IT5320002 Valle Scappuccia * 281 12,93 43,45 IT5320003 Gola di Frasassi * 692 12,96 43,40 IT5320004 Gola della Rossa * 1 309 13,00 43,43 IT5320005 Costa tra Ancona e Portonovo 168 13,56 43,59 IT5320006 Portonovo e falesia calcarea a mare * 132 13,62 43,55 IT5320007 Monte Conero * 1 140 13,60 43,54 IT5320008 Selva di Castelfidardo 55 13,59 43,47 IT5320009 Fiume Esino in localitÃ Ripa Bianca * 140 13,29 43,53 IT5320010 Monte Maggio - Valle dellAbbadia * 684 12,81 43,28 IT5320011 Monte Puro - Rogedano - Valleremita * 1 494 12,86 43,29 IT5320012 Valle Vite - Valle dellAcquarella * 1 062 13,02 43,35 IT5320013 Faggeto di San Silvestro 202 12,89 43,31 IT5320014 Monte Nero e Serra Santa * 620 12,85 43,23 IT5330001 Monte Ragnolo e Monte Meta (versante occidentale) * 971 13,21 43,02 IT5330002 Val di Fibbia - Valle dellAcquasanta * 3 106 13,19 42,99 IT5330003 Rio Terro * 1 808 13,25 43,03 IT5330004 Monte Bove * 2 019 13,20 42,93 IT5330005 Monte Castel Manardo - Tre Santi * 1 519 13,27 42,98 IT5330006 Faggete del S. Lorenzo * 772 13,22 42,86 IT5330007 Pian Perduto * 310 13,20 42,85 IT5330008 Valle Rapegna e Monte Cardosa * 2 240 13,13 42,88 IT5330009 Monte Giuoco del Pallone - Monte Cafaggio * 3 036 12,91 43,24 IT5330010 Piana di Pioraco * 570 12,91 43,18 IT5330011 Monte Letegge - Monte dAria * 1 618 13,15 43,16 IT5330012 Macchia di Montenero * 361 13,18 43,37 IT5330013 Macchia delle Tassinete * 162 13,21 43,36 IT5330014 Fonte delle Bussare 7,44 13,24 43,31 IT5330015 Monte S. Vicino * 793 13,07 43,33 IT5330016 Gola di S. Eustachio * 559 13,14 43,21 IT5330017 Gola del Fiastrone * 2 551 13,22 43,07 IT5330018 Gola di Pioraco * 735 12,98 43,17 IT5330019 Piani di Montelago * 525 12,98 43,11 IT5330020 Monte Pennino - Scurosa * 2 595 12,92 43,12 IT5330021 Boschetto a tasso presso Montecavallo * 350 12,95 42,97 IT5330022 Montagna di Torricchio * 1 023 13,03 42,97 IT5330023 Gola della Valnerina - Monte Fema * 3 269 13,05 42,93 IT5330024 Selva dellAbbadia di Fiastra * 1 075 13,42 43,22 IT5340001 Litorale di Porto dAscoli * 90 13,91 42,90 IT5340002 Boschi tra Cupramarittima e Ripatransone 676 13,82 43,02 IT5340003 Monte dellAscensione * 1 230 13,57 42,92 IT5340004 Montagna dei Fiori * 491 13,59 42,81 IT5340005 Ponte dArli * 216 13,47 42,80 IT5340006 Lecceto dAcquasanta * 286 13,40 42,77 IT5340007 S. Gerbone * 679 13,40 42,70 IT5340008 Valle della Corte * 749 13,39 42,72 IT5340009 Macera della Morte * 421 13,34 42,71 IT5340010 Monte Comunitore * 507 13,34 42,73 IT5340011 Monte Ceresa * 739 13,35 42,80 IT5340012 Boschi ripariali del Tronto * 167 13,28 42,75 IT5340013 Monte Porche - Palazzo Borghese - Monte Argentella * 1 552 13,26 42,88 IT5340014 Monte Vettore e Valle del lago di Pilato * 3 592 13,28 42,84 IT5340015 Montefalcone Appennino - Smerillo * 547 13,46 43,00 IT5340016 Monte Oialona - Colle Propezzano * 800 13,33 42,86 IT5340017 Colle Galluccio * 201 13,31 42,83 IT5340018 Fiume Tronto tra Favalanciata e Acquasanta * 1 031 13,37 42,76 IT5340019 Valle dellAmbro * 2 346 13,25 42,95 IT5340020 Valle dellInfernaccio - Monte Sibilla * 3 212 13,26 42,91 IT6020001 Piano dei Pantani * 80 13,20 42,73 IT7120022 Fiume Mavone 160 13,68 42,52 IT7120081 Fiume Tordino (medio corso) 313 13,64 42,63 IT7120082 Fiume Vomano (da Cusciano a Villa Vomano) 459 13,68 42,60 IT7120083 Calanchi di Atri * 1 154 13,98 42,56 IT7120213 Montagne dei Fiori e di Campli e Gole del Salinello * 4 221 13,60 42,75 IT7130024 Monte Picca - Monte di Roccatagliata * 1 766 13,85 42,20 IT7130031 Fonte di Papa * 811 14,06 42,22 IT7130105 Rupe di Turrivalignani e Fiume Pescara * 185 14,02 42,28 IT7130214 Lago di Penne * 109 13,90 42,44 IT7140106 Fosso delle Farfalle (sublitorale chietino) * 792 14,47 42,26 IT7140107 Lecceta litoranea di Torino di Sangro e foce del Fiume Sangro * 552 14,54 42,23 IT7140108 Punta Aderci - Punta della Penna * 317 14,71 42,17 IT7140109 Marina di Vasto * 57 14,74 42,09 IT7140110 Calanchi di Bucchianico (Ripe dello Spagnolo) * 180 14,24 42,31 IT7140111 Boschi ripariali sul Fiume Osento 595 14,53 42,17 IT7140112 Bosco di Mozzagrogna (Sangro) * 428 14,47 42,18 IT7140126 Gessi di Lentella * 436 14,69 42,00 IT7140214 Gole di Pennadomo e Torricella Peligna * 269 14,32 42,02 LU0001002 VallÃ ©e de lOur de Ouren a Wallendorf Pont * 5 675,92 6,18 49,95 LU0001003 VallÃ ©e de la Tretterbaach * 468,3 5,94 50,10 LU0001004 Weicherange - Breichen * 57,4 6,00 50,05 LU0001005 VallÃ ©e supÃ ©rieure de la Wiltz * 186,63 5,85 49,97 LU0001006 VallÃ ©es de la SÃ »re, de la Wiltz, de la Clerve et du Lellgerbaach * 494,49 6,03 49,95 LU0001007 VallÃ ©e supÃ ©rieure de la SÃ »re/Lac du barrage * 4 363 5,86 49,88 LU0001008 VallÃ ©e de la SÃ »re moyenne de Esch/SÃ »re Ã Dirbach * 399,4 5,99 49,90 LU0001010 Grosbous - Neibruch * 18,3 5,95 49,84 LU0001011 VallÃ ©e de lErnz noire/Beaufort/Berdorf * 4 195,19 6,33 49,75 LU0001013 VallÃ ©e de lAttert de la frontiÃ ¨re Ã Useldange * 801,83 5,89 49,75 LU0001014 Zones humides de Bissen et Fensterdall * 44,46 6,05 49,76 LU0001015 VallÃ ©e de lErnz blanche * 2 013,82 6,20 49,76 LU0001016 Herborn - Bois de Herborn/Echternach - Haard * 1 178,36 6,41 49,76 LU0001017 VallÃ ©e de la SÃ »re infÃ ©rieure * 1 526,98 6,49 49,74 LU0001018 VallÃ ©e de la Mamer et de lEisch * 6 796,43 5,99 49,69 LU0001020 Pelouses calcaires de la rÃ ©gion de Junglinster * 1 507,12 6,22 49,72 LU0001021 VallÃ ©e de la Syre de Manternach Ã Fielsmillen * 195,79 6,46 49,70 LU0001022 Grunewald * 3 157,52 6,20 49,65 LU0001024 Machtum - Pellembierg/Froumbierg/Greivenmaacherbierg * 399,61 6,41 49,65 LU0001025 Hautcharage/Dahlem - Asselborner et Boufferdanger Muer * 228,4 5,92 49,60 LU0001026 Bertrange - Greivelserhaff/Bouferterhaff * 700,8 6,04 49,60 LU0001027 Sanem - Groussebesch/Schouweiler - Bitchenheck * 274,48 5,95 49,56 LU0001028 Differdange Est - Prenzebierg/Anciennes mines et CarriÃ ¨res * 1 159,61 5,87 49,50 LU0001029 RÃ ©gion de la Moselle supÃ ©rieure * 1 675,31 6,35 49,50 LU0001030 Esch-sur-Alzette Sud-est - Anciennes miniÃ ¨res/Ellegronn * 1 007,61 6,00 49,45 LU0001031 Dudelange Haard * 660,45 6,06 49,47 LU0001032 Dudelange - Ginzebierg * 272,78 6,10 49,46 LU0001033 Wilwerdange - Conzefenn * 93,48 6,04 50,15 LU0001034 Wasserbillig - CarriÃ ¨re de dolomie 20,81 6,49 49,72 LU0001035 Schimpach - CarriÃ ¨res de Schimpach 11,31 5,82 50,00 LU0001037 PerlÃ © - Ancienne ardoisiÃ ¨res 45,16 5,77 49,81 LU0001038 Troisvierges - Cornelysmillen * 305,16 5,99 50,12 LU0001042 Hoffelt - Kaleburn * 92,52 5,91 50,10 LU0001043 Troine/Hoffelt - Sporbaach * 67,95 5,89 50,09 LU0001044 Cruchten - Bras mort de lAlzette * 20,85 6,11 49,79 LU0001045 Gonderange/Rodenbourg - Faascht * 263,04 6,28 49,70 LU0001051 Wark - Niederfeulen-Warken * 158,65 6,05 49,88 LU0001054 Fingig - Reifelswenkel * 85,05 5,89 49,61 LU0001055 Capellen - Air de service et Schultzbech 3,25 5,98 49,65 LU0001066 Grosbous - Seitert 21,61 5,98 49,81 LU0001067 Leitrange - Heischel 27,57 5,88 49,71 LU0001070 Grass - Moukebrill * 200,04 5,90 49,63 LU0001072 Massif forestier du Stiefeschboesch 38,9 5,86 49,73 LU0001073 Massif forestier du Ielboesch 31,24 6,02 49,65 LU0001074 Massif forestier du Faascht 46,19 5,95 49,65 LU0001075 Massif forestier du Aesing 58,94 5,97 49,55 LU0001076 Massif forestier du Waal 66,05 6,12 49,50 LU0001077 Bois de Bettembourg * 247 6,09 49,55 PLC080001 UjÃ cie Warty * 33 297,4 14,87 52,60 PLC140001 Puszcza Kampinoska * 37 640,5 20,58 52,33 PLC200004 Puszcza BiaÃ owieska * 63 147,6 23,73 52,72 PLC990001 Ã awica SÃ upska 80 050,3 16,77 54,94 PLH020001 ChÃ odnia w Cieszkowie 18,7 1 17,37 51,62 PLH020002 DÃbniaÃ skie MokradÃ a * 5 233,3 16,56 51,35 PLH020003 Dolina Ã achy * 991,2 16,71 51,45 PLH020004 GÃ ³ry StoÃ owe * 10 983,6 16,38 50,46 PLH020005 Kamionki 87,8 16,54 50,68 PLH020006 Karkonosze * 18 204,9 15,66 50,78 PLH020007 Kopalnie w ZÃ otym Stoku * 170,1 4 16,87 50,43 PLH020008 KoÃ ciÃ ³Ã  w Konradowie * 0,3 16,78 50,33 PLH020009 PanieÃ skie SkaÃ y 11,5 15,59 51,10 PLH020010 Piekielna Dolina koÃ o Polanicy * 142,5 16,49 50,40 PLH020011 Rudawy Janowickie * 6 635 15,95 50,83 PLH020012 SkaÃ ki Stoleckie 6,3 16,88 50,60 PLH020013 Sztolnie w LeÃ nej 8,7 2 15,28 51,02 PLH020014 Torfowisko Pod ZieleÃ cem * 225,8 16,43 50,34 PLH020015 Wrzosowisko Przemkowskie * 6 663,7 15,70 51,45 PLH020016 GÃ ³ry Bialskie i Grupa Ã nieÃ ¼nika * 19 038,5 16,87 50,24 PLH020017 GrÃ dy w Dolinie Odry * 8 348,9 17,26 51,03 PLH020018 Ã Ãgi OdrzaÃ skie * 20 223 16,43 51,29 PLH020019 Pasmo Krowiarki * 5 423,2 16,76 50,27 PLH020020 PrzeÃ omy PeÃ cznicy pod KsiÃ Ã ¼em * 240,3 16,29 50,84 PLH020021 WzgÃ ³rza KieÃ czyÃ skie 403,6 16,62 50,82 PLH020033 Czarne Urwisko koÃ o Lutyni * 36,1 16,90 50,36 PLH020034 Dobromierz * 1 162,1 16,26 50,88 PLH020035 BiaÃ a LÃ decka * 73,1 16,85 50,36 PLH020036 Dolina Widawy * 1 310,2 16,94 51,17 PLH020037 GÃ ³ry i PogÃ ³rze Kaczawskie * 35 005,3 15,95 50,89 PLH020038 GÃ ³ry Kamienne * 24 098,9 16,18 50,64 PLH020039 Grodczyn i Homole koÃ o Dusznik * 287,9 16,35 50,40 PLH020040 Masyw Ã lÃÃ ¼y * 5 059,3 16,73 50,83 PLH020041 Ostoja nad BaryczÃ * 82 026,4 17,37 51,52 PLH020042 Ostrzyca Proboszczowicka * 74 15,76 51,06 PLH020043 PrzeÃ om Nysy KÃ odzkiej koÃ o Morzyszowa * 330,7 16,68 50,48 PLH020044 Stawy Sobieszowskie * 239,6 15,67 50,85 PLH020045 Stawy w Borowej 188,7 17,26 51,17 PLH020047 Torfowiska GÃ ³r Izerskich * 4 765 15,38 50,84 PLH020049 Ã »wirownie w Starej Olesznej * 41,8 15,59 51,42 PLH020050 Dolina Dolnej Kwisy * 5 972,2 15,41 51,25 PLH020051 Irysowy Zagon koÃ o Gromadzynia * 38,8 16,35 51,32 PLH020052 PÃ tnÃ ³w Legnicki * 837,8 16,22 51,26 PLH020053 ZagÃ ³rzyckie Ã Ã ki * 359,8 3 16,54 51,26 PLH020054 Ostoja nad Bobrem * 15 373 15,67 50,95 PLH020055 Przeplatki nad BystrzycÃ * 834,6 16,73 50,97 PLH020057 Masyw CheÃ mca * 1 432,4 16,21 50,79 PLH020060 GÃ ³ry Orlickie * 2 798,1 16,35 50,39 PLH020061 Dzika Orlica * 539,7 16,50 50,26 PLH020062 GÃ ³ry Bardzkie * 3 379,7 16,68 50,54 PLH020063 Wrzosowiska Ã wiÃtoszowsko-Ã awszowskie * 10 141,6 15,50 51,47 PLH020065 BierutÃ ³w 223,5 17,51 51,12 PLH020066 PrzeÃ omowa Dolina Nysy Ã uÃ ¼yckiej * 1 661,7 14,95 51,01 PLH020068 Muszkowicki Las Bukowy * 206,4 16,94 50,63 PLH020069 Las Pilczycki * 119,6 16,96 51,15 PLH020070 Sztolnia w MÃ otach 12,4 16,55 50,30 PLH020071 Ostoja Nietoperzy GÃ ³r Sowich * 21 324,9 16,51 50,66 PLH020072 Uroczyska BorÃ ³w DolnoÃ lÃ skich * 8 067,8 15,26 51,34 PLH020073 LudÃ ³w Ã lÃ ski 82,1 17,01 50,87 PLH020074 WzgÃ ³rza StrzeliÃ skie * 3 836,2 17,08 50,65 PLH020075 Stawy Karpnickie * 211,3 15,84 50,85 PLH020076 Ã ¹rÃ ³dÃ a Pijawnika * 157,4 15,76 50,86 PLH020077 Ã »erkowice-SkaÃ a * 84,8 15,59 51,16 PLH020078 Kumaki Dobrej * 2 094 17,17 51,20 PLH020079 WzgÃ ³rza WarzÃgowskie * 660,9 16,76 51,40 PLH020081 Lasy GrÃdziÃ skie * 3 087,5 17,31 51,12 PLH020082 WzgÃ ³rza NiemczaÃ skie * 3 237,2 16,74 50,77 PLH020083 Dolina Bystrzycy Ã omnickiej * 951,7 16,53 50,29 PLH020084 Dolina Dolnej Baryczy * 3 165,8 17 16,52 51,61 PLH020086 PieÃ ska Dolina Nysy Ã uÃ ¼yckiej * 2 353,4 15,02 51,20 PLH020087 GaÃ uszki w Chocianowie 29,5 15,71 51,35 PLH020088 Dalkowskie Jary * 40,1 15,88 51,65 PLH020089 DÃ browy Janikowskie 15,6 17,37 50,97 PLH020090 DÃ browy Kliczkowskie * 552,9 15,51 51,39 PLH020091 Dolina OleÃ nicy i Potoku Boguszyckiego * 1 118,8 17,45 51,24 PLH020092 Ã ¹rÃ ³dliska koÃ o Zimnej Wody * 156 16,08 51,32 PLH020093 Skoroszowskie Ã Ã ki 1 359,7 17,17 51,39 PLH020094 Modraszki koÃ o Opoczki * 31,4 16,51 50,79 PLH020095 GÃ ³ra Wapienna * 119,9 15,70 50,95 PLH020096 GÃ ³ry ZÃ ote * 7 128,9 16,85 50,36 PLH020097 Jelonek Przemkowski * 62,6 15,76 51,49 PLH020098 KarszÃ ³wek * 486,3 17,18 50,73 PLH020099 KieÃ czyn 2,8 16,64 50,81 PLH020100 KoziorÃ ³g w Czernej * 142,8 15,91 51,71 PLH020101 LeÃ ne Stawki koÃ o Goszcza * 111,9 17,51 51,38 PLH020102 Ã Ã ki GÃ ³r i PogÃ ³rza Izerskiego * 6 433,4 15,45 50,92 PLH020103 Ã Ãgi nad BystrzycÃ * 2 084,4 16,81 51,08 PLH020104 Ã Ãgi koÃ o ChaÃ upek * 127,2 17,01 50,48 PLH020105 TrzciÃ skie MokradÃ a * 75,3 15,90 50,88 PLH040001 Forty w Toruniu 12,9 2 18,65 53,00 PLH040003 Solecka Dolina WisÃ y * 7 030,1 18,31 53,26 PLH040007 Jezioro GopÃ o * 13 459,4 18,33 52,56 PLH040011 Dybowska Dolina WisÃ y * 1 392 18,40 53,04 PLH040012 Nieszawska Dolina WisÃ y * 3 891,7 18,80 52,90 PLH040013 Cyprianka * 109,3 19,09 52,74 PLH040014 Cytadela GrudziÃ dz 222,8 18,76 53,52 PLH040017 Sandr Wdy * 6 320,7 18,34 53,65 PLH040018 Torfowisko MieleÃ skie * 146,1 19,39 52,87 PLH040019 Ciechocinek * 13,2 18,78 52,89 PLH040020 Torfowisko Linie * 5,3 18,31 53,19 PLH040022 Krzewiny * 499 18,56 53,66 PLH040023 Doliny Brdy i StÃ Ã ¼ki w Borach Tucholskich * 3 948,4 17,95 53,61 PLH040025 Zamek Ã wiecie 15,8 18,46 53,40 PLH040026 Lisi KÃ t * 1 061,3 17,52 53,06 PLH040027 Ã Ã ki TrzÃÃ licowe w Foluszu * 2 130,8 17,67 52,95 PLH040028 Ostoja BarciÃ sko-GÃ sawska * 3 456,4 20 17,83 52,75 PLH040029 RÃ ³wnina SzubiÃ sko-Ã abiszyÃ ska 2 816,2 23 17,89 53,03 PLH040030 Solniska SzubiÃ skie * 361,9 17,65 53,00 PLH040031 BÃ ota KÃ Ã ³cieÃ skie * 3 899,3 19,25 52,52 PLH040033 Dolina Osy * 2 183,7 19,00 53,49 PLH040034 KoÃ ciÃ ³Ã  w Ã liwicach 0,1 18,17 53,71 PLH040035 Mszar PÃ ociczno * 181,8 19,67 53,12 PLH040036 Ostoja Brodnicka * 4 176,9 19,41 53,34 PLH040037 SÃ one Ã Ã ki w Dolinie ZgÃ owiÃ czki * 151,9 18,76 52,50 PLH040038 Stary Zagaj * 307,5 19,31 52,82 PLH040039 WÃ ocÃ awska Dolina WisÃ y * 4 763,8 19,01 52,71 PLH040040 Zbocza PÃ utowskie * 1 002,4 18,39 53,23 PLH060001 Chmiel 25,8 22,72 51,06 PLH060002 Czarny Las 19,8 22,92 51,72 PLH060003 Debry 179,5 23,11 50,55 PLH060004 DobryÃ  * 87,8 23,43 52,04 PLH060005 Dolina Ã rodkowego Wieprza * 1 523,3 22,91 51,28 PLH060006 Gliniska * 16,6 23,64 50,86 PLH060007 GoÃ cieradÃ ³w * 1 752,6 21,96 50,88 PLH060008 Hubale * 34,4 23,19 50,68 PLH060009 Jeziora UÃ ciwierskie * 2 065,6 23,10 51,37 PLH060010 KÃ ty 24 23,12 50,67 PLH060011 Krowie Bagno 535,2 23,30 51,42 PLH060012 Olszanka 11 22,71 51,05 PLH060013 Ostoja Poleska * 10 159,1 23,16 51,42 PLH060014 Pastwiska nad HuczwÃ * 149,5 23,73 50,63 PLH060015 PÃ askowyÃ ¼ NaÃ Ãczowski 1 080,7 22,02 51,34 PLH060016 PopÃ ³wka * 55,7 23,51 50,76 PLH060017 Roztocze Ã rodkowe * 8 472,8 23,00 50,52 PLH060018 Stawska GÃ ³ra 5 23,40 51,21 PLH060019 SuÃ le WzgÃ ³rza * 27,2 24,01 50,48 PLH060020 Sztolnie w Senderkach 80,6 23,05 50,54 PLH060021 Ã widnik * 122,8 22,69 51,23 PLH060022 Ã wiÃty Roch 202,4 23,19 50,54 PLH060023 Torfowiska CheÃ mskie * 2 124,2 23,66 51,15 PLH060024 Torfowisko Sobowice * 175,4 4 23,39 51,12 PLH060025 Dolina Sieniochy * 2 693,1 23,51 50,64 PLH060026 Wodny DÃ ³Ã  188,4 23,06 50,98 PLH060027 Wygon Grabowiecki * 8,4 23,56 50,80 PLH060028 ZaroÃ le 391,8 23,31 50,46 PLH060029 Ã »urawce 30,4 23,58 50,37 PLH060030 Izbicki PrzeÃ om Wieprza 1 778,1 23,14 50,89 PLH060031 Uroczyska LasÃ ³w Janowskich * 34 544,2 22,20 50,67 PLH060032 Poleska Dolina Bugu * 8 173,3 23,53 51,69 PLH060033 DobromyÃ l * 636,8 23,17 51,23 PLH060034 Uroczyska Puszczy Solskiej * 34 671,5 23,05 50,38 PLH060035 ZachodniowoÃ yÃ ska Dolina Bugu * 1 556,1 23,98 50,77 PLH060039 DobuÃ ¼ek 199,3 23,71 50,58 PLH060040 Dolina Ã Ãtowni 1 135 22,93 50,80 PLH060042 Dolina SzyszÃ y * 981 23,65 50,42 PLH060043 Lasy Sobiborskie * 9 709,3 23,59 51,40 PLH060044 Niedzieliska 17,9 23,07 50,69 PLH060045 PrzeÃ om WisÃ y w MaÃ opolsce * 15 116,4 21,85 50,85 PLH060048 Podpakule * 10,7 23,47 51,35 PLH060051 Dolny Wieprz * 8 182,3 22,20 51,57 PLH060053 Terespol 24,9 23,60 52,08 PLH060054 Opole Lubelskie 2 724,4 22,03 51,15 PLH060055 PuÃ awy 1 157 21,99 51,43 PLH060056 Bachus 84,2 23,42 51,31 PLH060057 Serniawy 38 23,36 51,33 PLH060058 Dolina Wolicy * 938,3 23,40 50,84 PLH060059 Drewniki 65,5 23,37 50,91 PLH060060 Horodysko * 2,9 23,40 50,82 PLH060061 Las OrÃ owski 367,3 23,25 50,91 PLH060062 RogÃ ³w 12 23,52 50,80 PLH060063 Komaszyce 127,8 22,08 51,12 PLH060064 NowosiÃ ³Ã ki (JulianÃ ³w) * 33,5 23,32 51,19 PLH060065 PawÃ Ã ³w * 871 23,16 51,15 PLH060066 Dolina Krzny 203 23,38 52,06 PLH060067 KamieÃ  * 98 1 23,57 51,11 PLH060068 Sawin * 7,2 23,38 51,27 PLH060069 Wierzchowiska * 4,2 0 22,26 51,12 PLH060070 Borowa GÃ ³ra 3,3 23,50 50,44 PLH060071 GuzÃ ³wka 741,5 22,76 50,87 PLH060072 KumÃ ³w Majoracki 21,7 23,55 51,01 PLH060073 PosadÃ ³w 3,1 23,82 50,51 PLH060074 Putnowice * 50,6 23,65 50,97 PLH060075 Ã »mudÃ º 6,9 23,67 51,01 PLH060076 Brzeziczno * 98 23,01 51,38 PLH060078 Polichna 368,4 22,27 50,84 PLH060079 Dzierzkowice * 247,1 22,13 50,96 PLH060080 Ã abunie 311,4 23,42 50,64 PLH060081 Ã opiennik 157,7 22,99 51,04 PLH060082 Ã wieciechÃ ³w 130,1 21,87 50,96 PLH060083 Szczecyn * 932,5 22,03 50,81 PLH060084 Adelina 483,7 23,78 50,63 PLH060085 BrÃ ³dek 208,7 23,41 50,68 PLH060086 Dolina GÃ ³rnej Siniochy 597 23,50 50,72 PLH060087 Doliny Ã abuÃ ki i Topornicy 2 054,7 23,33 50,68 PLH060088 KazimierÃ ³wka 165,5 23,61 50,68 PLH060089 MinokÃ t * 177,9 23,37 50,38 PLH060090 Siennica RÃ ³Ã ¼ana 133,7 23,42 51,05 PLH060091 KornelÃ ³wka 28,6 23,32 50,78 PLH060092 Niedzieliski Las * 267,2 23,11 50,67 PLH060093 Uroczyska Roztocza Wschodniego * 5 810 23,49 50,27 PLH060094 Uroczyska LasÃ ³w Adamowskich * 1 100,8 23,25 50,62 PLH060095 Jelino * 8,4 23,03 51,42 PLH060096 Bystrzyca Jakubowicka * 456,2 22,68 51,30 PLH060097 Dolina Dolnej Tanwi * 8 518 22,64 50,46 PLH060098 Wrzosowisko w Orzechowie 18,8 23,02 51,46 PLH060099 Uroczyska LasÃ ³w Strzeleckich * 3 598,6 23,87 50,94 PLH060100 Tarnoszyn * 368,1 23,75 50,40 PLH060101 Horodyszcze * 25,4 23,21 51,76 PLH060102 Las Ã »aliÃ ski * 784,1 23,67 51,18 PLH060103 Lasy DoÃ hobyczowskie * 472,9 23,97 50,61 PLH060104 Lasy MirczaÃ skie 153 24,00 50,68 PLH060105 MaÃ luchy * 91,6 22,97 51,46 PLH060106 Obuwik w Uroczysku Ã widÃ ³w * 36,5 22,89 51,87 PLH060107 Ostoja Parczewska * 3 591,5 22,97 51,56 PLH080001 Dolina Leniwej Obry * 7 137,7 15,68 52,29 PLH080002 Jeziora Pszczewskie i Dolina Obry * 15 305,7 15,77 52,46 PLH080003 Nietoperek 7 377,4 15,49 52,40 PLH080004 Torfowisko ChÃ opiny * 498,5 15,05 52,83 PLH080005 Torfowisko MÃ odno * 239,4 14,78 52,13 PLH080006 UjÃ cie Noteci * 3 994,5 15,38 52,72 PLH080007 Buczyna Szprotawsko-Piotrowicka * 1 423,3 15,67 51,51 PLH080008 Buczyny Ã agowsko-SulÃciÃ skie * 6 771 15,26 52,32 PLH080009 Dolina Ilanki * 2 232,8 14,97 52,36 PLH080011 Dolina Pliszki * 5 033,9 14,94 52,21 PLH080012 Kargowskie Zakola Odry * 3 070,3 15,70 51,98 PLH080013 Ã Ãgi SÃ ubickie * 825,1 14,56 52,33 PLH080014 Nowosolska Dolina Odry * 6 040,3 15,82 51,74 PLH080015 UjÃ cie Ilanki * 908,4 14,61 52,29 PLH080024 Mopkowy tunel koÃ o Krzystkowic 48,1 15,21 51,81 PLH080029 Torfowiska SuÃ owskie 44,3 14,72 52,37 PLH080030 Borowina * 512,2 15,60 51,62 PLH080031 Bory Chrobotkowe koÃ o BrzÃ ³zki * 891,9 15,01 52,03 PLH080032 Bory Chrobotkowe Puszczy Noteckiej * 2 309 15,60 52,66 PLH080033 BroniszÃ ³w * 630 15,48 51,77 PLH080034 Bytnica 33,9 15,17 52,14 PLH080035 DÃbowe Aleje w GryÃ ¼ynie i Zawiszach * 29,7 15,28 52,19 PLH080036 Jeziora GoÃ cimskie * 2 995,8 15,72 52,73 PLH080037 Lasy DobrosuÃ owskie * 11 192,9 15,05 52,18 PLH080038 Ã Ãgi nad NysÃ Ã uÃ ¼yckÃ * 449,9 14,82 51,51 PLH080039 Mierkowskie Wydmy * 609,8 14,88 51,83 PLH080040 OtyÃ  0,1 15,71 51,85 PLH080041 Skwierzyna 0,3 15,50 52,60 PLH080042 Stara DÃ browa w Korytach * 1 630,4 15,18 52,27 PLH080043 SulechÃ ³w 0,1 15,62 52,09 PLH080044 Wilki nad NysÃ * 12 226,9 15,02 51,45 PLH080046 MaÃ omickie Ã Ãgi * 993 15,44 51,56 PLH080047 Ã »urawie Bagno SÃ awskie * 41,7 15,99 51,91 PLH080048 Bory Chrobotkowe koÃ o Bytomca 615,3 14,83 52,10 PLH080049 Rynna Jezior RzepiÃ skich * 293,9 14,76 52,32 PLH080051 BroÃ ¼ek 65,1 14,71 51,70 PLH080052 Jeziora Brodzkie * 829,2 14,73 51,81 PLH080053 Jezioro Janiszowice * 206,1 15,04 51,90 PLH080054 Nowogrodzkie PrzygieÃ kowisko 31,5 15,28 51,81 PLH080055 PrzygieÃ kowiska koÃ o Gozdnicy * 1 767,7 15,04 51,43 PLH080056 Diabelski Staw koÃ o Radomicka * 7,3 15,00 52,14 PLH080057 Dolina Lubszy * 724,5 15,02 51,69 PLH080058 Murawy Gorzowskie * 79,9 15,19 52,73 PLH080059 Ã Ãgi koÃ o Wymiarek * 159,2 15,07 51,52 PLH080060 Uroczyska BorÃ ³w Zasieckich * 4 375,4 14,84 51,69 PLH080062 Zimna Woda * 86,3 15,53 51,87 PLH080063 Bory Babimojskie 619,7 15,86 52,14 PLH080064 Skroda * 378,6 15,03 51,59 PLH080065 Lubski Ã Ãg Ã nieÃ ¼ycowy * 65 15,00 51,79 PLH080067 Rynna GryÃ ¼yny * 1 336,8 15,28 52,11 PLH080068 Dolina Dolnego Bobru * 1 730,1 15,13 51,90 PLH080069 DÃ browy GubiÃ skie * 1 534,6 14,88 51,97 PLH080070 Las Ã »arski * 1 245,1 15,14 51,59 PLH080071 Ostoja Barlinecka * 26 596,4 15,30 52,91 PLH100001 DÃ browa Grotnicka * 101,5 19,32 51,92 PLH100002 DÃ browa Ã wietlista w Pernie * 40,1 19,21 52,29 PLH100003 Lasy Spalskie * 2 016,4 20,15 51,53 PLH100004 Ã Ã ka w BÃczkowicach * 191,2 19,71 51,19 PLH100005 Niebieskie Ã ¹rÃ ³dÃ a * 25,2 20,03 51,51 PLH100006 Pradolina Bzury-Neru * 21 886,2 79 19,36 52,12 PLH100007 ZaÃ ÃczaÃ ski Ã uk Warty * 9 317,2 18,73 51,09 PLH100008 Dolina Ã rodkowej Pilicy * 3 787,4 19,91 51,14 PLH100015 Dolina Rawki * 2 525,4 20,24 51,96 PLH100016 Buczyna GaÃ kowska 101 19,70 51,74 PLH100017 Buczyna Janinowska * 529 19,69 51,85 PLH100018 Cisy w Jasieniu * 19,7 19,57 51,00 PLH100019 DÃ browy Ã wietliste koÃ o Redzenia * 44,3 19,94 51,73 PLH100020 Lasy Gorzkowickie * 61,5 19,59 51,17 PLH100021 Grabia * 1 670,5 19,14 51,60 PLH100022 GrÃ dy nad LindÃ * 54,9 19,34 51,87 PLH100023 Las DÃbowiec * 47 19,73 50,92 PLH100024 Lasy Smardzewickie * 286,5 20,08 51,48 PLH100025 Lipickie MokradÃ a * 369,5 18,49 51,84 PLH100026 LubiaszÃ ³w w Puszczy Pilickiej * 206 2 19,87 51,42 PLH100027 DÃ browy w Marianku * 72,7 19,68 51,20 PLH100028 Polany Puszczy Bolimowskiej * 132,3 20,11 52,04 PLH100029 SÃ one Ã Ã ki w PeÃ czyskach * 35 19,24 51,98 PLH100030 Torfowiska Ã »ytno - Ewina * 45,3 19,58 50,94 PLH100031 Wielkopole - JodÃ y pod CzartoriÃ 41,9 19,86 51,21 PLH100032 Silne BÃ ota * 67,4 2 19,52 52,01 PLH100033 Szczypiorniak i Kowaliki * 28,5 2 19,63 51,96 PLH100034 Wola Cyrusowa * 92,3 19,74 51,87 PLH100035 Ã Ã ki CiebÃ owickie * 475,3 20,09 51,54 PLH100036 Ã wiÃte Ã ugi * 151,2 3 19,11 51,39 PLH120004 Dolina PrÃ dnika * 1 865,6 19,81 50,21 PLH120005 Dolinki Jurajskie * 886,5 19,69 50,16 PLH120006 Jaroszowiec 584,8 19,63 50,33 PLH120007 Kalina-Lisiniec 5,7 20,16 50,36 PLH120008 KoÃ o Grobli * 599,6 20,36 50,10 PLH120010 LipÃ ³wka * 25,4 20,37 50,09 PLH120011 MichaÃ owiec 20,4 19,68 50,33 PLH120014 Pustynia BÃ Ãdowska * 1 963,9 19,50 50,34 PLH120015 SterczÃ ³w-Ã cianka 11 20,17 50,33 PLH120017 WaÃ y 9,3 20,23 50,34 PLH120020 Ostoje Nietoperzy okolic Bukowca 586,3 20,80 49,79 PLH120034 Czerna 76,4 19,63 50,17 PLH120044 Krzeszowice 39,8 19,63 50,13 PLH120047 Ostoja w PaÃ mie Brzanki * 788,9 21,07 49,85 PLH120048 Nowy WiÃ nicz 325,7 20,48 49,91 PLH120049 Cybowa GÃ ³ra 18,2 20,24 50,38 PLH120051 GiebuÃ tÃ ³w 6,4 20,17 50,40 PLH120053 GrzymaÃ Ã ³w 15,2 20,20 50,37 PLH120054 Kalina MaÃ a 25,6 20,11 50,36 PLH120055 KomorÃ ³w 4,9 20,02 50,34 PLH120056 KwiatÃ ³wka * 19,2 20,16 50,48 PLH120058 Rudno 72,4 19,62 50,04 PLH120059 Dolina Sanki 22,5 19,70 50,07 PLH120060 Cedron 216,5 19,72 49,89 PLH120061 BiaÃ a GÃ ³ra 12,9 19,97 50,44 PLH120062 Kaczmarowe DoÃ y 12,6 20,06 50,31 PLH120063 ChodÃ ³w - FalniÃ ³w 7,3 19,97 50,37 PLH120064 DÃ bie 4 20,18 50,34 PLH120065 DÃbnicko-Tyniecki obszar Ã Ã kowy 282,9 19,88 50,03 PLH120066 DÃbÃ ³wka nad rzekÃ UszewkÃ 844,3 20,67 50,16 PLH120067 Dolina rzeki GrÃ ³bki 999,8 20,55 50,11 PLH120068 Jadowniki Mokre 704,2 20,77 50,14 PLH120069 Ã Ã ki Nowohuckie 59,8 20,04 50,07 PLH120070 KÃpie na WyÃ ¼ynie Miechowskiej 54,2 19,97 50,46 PLH120071 Opalonki 2,4 20,18 50,35 PLH120072 PoradÃ ³w 11,3 20,06 50,33 PLH120073 Pstroszyce 19,4 20,02 50,41 PLH120074 SÃ awice Duchowne 4,4 20,07 50,32 PLH120075 UniejÃ ³w Parcele 3,7 0 19,95 50,43 PLH120076 Widnica 7,9 20,03 50,40 PLH120077 RudniaÃ skie Modraszki - KajasÃ ³wka 447,2 19,67 50,02 PLH120079 SkawiÃ ski obszar Ã Ã kowy 44,1 19,84 50,00 PLH120080 Torfowisko Wielkie BÃ oto 347,9 20,28 50,02 PLH120083 Dolna SoÃ a * 501 19,20 49,89 PLH120084 WiÃ liska 48,7 19,52 50,01 PLH120085 Dolny Dunajec * 1 293,9 20,80 49,87 PLH120087 Ã ososina * 345,4 20,57 49,75 PLH120088 Ã rodkowy Dunajec z dopÃ ywami * 755,8 20,56 49,54 PLH120089 Tarnawka * 140 20,29 49,83 PLH120090 BiaÃ a Tarnowska * 957,5 21,03 49,86 PLH120091 Armeria 7,4 19,48 50,28 PLH120092 Pleszczotka 4,9 19,47 50,29 PLH140001 Bagno CaÃ owanie * 3 447,5 21,33 51,97 PLH140002 Baranie GÃ ³ry * 180,6 20,13 53,09 PLH140003 DÃ browa Radziejowska * 52,2 20,54 52,02 PLH140004 DÃ browy SeroczyÃ skie * 552,6 21,98 52,01 PLH140005 Dolina Wkry * 24 20,69 52,49 PLH140006 Dolina ZwoleÃ ki * 2 379,3 18 21,71 51,29 PLH140007 Kantor Stary 97 22,09 52,36 PLH140008 Krogulec * 113,1 21,26 52,49 PLH140009 Ã Ãgi Czarnej Strugi * 38,8 21,08 52,36 PLH140010 Olszyny Rumockie * 149,7 20,23 53,06 PLH140011 Ostoja NadbuÃ ¼aÃ ska * 46 036,7 22,36 52,62 PLH140012 SikÃ ³rz * 204,5 19,56 52,63 PLH140013 Wydmy Lucynowsko-Mostowieckie 427,8 21,45 52,53 PLH140015 PakosÃ aw * 668,6 21,15 51,21 PLH140016 Dolina Dolnej Pilicy * 31 821,6 20,80 51,64 PLH140020 Forty ModliÃ skie 157,2 20,79 52,43 PLH140021 Uroczyska Ã Ã ckie * 1 620,4 19,62 52,49 PLH140022 Bagna Celestynowskie * 1 037 21,43 52,03 PLH140023 Bagna OroÃ skie * 921,4 21,62 51,68 PLH140024 DÃ browy Ceranowskie * 161,8 22,16 52,64 PLH140025 Dolina Ã rodkowego Ã widra * 1 475,7 21,47 52,08 PLH140026 Dzwonecznik w Kisielanach * 45,7 22,20 52,25 PLH140027 GoÃ e Ã Ã ki * 49,6 21,73 52,00 PLH140028 GoÃ obÃ ³rz * 186,5 22,27 52,12 PLH140029 Kampinoska Dolina WisÃ y * 20 659,1 20,31 52,39 PLH140030 Ã Ãkawica * 1 468,9 21,32 51,74 PLH140031 Las Jana III Sobieskiego * 115,2 21,17 52,23 PLH140032 Ostoja Nadliwiecka * 13 622,7 22,08 52,28 PLH140033 PodebÃ ocie * 1 275,8 21,73 51,63 PLH140034 Poligon RembertÃ ³w * 241,9 21,20 52,28 PLH140035 Puszcza Kozienicka * 28 230,4 21,49 51,52 PLH140036 RogoÃ ºnica * 153,2 21,94 52,10 PLH140037 Torfowiska Czernik * 53,8 21,59 52,34 PLH140038 BiaÃ e BÃ ota * 31,4 21,23 52,36 PLH140039 Stawy w Ã »abieÃ cu * 105,3 21,04 52,04 PLH140040 Strzebla BÃ otna w Zielonce * 2,2 21,14 52,30 PLH140041 Las BielaÃ ski * 129,8 20,96 52,29 PLH140042 Las NatoliÃ ski * 103,7 21,08 52,14 PLH140043 Ostoja Nowodworska 51,1 20,75 52,42 PLH140044 Grabinka * 45,8 20,22 52,03 PLH140045 Ã wietliste dÃ browy i grÃ dy w JabÃ onnej * 1 816 20,96 52,51 PLH140046 Bory bagienne i torfowiska Karaska * 558,8 21,35 53,23 PLH140047 Bory chrobotkowe Karaska 1 124,5 21,30 53,26 PLH140048 Ã Ã ki KazuÃ skie * 340 20,69 52,40 PLH140049 Myszynieckie Bory Sasankowe * 1 937 21,64 53,35 PLH140050 Ã Ã ki OstrÃ ³wieckie * 954,6 21,25 52,02 PLH140051 Dolina Skrwy Lewej * 129 19,53 52,53 PLH140052 Zachodniokurpiowskie Bory Sasankowe * 2 214,1 21,18 53,14 PLH140053 Ã Ã ki Ã »ukowskie * 173,4 20,40 51,99 PLH140054 Aleja Pachnicowa * 1,1 1 20,44 52,62 PLH140055 Ã Ã ki Soleckie * 222,1 21,10 52,03 PLH160001 Forty Nyskie 55,4 17,32 50,48 PLH160002 GÃ ³ra Ã wiÃtej Anny * 5 084,3 18,23 50,44 PLH160003 KamieÃ  Ã lÃ ski 832,4 18,10 50,51 PLH160004 Ostoja SÃ awniowicko-Burgrabicka 771,6 17,28 50,34 PLH160005 Bory NiemodliÃ skie * 4 541,3 17,68 50,66 PLH160007 GÃ ³ry Opawskie * 5 583,3 17,49 50,28 PLH160008 Dolina MaÃ ej Panwi * 1 106,3 18,49 50,61 PLH160009 Lasy Barucickie * 4 394,5 17,58 50,94 PLH160010 Ã Ã ki w okolicach ChrzÃ stowic 795 18,06 50,66 PLH160011 Ã Ãg Zdzieszowicki * 619,9 18,10 50,40 PLH160012 Ã Ã ki w okolicach KarÃ owic nad StobrawÃ 933,5 17,73 50,88 PLH160013 Ã Ã ki w okolicach Kluczborka nad StobrawÃ 356,6 18,13 50,98 PLH160014 Opolska Dolina Nysy KÃ odzkiej * 1 439,6 17,49 50,68 PLH160016 PrzyÃ Ãk nad BiaÃ Ã GÃ uchoÃ askÃ * 166 17,33 50,40 PLH160017 Teklusia * 316,5 18,07 51,05 PLH160018 Rozumicki Las * 96,6 17,99 50,02 PLH160019 Ã »ywocickie Ã Ãgi * 101,7 18,00 50,46 PLH180006 KoÃ acznia 0,1 22,27 50,31 PLH180007 Rzeka San 1 374,8 22,56 49,78 PLH180008 Fort Salis Soglio 51,7 22,89 49,76 PLH180012 Ostoja Przemyska * 39 656,8 22,60 49,70 PLH180017 Horyniec * 11 633 23,36 50,19 PLH180019 DÃ browa koÃ o Zaklikowa * 5 22,15 50,77 PLH180020 Dolina Dolnego Sanu * 10 176,6 22,28 50,43 PLH180021 Dorzecze GÃ ³rnego Sanu * 1 578,7 22,26 49,48 PLH180022 KlonÃ ³wka * 136,7 21,56 49,88 PLH180023 Las nad BraciejowÃ * 1 440,2 21,43 49,97 PLH180024 Ã ukawiec * 2 270,2 23,09 50,05 PLH180025 Nad Husowem * 3 347,7 22,25 49,91 PLH180027 Ostoja Czarnorzecka * 989,6 21,84 49,74 PLH180028 Patria Nad OdrzechowÃ 572,9 22,02 49,55 PLH180030 WisÃ ok Ã rodkowy z dopÃ ywami * 1 064,6 21,79 49,68 PLH180031 Golesz * 260,9 21,45 49,78 PLH180032 JaÃ mierz 174,4 21,99 49,61 PLH180033 JÃ ³zefÃ ³w - Wola DÃbowiecka * 60,5 2 21,43 49,66 PLH180034 KoÃ ciÃ ³Ã  w Dydni 198 22,16 49,68 PLH180035 KoÃ ciÃ ³Ã  w Nowosielcach 0,3 22,08 49,57 PLH180036 KoÃ ciÃ ³Ã  w RÃ ³wnem 1,4 21,72 49,59 PLH180038 Ladzin 50,1 21,85 49,60 PLH180039 Las HrabeÃ ski * 125,6 21,93 49,59 PLH180040 Las NiegÃ owicki * 30,8 21,45 49,72 PLH180041 Ã Ã ki nad MÃ ynÃ ³wkÃ * 51 21,41 49,75 PLH180042 Ã Ã ki w Komborni 13,1 21,85 49,70 PLH180043 Mrowle Ã Ã ki 294,1 21,97 50,10 PLH180045 Sanisko w Bykowcach * 79,8 22,27 49,54 PLH180046 Liwocz 327,7 21,35 49,81 PLH180047 Lasy LeÃ ¼ajskie * 2 656,4 22,23 50,23 PLH180048 Bory Bagienne nad BukowÃ * 532,2 22,47 50,56 PLH180049 Tarnobrzeska Dolina WisÃ y * 4 059,7 21,59 50,52 PLH180050 Starodub w PeÃ kiniach 574,8 22,58 50,08 PLH180051 Ã Ã ki nad WojkÃ ³wkÃ 9,6 21,73 49,78 PLH180052 WisÃ oka z dopÃ ywami * 2 653,1 21,41 49,62 PLH180053 Dolna WisÃ oka z dopÃ ywami * 453,7 21,57 50,14 PLH180054 Lasy Sieniawskie * 18 015,4 22,83 50,14 PLH200001 Jeleniewo * 5 910,1 22,92 54,21 PLH200002 NarwiaÃ skie Bagna * 6 823 22,87 53,01 PLH200003 Ostoja Suwalska * 6 349,5 22,86 54,25 PLH200004 Ostoja Wigierska * 16 072,1 23,11 54,02 PLH200005 Ostoja Augustowska * 107 068,7 23,17 53,77 PLH200006 Ostoja KnyszyÃ ska * 136 084,4 23,41 53,19 PLH200007 Pojezierze SejneÃ skie * 13 630,9 23,31 54,04 PLH200008 Dolina Biebrzy * 121 206,2 22,99 53,62 PLH200010 Ostoja w Dolinie GÃ ³rnej Narwi * 20 306,8 23,35 52,89 PLH200014 Schrony Brzeskiego Rejonu Umocnionego 117,1 22,99 52,39 PLH200015 Murawy w HaÃ kach * 157,3 23,18 52,83 PLH200016 Dolina Szeszupy * 1 701,3 23,00 54,35 PLH200017 Torfowiska GÃ ³r Sudawskich * 98,5 22,92 54,34 PLH200018 Czerwony BÃ ³r * 5 052,2 22,08 52,99 PLH200019 Jelonka * 2 479,9 23,39 52,59 PLH200020 MokradÃ a KolneÃ skie i Kurpiowskie * 1 446,6 21,78 53,46 PLH200021 Ostoja w dolinie GÃ ³rnego Nurca * 5 524 23,19 52,63 PLH200022 Dolina GÃ ³rnej Rospudy * 4 070,7 22,61 54,21 PLH200023 Dolina Pisy * 3 223,2 21,81 53,32 PLH200024 Ostoja NarwiaÃ ska * 18 605 22,22 53,11 PLH220001 Bagna Izbickie * 786,4 17,40 54,66 PLH220002 BiaÃ e BÃ oto * 43,4 17,89 54,48 PLH220003 BiaÃ ogÃ ³ra * 1 132,8 17,95 54,82 PLH220005 Bytowskie Jeziora Lobeliowe * 2 490,3 17,55 54,17 PLH220006 Dolina GÃ ³rnej Ã eby * 2 550,1 18,03 54,42 PLH220007 Dolina KÃ odawy * 10,7 18,53 54,19 PLH220008 Dolina Reknicy * 68,4 18,44 54,27 PLH220009 Dolina Ã rodkowej Wietcisy * 430,9 18,24 54,11 PLH220010 Hopowo * 8,1 18,24 54,27 PLH220011 Jar Rzeki Raduni * 87,7 18,30 54,30 PLH220012 Jeziorka ChoÃ nickie * 214,3 17,71 54,26 PLH220013 Jezioro Piasek 54,8 17,13 54,01 PLH220014 Kurze GrzÃdy * 1 586,6 17,97 54,38 PLH220016 BiaÃ a * 418,8 18,24 54,56 PLH220017 Mechowiska SulÃczyÃ skie * 45,6 17,79 54,22 PLH220018 Mierzeja Sarbska * 1 882,9 17,66 54,77 PLH220019 Orle 269,9 18,15 54,65 PLH220020 PeÃ cznica * 253,1 18,25 54,53 PLH220021 PiaÃ nickie Ã Ã ki * 1 085 18,03 54,80 PLH220022 PÃ ywajÃ ce wyspy pod Rekowem * 107,9 17,47 54,09 PLH220023 Ostoja SÃ owiÃ ska * 32 150,5 17,30 54,68 PLH220024 Przymorskie BÃ ota * 1 688,9 16,76 54,55 PLH220025 Przywidz * 953,1 18,36 54,20 PLH220026 Sandr Brdy * 7 492,6 17,58 53,81 PLH220027 Staniszewskie BÃ oto * 917,2 18,04 54,37 PLH220028 Studzienickie Torfowiska * 175,3 17,57 54,11 PLH220029 Trzy MÃ yny * 765,9 18,20 54,75 PLH220030 Twierdza WisÃ oujÃ cie 16,2 18,68 54,39 PLH220031 WaÃ mierz * 388,3 18,71 54,02 PLH220032 Zatoka Pucka i PÃ ³Ã wysep Helski * 26 484,8 18,62 54,70 PLH220033 Dolna WisÃ a * 10 374,2 18,86 53,80 PLH220034 Jeziora Wdzydzkie * 13 583,8 17,91 54,01 PLH220035 Jezioro Krasne * 95,6 17,28 53,87 PLH220036 Dolina Ã upawy * 5 508,6 17,46 54,41 PLH220037 Dolina Stropnej * 963,4 17,65 54,15 PLH220038 Dolina Wieprzy i Studnicy * 14 349 16,76 54,33 PLH220039 Jeziora Lobeliowe koÃ o Soszycy * 132,4 17,58 54,26 PLH220040 Ã ebskie Bagna * 211,5 17,60 54,58 PLH220041 Miasteckie Jeziora Lobeliowe * 1 372,5 17,08 54,01 PLH220042 Torfowisko PobÃ ockie * 111,6 17,48 54,62 PLH220044 Ostoja w UjÃ ciu WisÃ y * 883,5 18,95 54,36 PLH220045 GÃ ³rkowski Las * 99,3 17,57 54,66 PLH220054 Widowo * 91,5 18,12 54,83 PLH220055 Bunkier w Oliwie 0,1 18,55 54,41 PLH220056 Czerwona Woda pod Babilonem * 821,1 17,41 53,76 PLH220057 Ostoja ZapceÃ ska * 3 804,9 17,50 53,95 PLH220058 Doliny Brdy i Chociny * 1 455,8 17,46 53,80 PLH220059 DuÃ ¼y OkoÃ  * 21,5 17,43 53,72 PLH220060 Las WolnoÃ Ã  * 335,3 17,47 53,73 PLH220061 MÃtne * 523,7 17,76 53,78 PLH220062 Ostoja MasÃ owiczki * 1 680 17,22 54,08 PLH220063 Bielawa i Bory BaÃ ¼ynowe * 1 341,5 18,25 54,80 PLH220064 Sporysz * 481,1 17,03 53,82 PLH220065 Zielenina * 643,8 18,38 54,13 PLH220066 Dolina Szczyry * 347 17,03 53,59 PLH220067 GrÃ dy nad Jeziorami ZduÃ skim i SzpÃgawskim * 236,3 18,60 54,03 PLH220068 Guzy * 115,2 18,33 54,15 PLH220069 Jezioro Dymno 114,7 17,06 53,92 PLH220070 Jezioro KrÃ g 424,4 18,10 53,98 PLH220071 Karwickie Ã ¹rÃ ³dliska * 371,8 17,70 54,43 PLH220072 Kaszubskie Klify * 227,6 9 18,34 54,83 PLH220073 Leniec nad WierzycÃ 25 18,00 54,10 PLH220074 Lubieszynek * 671,4 18,21 54,10 PLH220075 Mechowiska ZÃblewskie 107,9 18,12 54,45 PLH220076 MikoÃ ajki Pomorskie * 132,4 19,18 53,84 PLH220077 MÃ osino-Lubnia * 2 469,5 17,81 53,90 PLH220078 Nowa Brda * 10 020,9 17,23 53,91 PLH220079 Ostoja Borzyszkowska * 6 454,2 17,31 53,96 PLH220080 Prokowo * 885,6 18,19 54,37 PLH220081 Rynna DÃ uÃ ¼nicy * 353,4 17,87 54,15 PLH220082 Stary Bukowiec * 308,4 18,06 54,02 PLH220083 Wielki Klincz * 288,2 18,08 54,09 PLH220084 Wejherowo 0,2 18,24 54,60 PLH220085 Torfowisko Trzebielino * 99,9 17,11 54,20 PLH220086 SzumleÃ  * 976,5 18,23 54,16 PLH220087 Sztumskie Pole * 571,9 18,98 53,94 PLH220088 DÃ brÃ ³wka * 504,6 18,08 54,17 PLH220089 Huta Dolna * 66 18,34 54,23 PLH220090 Nowa Sikorska Huta * 174,7 18,09 54,19 PLH220091 Piotrowo * 483 18,15 54,19 PLH220092 Pomlewo * 177,4 18,40 54,22 PLH220093 Wilcze BÃ ota * 9 18,15 54,01 PLH220094 Dolina Wierzycy * 4 618,3 18,34 54,03 PLH220095 Uroczyska Pojezierza Kaszubskiego * 3 922,3 18,06 54,23 PLH220096 Jeziora Choczewskie * 1 120 17,92 54,74 PLH220097 Jeziora Kistowskie 367,5 17,74 54,29 PLH220098 Lasy Rekowskie * 2 288,5 17,43 54,08 PLH220099 OpaliÃ skie Buczyny * 355,7 18,08 54,70 PLH220100 Klify PoddÃbskie * 594,4 16,98 54,62 PLH220101 Szczodrowo * 223,6 18,40 54,11 PLH240001 CieszyÃ skie Ã ¹rÃ ³dÃ a Tufowe * 266,9 18,72 49,72 PLH240003 Podziemia TarnogÃ ³rsko-Bytomskie 3 490,8 18,83 50,40 PLH240004 Szachownica 13,1 18,81 51,05 PLH240008 KoÃ ciÃ ³Ã  w GÃ ³rkach Wielkich 0,4 18,86 49,77 PLH240009 Ostoja Ã rodkowojurajska * 5 767,5 19,57 50,41 PLH240010 Stawy Ã ÃÃ ¼czok * 586,1 18,27 50,14 PLH240013 Graniczny Meander Odry * 156,6 18,34 49,93 PLH240015 Ostoja OlsztyÃ sko-Mirowska * 2 210,9 19,27 50,73 PLH240016 Suchy MÃ yn * 518,1 19,74 50,70 PLH240020 Ostoja ZÃ otopotocka * 2 748,1 19,42 50,68 PLH240022 PierÃ ciec 1 702,1 18,81 49,85 PLH240024 Stawiska * 6,6 18,75 51,05 PLH240025 Torfowisko przy Dolinie Kocinki * 5,6 19,11 50,94 PLH240026 PrzeÃ om Warty koÃ o Mstowa 100,6 19,24 50,83 PLH240027 Ã Ãgi w lasach nad LiswartÃ * 234,7 18,62 50,80 PLH240028 Walaszczyki w CzÃstochowie 23,5 19,02 50,77 PLH240029 Bagno w Korzonku * 12,2 18,94 50,70 PLH240030 Poczesna KoÃ o CzÃstochowy 39,2 19,12 50,72 PLH240031 BiaÃ ka Lelowska 7,2 8 19,66 50,69 PLH240032 Ostoja Kroczycka 1 391,2 19,52 50,57 PLH240033 Ã ¹rÃ ³dÃ a Rajecznicy * 194,3 19,73 50,59 PLH240034 Buczyny w Szypowicach i Las Niwiski 256,1 19,64 50,55 PLH240035 Bagno Bruch koÃ o Pyrzowic * 38,9 19,05 50,52 PLH240036 Hubert 33,7 18,45 50,54 PLH240037 Lipienniki w DÃ browie GÃ ³rniczej * 296,5 19,22 50,38 PLH240038 Torfowisko Sosnowiec-Bory 2 19,27 50,28 PLH240039 Zbiornik GoczaÃ kowicki - UjÃ cie WisÃ y i Bajerki * 1 650,3 18,84 49,93 PLH240040 Las koÃ o Tworkowa * 115,1 18,27 50,02 PLH260001 Dolina Krasnej * 2 384,1 20,60 51,09 PLH260002 Ã ysogÃ ³ry * 8 081,3 20,94 50,90 PLH260003 Ostoja NidziaÃ ska * 26 515,6 20,61 50,41 PLH260004 Ostoja Przedborska * 11 605,2 20,03 50,96 PLH260010 Lasy Suchedniowskie * 19 120,9 20,67 51,04 PLH260011 Lasy SkarÃ ¼yskie * 2 383,5 20,81 51,13 PLH260012 Uroczysko PiÃty * 753,4 42 20,69 51,11 PLH260013 Dolina BiaÃ ej Nidy * 5 116,8 20,13 50,69 PLH260014 Dolina Bobrzy * 612,7 20,54 50,87 PLH260015 Dolina Czarnej * 5 780,6 20,13 51,19 PLH260016 Dolina Czarnej Nidy * 1 191,5 20,59 50,75 PLH260017 Dolina GÃ ³rnej Mierzawy 912,4 20,02 50,51 PLH260018 Dolina GÃ ³rnej Pilicy * 11 195,1 19,88 50,83 PLH260019 Dolina Kamiennej * 2 585,3 21,61 51,01 PLH260020 Dolina Mierzawy * 1 320,1 20,35 50,50 PLH260021 Dolina Warkocza * 337,9 20,76 50,84 PLH260022 GÃ ³ry Pieprzowe * 77 21,78 50,68 PLH260023 Kras Staszowski * 1 743,5 21,23 50,58 PLH260024 Krzemionki Opatowskie * 691,1 21,50 50,95 PLH260025 Ostoja Barcza * 1 523,5 20,76 50,96 PLH260026 Ostoja BrzeÃ ºnicka * 811,8 20,52 51,25 PLH260027 Ostoja Gaj * 466,6 20,29 50,60 PLH260028 Ostoja Jeleniowska * 3 589,2 21,11 50,83 PLH260029 Ostoja Kozubowska * 4 256,8 20,49 50,40 PLH260030 Ostoja Pomorzany * 906 20,30 51,18 PLH260031 Ostoja Sieradowicka * 7 847,4 20,95 50,98 PLH260032 Ostoja Sobkowsko-Korytnicka * 2 204,1 20,46 50,68 PLH260033 Ostoja Stawiany * 1 194,5 20,65 50,57 PLH260034 Ostoja Szaniecko-Solecka * 8 072,9 20,97 50,36 PLH260035 Ostoja Wierzejska 224,6 20,66 50,91 PLH260036 Ostoja Ã »yznÃ ³w * 4 480 21,37 50,61 PLH260037 PrzeÃ om Lubrzanki * 272,6 29 20,77 50,88 PLH260038 Uroczyska LasÃ ³w Starachowickich * 2 349,2 21,15 51,07 PLH260039 WzgÃ ³rza Kunowskie * 1 868,7 206 21,15 50,96 PLH260040 Lasy Cisowsko-OrÃ owiÃ skie * 10 406,9 20,89 50,68 PLH260041 WzgÃ ³rza ChÃciÃ sko-Kieleckie * 8 616,5 20,36 50,77 PLH280001 Dolina DrwÃcy * 12 561,5 19,44 53,26 PLH280002 GierÃ oÃ ¼ * 56,9 1 21,50 54,08 PLH280003 Jezioro KaraÃ  * 814,8 19,48 53,56 PLH280004 Mamerki * 162,1 1 21,65 54,18 PLH280005 Puszcza Romincka * 14 754,3 22,53 54,32 PLH280006 Rzeka PasÃ Ãka * 8 418,5 20,10 53,83 PLH280007 Zalew WiÃ lany i Mierzeja WiÃ lana * 40 862,6 19,50 54,36 PLH280009 BieÃ kowo * 122,7 20,15 54,36 PLH280010 Budwity * 450,9 19,69 53,91 PLH280011 GÃ zwa * 499,1 21,23 53,86 PLH280012 Ostoja Lidzbarska * 8 866,9 19,71 53,24 PLH280014 Ostoja Welska * 3 384,3 19,94 53,31 PLH280015 PrzeÃ omowa Dolina Rzeki Wel * 1 259,7 19,78 53,33 PLH280016 Ostoja Borecka * 25 340,1 22,10 54,13 PLH280028 Jezioro DruÃ ¼no * 3 088,8 19,45 54,06 PLH280029 Doliny Erozyjne Wysoczyzny ElblÃ skiej * 2 260,5 19,50 54,26 PLH280030 Jezioro DÃ ugie * 642,9 20,02 53,80 PLH280031 Murawy koÃ o PasÃ Ãka * 642,7 19,72 54,07 PLH280032 Uroczysko Markowo * 1 453,6 19,94 54,03 PLH280033 WarmiÃ skie Buczyny * 1 525,9 20,39 53,89 PLH280034 Jezioro Woszczelskie * 313,7 22,25 53,85 PLH280035 Ostoja Radomno * 929,4 19,58 53,54 PLH280036 Dolina Kakaju * 1 428 19,41 53,48 PLH280037 Torfowisko Zocie * 65,8 22,74 53,94 PLH280038 Jezioro WukÃ niki * 326,2 20,10 53,97 PLH280039 Jonkowo-WarkaÃ y * 226,5 20,32 53,81 PLH280040 Kaszuny * 264 20,38 54,12 PLH280041 Murawy na Pojezierzu EÃ ckim * 77,2 22,33 53,90 PLH280043 Ostoja Dylewskie WzgÃ ³rza * 3 430,6 19,87 53,51 PLH280044 Ostoja nad OÃ winem * 3 356,7 21,58 54,30 PLH280045 Ostoja PÃ ³Ã nocnomazurska * 14 573 21 21,67 54,10 PLH280046 Swajnie * 1 186,5 7 20,50 54,00 PLH280047 Torfowiska Ã ºrÃ ³dliskowe koÃ o Ã abÃdnika * 27 21,00 54,20 PLH280048 Ostoja Piska * 57 826,6 60 21,36 53,56 PLH280049 Niecka Skaliska * 11 385,7 21,95 54,28 PLH280050 NiedÃ ºwiedzie Wielkie * 89,1 19,79 53,93 PLH280051 Aleje Pojezierza IÃ awskiego * 377,2 19,41 53,68 PLH280052 Ostoja Napiwodzko-Ramucka * 32 612,8 20,43 53,45 PLH280053 Ostoja IÃ awska * 21 029,4 19,53 53,63 PLH280054 Mazurskie Bagna * 1 569,3 21,79 53,87 PLH280055 Mazurska Ostoja Ã »Ã ³Ã wia Baranowo * 4 305,1 13 21,46 53,84 PLH300001 Biedrusko * 9 938,1 16,90 52,50 PLH300002 DÃ browy KrotoszyÃ skie * 34 225,2 17,54 51,64 PLH300003 DÃ browy Obrzyckie * 885,2 16,57 52,70 PLH300004 Dolina Noteci * 50 532 17,16 53,08 PLH300005 Fortyfikacje w Poznaniu 137,4 9 16,94 52,42 PLH300006 Jezioro Kubek * 1 048,8 16,07 52,70 PLH300007 Ostoja Zgierzyniecka * 574,9 16,25 52,45 PLH300008 Kopanki 0,5 16,32 52,29 PLH300009 Ostoja NadwarciaÃ ska * 26 653,1 17,92 52,19 PLH300010 Ostoja Wielkopolska * 8 427,1 16,77 52,23 PLH300011 Puszcza Bieniszewska * 954 18,19 52,29 PLH300012 RogaliÃ ska Dolina Warty * 14 753,6 17,02 52,12 PLH300013 SierakÃ ³w * 1 16,09 52,65 PLH300014 Zachodnie Pojezierze KrzywiÃ skie * 5 494,8 16,74 51,93 PLH300016 Bagno Chlebowo * 465,3 16,75 52,74 PLH300017 Dolina Rurzycy * 1 766 16,66 53,32 PLH300018 Jezioro Brenno 79,5 16,21 51,93 PLH300019 Torfowisko RzeciÃ skie * 236,4 16,32 52,76 PLH300021 Poligon w Okonku * 2 180,2 16,76 53,53 PLH300026 Pojezierze GnieÃ ºnieÃ skie * 15 922,1 18,04 52,46 PLH300028 BarÃ oÃ ¼nia WolsztyÃ ska * 22 16,13 52,18 PLH300029 Jezioro Mnich * 46 3 16,03 52,65 PLH300030 Ostoja koÃ o Promna * 1 399 10 17,28 52,45 PLH300031 Dolina Kamionki * 847,7 10 15,99 52,48 PLH300032 Ostoja MiÃdzychodzko-Sierakowska 7 591,1 16,01 52,61 PLH300033 Dolina Mogielnicy * 1 161,3 16,45 52,26 PLH300034 Dolina SwÃdrni * 1 290,7 18,20 51,79 PLH300035 BaranÃ ³w 12,3 17,98 51,27 PLH300036 Zamorze Pniewskie * 305,3 16,20 52,51 PLH300037 Kiszewo * 2 301,1 16,65 52,72 PLH300038 Dolina Cybiny * 2 424,7 17,20 52,46 PLH300039 BÃdlewo-Bieczyny * 752 16,75 52,21 PLH300040 Dolina Ã obÃ ¼onki * 5 894,4 17,35 53,26 PLH300041 Ostoja PrzemÃcka * 1 200,4 16,24 51,94 PLH300042 Dolina MiaÃ y * 514,6 16,21 52,81 PLH300043 Dolina WeÃ ny * 1 447 16,89 52,71 PLH300044 Jezioro KaliszaÃ skie * 719,1 17,15 52,89 PLH300045 Ostoja Pilska * 3 068,6 16,69 53,11 PLH300046 Dolina BukÃ ³wki * 776,1 16,16 52,93 PLH300047 Dolina Debrzynki * 920,9 17,09 53,54 PLH300048 Glinianki w Lenartowicach 7,4 17,82 51,92 PLH300049 GrÃ dy w Czerniejewie * 1 212,9 17,51 52,37 PLH300050 Stawy Kiszkowskie 477,5 17,30 52,59 PLH300051 GrÃ dy BytyÃ skie * 1 300,7 16,50 52,46 PLH300052 Uroczyska KujaÃ skie * 1 018,2 17,21 53,39 PLH300053 Lasy Ã »erkowsko-Czeszewskie * 7 158,2 17,49 52,11 PLH300054 Struga BiaÃ oÃ liwka * 251,7 17,09 53,11 PLH300055 DÃbowa GÃ ³ra * 586,8 17,25 53,13 PLH300056 Buczyna w DÃ ugiej GoÃ linie * 703,5 16,99 52,67 PLH300057 Dolina Ã redzkiej Strugi 557 17,20 52,24 PLH300058 Uroczyska Puszczy Zielonki * 1 238,3 17,14 52,54 PLH320001 Bobolickie Jeziora Lobeliowe * 4 759,3 16,70 53,92 PLH320002 BrzeÃ ºnicka WÃgorza * 592,2 15,68 53,53 PLH320003 Dolina Grabowej * 8 255,3 16,69 54,12 PLH320004 Dolina Iny koÃ o Recza * 4 471,8 15,53 53,48 PLH320005 Dolina KrÃ pieli * 232,8 15,14 53,34 PLH320006 Dolina PÃ oni i Jezioro Miedwie * 20 755,9 15,01 53,17 PLH320007 Dorzecze ParsÃty * 27 710,4 16,09 53,79 PLH320008 Janiewickie Bagno * 162,2 16,72 54,26 PLH320009 Jeziora Szczecineckie * 6 479,2 16,63 53,81 PLH320010 Jezioro Kozie * 179,4 14,96 52,87 PLH320011 Jezioro Wielki BytyÃ  * 2 011,1 16,26 53,28 PLH320012 Kemy RymaÃ skie * 2 644,8 15,56 53,96 PLH320013 Ostoja Goleniowska * 8 419 14,89 53,69 PLH320014 Pojezierze MyÃ liborskie * 4 406,8 14,83 53,01 PLH320015 Police - kanaÃ y 100,2 4 14,55 53,56 PLH320016 SÃ owiÃ skie BÃ oto * 192,6 16,48 54,36 PLH320017 Trzebiatowsko-KoÃ obrzeski Pas Nadmorski * 17 468,8 15,27 54,12 PLH320018 UjÃ cie Odry i Zalew SzczeciÃ ski * 52 612 14,53 53,75 PLH320019 Wolin i Uznam * 30 792 14,45 53,89 PLH320020 WzgÃ ³rza Bukowe * 11 971,2 14,69 53,32 PLH320021 Strzaliny koÃ o Tuczna 17,3 16,22 53,18 PLH320022 Dolina Radwi, Chocieli i Chotli * 21 861,7 16,31 53,98 PLH320023 Jezioro Lubie i Dolina Drawy * 15 046,7 15,85 53,40 PLH320025 Dolina PiÃ awy * 2 204,3 16,49 53,51 PLH320033 Uroczyska w Lasach Stepnickich * 2 749,7 14,64 53,60 PLH320036 Bagno i Jezioro Ciemino * 787,4 16,56 53,64 PLH320037 Dolna Odra * 29 536 14,41 52,72 PLH320038 Gogolice-Kosa * 1 424,9 14,61 52,90 PLH320039 Jeziora Czaplineckie * 31 949,3 16,21 53,54 PLH320040 Jezioro BobiÃciÃ skie * 3 383,3 16,79 53,96 PLH320041 Jezioro Bukowo * 3 263 16,21 54,31 PLH320042 Jezioro Ã miadowo * 213,4 16,56 53,62 PLH320043 KarsibÃ ³rz Ã widwiÃ ski * 588 15,88 53,68 PLH320044 Lasy Bierzwnickie * 8 792,3 15,59 53,04 PLH320045 MirosÃ awiec * 6 566,6 16,20 53,31 PLH320046 Uroczyska Puszczy Drawskiej * 74 416,3 16,00 52,90 PLH320047 Warnie Bagno * 1 012 15,92 54,14 PLH320048 Diabelskie Pustacie * 3 232,1 16,62 53,50 PLH320049 Dorzecze Regi * 14 827,8 15,59 53,61 PLH320050 Dolina Tywy * 3 754,9 33 14,58 53,18 PLH320051 Mieszkowicka DÃ browa * 26,4 14,39 52,78 PLH320052 Ostoja Golczewska * 845,1 15,02 53,82 PLH320053 Dolina Bielawy * 456,3 16,50 54,21 PLH320054 WzgÃ ³rza Krzymowskie * 1 179,3 14,30 52,95 PLH320055 WzgÃ ³rza MoryÃ skie * 588 14,35 52,88 PLH320056 Torfowisko Reptowo * 605,5 14,84 53,38 PLH320057 Mechowisko Manowo * 55,5 16,31 54,12 PLH320059 Jezioro KopaÃ  * 1 166,5 16,45 54,49 PLH320060 Dziczy Las * 1 436,8 14,72 53,05 PLH320061 Bystrzyno * 893,7 15,80 53,82 PLH320062 Bukowy Las GÃ ³rki * 964,6 16,12 54,21 PLH320063 Jezioro Stolsko * 139,7 14,32 53,57 PLH320064 Las Baniewicki * 611,5 14,58 53,10 PLH320065 Torfowisko Poradz * 567,5 15,60 53,91 PLH320066 WiÃ zogÃ ³ra * 489,5 16,20 54,09 PLH320067 Pojezierze IÃ skie * 10 229,9 15,54 53,32 PLH990002 Ostoja na Zatoce Pomorskiej 243 132,7 14,81 54,26 ROSCI0002 Apuseni * 76 150 22,81 46,60 ROSCI0004 BÃ gÃ u 3 257 23,79 46,33 ROSCI0008 Betfia * 1 748 22,03 46,98 ROSCI0009 Bisoca * 1 160 26,67 45,54 ROSCI0011 BraniÃtea CatÃ ¢rilor * 304 24,25 43,89 ROSCI0014 BucÃani 255 25,68 44,89 ROSCI0015 Buila - VÃ ¢nturariÃ a * 4 491 24,09 45,25 ROSCI0017 CÃ ian * 235 23,91 46,75 ROSCI0019 CÃ limani - Gurghiu * 136 657 25,10 46,92 ROSCI0026 Cenaru * 418 26,77 45,69 ROSCI0029 Cheile Glodului, Cibului Ãi MÃ zii 712 23,13 46,03 ROSCI0030 Cheile LÃ puÃului * 1 487 23,57 47,46 ROSCI0031 Cheile Nerei - BeuÃniÃ a * 37 290 21,86 44,94 ROSCI0032 Cheile RudÃ riei * 299 22,10 44,86 ROSCI0034 Cheile Turenilor * 105 23,71 46,61 ROSCI0035 Cheile Turzii * 324 23,68 46,56 ROSCI0039 Ciuperceni - Desa * 40 853 23,08 43,90 ROSCI0040 Coasta Lunii * 830 23,95 46,51 ROSCI0041 Coasta Rupturile Tanacu 7 27,85 46,67 ROSCI0042 Codru Moma * 24 245 22,29 46,55 ROSCI0043 Comana * 25 326 26,18 44,14 ROSCI0044 Corabia - Turnu MÃ gurele * 7 024 24,68 43,73 ROSCI0045 Coridorul Jiului * 71 394 23,72 44,32 ROSCI0046 Cozia * 16 720 24,30 45,33 ROSCI0049 CriÃul Negru 1 895 21,80 46,70 ROSCI0050 CriÃul Repede amonte de Oradea 2 006 22,49 47,03 ROSCI0051 CuÃma * 44 636 24,83 47,15 ROSCI0054 Dealul CetÃ Ã ii Deva * 109 22,88 45,89 ROSCI0055 Dealul CetÃ Ã ii LempeÃ - MlaÃtina HÃ rman * 371 25,66 45,72 ROSCI0056 Dealul CiocaÃ - Dealul ViÃ elului * 910 25,69 45,77 ROSCI0057 Dealul IstriÃ a 588 26,54 45,11 ROSCI0058 Dealul lui Dumnezeu 570 27,41 47,26 ROSCI0059 Dealul Perchiu 189 26,75 46,27 ROSCI0061 Defileul CriÃului Negru * 2 327 22,17 46,67 ROSCI0062 Defileul CriÃului Repede - PÃ durea Craiului * 38 813 22,52 46,88 ROSCI0063 Defileul Jiului * 11 156 23,36 45,28 ROSCI0064 Defileul MureÃului 32 003 22,58 46,03 ROSCI0069 Domogled - Valea Cernei * 62 014 22,61 45,05 ROSCI0070 Drocea * 25 641 22,15 46,20 ROSCI0074 FÃ getul Clujului - Valea Morii * 1 639 23,57 46,72 ROSCI0075 FÃ getul Dragomirna 134 26,21 47,78 ROSCI0076 FÃ getul Humosu 80 26,73 47,50 ROSCI0077 FÃ ¢naÃ ele BÃ ¢rca 159 27,49 47,08 ROSCI0078 FÃ ¢naÃ ele Clujului - CopÃ ¢rÃaie * 99 23,64 46,84 ROSCI0079 FÃ ¢naÃ ele de pe Dealul Corhan - SÃ bed * 515 24,43 46,66 ROSCI0080 FÃ ¢naÃ urile de la Glodeni 10 27,53 46,86 ROSCI0081 FÃ ¢neÃ ele seculare Frumoasa 25 26,20 47,60 ROSCI0082 FÃ ¢neÃ ele seculare Ponoare 35 26,26 47,57 ROSCI0085 Frumoasa * 137 115 23,81 45,59 ROSCI0087 GrÃ diÃtea Muncelului - Ciclovina * 40 009 23,25 45,57 ROSCI0088 Gura Vedei - Ãaica - Slobozia 5 813 25,80 43,74 ROSCI0092 IgniÃ * 19 602 23,77 47,84 ROSCI0093 Insulele stepice de lÃ ¢ngÃ  Slimnic * 42 24,16 45,93 ROSCI0095 La SÃ rÃ tura * 22 24,36 47,19 ROSCI0099 Lacul Ãtiucilor - Sic - Puini - Valea Legiilor * 1 784 23,92 46,94 ROSCI0100 Lacurile FÃ rÃ gÃ u - Glodeni 235 24,56 46,71 ROSCI0103 Lunca BuzÃ ului * 3 991 26,88 45,14 ROSCI0106 Lunca Mijlocie a ArgeÃului * 3 635 25,51 44,59 ROSCI0107 Lunca MirceÃti 28 26,87 47,09 ROSCI0109 Lunca TimiÃului 9 768 21,09 45,59 ROSCI0110 MÃ gurile BÃ iÃ ei * 257 22,87 46,03 ROSCI0111 MestecÃ niÃul de la Reci * 2 112 25,90 45,82 ROSCI0112 Mlaca TÃ tarilor 4 24,65 45,72 ROSCI0117 Movila lui Burcel 13 27,80 46,85 ROSCI0118 Movilele de la PÃ ucea 6 24,34 46,23 ROSCI0120 Muntele TÃ ¢mpa * 203 25,60 45,64 ROSCI0124 MunÃ ii MaramureÃului * 103 391 24,56 47,78 ROSCI0126 MunÃ ii Ã arcu * 58 840 22,51 45,30 ROSCI0128 Nordul Gorjului de Est * 49 114 23,63 45,26 ROSCI0129 Nordul Gorjului de Vest * 87 321 23,08 45,15 ROSCI0132 Oltul Mijlociu - Cibin - HÃ ¢rtibaciu 2 054 24,19 45,69 ROSCI0135 PÃ durea BÃ ¢rnova-Repedea * 12 426 27,65 47,02 ROSCI0136 PÃ durea Bejan * 99 22,89 45,85 ROSCI0137 PÃ durea BogÃ Ã ii * 6 329 25,42 45,93 ROSCI0138 PÃ durea Bolintin 4 761 25,66 44,46 ROSCI0140 PÃ durea CÃ lugÃ reascÃ  * 705 24,60 44,16 ROSCI0141 PÃ durea Ciornohal 265 77 27,24 47,63 ROSCI0142 PÃ durea DÃ lhÃ uÃ i * 214 27,01 45,70 ROSCI0143 PÃ durea de gorun Ãi stejar de la Dosul FÃ ¢naÃ ului * 108 25,04 45,89 ROSCI0144 Padurea de gorun Ãi stejar de pe Dealul PurcÃ retului * 40 24,86 45,87 ROSCI0145 PÃ durea de la Alparea 402 22,08 47,02 ROSCI0146 PÃ durea de stejar pufos de la Hoia * 8 23,49 46,77 ROSCI0147 Padurea de stejar pufos de la MirÃ slÃ u * 55 23,73 46,37 ROSCI0148 PÃ durea de stejar pufos de la PetiÃ * 92 24,25 46,03 ROSCI0150 PÃ durea FrumuÃica 114 27,31 47,05 ROSCI0152 PÃ durea GheorghiÃ oaia 244 27,22 47,05 ROSCI0154 PÃ durea Glodeni 1 091 24,58 46,64 ROSCI0155 PÃ durea GoroniÃte 807 21,85 46,81 ROSCI0158 PÃ durea HÃ ¢rboanca 45 27,59 46,71 ROSCI0159 PÃ durea HomiÃ a * 51 26,62 47,27 ROSCI0160 PÃ durea IcuÃeni * 11 27,67 47,25 ROSCI0161 PÃ durea Medeleni 128 27,65 47,30 ROSCI0164 PÃ durea Plopeni 89 25,94 45,05 ROSCI0166 PÃ durea ReÃca HotÃ rani 1 652 24,42 44,18 ROSCI0167 PÃ durea RoÃcani * 67 27,41 47,44 ROSCI0168 PÃ durea Sarului 7 006 24,19 44,44 ROSCI0170 PÃ durea Ãi mlaÃtinile eutrofe de la Prejmer * 356 25,74 45,74 ROSCI0171 PÃ durea Ãi pajiÃtile de la MÃ ¢rzeÃti * 232 27,50 47,24 ROSCI0173 PÃ durea StÃ ¢rmina 123 22,77 44,50 ROSCI0174 PÃ durea StudiniÃ a 67 24,41 43,97 ROSCI0176 PÃ durea TÃ tÃ ruÃi 48 26,62 47,31 ROSCI0177 PÃ durea Topana 878 24,53 44,86 ROSCI0179 PÃ durea Troianu 68 25,01 44,02 ROSCI0180 PÃ durea Tudora 245 26,69 47,52 ROSCI0181 PÃ durea Uricani * 113 27,49 47,14 ROSCI0183 PÃ durea VlÃ dila * 414 24,37 44,01 ROSCI0184 PÃ durea Zamostea-Lunca 135 26,26 47,87 ROSCI0186 PÃ durile de Stejar Pufos de pe TÃ ¢rnava Mare * 248 24,57 46,26 ROSCI0187 PajiÃtile lui Suciu * 367   ROSCI0192 PeÃtera MÃ gurici 93 23,56 47,36 ROSCI0194 Piatra Craiului * 16 072 25,19 45,47 ROSCI0198 Platoul MehedinÃ i * 53 892 22,64 44,92 ROSCI0199 Platoul Meledic 136 26,62 45,50 ROSCI0200 Platoul VaÃcÃ u 4 815 22,45 46,43 ROSCI0202 Poiana Bujorului din PÃ durea PleniÃ a 44 23,15 44,25 ROSCI0203 Poiana cu narcise de la NegraÃi 5 25,14 44,60 ROSCI0205 Poienile cu narcise de la Dumbrava Vadului 396 25,10 45,77 ROSCI0206 PorÃ ile de Fier * 125 971,5 21,98 44,67 ROSCI0208 Putna - Vrancea * 38 190 26,52 45,92 ROSCI0209 RacÃ ¢Ã-Hida 241 23,24 47,11 ROSCI0210 RÃ ¢pa LechinÃ a * 233 24,23 46,47 ROSCI0211 RÃ ¢pa RoÃie * 43 23,59 45,99 ROSCI0213 RÃ ¢ul Prut 12 506 27,79 47,21 ROSCI0214 RÃ ¢ul Tur * 20 953 23,18 47,89 ROSCI0216 Reghiu Scruntar * 115 26,86 45,79 ROSCI0218 Rovina-Ineu * 874 21,89 46,40 ROSCI0221 SÃ rÃ turile din valea Ilenei * 159 27,37 47,23 ROSCI0222 SÃ rÃ turile Jijia InferioarÃ  - Prut * 10 976 27,33 47,40 ROSCI0223 SÃ rÃ turile Ocna Veche * 140 23,79 46,59 ROSCI0224 ScroviÃtea * 3 374 26,06 44,71 ROSCI0225 Seaca - OptÃ Ãani 2 146 24,47 44,71 ROSCI0226 Semenic - Cheile CaraÃului * 37 730 21,88 45,14 ROSCI0227 SighiÃoara - TÃ ¢rnava Mare * 85 374 24,82 46,13 ROSCI0232 SomeÃul Mare Superior 75 24,62 47,29 ROSCI0234 StÃ ¢nca-ÃtefÃ neÃti * 1 27,23 47,84 ROSCI0235 StÃ ¢nca Tohani 50 26,44 45,07 ROSCI0236 Strei - HaÃ eg * 23 941 23,05 45,44 ROSCI0238 Suatu - GhiriÃ * 669 23,98 46,79 ROSCI0240 TÃ Ãad 1 557 22,13 46,93 ROSCI0251 Tisa SuperioarÃ  * 6 392 24,09 47,94 ROSCI0253 TrascÃ u * 50 102 23,49 46,34 ROSCI0254 Tufurile calcaroase din Valea BobÃ ¢lna * 15 23,11 45,90 ROSCI0255 TurbÃ ria de la Dersca 10 26,26 47,93 ROSCI0257 Tusa - BarcÃ u 13 22,75 47,02 ROSCI0258 VÃ ile BrÃ tiei Ãi BrÃ tioarei * 347 24,98 45,32 ROSCI0259 Valea CÃ lmÃ Ã uiului * 17 363 27,05 45,01 ROSCI0261 Valea Florilor * 190 23,84 46,66 ROSCI0264 Valea Izei Ãi Dealul Solovan * 47 675 24,20 47,73 ROSCI0265 Valea lui David * 223 27,46 47,20 ROSCI0266 Valea OlteÃ ului 1 590 24,18 44,28 ROSCI0267 Valea RoÃie 820 22,02 47,09 ROSCI0268 Valea VÃ ¢lsanului * 9 602 24,76 45,25 ROSCI0270 VÃ ¢nÃ tori-NeamÃ  * 30 841 26,22 47,18 ROSCI0271 Vorona 381 26,65 47,58 ROSCI0272 Vulcanii NoroioÃi de la PÃ ¢clele Mari Ãi PÃ ¢clele Mici * 96 26,71 45,34 SE0330054 Beijershamn och Svansholmarna * 654,3 16,40 56,60 SE0330102 GÃ ¥rdby sandstÃ ¤pp * 39,3 16,65 56,62 SE0330103 Ã by sandbackar * 12,4 16,66 56,59 SE0330108 Ottenby NR * 2 391,4 16,43 56,22 SE0330109 Eckelsudde * 424,8 16,39 56,42 SE0330139 Kalkstad * 22,3 16,51 56,61 SE0330140 RÃ ¶sselkÃ ¤rret 17,8 16,58 56,63 SE0330174 SydÃ ¶stra Ã lands sjÃ ¶marker * 8 792,9 16,60 56,44 SE0330176 Stora Alvaret * 25 994,8 16,52 56,43 SE0330219 Albrunna lund * 36,5 16,42 56,32 SE0330220 Dalby lund * 24,9 16,46 56,48 SE0330222 Lilla Vickleby lund 17 16,45 56,57 SE0330223 Skogsbylund * 2,6 16,50 56,62 SE0330224 Vickleby Ã ¤dellÃ ¶vskog * 46,4 16,44 56,59 SE0330225 VÃ ¤sterstads almlund * 12,2 16,42 56,43 SE0330271 Lenstad-TÃ ¤velsrum * 35,8 16,57 56,62 SE0330273 Norra MidsjÃ ¶banken 98 353,6 17,38 56,20 SE0410010 Stiby backe * 120 14,69 56,02 SE0410012 Listershuvud 486,1 14,76 56,02 SE0410024 Johannishus Ã ¥sar * 60,2 15,43 56,22 SE0410039 Ã backa * 28,6 15,20 56,21 SE0410040 Utklippan 117,6 15,71 55,95 SE0410042 TromtÃ ¶-AlmÃ ¶ * 3 358,4 15,46 56,15 SE0410046 BrÃ ¤kne-Hoby skÃ ¤rgÃ ¥rd 212,4 15,10 56,14 SE0410047 BjÃ ¶rkeskÃ ¤rven 40,8 15,21 56,14 SE0410055 Halen * 563,7 14,50 56,27 SE0410057 Skinsagylet * 77 14,59 56,19 SE0410062 Valje * 90,9 14,55 56,06 SE0410065 VÃ ¤stra TorsÃ ¶ 34,1 14,64 56,01 SE0410066 Spraglehall * 11,6 14,76 56,05 SE0410068 Pukaviksbukten 8 875,8 14,77 56,10 SE0410071 StÃ ¤rnÃ ¶ 213,1 14,85 56,14 SE0410079 PersgÃ ¤rde * 61,1 14,98 56,26 SE0410080 KvallÃ ¥kra * 59,6 14,96 56,26 SE0410088 JÃ ¤rnavik * 153 15,08 56,18 SE0410089 Sonekulla * 62,8 15,12 56,17 SE0410092 HaglÃ ¶ * 160,6 15,52 56,17 SE0410094 SkÃ ¤rva * 234,7 15,58 56,20 SE0410097 Hallarum * 51,4 15,83 56,16 SE0410098 JÃ ¤rkÃ ¶ 124,2 15,73 56,09 SE0410099 HÃ ¤stholmen-Ã ppenskÃ ¤r * 1 149,7 15,77 56,07 SE0410100 Senora SvenÃ ¶ * 87,8 15,77 56,11 SE0410101 Uttorp * 76,2 15,68 56,08 SE0410104 Torhamns udde * 511 15,84 56,08 SE0410105 FÃ ¤rskesjÃ ¶n * 310,1 15,85 56,15 SE0410107 Steneryd * 7,4 15,83 56,12 SE0410114 KnÃ ¶sÃ ¶ * 67 15,67 56,16 SE0410115 Pagelsborg 1,5 15,09 56,20 SE0410120 VambÃ ¥sa norra * 24,6 15,46 56,19 SE0410121 LindÃ ¶ udde * 21,4 15,35 56,12 SE0410123 Eriksberg 129,9 15,02 56,17 SE0410124 BockÃ ¶n-MjÃ ¶Ã ¶n 302 15,01 56,14 SE0410125 FÃ ¶lsÃ ¶ 42,3 14,97 56,15 SE0410126 Ljungryda * 8,2 14,52 56,22 SE0410128 MÃ ¶rrumsÃ ¥n 138,5 14,78 56,24 SE0410130 Stora Rom * 16,8 15,83 56,14 SE0410133 TÃ ¤rnÃ ¶-Yttre EkÃ ¶ 106,2 14,97 56,11 SE0410134 TjÃ ¤rÃ ¶ 306,3 15,05 56,17 SE0410135 LÃ ¥ngasjÃ ¶nÃ ¤s * 146,7 14,86 56,25 SE0410137 RaslÃ ¥ngen Ã stra * 183,1 14,45 56,27 SE0410138 Boafall norra 13,7 14,46 56,25 SE0410140 Boarp 2,9 14,75 56,29 SE0410143 Elleholm Norra 3,5 14,73 56,16 SE0410144 GÃ ¥ragÃ ¶l 5,3 14,67 56,28 SE0410145 GrÃ ¤num 6,6 14,64 56,25 SE0410146 Baggeboda * 5,7 14,48 56,28 SE0410148 Bergudden * 6,4 15,63 56,17 SE0410151 VÃ ¤mÃ ¶parken * 34,5 15,61 56,18 SE0410152 Ryssberget * 125,6 14,61 56,08 SE0410153 SiesjÃ ¶ * 63,7 14,56 56,07 SE0410155 NÃ ¤snabbarna * 22,4 14,59 56,02 SE0410156 SillnÃ ¤s * 118,2 14,62 56,00 SE0410157 KrÃ ¥kenabben * 23,5 14,72 56,00 SE0410158 HanÃ ¶ * 247,9 14,85 56,01 SE0410160 Boafall-Pieboda * 208,8 14,48 56,25 SE0410161 Holje 15,7 14,52 56,30 SE0410163 TÃ ¤rnÃ ¶-HarÃ ¶-BrorsÃ ¶ * 492,2 14,98 56,13 SE0410168 BrÃ ¤kneÃ ¥n 70 15,05 56,37 SE0410171 SjÃ ¶arp-NÃ ¤ssjÃ ¶n * 161,8 15,20 56,23 SE0410172 NÃ ¤sudden * 9 15,20 56,23 SE0410173 Smygen * 22,8 15,12 56,16 SE0410174 GÃ ¶marken * 111,7 15,30 56,13 SE0410175 GÃ ¶ bokskog * 19,8 15,32 56,14 SE0410176 BlÃ ¶tÃ ¶-KidÃ ¶ * 82 15,41 56,18 SE0410181 Stora Hammar-VarÃ ¶-LillÃ ¶ * 486,1 15,80 56,14 SE0410187 HjÃ ¤rthallaberget * 73,6 14,63 56,02 SE0410188 BjÃ ¶rkenabben * 30,8 14,68 56,00 SE0410189 KrÃ ¥kenabben nordvÃ ¤st * 13,5 14,72 56,01 SE0410190 Tocken * 2,7 14,73 56,06 SE0410193 Blankatorpet 1,1 14,45 56,28 SE0410195 Bellevueparken * 5,7 14,85 56,18 SE0410196 StrÃ ¶mma * 7,2 14,85 56,19 SE0410205 VambÃ ¥sanÃ ¤s * 141,1 15,44 56,18 SE0410206 IvÃ ¶ 76,2 15,49 56,15 SE0410207 Piskabacken * 19,2 15,26 56,23 SE0410208 Brunnsskogen * 73,3 15,28 56,20 SE0410209 FornanÃ ¤s 3,3 15,30 56,19 SE0410210 Angelskog * 7,6 15,31 56,18 SE0410211 VÃ ¥ngsÃ ¶-BiskopsmÃ ¥la * 83,8 15,12 56,15 SE0410212 GÃ ¥sfeten 10,4 15,23 56,12 SE0410220 Gullberna * 2,8 15,63 56,19 SE0410221 Idholm * 25 15,75 56,15 SE0410222 Ã stra MÃ ¶cklÃ ¶ * 27,5 15,79 56,15 SE0410224 UtlÃ ¤ngan * 63,4 15,80 56,03 SE0410225 Sandhamn * 26,8 15,86 56,09 SE0410229 NÃ ¤smarken * 38 15,66 56,17 SE0410231 Ryamad * 0,35 15,70 56,11 SE0410232 FornanÃ ¤s Ã ¶stra 8 15,30 56,19 SE0410233 Elleholm * 231,1 14,72 56,15 SE0410234 VÃ ¤rhult * 4,4 14,60 56,20 SE0410264 Ã stra KvallÃ ¥kra 38,9 14,96 56,27 SE0410265 Komperskulla 0,31 14,65 56,30 SE0410266 HÃ ¤ngdovakÃ ¤rret 3,1 14,50 56,24 SE0420002 Hallands VÃ ¤derÃ ¶ * 1 834,4 12,57 56,44 SE0420013 Ubbalt * 81,4 13,69 56,35 SE0420021 Boarps hed * 30,1 13,77 55,93 SE0420043 Ã raslÃ ¶vs mosse * 63,3 13,96 56,09 SE0420047 Norra Mosslunda * 72,3 14,09 55,97 SE0420075 VerkeÃ ¥ns dalgÃ ¥ng * 2 750,2 14,07 55,74 SE0420077 Marknadsplatsen * 28,2 14,21 55,69 SE0420087 ListarumsÃ ¥sens naturreservat * 59,3 14,09 55,57 SE0420106 IvÃ ¶ klack * 115,8 14,42 56,13 SE0420107 Kjugekull 11,6 14,37 56,07 SE0420128 Torsebroparken * 14 14,13 56,11 SE0420129 Simris strandÃ ¤ng * 1,1 14,35 55,53 SE0420130 BÃ ¤ckhalladalen * 104,3 14,32 55,57 SE0420131 Benestads backar * 7,2 13,90 55,53 SE0420132 Ã rupskÃ ¤rret 1,1 13,93 55,51 SE0420133 StrÃ ¤ntemÃ ¶lla * 47,8 14,24 55,62 SE0420134 Stenshuvud * 398,1 14,27 55,66 SE0420135 Svabesholm * 15,3 14,25 55,66 SE0420136 Friseboda * 272,8 14,21 55,80 SE0420137 GropahÃ ¥let 76,2 14,24 55,87 SE0420138 Ã spet * 216,4 14,32 55,92 SE0420141 Forsakar-BorrÃ ¥kra * 37 14,07 55,83 SE0420142 SÃ ¶ndreklack * 31,2 14,09 55,84 SE0420149 Stora Hults fÃ ¤lad * 4,8 12,77 56,33 SE0420150 LinnerÃ ¶d * 44,4 13,30 56,17 SE0420151 Osby skansar * 7 13,97 56,35 SE0420152 SÃ ¶dra Ã spet 57,2 14,28 55,90 SE0420154 SÃ ¶derÃ ¥sen * 1 701,3 13,23 56,02 SE0420155 KlÃ ¶vahallar * 121,6 13,11 56,09 SE0420157 MÃ ¶llegÃ ¥rden * 25,3 14,15 55,77 SE0420179 Lya ljunghed och Ã lemossen * 230,5 12,91 56,40 SE0420202 Maltesholm * 29,2 13,99 55,90 SE0420203 KlintabÃ ¤cken * 35,8 13,96 55,92 SE0420204 MjÃ ¶Ã ¥ns dalgÃ ¥ng * 90,8 14,00 55,87 SE0420206 Gladsaxhallar och Tobisviksheden * 95,6 14,33 55,58 SE0420232 BjÃ ¤rekusten * 631,2 12,66 56,45 SE0420233 Ã ngelholms kronopark * 205,7 12,83 56,24 SE0420234 Lyngby * 4,6 14,11 55,90 SE0420235 LyngsjÃ ¶n * 83,8 14,07 55,94 SE0420236 VittskÃ ¶vle driva * 59,5 14,17 55,86 SE0420238 KlammersbÃ ¤ck * 74,4 14,19 55,71 SE0420239 Rinkaby skjutfÃ ¤lt * 775,4 14,30 55,97 SE0420240 Ravlunda skjutfÃ ¤lt * 861,3 14,18 55,74 SE0420241 Sporrakulla * 8,5 14,24 56,29 SE0420242 Herrevadskloster-BrorÃ ¶d * 42 13,26 56,11 SE0420243 Bonnarps hed 23,6 13,19 56,08 SE0420244 Ã stafors-Ljungryda * 10,5 14,52 56,21 SE0420245 KlammersbÃ ¤ck-Torup * 8,8 14,16 55,70 SE0420246 Torups Ã ¤ngar * 102,9 14,13 55,69 SE0420247 LudarÃ ¶ds fÃ ¤lad * 76,6 14,00 55,70 SE0420248 BreabÃ ¤ck-RugerÃ ¶d * 51 13,99 55,75 SE0420249 DjurrÃ ¶dsbÃ ¤cken * 130 13,95 55,69 SE0420250 Fyledalen * 462,5 13,86 55,55 SE0420252 LingenÃ ¤sen * 86,5 14,14 56,07 SE0420253 VÃ ¤stra FÃ ¤laden * 38,9 14,14 56,04 SE0420254 Ã sumallet * 40,4 14,17 55,99 SE0420255 GamlegÃ ¥rden 19 14,18 55,98 SE0420256 BjÃ ¶rkhÃ ¤ll 36,1 14,20 55,97 SE0420257 HÃ ¥slÃ ¶v 149,7 14,21 56,00 SE0420258 Hercules * 38,8 14,25 56,00 SE0420259 VramsÃ ¥ns mynning * 21,8 14,22 55,93 SE0420260 Pulken * 7,7 14,21 55,89 SE0420261 Egeside * 21,6 14,20 55,87 SE0420262 Skeingeborg 3,1 13,89 56,36 SE0420263 BjÃ ¤rnum 8,3 13,72 56,29 SE0420267 SiesjÃ ¶omrÃ ¥det * 56,2 14,55 56,08 SE0420268 VÃ ¤stra Malshult * 55,1 13,94 56,35 SE0420271 Djurholmamossen * 109,5 13,05 56,35 SE0420272 Ã rhultsbÃ ¤cken * 10,2 13,04 56,34 SE0420273 Korup * 81,9 12,89 56,40 SE0420274 Edenryd * 286,2 14,51 56,04 SE0420275 Tostebergakusten * 1 117,6 14,44 56,01 SE0420276 Ã stra Hammaren-KÃ ¤ringÃ ¶ren * 336,2 14,39 55,97 SE0420277 Ã lemossen-Hulrugered * 41 12,92 56,39 SE0420280 EverÃ ¶ds utmark * 37,5 13,93 55,87 SE0420281 HÃ ¶rrÃ ¶ds utmark 5,7 14,05 55,78 SE0420282 PrÃ ¤stÃ ¤ngen 15,4 14,18 55,89 SE0420283 HallandsÃ ¥s nordsluttning * 112,9 12,93 56,42 SE0420284 LyabÃ ¤cken * 12,2 12,86 56,41 SE0420285 Kronovall * 49,2 14,04 55,63 SE0420287 Herrevadskloster * 213,1 13,25 56,09 SE0420288 Impan * 12,6 14,30 55,56 SE0420289 Stensmyr * 341,4 13,52 56,32 SE0420290 FÃ ¤jemyr * 310,7 13,56 56,28 SE0420291 Slottet * 3 12,83 56,37 SE0420292 Ledtorpet 2,1 12,88 56,40 SE0420293 Brandeborg * 18,1 13,22 56,09 SE0420294 LÃ ¤rkesholmssjÃ ¶n 77,4 13,38 56,28 SE0420295 Matsalycke 1,9 14,08 56,23 SE0420296 MÃ ¶llerÃ ¶d 3,1 13,77 56,36 SE0420297 MaglÃ ¶ ekar 2,5 13,63 56,05 SE0420298 HÃ ¶rlinge Ã ¤ngar * 106,1 13,87 56,37 SE0420299 SkeingesjÃ ¶n 276,1 13,90 56,37 SE0420300 VÃ ¤rsjÃ ¶n 275,9 13,47 56,31 SE0420301 Verum 8 13,80 56,36 SE0420302 UllstorpskÃ ¤rret * 6,4 14,02 55,52 SE0420303 RaslÃ ¥ngen vÃ ¤stra 231,9 14,43 56,25 SE0420304 DrÃ ¶gsperyd 12 14,58 56,18 SE0420305 GyllebosjÃ ¶n * 105,5 14,19 55,60 SE0420306 HoljeÃ ¥n * 29,3 14,49 56,18 SE0420307 Helge Ã ¥ * 112,2 14,19 55,91 SE0420308 AraslÃ ¶vssjÃ ¶n 368,2 14,13 56,06 SE0420309 HammarsjÃ ¶n 1 795,6 14,21 55,99 SE0420310 VramsÃ ¥n * 241,6 13,91 55,96 SE0420311 Gyllebo * 19,2 14,19 55,59 SE0420312 LevrasjÃ ¶n 273,5 14,50 56,11 SE0420313 Store mosse 323,6 13,74 56,01 SE0420314 MannagÃ ¥rden * 13,4 14,07 56,24 SE0420315 Uggleskogen 15,8 13,41 56,15 SE0420316 Balsbergsgrottan 1,3 14,20 56,10 SE0420317 Vejshulta myr * 100,7 13,54 56,31 SE0420319 IvÃ ¶sjÃ ¶n-OppmannasjÃ ¶n 6 159,2 14,44 56,11 SE0420320 Varshultamyren * 156,7 13,29 56,20 SE0420322 NÃ ¤sum * 51,7 14,53 56,17 SE0420323 VanÃ ¥s * 72,6 14,05 56,19 SE0420324 Balsberget * 284,7 14,22 56,10 SE0420325 AngsholmasjÃ ¶n 4,4 13,57 56,18 SE0420326 DunderbÃ ¤cken 6,5 14,14 55,81 SE0420327 JÃ ¤ren 46,3 14,03 55,78 SE0420328 Stackedala 14,6 13,97 55,92 SE0430022 Dalby SÃ ¶derskog * 36,3 13,33 55,68 SE0430023 Dalby Norreskog * 19,2 13,34 55,68 SE0430024 Billebjer * 22,9 13,32 55,69 SE0430026 MÃ ¥ryd-HÃ ¤llestad * 198,4 13,38 55,69 SE0430030 Kungsmarken * 232,4 13,27 55,72 SE0430031 Linnebjer * 38,3 13,31 55,73 SE0430042 StÃ ¥ngby mosse * 29,2 13,16 55,77 SE0430044 Dagstorps mosse * 5,8 13,08 55,81 SE0430063 Ven 67,5 12,69 55,90 SE0430064 Rustningshamn 22,7 12,80 55,92 SE0430067 FjÃ ¤restad-Gantofta * 42,2 12,82 55,98 SE0430079 Christinelund * 30,7 12,61 56,13 SE0430082 MÃ ¶llehÃ ¤ssle-Kullens havsbad * 168 12,51 56,27 SE0430092 Kullaberg * 1 358 12,51 56,29 SE0430093 Sandhammaren-KÃ ¥seberga * 1 252,8 14,14 55,39 SE0430094 Ystads sandskog * 142,8 13,88 55,43 SE0430095 FalsterbohalvÃ ¶n * 42 342,2 12,82 55,39 SE0430096 HÃ ¤sthagen * 48,2 13,50 55,50 SE0430097 RÃ ¶varkulan * 48,1 13,50 55,79 SE0430098 GÃ ¤llabjÃ ¤r * 126 13,33 56,01 SE0430099 SkÃ ¤ldervikens Ã ¶stra klippkust * 143,1 12,64 56,26 SE0430100 Fulltofta * 296,5 13,61 55,88 SE0430101 LÃ ¶vestads Ã ¥sar 34,4 13,87 55,65 SE0430104 KlÃ ¶vabÃ ¤cken * 151,7 13,12 56,08 SE0430105 HallabÃ ¤ckens dalgÃ ¥ng * 191,3 13,07 56,05 SE0430106 TranerÃ ¶ds mosse * 106,8 13,19 56,04 SE0430109 RÃ ¥Ã ¥ns dalgÃ ¥ng * 48,9 12,79 56,00 SE0430110 KlingavÃ ¤lsÃ ¥n-Karup * 840,6 13,59 55,62 SE0430111 Falsterbo skjutfÃ ¤lt * 66,4 12,87 55,40 SE0430112 Kabusa * 210,7 13,99 55,42 SE0430113 RevingefÃ ¤ltet * 3 007,3 13,50 55,69 SE0430114 HÃ ¶gestads mosse * 79,3 13,85 55,51 SE0430115 Skoghejdan * 76 13,84 55,55 SE0430116 Skoghusets enefÃ ¤lad * 18,2 13,78 55,55 SE0430117 Borgen * 16,9 12,85 55,97 SE0430118 BillingemÃ ¶lla * 9,3 13,35 55,97 SE0430119 Abullahagen * 30,4 13,32 55,83 SE0430120 HumlarÃ ¶dshus * 16,3 13,53 55,59 SE0430121 FjÃ ¤llmossen * 280,4 13,90 55,82 SE0430122 Fredriksbergs mosse * 69,7 13,80 55,53 SE0430126 FÃ ¥gelsÃ ¥ngsdalen * 14,6 13,33 55,71 SE0430127 VitabÃ ¤ckskÃ ¤llan * 0,77 13,79 55,59 SE0430128 Tannhuset * 18,4 13,77 55,59 SE0430129 JordbodhÃ ¤llorna 24,6 13,77 55,59 SE0430130 SularpskÃ ¤rret 1,4 13,31 55,71 SE0430131 Vombs NorregÃ ¥rd * 30,3 13,55 55,68 SE0430132 LemmestrÃ ¶torp * 41,7 13,39 55,51 SE0430133 Eksholm * 24,1 13,31 55,55 SE0430134 BjersjÃ ¶holms Ã ¤dellÃ ¶vskog * 7,4 13,78 55,46 SE0430135 Yddingen * 10 13,24 55,54 SE0430136 EllestadssjÃ ¶n * 286 13,74 55,53 SE0430137 KrageholmssjÃ ¶n * 221,4 13,75 55,50 SE0430139 NyvÃ ¥ngsskogen * 95,3 13,84 55,56 SE0430140 LjungatorpskÃ ¤rret * 7,4 13,86 55,53 SE0430141 BorstbÃ ¤cken * 19,7 13,59 55,71 SE0430142 Zackows mosse * 2,9 12,55 56,25 SE0430143 Sniberups fÃ ¤lad * 12,5 13,75 55,76 SE0430144 LiaÃ ¤ngen 0,83 13,08 56,02 SE0430145 HunnerÃ ¶ds mosse * 22,5 13,40 55,50 SE0430147 Jonstorp-VegeÃ ¥ns mynning * 1 280 12,76 56,23 SE0430148 Lommabukten 219,8 13,04 55,65 SE0430149 TygelsjÃ ¶-Gessie 1 159,4 12,93 55,50 SE0430150 Vellinge Ã ¤ngar * 395,1 12,97 55,45 SE0430151 Domsten-Viken * 10,2 12,59 56,13 SE0430152 KnivsÃ ¥s * 23,9 13,41 55,66 SE0430153 HÃ ¤ckeberga-SkoggÃ ¥rd * 329,8 13,41 55,57 SE0430154 HÃ ¤ckeberga-Degebergahus * 28,2 13,41 55,56 SE0430155 HÃ ¤ckeberga-Husarahagen * 50,5 13,42 55,55 SE0430156 Stadsparken i Lund 11,3 13,19 55,70 SE0430157 Limhamns kalkbrott 45,3 12,94 55,57 SE0430158 Klintaskogen * 14,6 13,51 55,86 SE0430159 Stora Harrie mosse * 13,1 13,14 55,80 SE0430161 Humlamaden-Enelyckan * 91,1 13,52 55,61 SE0430162 SaxÃ ¥ns mynning-JÃ ¤ravallen 1 956,6 12,92 55,82 SE0430163 Karaby backar 6,4 13,04 55,81 SE0430164 EkeshÃ ¶garna 5,2 13,09 55,84 SE0430165 BjÃ ¤ret * 20,9 13,49 55,98 SE0430166 Ã stra FulltoftaomrÃ ¥det * 128,9 13,65 55,88 SE0430167 Snogeholm 67,4 13,71 55,56 SE0430168 Ã vedskloster * 53,4 13,63 55,69 SE0430169 Timan 6,2 13,82 55,89 SE0430170 SÃ ¶vdeborg 288,4 13,71 55,58 SE0430171 Bellinga * 42 13,72 55,53 SE0430174 FÃ ¥gelsjÃ ¶n 7,9 12,95 55,81 SE0430175 Ugglarps mosse 28,9 13,29 55,48 SE0430176 BÃ ¤ltebergaravinen * 2,9 12,90 55,96 SE0430177 Smedjebacken * 32,4 13,10 56,04 SE0430178 Torup 123,9 13,21 55,56 SE0430179 Allarps bjÃ ¤r 34,4 13,42 55,99 SE0510001 BjÃ ¶rsÃ ¥kra-BÃ ¶linge * 44,6 13,20 56,33 SE0510002 Ekered 1,9 13,00 56,37 SE0510003 Ã starpe mosse * 188,9 13,06 56,38 SE0510006 Laholmsbuktens sanddynsreservat * 676,5 12,95 56,56 SE0510007 TjÃ ¤rby * 60,1 12,99 56,55 SE0510009 BÃ ¶larp * 7,4 13,18 56,58 SE0510011 GÃ ¶storps skog * 158,9 13,18 56,61 SE0510012 HollandsbjÃ ¤r * 7,8 13,13 56,61 SE0510020 Haverdal * 666,4 12,68 56,71 SE0510026 Steninge-StensjÃ ¶strand * 198,7 12,62 56,78 SE0510039 Grimsholmen * 220,3 12,55 56,84 SE0510048 VÃ ¤stra GetterÃ ¶n * 176,6 12,19 57,12 SE0510049 GetterÃ ¶ns fÃ ¥gelreservat * 350,4 12,24 57,13 SE0510050 BalgÃ ¶ * 2 143,3 12,15 57,15 SE0510051 Gamla Varberg * 51,5 12,24 57,16 SE0510052 GÃ ¤sslÃ ¶sa * 20,7 12,49 57,15 SE0510053 Ã rnÃ ¤sudden * 64,7 12,16 57,19 SE0510058 Kungsbackafjorden * 7 862,9 12,08 57,40 SE0510062 SvÃ ¤ngehallar-FjÃ ¤rehals * 291,2 11,92 57,41 SE0510063 GÃ ¤ddevik * 37,3 12,24 57,44 SE0510064 Vallda SandÃ ¶ 335,2 11,93 57,48 SE0510066 HÃ ¶rdalen * 29,3 11,98 57,49 SE0510067 SÃ ¤rÃ ¶ VÃ ¤sterskog * 49,6 11,93 57,50 SE0510068 SandsjÃ ¶backa-Halland * 1 799,7 12,02 57,53 SE0510081 Morups tÃ ¥nge 207,4 12,37 56,92 SE0510082 Gamla KÃ ¶pstad * 320,3 12,28 57,05 SE0510084 Nidingen 728 11,90 57,31 SE0510091 VendelsÃ ¶ 473,2 12,12 57,31 SE0510094 Store mosse-Ã ringe * 77,6 13,11 56,61 SE0510096 BrogÃ ¥rd * 15,7 12,98 56,69 SE0510097 Ã rnarp * 8,4 12,99 56,69 SE0510101 Biskopstorp * 758 12,89 56,80 SE0510103 VallÃ ¥sen DR 4,4 13,08 56,35 SE0510108 Kvarnaberget 6,8 13,11 56,65 SE0510109 HallaskÃ ¥r 4,9 13,11 56,64 SE0510110 Frodeparken 15,4 12,85 56,86 SE0510111 Myskebackarna * 39,6 12,83 56,90 SE0510113 Ã kraberg * 5,1 12,23 57,26 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 12,70 57,12 SE0510119 SÃ ¶derskogen * 30,2 13,12 56,62 SE0510122 DÃ ¶mestorp * 261,2 12,98 56,41 SE0510123 Aleskogen * 26,4 12,84 56,67 SE0510124 SkipÃ ¥s * 78,6 12,64 56,79 SE0510126 Lilla Middelgrund 17 840,2 11,92 56,95 SE0510127 Fladen 10 380,6 11,76 57,15 SE0510128 NÃ ¤snabben 78,3 12,49 57,09 SE0510130 HovgÃ ¥rdsÃ ¥n 1,5 12,79 56,88 SE0510131 VapnÃ ¶ mosse * 224,6 12,92 56,77 SE0510132 FylleÃ ¥n 268,6 13,17 56,74 SE0510133 Rossared * 359,5 12,20 57,48 SE0510137 Stegared sÃ ¶dra 31,1 12,57 57,09 SE0510139 Nabben 27,4 12,56 57,11 SE0510141 Stegared 8,9 12,57 57,09 SE0510143 JÃ ¤rnmÃ ¶lle * 7,2 12,43 57,03 SE0510148 SuseÃ ¥n-Hult 9 12,76 56,87 SE0510157 StÃ ¶vlaberget 13,1 12,88 56,84 SE0510158 Ã ppinge * 2 13,04 56,67 SE0510159 EkasjÃ ¶ 14,3 13,14 56,52 SE0510160 Klinta hallar 12,8 13,10 56,37 SE0510162 FrÃ ¶llinge * 3,3 12,83 56,84 SE0510167 RingenÃ ¤s skjutfÃ ¤lt * 52,8 12,69 56,68 SE0510168 Karsefors * 37,7 13,12 56,50 SE0510169 SÃ ¥ghuslund * 2,7 13,07 56,49 SE0510171 RolfsÃ ¥n 36,8 12,12 57,48 SE0510173 SvinamadsbÃ ¤cken 82,6 13,00 56,38 SE0510174 TjuvhultskÃ ¤rret * 3 12,97 56,40 SE0510175 KÃ ¤ringemossarna och Store mosse * 165,3 12,23 57,38 SE0510184 Vindrarp * 65,8 13,05 56,40 SE0510185 Ã tran 225,4 12,65 56,97 SE0510186 Stora Middelgrund och RÃ ¶de bank 11 410 12,11 56,62 SE0510187 Morups bank 565,8 12,22 56,87 SE0520001 VrÃ ¥ngÃ ¶skÃ ¤rgÃ ¥rden * 7 003,4 11,77 57,54 SE0520010 HÃ ¥lta * 38,3 11,83 57,89 SE0520012 Ã lgÃ ¶n-BrattÃ ¶n * 1 187 11,70 57,92 SE0520013 Ã dsmÃ ¥ls Kile 237,4 11,78 57,93 SE0520020 HÃ ¤rmanÃ ¶ * 1 484,6 11,38 58,16 SE0520034 Stigfjorden * 4 837,3 11,64 58,09 SE0520036 SÃ ¤lÃ ¶fjorden * 2 869 11,59 57,82 SE0520037 Breviks kile-ToftenÃ ¤s * 774,8 11,55 58,01 SE0520038 HÃ ¤rÃ ¶n * 707,9 11,50 58,02 SE0520039 StrÃ ¶mmarna 452,1 11,48 58,23 SE0520043 Nordre Ã ¤lvs estuarium * 7 085,3 11,77 57,79 SE0520044 VÃ ¤gerÃ ¶ds dalar * 78,5 11,49 58,24 SE0520047 Sillvik 29,3 11,75 57,74 SE0520048 Stenungsundskusten * 2 144,8 11,79 58,02 SE0520050 Ã xnÃ ¤s * 113 11,90 57,80 SE0520051 Gullbringa 24,3 11,78 57,88 SE0520052 GuddehjÃ ¤lm 156,7 11,87 57,88 SE0520053 Sundsby * 362,9 11,69 58,07 SE0520054 FÃ ¥glevik 0,89 11,81 57,75 SE0520056 Nordre Ã ¤lv-Tomtebacken 128,5 11,91 57,84 SE0520057 MalmÃ ¶fjord 699,2 11,36 58,29 SE0520058 MÃ ¥seskÃ ¤r 1 797,6 11,35 58,09 SE0520171 Gullmarsfjorden 11 388,9 11,56 58,34 SE0520174 Halsefjorden 1 211,7 11,78 58,12 SE0520176 Pater Noster-skÃ ¤rgÃ ¥rden 2 415,8 11,49 57,92 SE0520181 GrÃ ¶derhamnsÃ ¤ngen 2,8 11,43 58,24 SE0520183 SÃ ¤veÃ ¥n, nedre delen 34,1 12,09 57,74 SI3000007 PotoÃ nikov potok * 409,59 15,37 46,64 SI3000008 Dolgi potok na Rudnici 174,011 15,51 46,16 SI3000009 LuÃ ka jama * 42,871 14,73 45,92 SI3000010 Koritno izvir - izliv v Savo Dolinko * 2,648 14,14 46,36 SI3000011 Zadnje struge pri Suhadolah * 51,911 14,53 46,18 SI3000020 Cerkno - ZakriÃ ¾ * 567,765 13,98 46,14 SI3000023 OtaleÃ ¾ - Lazec * 518,942 13,99 46,08 SI3000025 KoÃ no ob LoÃ ¾nici 114,535 15,62 46,34 SI3000029 Mrzlica 93,745 15,12 46,19 SI3000034 BanjÃ ¡Ã ice - traviÃ ¡Ã a 1 174,892 13,70 46,05 SI3000037 Pregara - traviÃ ¡Ã a 250,35 13,88 45,44 SI3000046 Bela Krajina * 537,966 15,26 45,70 SI3000047 Koritno * 4,883 14,14 46,36 SI3000048 DobliÃ ica * 382,258 15,15 45,56 SI3000049 Temenica 156,03 15,12 45,80 SI3000050 Toplica * 8,458 15,26 45,86 SI3000051 Krakovski gozd * 3 412,429 15,39 45,88 SI3000052 Kotarjeva prepadna * 38,417 15,18 45,75 SI3000053 Izviri SuÃ ¡ice * 37,533 15,10 45,73 SI3000054 Ajdovska jama - Brestanica 298,366 15,49 45,99 SI3000055 Stobe - Breg * 101,8 15,17 45,60 SI3000056 Vejar * 226,011 15,01 45,94 SI3000057 Vrhtrebnje - Sv. Ana * 690,63 15,04 45,89 SI3000058 Ã umberk * 435,32 14,89 45,89 SI3000059 Mirna 516,95 14,99 45,98 SI3000061 Slovenske Konjice 43,328 15,42 46,34 SI3000062 Gradac * 1 491,028 15,26 45,63 SI3000063 Metlika * 686,867 15,34 45,67 SI3000064 Bezgovka 40,652 15,25 45,57 SI3000067 Savinja - LetuÃ ¡ 225,005 15,06 46,29 SI3000068 Voglajna pregrada Tratna - izliv v Savinjo 59,865 15,43 46,21 SI3000069 Stanetinski potok in Kupetinski potok 19,937 16,06 46,59 SI3000071 Ã ermenica s pritokom * 23,87 15,44 46,63 SI3000072 PetriÃ ¡ina jama 134,146 15,31 45,49 SI3000073 Gornji kal 18,661 15,24 45,48 SI3000074 KostanjeviÃ ¡ka jama * 228,714 15,43 45,84 SI3000075 Lahinja * 824,177 15,23 45,57 SI3000076 LjubiÃ na - Zgornje PoljÃ ane 0,159 15,58 46,30 SI3000079 Prevoje * 313,4 14,65 46,17 SI3000083 Ocvirkova jama 29,516 15,19 46,21 SI3000085 BoÃ ¡tanj 6,325 15,28 46,01 SI3000086 Gabrje - Brusnice 10,215 15,26 45,79 SI3000088 Boletina - velikonoÃ nica 1,79 15,46 46,25 SI3000089 Pragersko - marsiljka 66,735 15,67 46,39 SI3000091 BoÃ ¡tonova jama 3,829 14,69 46,14 SI3000093 Ihanska jama 14,925 14,65 46,12 SI3000094 BidovÃ eva jama 155,667 14,26 46,27 SI3000097 CovÃ ¡ka prepadna 27,285 15,00 46,30 SI3000099 Ihan 184,003 14,62 46,13 SI3000100 Gozd Kranj - Ã kofja Loka 1 951,069 14,31 46,21 SI3000101 Gozd OlÃ ¡evek - Adergas 832,632 14,47 46,28 SI3000105 Kropa * 34,765 14,21 46,29 SI3000109 Savinja pri Ã ½alcu 51,261 15,17 46,24 SI3000110 Ratitovec * 2 469,147 14,07 46,23 SI3000112 Velovlek * 54,995 15,92 46,47 SI3000113 Podvinci * 216,753 15,93 46,45 SI3000114 Dobje (Cerovec) 12,256 15,36 46,26 SI3000115 Dravinja pri Zbelovem 42,139 15,52 46,30 SI3000116 LoÃ ¾nica 64,874 15,13 46,28 SI3000117 Haloze - vinorodne 6 299,009 15,96 46,32 SI3000118 BoÃ  - Haloze - DonaÃ ka gora * 10 818,118 15,72 46,30 SI3000120 Ã marna gora * 1 680,962 14,47 46,15 SI3000121 Ã emÃ ¡eniÃ ¡ka planina * 316,357 14,96 46,19 SI3000122 ToÃ ¡Ã  * 331,39 14,32 46,09 SI3000123 Divja jama nad Plavmi 47,08 13,58 46,06 SI3000125 Potok KoÃ ¾banjÃ ¡Ã ek * 31,47 13,55 46,04 SI3000126 NanoÃ ¡Ã ica * 668,745 14,19 45,78 SI3000130 Kozja luknja * 12,103 14,23 45,61 SI3000131 Skednevnica 105,124 14,65 45,85 SI3000133 Radovna most v Sr. Radovni - jez HE Vintgar 46,287 14,10 46,40 SI3000134 Ajdovska peÃ  47,138 15,36 45,97 SI3000135 Raja peÃ  13,653 15,27 46,00 SI3000137 Huda luknja pri Radljah 14,595 15,23 46,62 SI3000138 PutiÃ ¡ekova polÃ ¡na 40,139 15,60 46,08 SI3000139 StrÃ ¾ene luÃ ¾e * 45,486 14,62 45,95 SI3000141 Duplica 9,165 14,69 45,97 SI3000142 Pavlovski potok (Libanja) 97,066 16,17 46,45 SI3000143 LateÃ ¾ 75,06 14,97 45,97 SI3000144 JurÃ ¡inci 175,482 15,98 46,49 SI3000146 Velenik 268,084 15,63 46,41 SI3000147 Boreci * 426,304 16,12 46,56 SI3000148 Dobrava * 102,444 15,89 46,57 SI3000149 ObreÃ ¾ * 757,07 16,26 46,42 SI3000150 SrediÃ ¡Ã e ob Dravi - HraÃ ¡Ã ica 161,41 16,29 46,41 SI3000152 Vodena jama 71,921 14,80 45,84 SI3000153 Vrhek 0,935 15,21 45,98 SI3000154 Bled - Podhom * 4,626 14,10 46,38 SI3000155 Sora Ã kofja Loka - jez GoriÃ ane * 170,561 14,37 46,15 SI3000156 Ã ½upanova jama 3,159 14,65 45,91 SI3000157 Bobnova jama * 33,184 14,95 45,81 SI3000158 Babja luknja 32,992 14,40 46,14 SI3000159 Vintarjevec * 130,825 14,83 46,02 SI3000160 Ã kocjan 118,798 14,64 45,89 SI3000162 Breg pri Mali Loki * 4,538 14,72 45,94 SI3000164 Reber - borovja 71,057 14,92 46,10 SI3000165 Medija - borovja 85,87 14,85 46,17 SI3000168 Ã rna dolina pri Grosuplju * 10,707 14,66 45,98 SI3000169 Povirje vzhodno od BodeÃ ¡Ã  * 4,385 14,15 46,35 SI3000170 KrÃ ¡ka jama * 436,391 14,79 45,88 SI3000171 Radensko polje - VirÃ ¡nica * 499,795 14,69 45,92 SI3000172 Zgornja Drava s pritoki * 5 949,097 15,34 46,59 SI3000174 Mrzla jama pri Prestranku * 64,818 14,17 45,74 SI3000175 Kolpa 850,069 15,31 45,54 SI3000176 BistriÃ ¡ki jarek 29,406 15,54 46,41 SI3000177 Polskava 33,56 15,57 46,45 SI3000179 Veliko bukovje * 1 300,732 15,28 45,49 SI3000181 Kum * 5 852,004 15,09 46,09 SI3000183 PolÃ ¡nik 92,031 14,97 46,07 SI3000184 Zgornja Jablanica 79,835 14,88 46,04 SI3000185 Koprivnica 390,353 15,03 45,86 SI3000186 Slugova jama 10,657 15,06 45,84 SI3000187 Petanjska jama * 79,704 15,12 45,76 SI3000188 Ajdovska planota * 2 411,052 15,05 45,80 SI3000191 Ajdovska jama * 1 705,993 15,45 45,95 SI3000192 Radulja * 1 228,954 15,22 45,91 SI3000194 Radgonsko - Kapelske Gorice * 1 090,326 15,97 46,64 SI3000195 Dole pri Litiji 74,296 15,03 46,03 SI3000197 Slavinski Ravnik * 1 191,252 14,12 45,71 SI3000198 Lijak * 36,829 13,73 45,96 SI3000201 Nakelska Sava * 116,617 14,30 46,27 SI3000202 Vir pri StiÃ ni * 4,693 14,82 45,95 SI3000203 Kompoljska jama - Potiskavec * 157,185 14,75 45,79 SI3000204 GloboÃ ec * 105,902 14,82 45,85 SI3000205 KandrÃ ¡e * 1 328,771 14,83 46,15 SI3000206 Marijino brezno * 1 247,575 14,27 46,16 SI3000207 PodpeÃ ¡ka jama * 86,009 14,69 45,84 SI3000208 Ã imenkova jama 43,99 14,82 45,96 SI3000210 Lastitiljiva luknja 52,491 14,16 46,32 SI3000212 Slovenska Istra * 5 138,449 13,75 45,48 SI3000213 VolÃ eke 106,254 15,33 46,24 SI3000214 LiÃ enca pri PoljÃ anah * 2 721,124 15,55 46,34 SI3000215 Mura * 8 244,131 16,22 46,57 SI3000217 Dravinja pri PoljÃ anah * 480,451 15,68 46,32 SI3000219 Grad Brdo - Preddvor * 579,783 14,39 46,29 SI3000220 Drava * 3 622,71 15,81 46,46 SI3000221 GoriÃ ko * 44 823,002 16,24 46,77 SI3000222 ZabiÃ e * 806,23 14,38 45,50 SI3000223 Reka 273,12 14,24 45,58 SI3000225 Dolina Branice * 6 271,62 13,84 45,83 SI3000226 Dolina Vipave * 1 464,42 13,94 45,86 SI3000227 Krka * 1 339,132 15,21 45,83 SI3000228 GrabonoÃ ¡ * 124,229 16,00 46,58 SI3000229 Vrhe nad RaÃ ¡o * 568,758 14,02 45,76 SI3000231 Javorniki - SneÃ ¾nik * 43 821,47 14,38 45,64 SI3000232 Notranjski trikotnik * 15 201,701 14,23 45,81 SI3000233 Matarsko podolje * 2 311,106 14,16 45,52 SI3000234 Vrbina 144,942 15,52 45,93 SI3000237 Poljanska Sora Log - Ã kofja loka * 157,717 14,23 46,13 SI3000238 Strunjanske soline s StjuÃ ¾o * 35,316 13,61 45,53 SI3000239 Kanal Sv. Jerneja 11,638 13,60 45,50 SI3000240 SeÃ oveljske soline in estuarij Dragonje 415,813 13,61 45,48 SI3000241 Ankaran - Sv. Nikolaj 7,223 13,74 45,57 SI3000243 Debeli RtiÃ  - klif 2,044 13,72 45,59 SI3000245 Med Strunjanom in Pacugom - klif 1,829 13,60 45,53 SI3000246 Med Pacugom in Fieso - klif 2,295 13,59 45,53 SI3000247 Piranski klif 3,48 13,58 45,53 SI3000249 Med Izolo in Strunjanom - klif 18,982 13,63 45,54 SI3000251 Ã ½usterna - rastiÃ ¡Ã e pozejdonke * 6,885 13,71 45,55 SI3000252 Ã kocjanski zatok * 113,826 13,75 45,55 SI3000255 Trnovski gozd - Nanos * 52 636,488 14,00 45,92 SI3000257 RaÃ ki ribniki - PoÃ ¾eg * 506,225 15,66 46,43 SI3000258 SuÃ ¡aÃ ki, Smrdejski in Fabski potok 30,917 14,31 45,49 SI3000260 BlegoÃ ¡ * 1 571,944 14,11 46,15 SI3000262 Sava - Medvode - Kresnice * 382,99 14,50 46,11 SI3000263 KoÃ evsko * 106 341,567 14,85 45,61 SI3000266 KamenÃ ¡ki potok 127,397 15,21 46,00 SI3000267 Gorjanci - Radoha * 11 607,285 15,26 45,74 SI3000268 Dobrava - Jovsi * 2 902,407 15,67 45,95 SI3000270 Pohorje * 26 826,288 15,39 46,48 SI3000271 Ljubljansko barje * 12 666,086 14,37 45,97 SI3000272 Ã ½erjavinski potok 45,577 15,27 45,84 SI3000273 Orlica * 3 772,776 15,62 46,02 SI3000274 Bohor * 6 792,622 15,45 46,07 SI3000275 RaÃ ¡ica * 2 212,323 14,53 46,14 SI3000276 Kras * 47 485,704 13,95 45,67 SI3000279 Kopitnik 303,093 15,19 46,11 SI3000280 Veliko Kozje * 652,601 15,20 46,09 SI3000282 GraÃ nica - spodnja 5,04 15,24 46,11 SI3000283 GraÃ nica - zgornja * 14,14 15,40 46,11 SI3000284 Dacarjevo brezno - Ã ½iganja vas 109 14,30 46,32